    20-22501-rdd        Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46                       Main Document
                                                Pg 1 of 188



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X
                                                               :
In re                                                          :        Chapter 11
                                                               :
FRONTIER COMMUNICATIONS                                        :        Case No. 20-22476 (RDD)
CORPORATION, et al., 1
                                                               :
                           Debtors.                            :        (Jointly Administered)
                                                               :
---------------------------------------------------------------X


                         SCHEDULE OF ASSETS AND LIABILITIES FOR
                        CITIZENS TELECOM SERVICES COMPANY L.L.C.
                                     (CASE NO. 20-22501)




1
      The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
      the large number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint
      administration, a complete list of the debtor entities and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ proposed claims and noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’
      service address for purposes of these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York
      10606.
    20-22501-rdd        Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46                       Main Document
                                                Pg 2 of 188




Stephen E. Hessler, P.C.                                        Chad J. Husnick, P.C.
Mark McKane, P.C. (admitted pro hac vice)                       Benjamin M. Rhode (admitted pro hac vice)
Patrick Venter                                                  KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                                            KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                              300 North LaSalle Street
601 Lexington Avenue                                            Chicago, Illinois 60654
New York, New York 10022                                        Telephone:      (312) 862-2000
Telephone:      (212) 446-4800                                  Facsimile:      (312) 862-2200
Facsimile:      (212) 446-4900

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )     Chapter 11
                                                                )
    FRONTIER COMMUNICATIONS                                     )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                       )
                                                                )
                                       Debtors.                 )     (Jointly Administered)
                                                                )

                 GLOBAL NOTES, METHODOLOGY, AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                INTRODUCTION

        Frontier Communications Corporation and its debtor affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), with the
assistance of their advisors, have filed their respective Schedules of Assets and Liabilities
(the “Schedules”) and Statements of Financial Affairs (the “Statements” and together with the
Schedules, the “Schedules and Statements”) with the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”), under section 521 of title 11 of the
United States Code (the “Bankruptcy Code”). Rule 1007 of the Federal Rules of Bankruptcy
Procedure, and Rule 1007-1 of the Bankruptcy Local Rules for the Southern District of New York.

      These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)

1
      The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due
      to the large number of debtor entities in these chapter 11 cases, for which the Court has ordered joint
      administration, a complete list of the debtor entities and the last four digits of their federal tax identification
      numbers are not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ claims and noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service
      address for purposes of these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.


KE 69019940
    20-22501-rdd       Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46                   Main Document
                                               Pg 3 of 188



pertain to, are incorporated by reference in, and comprise an integral part of all of the Debtors’
Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
connection with any review of the Schedules and Statements.

        The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
the Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment and reflects the Debtors’ reasonable efforts to report the assets and liabilities
of each Debtor on an unconsolidated basis.

         The Debtors and their agents, attorneys, and advisors do not guarantee or warrant the
accuracy or completeness of the data that is provided herein and shall not be liable for any loss or
injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While reasonable efforts have
been made to provide accurate and complete information herein, inadvertent errors or omissions
may exist. The Debtors and their agents, attorneys, and advisors expressly do not undertake any
obligation to update, modify, revise, or re-categorize the information provided herein, or to notify
any third party should the information be updated, modified, revised, or re-categorized. In no
event shall the Debtors or their agents, attorneys, and advisors be liable to any third party for any
direct, indirect, incidental, consequential, or special damages (including damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and advisors are advised of the possibility of such damages.

        Sheldon L. Bruha, the Executive Vice President and Chief Financial Officer, has signed
each of the Schedules and Statements. Mr. Bruha is an authorized signatory for each of the
Debtors. In reviewing and signing the Schedules and Statements, Mr. Bruha necessarily has relied
upon the efforts, statements, and representations of various personnel employed by the Debtors
and their advisors. Mr. Bruha has not (and could not have) personally verified the accuracy of
each statement and representation contained in the Schedules and Statements, including statements
and representations concerning amounts owed to creditors, classification of such amounts, and
creditor addresses.

Global Notes and Overview of Methodology

1.        Reservation of Rights. Reasonable efforts have been made to prepare and file complete
          and accurate Schedules and Statements, but inadvertent errors or omissions may exist.
          The Debtors reserve all rights to: (i) amend or supplement the Schedules and Statements
          from time to time, in all respects, as may be necessary or appropriate, including the right
          to amend the Schedules and Statements with respect to the description, designation, or
          Debtor against which any claim against a Debtor (“Claim”)2 is asserted; (ii) dispute or
          otherwise assert offsets or defenses to any Claim reflected in the Schedules and Statements

2
      For the purposes of these Global Notes, the term Claim shall have the meaning as defined under section 101(5)
      of the Bankruptcy Code.


                                                         2
 20-22501-rdd    Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                        Pg 4 of 188



      as to amount, liability, priority, status, or classification; (iii) subsequently designate any
      Claim as “disputed,” “contingent,” or “unliquidated;” or (iv) object to the extent, validity,
      enforceability, priority, or avoidability of any Claim (regardless of whether of such Claim
      is designated in the Schedules and Statements as “disputed,” “contingent,” or
      “unliquidated”). Any failure to designate a Claim in the Schedules and Statements as
      “disputed,” “contingent,” or “unliquidated” does not constitute an admission by the
      Debtors that such Claim or amount is not “disputed,” “contingent,” or “unliquidated.”
      Listing a Claim does not constitute an admission of liability by the Debtor against which
      the Claim is listed or against any of the Debtors. Furthermore, nothing contained in the
      Schedules and Statements shall constitute a waiver of rights with respect to the Debtors’
      chapter 11 cases, including issues involving Claims, substantive consolidation, defenses,
      equitable subordination, and/or causes of action arising under the provisions of chapter 5
      of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or
      avoid transfers. Any specific reservation or rights contained elsewhere in the Global Notes
      does not limit in any respect the general reservation of rights contained in this paragraph.
      Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
      and Statements.

2.    Description of Cases and “As Of” Information Date. On April 14, 2020 (the “Petition
      Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy
      Code.

      The liability information provided herein represents the liability data of the Debtors as of
      the Petition Date and the asset information provided herein represents the asset data of the
      Debtors as of April 14, 2020, except as otherwise noted.

3.    Net Book Value of Assets and Liabilities. Unless otherwise indicated, liabilities on the
      Debtors’ Schedules and Statements reflect net book values as of the Petition Date and
      assets reflect net book values as of April 14, 2020. The book values of certain assets may
      materially differ from their fair market values and/or the Debtors’ enterprise valuation that
      will be prepared in connection with the disclosure statement to the Debtors’ chapter 11
      plan of reorganization. For the avoidance of doubt, nothing contained in the Schedules and
      Statements is indicative of the Debtors’ enterprise value.

      Book values of assets prepared in accordance with GAAP generally do not reflect the
      current performance of the assets or the impact of the industry environment and may differ
      materially from the actual value and/or performance of the underlying assets.

4.    Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
      characterize, classify, categorize, or designate certain Claims, assets, executory contracts,
      unexpired leases, and other items reported in the Schedules and Statements, the Debtors
      may nevertheless have improperly characterized, classified, categorized, designated, or
      omitted certain items due to the complexity and size of the Debtors’ businesses.
      Accordingly, the Debtors reserve all rights to recharacterize, reclassify, recategorize,
      redesignate, add, or delete items reported in the Schedules and Statements at a later time
      as is necessary or appropriate as additional information becomes available, including,



                                                3
 20-22501-rdd    Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                        Pg 5 of 188



      whether contracts or leases listed herein were deemed executory or unexpired as of the
      Petition Date and remain executory and unexpired postpetition.

5.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research conducted in connection with
      the preparation of the Schedules and Statements. As additional information becomes
      available and further research is conducted, the allocation of liabilities between the
      prepetition and postpetition periods may change. Accordingly, the Debtors reserve all of
      their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
      necessary or appropriate.

6.    Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
      tax accruals, and liabilities from the Schedules and Statements, including goodwill, accrued
      salaries, employee benefit accruals, and accrued accounts payable. The Debtors also have
      excluded rejection damage Claims of counterparties to executory contracts and unexpired
      leases that may or may not be rejected, to the extent such damage Claims exist.
      The Debtors have also excluded unbilled receivables and allowances for doubtful accounts.
      The Debtors also have excluded workers’ compensation Claims to maintain the privacy of
      the claimants. In addition, certain immaterial assets and liabilities may have been
      excluded.

      The Bankruptcy Court has authorized (but not directed) the Debtors to pay, in their
      discretion, certain outstanding Claims on a postpetition basis. As discussed below,
      prepetition liabilities that the Debtors have paid postpetition or those which the Debtors
      plan to pay in accordance this authorization may not be listed in the Schedules and
      Statements.

7.    Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders”
      pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
      (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
      persons in control of the Debtors; and (e) Debtor affiliates of the foregoing. Persons listed
      as “insiders” have been included for informational purposes only, and their inclusion in the
      Schedules shall not constitute an admission that those persons are insiders for purposes of
      section 101(31) of the Bankruptcy Code. Moreover, the Debtors do not take any position
      with respect to: (a) any insider’s control of the Debtors; (b) the management responsibilities
      or functions of any such insider; (c) the decision making or corporate authority of any such
      insider; or (d) whether the Debtors or any such insider could successfully argue that he or
      she is not an “insider” under applicable law or with respect to any theories of liability or
      for any other purpose.

8.    Personally Identifiable Information. The Debtors collect a limited amount of
      information about customers via their website, portals, and mobile apps, over the telephone
      or in person, to provide services to customers and inform them of new products and
      services. The Debtors also collect personally identifiable information from third parties
      (such as credit agencies) with customer permission. Examples of the types of information
      collected by the Debtors include name, mailing address, telephone number, email address,
      credit card number, social security number, personal identification numbers, among others.


                                                4
 20-22501-rdd     Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46               Main Document
                                        Pg 6 of 188



      The Debtors retain such information only as long as is necessary for the Debtors to comply
      with business, tax, and legal requirements.

9.    Intellectual Property Rights. Exclusion of certain intellectual property shall not be
      construed as an admission that such intellectual property rights have been abandoned,
      terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
      acquisition, or other transaction. Conversely, inclusion of certain intellectual property shall
      not be construed to be an admission that such intellectual property rights have not been
      abandoned, have not been terminated or otherwise expired by their terms, or have not been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
      The Debtors have made every effort to attribute intellectual property to the rightful Debtor
      owner, however, in some instances intellectual property owned by one Debtor may, in fact,
      be owned by another. Accordingly, the Debtors reserve all of their rights with respect to
      the legal status of any and all such intellectual property rights.

10.   Executory Contracts. Although the Debtors have made reasonable efforts to attribute an
      executory contract to its rightful Debtor, in certain instances, the Debtors may have
      inadvertently failed to do so due to the complexity and size of the Debtors’ businesses.
      Accordingly, the Debtors reserve all rights with respect to the named parties of any and all
      executory contracts, including the right to amend Schedule G for any Debtor.

11.   Classifications. Listing (a) a Claim on Schedule D as “secured;” (b) a Claim on
      Schedule E/F as “priority;” (c) a Claim on Schedule E/F as “unsecured;” or (d) a contract
      on Schedule G as “executory” or “unexpired,” does not constitute an admission by the
      Debtors of the legal rights of the claimant or a waiver of the Debtors’ rights to
      recharacterize or reclassify such Claims or contracts or to setoff of such Claims.

12.   Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
      as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
      given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
      does not constitute an admission by that Debtor that such amount is not “disputed,”
      “contingent,” or “unliquidated,” or that such Claim is not subject to objection. The Debtors
      reserve all of their rights to dispute, or assert offsets or defenses to, any Claim reflected on
      their respective Schedules and Statements on any grounds, including liability or
      classification. Additionally, the Debtors expressly reserve all of their rights to
      subsequently designate such Claims as “disputed,” “contingent,” or “unliquidated.”
      Moreover, listing a Claim does not constitute an admission of liability by the Debtors.

13.   Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
      may not have listed all of their causes of action or potential causes of action against third
      parties as assets in the Schedules and Statements, including causes of action that are
      required to be kept confidential and causes of action arising under the provisions of
      chapter 5 of the Bankruptcy Code and any other relevant non-bankruptcy laws to recover
      assets or avoid transfers. The Debtors reserve all of their rights with respect to any cause
      of action (including avoidance actions), controversy, right of setoff, cross claim,
      counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed
      by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,


                                                 5
20-22501-rdd     Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46              Main Document
                                        Pg 7 of 188



      liability, damage, judgment, account, defense, power, privilege, license, and franchise of
      any kind or character whatsoever, known, unknown, fixed or contingent, matured or
      unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
      secured or unsecured, assertible directly or derivatively, whether arising before, on, or after
      the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
      of law (collectively, “Causes of Action”) they may have, and neither these Global Notes
      nor the Schedules and Statements shall be deemed a waiver of any claims or Causes of
      Action or in any way prejudice or impair the assertion of such claims or Causes of Action.

14.   Summary of Significant Reporting Policies. The following is a summary of significant
      reporting policies:

            Undetermined Amounts. The description of an amount as “unknown,” “TBD,” or
             “undetermined” is not intended to reflect upon the materiality of such amount.

            Totals. All totals that are included in the Schedules and Statements represent totals
             of all known amounts. To the extent there are unknown or undetermined amounts,
             the actual total may be different than the listed total.

            Paid Claims. The Debtors were authorized (but not directed) to pay certain
             outstanding prepetition Claims pursuant to various orders entered by the
             Bankruptcy Court. Accordingly, certain outstanding liabilities that have been
             reduced by postpetition payments made on account of prepetition liabilities have
             been designated as either contingent or unliquidated. To the extent the Debtors pay
             any of the Claims listed in the Schedules and Statements pursuant to any orders
             entered by the Bankruptcy Court, the Debtors reserve all of their rights to amend or
             supplement the Schedules and Statements or take other action as is necessary or
             appropriate to avoid over-payment of or duplicate payments for any such liabilities.

            Unknown Debtors. In certain instances, certain contracts or other relevant
             documents may not specify a particular Debtor or Debtors or may include the
             incorrect legal entity as the contractual counterparty.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such
             property and equipment.

15.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. Dollars. Currency
      conversions are generally as of the Petition Date.

16.   Intercompany Payables and Receivables. Intercompany payables and receivables
      between the Debtors as of the Petition Date are set forth on Schedule E/F or
      Schedule A/B.77, as applicable.

      As described more fully in the Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System,
      (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing
      Business Forms, and (D) Continue to Perform Intercompany Transactions, (II) Granting


                                                6
 20-22501-rdd       Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46               Main Document
                                          Pg 8 of 188



       Superpriority Administrative Expense Status to Postpetition Intercompany Balances, and
       (III) Granting Related Relief [Docket No. 14 and 53] (the “Cash Management Motion”),
       the Debtors engage in a range of intercompany transactions in the ordinary course of
       business. Pursuant to the final order granting the relief requested in the Cash Management
       Motion [Docket No. 363], the Bankruptcy Court has granted the Debtors authority to
       continue the intercompany transactions in the ordinary course of business. Thus,
       intercompany balances as of the Petition Date, as set forth in Schedule E/G or Schedule
       A/B.77 may not accurately reflect current positions.

       The listing by the Debtors of any account between a Debtor and another Debtor is a
       statement of what appears in a particular Debtor’s books and records and does not reflect
       any admission or conclusion of the Debtors regarding the allowance, classification,
       characterization, validity, or priority of such account. The Debtors take no position in these
       Schedules and Statements as to whether such accounts would be allowed as a Claim, an
       Interest, or not allowed at all. The Debtors reserve all rights with respect to such accounts.

17.    Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.

       Setoffs in the ordinary course can result from various items including, but not limited to,
       intercompany transactions, pricing discrepancies, returns, warranties, credits, refunds,
       negotiations, and/or disputes between Debtors and their vendors or customers regarding
       regulatory or governmental impositions costs incurred by Debtors, and other disputes
       between the Debtors and their customers and/or suppliers. These normal setoffs are
       consistent with the ordinary course of business in the Debtors’ industry and can be
       particularly voluminous, making it unduly burdensome and costly for the Debtors to list
       such ordinary course setoffs. Therefore, although such setoffs and other similar rights may
       have been accounted for when scheduling certain amounts, these ordinary course setoffs
       are not independently accounted for, and as such, are or may be excluded from the Debtors’
       Schedules and Statements.

18.    Global Notes Control. In the event that the Schedules and Statements differ from these
       Global Notes, the Global Notes shall control.

Specific Disclosures with Respect to the Debtors’ Schedules

Schedules Summary. Except as otherwise noted, the asset and liability information provided
herein represents the Debtors’ liabilities as of the Petition Date and the Debtors’ assets as of April
14, 2020.

For financial reporting purposes, the Debtors ordinarily prepare consolidated financial statements.
Unlike the consolidated financial statements, the Schedules reflect the assets and liabilities of each
Debtor on a nonconsolidated basis, except where otherwise indicated. Accordingly, the totals
listed in the Schedules will likely differ, at times materially, from the consolidated financial reports
prepared by the Debtors for financial reporting purposes or otherwise.

The Schedules do not purport to represent financial statements prepared in accordance with GAAP,
nor are they intended to be fully reconciled with the financial statements of each Debtor.
Certain write-downs, impairments, and other accounting adjustments may not be reflected in the


                                                   7
 20-22501-rdd       Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46               Main Document
                                           Pg 9 of 188



Schedules. Additionally, the Schedules contain unaudited information that is subject to further
review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report the assets
and liabilities of each Debtor on an unconsolidated basis. Moreover, given, among other things,
the uncertainty surrounding the collection and ownership of certain assets and the valuation and
nature of certain liabilities, to the extent that a Debtor shows more assets than liabilities, this is not
an admission that the Debtor was solvent as of the Petition Date or at any time before the Petition
Date. Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
that the Debtor was insolvent as of the Petition Date or at any time before the Petition Date.

Schedules A/B

Part 1:
     Details with respect to the Debtors’ cash management system are provided in the Cash
        Management Motion. Amounts are reflected on a bank basis as of the Petition Date.

Part 2:
     The Debtors have numerous forms of deposits including utility, postage, security, and
        vendor deposits. Amounts are reflected on a book basis as of March 31, 2020.
     The Debtors have numerous prepaid expenses including prepaid software, marketing,
        maintenance, insurance, and regulatory expenditures, among others. Amounts are reflected
        on a book basis as of March 31, 2020.

Part 3:
     The Debtors do not have a way to bifurcate Allowance for Doubtful Accounts between
        Aging Buckets. The Debtors estimate that most, if not all, of the Allowance for Doubtful
        Accounts can be associated with Accounts Receivable that are over ninety days old.
        As such, the Allowance for Doubtful Accounts was first applied to the Gross Accounts
        Receivable over ninety days old. Any remaining Allowance for Doubtful Accounts was
        then applied to the Gross Accounts Receivable under ninety days old.
     Amounts are reflected on a book basis as of March 31, 2020.

Part 4:
     Contained herein are each Debtor’s respective ownership interests in intercompany
        subsidiary entities. Amounts are reflected on a book basis as of March 31, 2020.
     Net Tangible Book Value includes Cash & Cash Equivalents, Accounts Receivable,
        Prepayments & Other Current Assets, and Net Property, Plant & Equipment.

Part 5,7,8,9:
     Amounts are reflected on a book basis as of March 31, 2020 as recorded on the fixed asset
        register for each applicable Debtor.
     Inventory counts are done by the Debtors’ internal workforce; value is reflected at weighted
        average cost.
     The last external / professional valuation for the majority of items was completed in 2016
        in connection with the Debtors’ acquisition of Verizon Communications, Inc.’s
        (“Verizon”) wireline operations in California, Texas, and Florida.


                                                    8
 20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                         Pg 10 of 188




Part 10:
     Identifies value ascribed by the Debtors to various intangible assets including customer
       lists and tradenames.
     Also includes a best-effort listing of the Debtors’ registered Internet domains and websites.
       The act of not listing any specific domain or website is not a relinquishing of ownership.
     Amounts are reflected on a book basis as of March 31, 2020, to the extent that such value
       is reflected in the Debtors’ books and records.

Part 11:
     The values of the net operating losses listed reflect the amounts accumulated for more than
       one tax year. Amounts are reflected on a book basis as of March 31, 2020.
     The Debtors are a beneficiary under four split-dollar life insurance policies with former
       executives and owners. Amounts reflect the actuarial valuation of these respective plans
       as of December 31, 2019.
     The Debtors reserve all of their rights with respect to any claims, causes of action, or
       avoidance actions they may have. The Schedules shall not be deemed a waiver of any such
       claims, causes of action, or avoidance actions or in any way prejudice or impair the
       assertion of such claims.
     The intercompany receivable values reported in Schedule A/B reflect the net intercompany
       receivables for a particular Debtor entity from all other Debtor affiliates. Similarly, the
       intercompany payable values to be reported in Schedule E/F reflect the net intercompany
       payable balances from a particular Debtor to all other Debtor affiliates.

Schedule D
    The Debtors have not included parties that may believe their Claims are secured through
      setoff rights, inchoate statutory lien rights, or other lien rights created by the laws of the
      various jurisdictions in which the Debtors operate. Various Debtors are borrowers, and
      certain of the other Debtors are guarantors, under prepetition secured funded debt
      obligations. Although there are numerous beneficial holders of such debt, only the
      administrative agents have been listed for purposes of Schedule D, where applicable.
      The amounts outstanding under the Debtors’ prepetition secured debt reflect approximate
      amounts as of the Petition Date. Descriptions provided on Schedule D are intended only
      to be a summary. Reference to the applicable loan agreements and related documents is
      necessary for a complete description of the collateral and the nature, extent, and priority of
      any liens.

Schedule E/F
    The listing by the Debtors of any account between a Debtor and another Debtor is a
      statement of what appears in a particular Debtor’s books and records and does not reflect
      any admission or conclusion of the Debtors regarding the allowance, classification,
      characterization, validity, or priority of such account. The Debtors take no position in these
      Schedules and Statements as to whether such accounts would be allowed as a Claim, an
      Interest, or not allowed at all. The Debtors and all parties in interest reserve all rights with
      respect to such accounts. Various Debtors are borrowers, and certain of the other Debtors


                                                  9
 20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                         Pg 11 of 188



       are guarantors, under prepetition funded obligations. Although there are numerous
       beneficial holders of such debt, only the administrative agents and indenture trustees, as
       applicable, have been listed for purposes of Schedule E/F, where applicable. The claims
       of individual creditors for, among other things, goods, products, services, or taxes are listed
       as the amounts entered on the Debtors’ books and records and may not reflect credits,
       allowances, or other adjustments due from such creditors to the Debtors. The Debtors
       reserve all of their rights with regard to such credits, allowances, and other adjustments,
       including the right to assert claims objections and/or setoffs with respect to the same.
      The Debtors have received relief under various first day motions. The amounts accrued
       and payable on account of such Claims covered by these motions are not reflected on
       Schedule E/F.
      Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or
       general reserves. Such amounts are, however, reflected on the Debtors’ books and records
       as required in accordance with GAAP. Such accruals are general estimates of liabilities
       and do not represent specific Claims as of the Petition Date. The Debtors have made every
       effort to include as contingent, unliquidated, or disputed the Claim of any vendor not
       included on the Debtors’ open accounts payable that is associated with an account that has
       an accrual or receipt not invoiced. Further, in addition to the items listed in Schedule E/F,
       certain of the Debtors, from time to time, provide performance guarantees of obligations
       of certain other Debtors or Debtor affiliates in connection with various contractual
       obligations, which may not be listed in the Schedules. Where applicable, the amounts
       listed in Schedule F take into account credits and overpayments owed to the Debtors.
       Unclaimed property checks are not listed on the Schedules due to their voluminous nature.

Schedule G
    Although reasonable efforts have been made to ensure the accuracy of Schedule G
      regarding executory contracts and unexpired leases, inadvertent errors, omissions or
      overinclusion may have occurred in preparing Schedule G. Certain of the instruments
      reflected on Schedule G may contain renewal options, guarantees of payments, options to
      purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers, duties,
      and obligations are not separately set forth on Schedule G. The Debtors hereby expressly
      reserve the right to assert that any instrument listed on Schedule G is an executory contract
      within the meaning of section 365 of the Bankruptcy Code. The Debtors reserve all of
      their rights, claims, and causes of action with respect to claims associated with any
      contracts and agreements listed on Schedule A/B, including their right to dispute or
      challenge the characterization or the structure of any transaction, document, or instrument
      (including any intercompany agreement) related to a creditor’s claim. Certain
      confidentiality, hold harmless, and non-compete agreements may not be listed on
      Schedule G. In addition, agreements and underlying documentation related to the Debtors’
      prepetition debt is not included in Schedule G. The Debtors reserve all of their rights with
      respect to such agreements.
    Certain of the contracts and agreements listed on Schedule G may consist of several parts,
      including purchase orders, amendments, restatements, waivers, letters, and other
      documents that may not be listed on Schedule G or that may be listed as a single entry.
      The contracts, agreements, and leases listed on Schedule G may have expired or may have
      been modified, amended, or supplemented from time to time by various amendments,



                                                 10
20-22501-rdd       Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                        Pg 12 of 188



       restatements, waivers, estoppel certificates, letters, memoranda, and other documents,
       instruments, and agreements that may not be listed therein despite the Debtors’ use of
       reasonable efforts to identify such documents.
      Further, unless otherwise specified on Schedule G, the Debtors have made reasonable
       efforts to ensure that each executory contract or unexpired lease listed thereon shall include
       all exhibits, schedules, riders, modifications, declarations, amendments, supplements,
       attachments, restatements, or other agreements made directly or indirectly by any
       agreement, instrument, or other document that in any manner affects such executory
       contract or unexpired lease, without respect to whether such agreement, instrument, or
       other document is listed thereon. In some cases, the same supplier or provider appears
       multiple times on Schedule G. This multiple listing is intended to reflect distinct
       agreements between the applicable Debtor and such supplier or provider.
      Customer agreements are excluded from Schedule G due to their voluminous nature and to
       protect the Debtors’ trade secrets.

Schedule H
    The Guarantors and Pledged Equities under the First and Second Lien Credit Agreements
      are detailed in the underlying credit agreements. These have not been documented
      separately on Schedule H.

Specific Disclosures with Respect to the Debtors’ Statements

SOFA 1 & 2:
   The Debtors record revenue on a legal entity basis. In preparing their consolidated audited
     financials, the Debtors record a variety of topside adjustments and account eliminations.
     As these topside adjustments and eliminations are not directly attributable to individual
     legal entities, we have allocated these based on a percentage of revenue among all of the
     legal entities.

SOFA 3:
   As described in the Cash Management Motion, the Debtors operate a centralized cash
     management system whereby operating disbursements are made by Frontier
     Communications Corporation and Citizens Telecom Services Company L.L.C. on behalf
     of the other Debtor entities. The legal entity classification for each disbursement is based
     on the entity which incurred the liability and not the legal entity that remitted payment.
   The Debtor entities utilize Automatic Data Processing, Inc. (“ADP”) to process employee
     payroll taxes related to compensation payouts. The Debtors make batch payments to ADP
     on behalf of all employees. Therefore, amounts listed herein represent each separate batch
     payment that is made.

SOFA 4:
   Individuals listed as insiders have been included for informational purposes only.
     The Debtors do not take any position with respect to (i) such individual’s influence over
     the control of the Debtors; (ii) the management responsibilities or functions of such
     individual; (iii) the decision making or corporate authority of such individual; or
     (iv) whether such individual could successfully argue that he or she is not an insider under
     applicable law, including, without limitation, the federal securities laws, or with respect to


                                                11
20-22501-rdd       Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                        Pg 13 of 188



       any theories of liability or for any other purpose. As such, the Debtors reserve all rights to
       dispute whether someone identified is in fact an “insider” as defined in section 101(31) of
       the Bankruptcy Code.
      The payroll-related amounts shown in response to this question for any salary, bonus or
       additional compensation, and/or severance payments are net amounts that include
       reductions for amounts including employee tax and benefit withholdings.

SOFA 5:
   The Debtors return goods to vendors in the ordinary course of business. Other than
     ordinary course items, the Debtors are not aware of any property that has been returned to
     seller(s).

SOFA 6:
   Presented herein are setoffs related to various telecommunications providers as well as
     retainers paid to various professional services firms.
   In the ordinary course of business, the Debtors receive benefits from their trade vendors
     including rebates and promotional allowances. These Debtor receivables are typically
     settled with the Debtors setting off the receivables against payments to the vendors.
     In some instances, the amounts are settled in cash. Given the frequency of these
     transactions, and the burden created in attempting to isolate them from normal course
     payments, the Debtors have not listed these ordinary course setoffs.

SOFA 7:
   The Debtors have devoted substantial resources to identify and provide as much
     information for as many proceedings as possible. While the Debtors believe they were
     diligent in their efforts, certain data fields were not completed due to the associated burden
     to the Debtors. Should any parties in interest request additional information, the Debtors
     will work with such parties and supplement SOFA 7 as feasible or otherwise directed by
     the Court.
   The Debtors reserve all of their rights and defenses with respect to all listed lawsuits and
     administrative proceedings. The listing of any such suits and proceedings shall not
     constitute an admission by the Debtors of any liabilities or that the actions or proceedings
     were correctly filed against the Debtors or any affiliates of the Debtors. The Debtors also
     reserve their rights to assert that neither the Debtors nor any affiliate of the Debtors is an
     appropriate party to such actions or proceedings. Tax assessments are not included in
     SOFA 7.

SOFA 9:
   The donations and/or charitable contributions listed represent payments made to third
     parties during the applicable timeframe that were recorded as such within the Debtors’
     books and records. These include charitable donations, political contributions, and
     sponsorships. These amounts do not include donations or contributions made by individual
     employees on an ad-hoc basis. It is the Debtors’ view that such payments are de minimis
     as they do not rise to a threshold of requiring internal corporate reporting and oversight on
     such amounts.




                                                12
20-22501-rdd       Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46            Main Document
                                        Pg 14 of 188



SOFA 10:
   The Debtors did not incur any losses within the year prior to the Petition Date with respect
     to storm, fire, theft, or other casualty that exceeded their insurance deductibles. The losses
     listed may exclude those incurred in the ordinary course of business which do not exceed
     the deductible cap on the applicable Debtor’s respective policies.

SOFA 11:
   Presented herein are payments made to various professional services firms for services
     rendered within one year immediately preceding the Petition Date. The services rendered
     pertain to (i) debt restructuring, (ii) relief under the Bankruptcy Code, (iii) preparation of
     a bankruptcy petition, and/or (iv) regulatory filing preparation. Amounts listed reflect the
     total amounts paid to these respective firms (bifurcating restructuring activities would be
     too administratively burdensome).
   Information regarding the Debtors’ retention of professional service firms is more fully
     described in the individual retention applications

SOFA 13:
   The Debtors may, from time to time and in the ordinary course of business, transfer
     equipment and other assets and/or sell certain equipment and other assets to third parties.
     These types of ordinary course transfers have not been disclosed.
   The Debtors may also abandon assets in place at the locations for which they have no future
     use or have been unable to sell to a third party. These types of transfers have not been
     disclosed.

SOFA 14:
   The Debtors have included a listing of all current and previous owned or leased addresses.
     In select instances, the dates of occupancy and the location type for certain addresses was
     not readily available. In these instances, the respective fields are listed as “Unknown” or
     have been left blank.

SOFA 17:
   The Debtors have listed all active plans in addition to inactive plans. The inactive plans
     relate to plans acquired from Verizon in connection with the Debtors’ acquisition of
     Verizon’s wireline operations in California, Texas, and Florida.

SOFA 20:
   The Debtors utilize Iron Mountain Storage Facilities (“Iron Mountain”) to retain records
     and other documentation. Records and documentation are stored at numerous Iron
     Mountain locations across the United States. The Debtors do not maintain a listing of each
     of these locations.
   The Debtors and their employees may procure additional storage units on an ad-hoc basis
     in the ordinary course. These units are used to store excess equipment, materials, and/or
     documentation. As these storage units are often times procured directly by departments,
     the Debtors do not maintain a consolidated listing of these locations.




                                                13
20-22501-rdd       Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46            Main Document
                                        Pg 15 of 188



      Excluded from this item are third party warehousing or distribution locations because these
       locations store inventory. Disclosures on inventory, and the related storage costs, are
       detailed on the Schedules.

SOFA 22, 23, 24:
   The Debtors have devoted substantial resources to identifying and providing the required
     information for as many responsive sites and proceedings as possible using records that
     were reasonably accessible and reviewable. Any omitted data fields reflect instances where
     information was not reasonably available. Most of these omissions pertain to closed
     matters.
   While the Debtors believe they were diligent in their efforts, it is possible that certain of
     the matters listed for a particular Debtor pertain to other Debtors. As it relates to SOFA 24,
     the Debtors have only listed open and pending matters. Disclosure of all closed matters
     would be overly burdensome.

SOFA 25:
   The Debtors have used reasonable efforts to identify ownership interests of entities greater
     than five percent within the six years immediately preceding the Petition Date. Contained
     herein are each Debtor’s respective ownership interests in intercompany subsidiary
     entities, dissolved entities, and merged entities.

SOFA 26C, 26D:
   Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the
     Debtors have filed with the U.S. Securities and Exchange Commission (the “SEC”) reports
     on Form 8-K, Form 10-Q, and Form 10-K. These SEC filings contain consolidated
     financial information relating to the Debtors.
   Additionally, consolidated financial information for the Debtors is posted on the Debtors’
     website at investor.frontier.com. Because the SEC filings and the website are of public
     record, the Debtors do not maintain records of the parties that requested or obtained copies
     of any of the SEC filings from the SEC or the Debtors.
   The Debtors provide certain parties, such as banks, auditors, potential investors, vendors,
     and financial advisors with financial statements. The Debtors have used reasonable efforts
     to identify and list all these parties, but there could be omissions.

SOFA 27:
   Given the size of the Debtors and their operations, many supervisors are involved in the
     physical inventory process. Listing all of these individuals would be administratively
     burdensome, so the Debtors have disclosed only the corporate inventory supervisor.

SOFA 28:
   Contained herein are all individuals or entities with an ownership interest in the Debtors.
     This includes intercompany parent entities, as well as shareholders holding greater than
     five percent of each Debtor’s voting or equity securities (consistent with reporting
     requirements under SEC Filing 13D).
SOFA 30:



                                                14
20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                       Pg 16 of 188



      Any and all known disbursements to Insiders of the Debtors, as defined above, have been
       listed in the response to SOFA 4.
SOFA 32:
   The Debtors have listed all active plans in addition to inactive plans. The inactive plans
     relate to plans acquired from Verizon in connection with the Debtors’ acquisition of
     Verizon’s wireline operations in California, Texas, and Florida. The Debtors also provide
     a Taft-Hartley Money Purchase multi-employer pension plan sponsored by the
     Communication Workers of America.


                          [Remainder of page intentionally left blank.]




                                               15
               20-22501-rdd                         Doc 6              Filed 06/30/20 Entered 06/30/20 20:27:46                                                                    Main Document
                                                                                   Pg 17 of 188
 Fill in this information to identify the case:

 Debtor name            Citizens Telecom Services Company L.L.C.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-22501 (RDD)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                        12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                      0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $                      0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $                      0.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                      0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                      0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$    1,432,682,356.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $        1,432,682,356.71




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                      page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                               Best Case Bankruptcy
              20-22501-rdd                 Doc 6           Filed 06/30/20 Entered 06/30/20 20:27:46                     Main Document
                                                                       Pg 18 of 188
 Fill in this information to identify the case:

 Debtor name         Citizens Telecom Services Company L.L.C.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-22501 (RDD)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              20-22501-rdd                 Doc 6           Filed 06/30/20 Entered 06/30/20 20:27:46                                        Main Document
                                                                       Pg 19 of 188
 Fill in this information to identify the case:

 Debtor name         Citizens Telecom Services Company L.L.C.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-22501 (RDD)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $1,432,682,356.71
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          0.00
 5b. Total claims from Part 2                                                                            5b.   +    $              1,432,682,356.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                  1,432,682,356.71




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 20 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                Address1                  Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
1 800 RADIATOR EVERETT LLC     9826 7TH AVE SE                                     EVERETT          WA            98208        N/A             VARIOUS DATES                         X                                               $170.18
                                                                                                                                               TRADE ACTIVITY,
111 HARBOR POINT               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $503.23
                                                                                                                                               TRADE ACTIVITY,
115 EDGEWOOD NAV               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $702.90
                               395 B STREET WEST SUITE                                                                                         TRADE ACTIVITY,
12 CONS/LGCA                   2                                                   RANDOLPH AFB     TX            78150-4525 N/A               VARIOUS DATES                         X                                            $10,075.16
                                                                                                                                               TRADE ACTIVITY,
120-180 MONTEREY               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,262.44
                                                                                                                                               TRADE ACTIVITY,
18 TEMPLE STREET               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $25.23
                               WELLS FARGO/RADIATOR DEPT 34899 PO BOX                                                                          TRADE ACTIVITY,
1-800 RADIATOR & AC            EXP WHS              39000                          SAN FRANCISCO CA               94139        N/A             VARIOUS DATES                         X                                               $463.18
                                                                                                                                               TRADE ACTIVITY,
18150 SW ROSA LL               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $268.00
                                                                                                                                               TRADE ACTIVITY,
1834 DAWNTREE LL               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,833.45
                               2800 GLADES CIRCLE,                                                                                             TRADE ACTIVITY,
3ME CONSULTING INC             SUITE 112                                           WESTON           FL            33327        N/A             VARIOUS DATES                         X                                             $7,357.50
                                                                                                                                               TRADE ACTIVITY,
450 FOREST PARK                UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $259.40
                                                                                                                                               TRADE ACTIVITY,
801 CENTRAL ST P               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $18,000.00
                                                                                                                                               TRADE ACTIVITY,
A & S RECOVERY                 264 BARKER DR                                       BURNSVILLE       WV            26335        N/A             VARIOUS DATES                         X                                               $332.50
                                                                                                                                               TRADE ACTIVITY,
A & W SANITATION, INC.         P.O. BOX 339                                        ANSTED           WV            25812        N/A             VARIOUS DATES                         X                                               $121.41
                                                                                                                                               TRADE ACTIVITY,
AAAA LIMOUSINE SERVICE         14 DENNISON ST                                      FORTY FORT       PA            18704        N/A             VARIOUS DATES                         X                                             $1,490.00
                                                                                                                                               TRADE ACTIVITY,
AARON BIA                      UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $417.00
                                                                                                                                               TRADE ACTIVITY,
ABBEVILLE PUBLIC UTILITIES     P.O. BOX 639                                        ABBEVILLE        SC            29620        N/A             VARIOUS DATES                         X                                             $2,324.06
                                                                                                                                               TRADE ACTIVITY,
ABOVE & BEYOND INCENTIVES      ATTN: ACCT REC            PO BOX 872                NEENAH           WI            54957-0872 N/A               VARIOUS DATES                         X                                             $6,928.99
                                                                                                                                               TRADE ACTIVITY,
ACCEND M SOUTH L               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $202.46
                               7710 NE GREENWOOD DR                                                                                            TRADE ACTIVITY,
ACCENT BUSINESS SERVICE        STE 210                                             VANCOUVER        WA            98662        N/A             VARIOUS DATES                         X                                            $12,862.50
                               7710 NE GREENWOOD DR                                                                                            TRADE ACTIVITY,
ACCENT BUSINESS SERVICES INC   STE 210                                             VANCOUVER        WA            98662        N/A             VARIOUS DATES                         X                                             $7,710.15
                                                                                                                                               TRADE ACTIVITY,
ACCENT FOOD SERVICES LLC       PO BOX 46114                                        HOUSTON          TX            77210-4603 N/A               VARIOUS DATES                         X                                             $1,126.34
                                                                                                                                               TRADE ACTIVITY,
ACCESS DATA GROUP              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $19,066.67




                                                                                                     1 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 21 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name               Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
ACCESS INFORMATION HOLDINGS PO BOX 398306                                        SAN FRANCISCO CA               94139-8306 N/A               VARIOUS DATES                         X                                               $196.35
                                                                                                                                             TRADE ACTIVITY,
ACCOMPANY PARTNERS            4549 WALNUT HILL LANE                              DALLAS           TX            75229        N/A             VARIOUS DATES                         X                                           $216,600.00
                                                                                                                                             TRADE ACTIVITY,
ACCUOSS                       PO BOX 1300                                        MCKINNEY         TX            75070        N/A             VARIOUS DATES                         X                                             $4,479.42
                                                                                                                                             TRADE ACTIVITY,
ACCUOSS LLC                   PO BOX 1300                                        MCKINNEY         TX            75070        N/A             VARIOUS DATES                         X                                            $23,665.25
                                                                                                                                             TRADE ACTIVITY,
ACE TEL                       PO BOX 360                                         HOUSTON          MN            55943-0360 N/A               VARIOUS DATES                         X                                                   $14.00
                                                                                                                                             TRADE ACTIVITY,
ACHIEVEMENT FIRST             370 JAMES ST, STE 404                              NEW HAVEN        CT            06513        N/A             VARIOUS DATES                         X                                               $925.00
                                                                                                                                             TRADE ACTIVITY,
ACRONYM MEDIA-ANALYTICS     350 5TH AVE STE 6520                                 NEW YORK         NY            10118        N/A             VARIOUS DATES                         X                                             $4,515.00
ACTION BATTERY WHOLESALERS                                                                                                                   TRADE ACTIVITY,
INC                         484 COUNTY RD VV                                     SOMERSET         WI            54025        N/A             VARIOUS DATES                         X                                             $3,789.74
ADAMS COUNTY REGIONAL WATER                                                                                                                  TRADE ACTIVITY,
DISTRICT                    P.O. BOX 427                                         WEST UNION       OH            45693-0427 N/A               VARIOUS DATES                         X                                                   $21.00
                                                                                                                                             TRADE ACTIVITY,
ADAMS ELECTRIC COOPERATIVE, IL PO BOX 247                                        CAMP POINT       IL            62320-0247 N/A               VARIOUS DATES                         X                                               $304.97
ADAMS ELECTRIC COOPERATIVE,                                                                                                                  TRADE ACTIVITY,
PA                             PO BOX 3605                                       GETTYSBURG       PA            17325-0605 N/A               VARIOUS DATES                         X                                               $200.07
                                                                                                                                             TRADE ACTIVITY,
ADAMS MILL RIVER              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $50.00
ADAMS RURAL ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE, INC.             P.O. BOX 247                                       WEST UNION       OH            45693-0247 N/A               VARIOUS DATES                         X                                             $1,417.54
                                                                                                                                             TRADE ACTIVITY,
ADAMS TELESYSTEMS             PO BOX 217                                         GOLDEN           IL            62339        N/A             VARIOUS DATES                         X                                                   $18.67
ADAMS-COLUMBIA ELECTRIC                                                                                                                      TRADE ACTIVITY,
COOPERATIVE                   P.O. BOX 70                                        FRIENDSHIP       WI            53934-0070 N/A               VARIOUS DATES                         X                                             $5,817.12
                              205 PARK CENTRAL EAST,                                                                                         TRADE ACTIVITY,
ADAPTAVIST                    STE 417                                            SPRINGFIELD      MO            65806        N/A             VARIOUS DATES                         X                                            $50,943.76
                              205 PARK CENTRAL EAST,                                                                                         TRADE ACTIVITY,
ADAPTAVIST INC                STE 417                                            SPRINGFIELD      MO            65806        N/A             VARIOUS DATES                         X                                            $50,943.76
                                                                                                                                             TRADE ACTIVITY,
ADDISON MILL APA              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $75.30
                                                                                                                                             TRADE ACTIVITY,
ADOBE SYSTEMS INCORPORATED    29322 NETWORK PLACE                                CHICAGO          IL            60673-1293 N/A               VARIOUS DATES                         X                                            $32,543.10
                                                                                                                                             TRADE ACTIVITY,
ADOBE SYSTEMS INCORPORATED    29322 NETWORK PLACE                                CHICAGO          IL            60673-1293 N/A               VARIOUS DATES                         X                                           $151,303.41
                              1900 AVENUE OF THE                                                                                             TRADE ACTIVITY,
ADR SERVICES INC              STARS                    SUITE 200                 LOS ANGELES      CA            90067        N/A             VARIOUS DATES                         X                                             $3,500.00
                                                                                                                                             TRADE ACTIVITY,
ADRIAN PSD                    P.O. BOX 87                                        FRENCH CREEK     WV            26218-0087 N/A               VARIOUS DATES                         X                                                   $45.18

                              SOLID WASTE MIDWEST,                                                                                           TRADE ACTIVITY,
ADVANCED DISPOSAL - F3        LLC - F3 PO BOX 74008053 CHICAGO, IL 60674-8053    CHICAGO          IL            60674-8053 N/A               VARIOUS DATES                         X                                                   $22.40




                                                                                                   2 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 22 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name              Address1                   Address2                 City            State        Zip        Number                Claim                                                               Total Claim

                             SOLID WASTE MIDWEST,                                                                                             TRADE ACTIVITY,
ADVANCED DISPOSAL - F5       LLC - F5 PO BOX 74008053                             CHICAGO          IL            60674-8053 N/A               VARIOUS DATES                         X                                                   $67.67
                             SOLID WASTE MIDWEST,
                             LLC - G2 PO BOX                                                                                                  TRADE ACTIVITY,
ADVANCED DISPOSAL - G2       74008053                                             CHICAGO          IL            60674-8053 N/A               VARIOUS DATES                         X                                                   $58.10
                             SOLID WASTE MIDWEST,
                             LLC - N3 PO BOX                                                                                                  TRADE ACTIVITY,
ADVANCED DISPOSAL - N3       74008047                                             CHICAGO          IL            60674-8047 N/A               VARIOUS DATES                         X                                               $591.14
                                                                                                                                              TRADE ACTIVITY,
ADVANCED DISPOSAL - V9       PO BOX 74008047                                      CHICAGO          IL            60674-8047 N/A               VARIOUS DATES                         X                                               $551.27
                                                                                                                                              TRADE ACTIVITY,
ADVANCED SECURIT             UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $566.50
                                                                                                                                              TRADE ACTIVITY,
ADVANTAGE TECHNOLOGIES INC   228 EAST 45TH ST STE 4S                              NEW YORK         NY            10017        N/A             VARIOUS DATES                         X                                            $16,190.00
                             ATTN NS PIPE & WIRE        1700 MARKET ST 16TH                                                                   TRADE ACTIVITY,
AECOM USA INC                ADMIN                      FLR                       PHILADELPHIA     PA            19103        N/A             VARIOUS DATES                         X                                             $3,250.00
                                                                                                                                              TRADE ACTIVITY,
AEP/24406-WHEELING POWER     PO BOX 371496                                        PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                         X                                             $1,778.11
                                                                                                                                              TRADE ACTIVITY,
AERC RECYCLING SOLUTIONS     CLEAN EARTH INC            PO BOX 95000-3755         PHILADELPHIA     PA            19195-0001 N/A               VARIOUS DATES                         X                                             $9,635.10
                                                                                                                                              TRADE ACTIVITY,
AFFINITY NETWORK INC         250 PILOT ROAD STE 300                               LAS VEGAS        NV            89119        N/A             VARIOUS DATES                         X                                            $17,972.10
                                                                                                                                              TRADE ACTIVITY,
AFL TELECOMMUNICATIONS LLC   PO BOX 890939                                        CHARLOTTE        NC            28289-0939 N/A               VARIOUS DATES                         X                                             $1,438.80
                                                                                                                                              TRADE ACTIVITY,
AGILE IT SOLUTIONS INC       10 E MAIN ST STE 206                                 VICTOR           NY            14564        N/A             VARIOUS DATES                         X                                               $340.00
                                                                                                                                              TRADE ACTIVITY,
AIMCO VENEZIA LL             UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,463.37
                                                                                                                                              TRADE ACTIVITY,
AKAMAI                       150 BROADWAY                                         CAMBRIDGE        MA            02142        N/A             VARIOUS DATES                         X                                             $6,592.26
                                                                                                                                              TRADE ACTIVITY,
AKAMAI TECHNOLOGIES INC      150 BROADWAY                                         CAMBRIDGE        MA            02142        N/A             VARIOUS DATES                         X                                            $24,219.00
                                                                                                                                              TRADE ACTIVITY,
AKAMAI TECHNOLOGIES INC      150 BROADWAY                                         CAMBRIDGE        MA            02142        N/A             VARIOUS DATES                         X                                             $1,053.00
                             P.O. BOX 242 @                                                                                                   TRADE ACTIVITY,
ALABAMA POWER                SOUTHERN COMPANY                                     BIRMINGHAM       AL            35292        N/A             VARIOUS DATES                         X                                               $647.13
ALCORN COUNTY ELECTRIC POWER                                                                                                                  TRADE ACTIVITY,
ASSN.                        P.O. BOX 1590                                        CORINTH          MS            38835-1590 N/A               VARIOUS DATES                         X                                             $2,166.80
                             10 INVERNESS CENTER                                                                                              TRADE ACTIVITY,
ALDEN SYSTEMS INC            PKWY                       SUITE 500                 BIRMINGHAM       AL            35242        N/A             VARIOUS DATES                         X                                             $2,087.50
                                                                                                                                              TRADE ACTIVITY,
ALEE MILLER                  UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                              TRADE ACTIVITY,
ALEXIS EPPERLEY              UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                              TRADE ACTIVITY,
ALIENVAULT INC               1875 S GRANT ST STE 200                              SAN MATEO        CA            94402        N/A             VARIOUS DATES                         X                                            $15,156.00




                                                                                                    3 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 23 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                 Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
ALL AMERICAN WASTE              PO BOX 630                                       EAST WINDSOR     CT            06088        N/A             VARIOUS DATES                         X                                             $3,181.01
                                                                                                                                             TRADE ACTIVITY,
ALL BATTERY SALES & SERVICE     727 134TH ST SW                                  EVERETT          WA            98204        N/A             VARIOUS DATES                         X                                               $717.04
                                                                                                                                             TRADE ACTIVITY,
ALL IN ONE POSTER COMPANY INC 1156 N GILBERT ST                                  ANAHEIM          CA            92801        N/A             VARIOUS DATES                         X                                            $22,797.09
                                                                                                                                             TRADE ACTIVITY,
ALLEGHENY DISPOSAL, LLC         PO BOX 4                                         GREEN BANK       WV            24944        N/A             VARIOUS DATES                         X                                                   $38.69
                                                                                                                                             TRADE ACTIVITY,
ALLEGRO PALM CON                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $83.22
                                                                                                                                             TRADE ACTIVITY,
ALLENDALE MUNICIPAL UTILITIES   PO BOX 98                                        ALLENDALE        IL            62410        N/A             VARIOUS DATES                         X                                               $402.87
                                                                                                                                             TRADE ACTIVITY,
ALLIANT ENERGY/IPL              PO BOX 3060                                      CEDAR RAPIDS     IA            52406-3060 N/A               VARIOUS DATES                         X                                             $2,909.91
                                                                                                                                             TRADE ACTIVITY,
ALLIANT ENERGY/WP&L             PO BOX 3062                                      CEDAR RAPIDS     IA            52406-3062 N/A               VARIOUS DATES                         X                                            $32,480.96
                                                                                                                                             TRADE ACTIVITY,
ALONDRA MCDONALD                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
ALPENA POWER COMPANY            P.O. BOX 188                                     ALPENA           MI            49707-0188 N/A               VARIOUS DATES                         X                                            $13,932.00
ALPENA WATER/WASTEWATER                                                                                                                      TRADE ACTIVITY,
UTILITIES                       210 HARBOR DRIVE                                 ALPENA           MI            49707        N/A             VARIOUS DATES                         X                                                   $49.17
                                                                                                                                             TRADE ACTIVITY,
ALPHA TECHNOLOGIES LTD          7700 RIVERFRONT GATE                             BURNABY          BC            V5J 5M4      N/A             VARIOUS DATES                         X                                             $8,969.58
                                                                                                                                             TRADE ACTIVITY,
ALPHEUS COMMUNICATIONS          PO BOX 301628                                    DALLAS           TX            75303-1628 N/A               VARIOUS DATES                         X                                            $13,053.78
                                                                                                                                             TRADE ACTIVITY,
ALTA MURRIETA LP                GABLES RESIDENTIAL    3811 TURTLE CREEK BLVD DALLAS               TX            75219-4448 N/A               VARIOUS DATES                         X                                               $216.80
                                210 INVERNESS CENTER                                                                                         TRADE ACTIVITY,
ALTEC INDUSTRIES INC            PKWY                                         BIRMINGHAM           AL            35242        N/A             VARIOUS DATES                         X                                             $8,012.17
                                222 CHASTAIN MEADOWS                                                                                         TRADE ACTIVITY,
ALTEVA OF WARWICK LLC           CT                    SUITE 100              KENNESAW             GA            30144        N/A             VARIOUS DATES                         X                                               $268.51
                                                                             NEW PORT                                                        TRADE ACTIVITY,
ALTURAS WATER LLC               5911 TROUBLE CREEK RD                        RICHEY               FL            34652        N/A             VARIOUS DATES                         X                                                   $34.29
                                                                                                                                             TRADE ACTIVITY,
ALYSON SHEPPARD                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
ALYSSA PRATHER                  UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
AMANDA CAVENDER                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
AMAZON WEB SERVICES LLC         PO BOX 84023                                     SEATTLE          WA            98124-8423 N/A               VARIOUS DATES                         X                                            $68,473.28
                                                                                                                                             TRADE ACTIVITY,
AMAZON WEB SERVICES LLC         PO BOX 84023                                     SEATTLE          WA            98124-8423 N/A               VARIOUS DATES                         X                                            $27,200.00
                                                                                                                                             TRADE ACTIVITY,
AMEREN ILLINOIS                 PO BOX 88034                                     CHICAGO          IL            60680-1034 N/A               VARIOUS DATES                         X                                            $95,312.61




                                                                                                   4 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 24 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                            Last 4 Digits        Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                             of Account        Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name               Address1                Address2                 City            State        Zip        Number                 Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
AMERICAN ARBITRA              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                               $200.00
                                                                                                                                            TRADE ACTIVITY,
AMERICAN ARBITRATION ASSOC    PO BOX 19609                                      JOHNSTON         RI            02919        N/A             VARIOUS DATES                          X                                             $3,375.00
                                                                                                                                            TRADE ACTIVITY,
AMERICAN CABLE ASSEMBLIES INC 21 WILBRAHAM ST                                   PALMER           MA            01069        N/A             VARIOUS DATES                          X                                               $575.45
AMERICAN CONSERVATION &                                                         COLORADO                                                    TRADE ACTIVITY,
BILLING SOLUTION              PO BOX 51280                                      SPRINGS          CO            80949-1280 N/A               VARIOUS DATES                          X                                               $131.87
                              2400 MEADOWBROOK                                                                                              TRADE ACTIVITY,
AMERICAN CYBERSYSTEMS INC     PKWY                                              DULUTH           GA            30096      N/A               VARIOUS DATES                          X                                            $22,803.72
AMERICAN ELECTRIC POWER       PO BOX 371883                                     PITTSBURGH       PA            15250-7883                   Trade AP                              X                                              $8,403.59
AMERICAN ELECTRIC                                                                                                                           TRADE ACTIVITY,
POWER/24002                   PO BOX 371496                                     PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                          X                                            $41,448.02
AMERICAN ELECTRIC                                                                                                                           TRADE ACTIVITY,
POWER/24418                   PO BOX 371496                                     PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                          X                                            $16,637.75
                                                                                                                                            TRADE ACTIVITY,
AMERICAN EXPEDITING COMPANY 801 N PRIMOS AVENUE                                 FOLCROFT         PA            19032        N/A             VARIOUS DATES                          X                                               $583.33
                                                                                                                                            TRADE ACTIVITY,
AMERICAN EXPEDITING COMPANY 801 N PRIMOS AVENUE                                 FOLCROFT         PA            19032        N/A             VARIOUS DATES                          X                                            $23,060.04
                                                                                                                                            TRADE ACTIVITY,
AMERICAN GOLD ST              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                             $1,044.00
                                                                                                                                            TRADE ACTIVITY,
AMERICAN TOWER C              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                               $600.00
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 0150               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                             $3,592.76
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 0941               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                             $1,193.19
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 1070               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                               $680.67
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 5486               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                               $288.47
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 5526               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                             $7,475.19
                                                                                                                                            TRADE ACTIVITY,
AMERIGAS - 6870               PO BOX 660288                                     DALLAS           TX            75266-0288 N/A               VARIOUS DATES                          X                                             $1,007.61
                                                                                                                                            TRADE ACTIVITY,
AMERITECH SERVICES INC        PO BOX 5080                                       CAROL STREAM     IL            60197-5080 N/A               VARIOUS DATES                          X                                             $1,521.88
                                                                                                                                            TRADE ACTIVITY,
AMHERST TEL                   C/O CARL BOHMAN         PO BOX 279                AMHERST          WI            54406        N/A             VARIOUS DATES                          X                                                   $18.67
AMICALOLA ELECTRIC                                                                                                                          TRADE ACTIVITY,
MEMBERSHIP CORP               544 HIGHWAY 515 SOUTH                             JASPER           GA            30143        N/A             VARIOUS DATES                          X                                               $498.85
                                                                                                                                            TRADE ACTIVITY,
ANCHOR POINT TECHNOLOGY       UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                            $22,800.00
                                                                                                                                            TRADE ACTIVITY,
ANDERSON CITY UTILITIES, IN   PO BOX 2100                                       ANDERSON         IN            46018-2100 N/A               VARIOUS DATES                          X                                               $431.43
                                                                                                                                            TRADE ACTIVITY,
ANDREU PALMA LAV              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                               $546.28




                                                                                                  5 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 25 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
          Creditor Name             Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
ANGELA HUGHES                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                           TRADE ACTIVITY,
ANGELIA SKYE TER             UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $832.35
                                                                                                                                           TRADE ACTIVITY,
ANI NETWORKS                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $4,758.32
                                                                                                                                           TRADE ACTIVITY,
ANIXTER                      EXPENSE                 PO BOX 278                MORTON GROVE IL                60053-0278 N/A               VARIOUS DATES                         X                                             $3,966.67
                                                                                                                                           TRADE ACTIVITY,
ANSTED SEWER DEPARTMENT      PO BOX 798                                        ANSTED           WV            25812        N/A             VARIOUS DATES                         X                                                   $32.88
ANTELOPE PARK MUTAL WATER                                                                                                                  TRADE ACTIVITY,
CO.                          PO BOX 1712                                       LANCASTER        CA            93539        N/A             VARIOUS DATES                         X                                                   $57.50
                                                                                                                                           TRADE ACTIVITY,
ANTIGO WATER DEPARTMENT      700 EDISON STREET                                 ANTIGO           WI            54409        N/A             VARIOUS DATES                         X                                                   $46.24
ANZA ELECTRIC COOPERATIVE,                                                                                                                 TRADE ACTIVITY,
INC., CA                     P.O. BOX 391909                                   ANZA             CA            92539        N/A             VARIOUS DATES                         X                                             $4,273.67
                                                                                                                                           TRADE ACTIVITY,
APARTMENTS HIGHL             UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $293.05
                             3750 COLLECTIONS                                                                                              TRADE ACTIVITY,
APEX SYSTEMS                 CENTER DR                                         CHICAGO          IL            60693        N/A             VARIOUS DATES                         X                                             $1,766.41
                                                                                                                                           TRADE ACTIVITY,
API ENGINEERING              PO BOX 2289                                       CHINO HILLS      CA            91709        N/A             VARIOUS DATES                         X                                             $2,580.61
APPALACHIAN ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOPERATIVE                  P.O. BOX 710                                      JEFFERSON CITY   TN            37760-0710 N/A               VARIOUS DATES                         X                                             $4,510.53
                                                                                                                                           TRADE ACTIVITY,
APPALACHIAN POWER            PO BOX 371496                                     PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                         X                                            $88,912.80
                                                                                                                                           TRADE ACTIVITY,
APPALACHIAN TELEPHONE        CONTRACTORS INC         22 MCCONNELL RD           FRANKLIN         NC            28734        N/A             VARIOUS DATES                         X                                             $5,379.35
                                                                                                                                           TRADE ACTIVITY,
APS                          P.O. BOX 2906                                     PHOENIX          AZ            85062-2906 N/A               VARIOUS DATES                         X                                            $15,638.72
                                                                                                                                           TRADE ACTIVITY,
AQUA IL                      PO BOX 70279                                      PHILADELPHIA     PA            19176-0279 N/A               VARIOUS DATES                         X                                               $357.24
                                                                                                                                           TRADE ACTIVITY,
AQUA INDIANA, INC.           PO BOX 70279                                      PHILADELPHIA     PA            19176-0279 N/A               VARIOUS DATES                         X                                               $364.28
                                                                                                                                           TRADE ACTIVITY,
AQUA OH                      PO BOX 70279                                      PHILADELPHIA     PA            19176-0279 N/A               VARIOUS DATES                         X                                               $344.66
                                                                                                                                           TRADE ACTIVITY,
AQUA PENNSYLVANIA/70279      PO BOX 70279                                      PHILADELPHIA     PA            19176-0279 N/A               VARIOUS DATES                         X                                                   $91.37
                             1106 CLAYTON LANE STE                                                                                         TRADE ACTIVITY,
AQUA TEXAS INC               400W                                              AUSTIN           TX            78723-2476 N/A               VARIOUS DATES                         X                                               $500.00
                                                                                                                                           TRADE ACTIVITY,
AQUA TEXAS, INC.             PO BOX 70279                                      PHILADELPHIA     PA            19176-0279 N/A               VARIOUS DATES                         X                                                   $71.96
AQUARION WATER COMPANY OF                                                                                                                  TRADE ACTIVITY,
CT                           PO BOX 10010                                      LEWISTON         ME            04243-9427 N/A               VARIOUS DATES                         X                                             $1,554.66
                                                                                                                                           TRADE ACTIVITY,
ARGYLE WATER SUPPLY CORP.    PO BOX 249                                        ARGYLE           TX            76226        N/A             VARIOUS DATES                         X                                                   $76.78




                                                                                                 6 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 26 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name              Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
ARIZONA BLUE STAKE INC       1405 W AUTO DR                                     TEMPE            AZ            85284-1016 N/A               VARIOUS DATES                         X                                             $1,852.84
                                                                                                                                            TRADE ACTIVITY,
ARIZONA WATER COMPANY        PO BOX 29098                                       PHOENIX          AZ            85038-9098 N/A               VARIOUS DATES                         X                                                   $59.50
ARLINGTON BOARD OF PUBLIC                                                                                                                   TRADE ACTIVITY,
AFFAIRS, OH                  P.O. BOX 324                                       ARLINGTON        OH            45814        N/A             VARIOUS DATES                         X                                                   $70.35
                                                                                                                                            TRADE ACTIVITY,
ARMOR TOWER INC              PO BOX 49779                                       CHARLOTTE        NC            28277        N/A             VARIOUS DATES                         X                                             $7,200.00
                             ATTN: CORY                                                                                                     TRADE ACTIVITY,
ARMSTRONG TELEPHONE          FRANCHESCHI              ONE ARMSTRONG PLACE BUTLER                 PA            16001        N/A             VARIOUS DATES                         X                                               $776.49
                                                                                                                                            TRADE ACTIVITY,
ARMY RECRUITING              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $72.04
                                                                                                                                            TRADE ACTIVITY,
ARROW TRAILER SU             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $727.26
                                                                                                                                            TRADE ACTIVITY,
ASHLEY BALL                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
ASHLEY PARSONS               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
ASHTYN FERRELL               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
ASKOV WATER & SEWER          PO BOX 245 6369                                                                                                TRADE ACTIVITY,
DEPARTMENT, MN               KOBMAGERGADE                                       ASKOV            MN            55704        N/A             VARIOUS DATES                         X                                                   $26.21
                                                                                                                                            TRADE ACTIVITY,
ASKREPLY INC                 725 W MCDOWELL RD                                  PHOENIX          AZ            85007        N/A             VARIOUS DATES                         X                                             $1,579.33
                             2325 EAST CAMELBACK                                                                                            TRADE ACTIVITY,
ASPECT SOFTWARE              SUITE 700                                          PHEONIX          AZ            85015        N/A             VARIOUS DATES                         X                                            $32,620.00
                                                                                                                                            TRADE ACTIVITY,
ASSURANCE SOFTWARE INC       DEPT CH 17080                                      PALATINE         IL            60055-7080 N/A               VARIOUS DATES                         X                                             $6,534.00
                             401 PARKPLACE CTR STE                                                                                          TRADE ACTIVITY,
ASTOUND BROADBAND            500                                                KIRKLAND         WA            98033        N/A             VARIOUS DATES                         X                                                   $11.67
                                                                                                                                            TRADE ACTIVITY,
ATC GROUP SERVICES INC.      8100 SNOWVILLE RD                                  BRECKSVILLE      OH            44141        N/A             VARIOUS DATES                         X                                             $1,012.50
ATHENS MUNICIPAL WATER                                                                                                                      TRADE ACTIVITY,
DEPARTMENT, WI               PO BOX 220                                         ATHENS           WI            54411        N/A             VARIOUS DATES                         X                                                   $14.20
                                                                                                                                            TRADE ACTIVITY,
ATLANTIC CREDIT              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $240.00
                                                                                                                                            TRADE ACTIVITY,
ATMOS ENERGY/630872/740353   PO BOX 790311                                      ST LOUIS         MO            63179-0311 N/A               VARIOUS DATES                         X                                             $6,693.04
                                                                                                                                            TRADE ACTIVITY,
AUDRA L SPANGLER             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $194.97
                             1155 ROBERTS BLVD, STE                                                                                         TRADE ACTIVITY,
AUTO PLUS AUTO PARTS         175                                                KENNESAW         GA            30144        N/A             VARIOUS DATES                         X                                                    $8.78
                                                                                                                                            TRADE ACTIVITY,
AUTOMOTIVE ELECTRIC INC      PO BOX 358                                         COOS BAY         OR            97420        N/A             VARIOUS DATES                         X                                             $2,731.65
                             4431 NORTH DIXIE                                                                                               TRADE ACTIVITY,
AW BILLING SERVICE LLC       HIGHWAY                                            BOCA RATON       FL            33431        N/A             VARIOUS DATES                         X                                                   $61.72




                                                                                                  7 of 140
                                                        20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 27 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                Address1                 Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
AYERSVILLE                     PO BOX 146               65 W THIRD ST             FORT JENNINGS     OH            45844        N/A             VARIOUS DATES                         X                                                   $16.33
AZUSA LIGHT & WATER                                                                                                                            TRADE ACTIVITY,
DEPARTMENT                     PO BOX 7030                                        ARTESIA           CA            90702-7030 N/A               VARIOUS DATES                         X                                               $229.37
                                                                                                                                               TRADE ACTIVITY,
B&B PORTABLE TOILET CO LLC     PO BOX 1329                                        BLUE LAKE         CA            95525        N/A             VARIOUS DATES                         X                                               $120.93
                                                                                                                                               TRADE ACTIVITY,
BACHUWA LAW                    UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,000.00
                                                                                                                                               TRADE ACTIVITY,
BACLIFF MUD                    PO DRAWER 8717                                     BACLIFF           TX            77518-8717 N/A               VARIOUS DATES                         X                                                   $55.17
                                                                                                                                               TRADE ACTIVITY,
BADGER TELECOM                 NW 8702                  PO BOX 1450               MINNEAPOLIS       MN            55485        N/A             VARIOUS DATES                         X                                                   $16.35
                                                                                                                                               TRADE ACTIVITY,
BAILEY N SILVERS               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $417.00
                                                                                                                                               TRADE ACTIVITY,
BAKER COMMUNICATIONS INC       UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,282.03
                                                                                                                                               TRADE ACTIVITY,
BANDERA ELECTRIC COOPERATIVE PO BOX 667                                           BANDERA           TX            78003-0667 N/A               VARIOUS DATES                         X                                               $190.05
                             900 MAIN CAMPUS DRIVE                                                                                             TRADE ACTIVITY,
BANDWIDTH.COM INC            5TH FL                                               RALEIGH           NC            27606        N/A             VARIOUS DATES                         X                                            $87,293.20
BANGOR BOROUGH AUTHORITY -                                                                                                                     TRADE ACTIVITY,
PA                           UNKNOWN                                                                                           N/A             VARIOUS DATES                         X                                                   $73.42
                                                                                                                                               TRADE ACTIVITY,
BARBARA GERMAN                 UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $110.44
                               600 ONE SUMMIT                                                                                                  TRADE ACTIVITY,
BARNES & THORNBURG LLP         SQUARE                                             FORT WAYNE        IN            46802-3117 N/A               VARIOUS DATES                         X                                             $7,000.00
                                                                                                                                               TRADE ACTIVITY,
BARTHOLOMEW COUNTY REMC        1697 W DEAVER RD                                   COLUMBUS          IN            47201        N/A             VARIOUS DATES                         X                                                   $82.18
                                                                                                                                               TRADE ACTIVITY,
BARTLETT ELECTRIC COOP, INC.   27492 STATE HIGHWAY 95                             BARTLETT          TX            76511-4450 N/A               VARIOUS DATES                         X                                                   $25.38
                                                                                                                                               TRADE ACTIVITY,
BATTERIES PLUS LLC             29314 NETWORK PLACE                                CHICAGO           IL            60673-1293 N/A               VARIOUS DATES                         X                                               $724.79
                                                                                                                                               TRADE ACTIVITY,
BATTLE CREEK LIGHT & POWER     102 S 2ND ST                                       BATTLE CREEK      NE            68715        N/A             VARIOUS DATES                         X                                               $448.98
                                                                                                                                               TRADE ACTIVITY,
BAY AREA AIR QUA               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,060.75
                               1760 CLEARWATER                                                                                                 TRADE ACTIVITY,
BAYSIDE COURT                  LARGO RD                 ATTN: JEANNINE CLUTTER CLEARWATER           FL            33756        N/A             VARIOUS DATES                         X                                               $412.65
                                                                                                                                               TRADE ACTIVITY,
BCORE MF 13306 C               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,465.89
                               ELECTRIC WATER SEWER                                                                                            TRADE ACTIVITY,
BEACH CITY UTILITIES, OH       PO BOX 328                                         BEACH CITY        OH            44608        N/A             VARIOUS DATES                         X                                             $1,415.84
                                                                                                                                               TRADE ACTIVITY,
BEAN STATION UTILITY DIST TN   PO BOX 520                                         BEAN STATION      TN            37708        N/A             VARIOUS DATES                         X                                                   $26.44
                                                                                                                                               TRADE ACTIVITY,
BEAR CREEK PUBLIC UTILITIES    PO BOX 40                                          BEAR CREEK        WI            54922        N/A             VARIOUS DATES                         X                                                    $9.33




                                                                                                     8 of 140
                                                        20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 28 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                 Address1                Address2                   City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
BEAR VALLEY ELEC               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $351.00
                                                                                                                                               TRADE ACTIVITY,
BEAR VALLEY ELECTRIC SERVICE   P.O. BOX 9016                                      SAN DIMAS         CA            91773-9016 N/A               VARIOUS DATES                         X                                            $11,606.40
BEARD WARREN HEATING & A/C                                                                                                                     TRADE ACTIVITY,
INC                            1978 3RD AVE                                       COLUMBUS          NE            68601-2754 N/A               VARIOUS DATES                         X                                               $104.80
BEAUMONT - CHERRY VALLEY                                                                                                                       TRADE ACTIVITY,
WATER DISTRICT                 P.O. BOX 2037                                      BEAUMONT          CA            92223-0937 N/A               VARIOUS DATES                         X                                                   $43.23
                                                                                                                                               TRADE ACTIVITY,
BECKLEY SANITARY BOARD WV      P.O. BOX 2494                                      BECKLEY           WV            25802-2494 N/A               VARIOUS DATES                         X                                               $196.41
                                                                                                                                               TRADE ACTIVITY,
BECKLEY WATER COMPANY, WV      P.O. BOX 2400                                      BECKLEY           WV            25802        N/A             VARIOUS DATES                         X                                               $369.28
BEDFORD RURAL ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE, INC.              P.O. BOX 335                                       BEDFORD           PA            15522-0335 N/A               VARIOUS DATES                         X                                               $255.68
                                                                                                                                               TRADE ACTIVITY,
BEECH BOTTOM WATER DEPT        PO BOX 100                                         BEECH BOTTOM WV                 26030        N/A             VARIOUS DATES                         X                                                   $25.06
                                                                                                                                               TRADE ACTIVITY,
BEEHIVE BROADBAND              2000 EAST SUNSET RD                                LAKE POINT        VT            84074        N/A             VARIOUS DATES                         X                                                   $88.05
                               10115 E BELL RD, SUITE                                                                                          TRADE ACTIVITY,
BEKA BUSINESS MEDIA            107-517                                            SCOTTSDALE        AZ            85260        N/A             VARIOUS DATES                         X                                             $4,200.00
                                                                                                                                               TRADE ACTIVITY,
BEL AIR AT LAS C               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $936.85
                               11368 E. STILLWATER                                                                                             TRADE ACTIVITY,
BELLA VISTA WATER DISTRICT     WAY                                                REDDING           CA            96003-9510 N/A               VARIOUS DATES                         X                                               $158.64
                                                                                                                                               TRADE ACTIVITY,
BELLE SANITARY BOARD, WV   PO BOX 697                                             BELLE             WV            25015        N/A             VARIOUS DATES                         X                                                   $40.12
BELLEVILLE MUNICIPAL WATER                                                                                                                     TRADE ACTIVITY,
DEPT., WI                  PO BOX 79                                              BELLEVILLE        WI            53508        N/A             VARIOUS DATES                         X                                                   $22.29
BELLFLOWER-SOMERSET MUTUAL                                                                                                                     TRADE ACTIVITY,
WATER CO                   P.O. BOX 1697                                          BELLFLOWER        CA            90707        N/A             VARIOUS DATES                         X                                               $174.98
                                                                                                                                               TRADE ACTIVITY,
BELLSOUTH TELECOM INC          PRO-CABS                 PO BOX 105373             ATLANTA           GA            30348        N/A             VARIOUS DATES                         X                                             $8,322.10
                                                                                                                                               TRADE ACTIVITY,
BEM ENTERPRISES LLC            PO BOX 745                                         INDIANA           PA            15701        N/A             VARIOUS DATES                         X                                               $365.00
                                                                                                                                               TRADE ACTIVITY,
BEMERS                         PO BOX 93                                          GLASTONBURY       CT            06033-0093 N/A               VARIOUS DATES                         X                                                    $7.98
                                                                                                                                               TRADE ACTIVITY,
BEN WHEELER WATER SUPPLY       PO BOX 104                                         BEN WHEELER       TX            75754-0104 N/A               VARIOUS DATES                         X                                                   $26.13
                                                                                                                                               TRADE ACTIVITY,
BENCO ELECTRIC                 P.O. BOX 8                                         MANKATO           MN            56002        N/A             VARIOUS DATES                         X                                                   $19.22
                                                                                                                                               TRADE ACTIVITY,
BENJAMIN H PALME               UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $640.87
BENTON MUNICIPAL WATER AND                                                                                                                     TRADE ACTIVITY,
SEWER                          PO BOX 516                                         BENTON            PA            17814        N/A             VARIOUS DATES                         X                                                   $35.00
                                                                                                                                               TRADE ACTIVITY,
BENTON PUD                     2721 W 10TH AVE          PO BOX 6270               KENNEWICK         WA            99336        N/A             VARIOUS DATES                         X                                            $58,858.09




                                                                                                     9 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 29 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
        Creditor Name                 Address1                 Address2                  City           State        Zip        Number                Claim                                                               Total Claim
BENTON WATER AND SEWER                                                                                                                        TRADE ACTIVITY,
DEPT/IL                        P.O. BOX 640                                       BENTON           IL            62813-0640 N/A               VARIOUS DATES                         X                                                   $36.31
                                                                                                                                              TRADE ACTIVITY,
BERCO FINANCE CORP             PO BOX 30237                                       PORTLAND         OR            97294        N/A             VARIOUS DATES                         X                                               $708.20
BERKELEY COUNTY PUBLIC SERVICE PO BOX 944 SEWER                                                                                               TRADE ACTIVITY,
- SEWER                        DISTRICT                                           MARTINSBURG      WV            25402        N/A             VARIOUS DATES                         X                                               $124.00
                                                                                                                                              TRADE ACTIVITY,
BERKELEY ELECTRIC COOPERATIVE PO BOX 530812 SEDC                                  ATLANTA          GA            30353-0812 N/A               VARIOUS DATES                         X                                               $762.91
                                                                                                                                              TRADE ACTIVITY,
BERKELEY HOLDING               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $536.15
BERKELEY SPRINGS WATER                                                            BERKELEY                                                    TRADE ACTIVITY,
WORKS, WV                      271 WILKES ST, SUITE#A                             SPRINGS          WV            25411        N/A             VARIOUS DATES                         X                                                   $44.82
                                                                                                                                              TRADE ACTIVITY,
BERNIES AUTOMOTIVE             501 S LADD ST                                      PONTIAC          IL            61764        N/A             VARIOUS DATES                         X                                               $401.53
                                                                                                                                              TRADE ACTIVITY,
BERRY PATCH III                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $134.52
                                                                                                                                              TRADE ACTIVITY,
BEST ONE TIRE &                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $314.34
                                                                                                                                              TRADE ACTIVITY,
BICKNELL MUNICIPAL UTILITIES   CITY HALL PO BOX 127                               BICKNELL         IN            47512        N/A             VARIOUS DATES                         X                                                   $77.47
BIG CREEK/MENTOR UTILITY                                                                                                                      TRADE ACTIVITY,
AUTHORITY                      P.O. BOX 99                                        MIO              MI            48647        N/A             VARIOUS DATES                         X                                                   $20.64
                                                                                                                                              TRADE ACTIVITY,
BIG KS TOWING SV               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $118.75
                                                                                                                                              TRADE ACTIVITY,
BILL MAGYAR DESIGN             56 MAPLEWOOD DRIVE                                 MONROE           CT            06468        N/A             VARIOUS DATES                         X                                               $744.45
                                                                                                                                              TRADE ACTIVITY,
BILL MONNING OFF               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                                                                                                                              TRADE ACTIVITY,
BILTMORE APARTME               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,690.74
                                                                                                                                              TRADE ACTIVITY,
BINTELCORP                     2538 EAGLE RUN DRIVE                               FT LAUDERDALE FL               33327        N/A             VARIOUS DATES                         X                                             $6,000.00
                                                                                                                                              TRADE ACTIVITY,
BIRMINGHAM CONDO               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $397.44
BIRNAMWOOD WATER-SEWER                                                                                                                        TRADE ACTIVITY,
UTILITY, WI                    354 MAIN ST                                        BIRNAMWOOD       WI            54414        N/A             VARIOUS DATES                         X                                                   $36.56
                                                                                                                                              TRADE ACTIVITY,
BISHOP WELDING S               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $50.00
                                                                                                                                              TRADE ACTIVITY,
BLACK DIAMOND POWER CLAY       PO BOX 240                                         CLAY             WV            25043-0240 N/A               VARIOUS DATES                         X                                             $1,046.36
                                                                                                                                              TRADE ACTIVITY,
BLACK DIAMOND POWER SOPHIA     PO BOX 276                                         SOPHIA           WV            25921-0276 N/A               VARIOUS DATES                         X                                             $1,821.26
                                                                                                                                              TRADE ACTIVITY,
BLACK DIAMOND POWER/668        PO BOX 668                                         MULLENS          WV            25882-0668 N/A               VARIOUS DATES                         X                                               $936.24
                                                                                                                                              TRADE ACTIVITY,
BLACK HILLS ENERGY             PO BOX 6001                                        RAPID CITY       SD            57709-6001 N/A               VARIOUS DATES                         X                                               $844.35




                                                                                                   10 of 140
                                                    20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                          Pg 30 of 188
                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                            Case No. 20-22501
                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                               Unliquidated
                                                                                                                                                                  Contingent




                                                                                                                                                                                                         subject to
                                                                                                                                                                                              Disputed
                                                                                                                          Last 4 Digits       Date Debt was




                                                                                                                                                                                                         offset?
                                                                                                                           of Account       Incurred, Basis for




                                                                                                                                                                                                         Claim
         Creditor Name               Address1              Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                          TRADE ACTIVITY,
BLACK WARRIOR EMC             P.O. BOX 779                                    DEMOPOLIS        AL            36732-0779 N/A               VARIOUS DATES                         X                                               $126.18
                                                                                                                                          TRADE ACTIVITY,
BLAISE ALEXANDER              UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $235.16
BLAKELY ELECTRIC LIGHT                                                                                                                    TRADE ACTIVITY,
COMPANY                       P.O. BOX 146                                    PECKVILLE        PA            18452-0146 N/A               VARIOUS DATES                         X                                               $190.05
                                                                                                                                          TRADE ACTIVITY,
BLANCHARD                     PO BOX 67                                       BLANCHARD        MI            49310        N/A             VARIOUS DATES                         X                                               $303.93
                                                                                                                                          TRADE ACTIVITY,
BLANCHARD TELEPH              UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,803.84
BLOOM ENERGY 2013 PPA                                                                                                                     TRADE ACTIVITY,
PROJECT COMPANY,LL            UNKNOWN                                                                                     N/A             VARIOUS DATES                         X                                            $37,990.86
                              BNA TAX
                              MGMT/SOFTWARE                                                                                               TRADE ACTIVITY,
BLOOMBERG BNA                 SEGMENT               1801 SOUTH BELL STREET ARLINGTON           VA            22202        N/A             VARIOUS DATES                         X                                             $3,863.00
BLOOMING PRAIRIE PUBLIC                                                    BLOOMING                                                       TRADE ACTIVITY,
UTILITIES                     PO BOX 55                                    PRAIRIE             MN            55917-0055 N/A               VARIOUS DATES                         X                                             $2,545.94
BLOOMINGDALE TELEPHONE                                                                                                                    TRADE ACTIVITY,
COMPANY                       PO BOX 187                                      BLOOMINGDALE MI                49026        N/A             VARIOUS DATES                         X                                               $175.32
                                                                                                                                          TRADE ACTIVITY,
BLU CROIX LTD                 3961 BLACK BIRD WAY                             CALABASAS        CA            91302-1883 N/A               VARIOUS DATES                         X                                             $4,816.23
                                                                                                                                          TRADE ACTIVITY,
BLUE LINE JANITORIAL SVCS LLC PO BOX 3346                                     NAMPA            ID            83653        N/A             VARIOUS DATES                         X                                             $1,016.00
BLUE RIDGE MOUNTAIN EMC GA -                                                                                                              TRADE ACTIVITY,
9                             P.O. BOX 9                                      YOUNG HARRIS     GA            30582-0009 N/A               VARIOUS DATES                         X                                             $5,033.86
                                                                                                                                          TRADE ACTIVITY,
BLUE STAR GAS/GARBERVILLE     1333 REDWOOD DR                                 GARBERVILLE      CA            95542        N/A             VARIOUS DATES                         X                                             $1,051.07
BLUEBONNET ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOPERATIVE                   PO BOX 240                                      GIDDINGS         TX            78942-0240 N/A               VARIOUS DATES                         X                                             $8,767.77
                                                                                                                                          TRADE ACTIVITY,
BLUEFIELD GAS COMPANY/94608   PO BOX 94608                                    CLEVELAND        OH            44101-4608 N/A               VARIOUS DATES                         X                                               $516.78
                                                                                                                                          TRADE ACTIVITY,
BLUERIVER COMM                200 N MAIN ST                                   SALEM            IN            47167        N/A             VARIOUS DATES                         X                                             $2,699.67
                                                                                                                                          TRADE ACTIVITY,
BLUESTREAM KGPCO              PO BOX 83177                                    CHICAGO          IL            60691-0177 N/A               VARIOUS DATES                         X                                            $68,335.51
                                                                                                                                          TRADE ACTIVITY,
BMEF STONELEIGH               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,990.81
                                                                                                                                          TRADE ACTIVITY,
BMIRF CITRUS PAR              UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $371.10
BOARD OF PUBLIC AFFAIRS -                                                                                                                 TRADE ACTIVITY,
BLANCHESTER OH                P.O. BOX 158                                    BLANCHESTER      OH            45107        N/A             VARIOUS DATES                         X                                             $1,271.73
BOARD OF PUBLIC AFFAIRS -                                                                                                                 TRADE ACTIVITY,
SEVILLE, OH                   P.O. BOX 46                                     SEVILLE          OH            44273        N/A             VARIOUS DATES                         X                                               $243.32
BOARD OF PUBLIC AFFAIRS -                                                                                                                 TRADE ACTIVITY,
WHARTON, OH                   PO BOX 266                                      WHARTON          OH            43359        N/A             VARIOUS DATES                         X                                               $133.93
BOARD OF PUBLIC AFFAIRS-                                                                                                                  TRADE ACTIVITY,
SPENCER, OH                   PO BOX 336                                      SPENCER          OH            44275        N/A             VARIOUS DATES                         X                                                   $70.05




                                                                                               11 of 140
                                                  20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                        Pg 31 of 188
                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                          Case No. 20-22501
                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                             Unliquidated
                                                                                                                                                                Contingent




                                                                                                                                                                                                       subject to
                                                                                                                                                                                            Disputed
                                                                                                                        Last 4 Digits       Date Debt was




                                                                                                                                                                                                       offset?
                                                                                                                         of Account       Incurred, Basis for




                                                                                                                                                                                                       Claim
        Creditor Name              Address1              Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                        TRADE ACTIVITY,
BOB SHELDON INC             PO BOX 1937                                     DACULA           GA            30019        N/A             VARIOUS DATES                         X                                             $2,624.00
                                                                                                                                        TRADE ACTIVITY,
BOLAND TIRE OF T            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $20.00
BOLING MUNICIPAL WATER                                                                                                                  TRADE ACTIVITY,
DISTRICT, TX                PO BOX 307                                      BOLING           TX            77420        N/A             VARIOUS DATES                         X                                                   $35.66
                                                                                                                                        TRADE ACTIVITY,
BONDS & SON SEPT            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $80.00
                                                                                                                                        TRADE ACTIVITY,
BOONE REMC                  LOCKBOX PO BOX 3047                             MARTINSVILLE     IN            46151-3047 N/A               VARIOUS DATES                         X                                               $413.24
                            P.O. BOX 245 PUBLIC                                                                                         TRADE ACTIVITY,
BOONE-RALEIGH PSD           SERVICE DISTRICT                                SYLVESTER        WV            25193-0245 N/A               VARIOUS DATES                         X                                                   $44.13
                                                                                                                                        TRADE ACTIVITY,
BORIS SVEREV                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $200.00
                                                                                                                                        TRADE ACTIVITY,
BORON C.S.D                 PO BOX 1060                                     BORON            CA            93596        N/A             VARIOUS DATES                         X                                                   $55.65
                                                                                                                                        TRADE ACTIVITY,
BOROUGH OF LEESPORT, PA     PO BOX 710                                      LEESPORT         PA            19533        N/A             VARIOUS DATES                         X                                                   $65.73
                                                                                                                                        TRADE ACTIVITY,
BOROUGH OF TROY , PA        49 ELMIRA STREET                                TROY             PA            16947        N/A             VARIOUS DATES                         X                                                   $19.25
                            14 CRAFTON STREET
                            WATER & SEWER                                                                                               TRADE ACTIVITY,
BOROUGH OF WELLSBORO, PA    DEPARTMENT                                      WELLSBORO        PA            16901-1520 N/A               VARIOUS DATES                         X                                               $117.58
BOURBON WATER AND                                                                                                                       TRADE ACTIVITY,
WASTEWATER                  104 E PARK AVE                                  BOURBON          IN            46504        N/A             VARIOUS DATES                         X                                                   $45.54
                                                                                                                                        TRADE ACTIVITY,
BOUWFONDS HAWTHO            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,996.64
                                                                                                                                        TRADE ACTIVITY,
BOWERS GARAGE LLC           PO BOX 250                                      BRANDYWINE       WV            26802        N/A             VARIOUS DATES                         X                                                   $15.90
                                                                                                                                        TRADE ACTIVITY,
BOX SPRINGS MUTUAL WATER CO 21740 DRACAEA AVE                               MORENO VALLEY CA               92553        N/A             VARIOUS DATES                         X                                                   $78.55
                                                                                                                                        TRADE ACTIVITY,
BOYTCHO MANEV               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $88.93
BOZRAH LIGHT & POWER                                                                                                                    TRADE ACTIVITY,
COMPANY                     PO BOX 4185                                     WOBURN           MA            01888-4185 N/A               VARIOUS DATES                         X                                             $2,295.97
                                                                                                                                        TRADE ACTIVITY,
BR CARROLL KELLE            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,683.84
                                                                                                                                        TRADE ACTIVITY,
BRAINSHARK INC              PO BOX 200716                                   PITTSBURGH       PA            15251-0716 N/A               VARIOUS DATES                         X                                           $147,826.51
                                                                                                                                        TRADE ACTIVITY,
BRANFORD POLICE             UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,657.18
                                                                                                                                        TRADE ACTIVITY,
BRASHEAR WATER SUPPLY COR   PO BOX 36                                       BRASHEAR         TX            75420        N/A             VARIOUS DATES                         X                                                   $15.70
                                                                                                                                        TRADE ACTIVITY,
BRCD HOLDINGS LL            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $626.45
                                                                                                                                        TRADE ACTIVITY,
BRENDA BRIMM                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58




                                                                                             12 of 140
                                                           20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 32 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name                   Address1                 Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                 TRADE ACTIVITY,
BRENDA E KITZMILLER              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $127.83
                                                                                                                                                 TRADE ACTIVITY,
BREWER & COMPANY                 UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $440.00
                                                                                                                                                 TRADE ACTIVITY,
BRIAN BRITTON                    UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,207.37
BRIDGEPORT PUBLIC UTILITY                                                                                                                        TRADE ACTIVITY,
DISTRICT, CA                     PO BOX 473                                          BRIDGEPORT       CA            93517        N/A             VARIOUS DATES                         X                                                   $82.42
                                                                                                                                                 TRADE ACTIVITY,
BRIDGEPORT WATER DEPT, IL        235 WASHINGTON ST                                   BRIDGEPORT       IL            62417        N/A             VARIOUS DATES                         X                                                   $23.67
                                                                                                                                                 TRADE ACTIVITY,
BRIDGESTONE AMERICAS TIRE OP     DBA GCR TIRE CENTERS                                DENVER           CO            80291-0530 N/A               VARIOUS DATES                         X                                             $7,904.67
                                 2859 PACES FERRY ROAD                                                                                           TRADE ACTIVITY,
BRIGHTLINK COMMUNICATIONS        SE                    SUITE 1850                    ATLANTA          GA            30339        N/A             VARIOUS DATES                         X                                            $23,654.54
                                                                                                                                                 TRADE ACTIVITY,
BRILLIANT WATER DISTRICT, OH     706 SECOND ST                                       BRILLIANT        OH            43913        N/A             VARIOUS DATES                         X                                                   $31.54
                                                                                                                                                 TRADE ACTIVITY,
BRISTOL MUNICIPAL UTILITIES IN   P.O. BOX 305                                        BRISTOL          IN            46507        N/A             VARIOUS DATES                         X                                                   $21.55
                                                                                                                                                 TRADE ACTIVITY,
BROADSOFT INC                UNKNOWN                                                 UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $26,911.37
BROOKE COUNTY PUBLIC SERVICE                                                                                                                     TRADE ACTIVITY,
DIST, WV                     PO BOX 150                                              WELLSBURG        WV            26070-1615 N/A               VARIOUS DATES                         X                                                   $41.77
                                                                                                                                                 TRADE ACTIVITY,
BROOKESMITH SUD, TX              PO BOX 27                                           BROWNWOOD        TX            76804        N/A             VARIOUS DATES                         X                                                   $37.52
                                                                                                                                                 TRADE ACTIVITY,
BROOKFIELD HOMES                 UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,945.80
BROWN COUNTY RURAL WATER                                                                                                                         TRADE ACTIVITY,
ASSOCIATION                      3818 US RTE 52                                      RIPLEY           OH            45167-9725 N/A               VARIOUS DATES                         X                                                   $37.60
                                                                                                                                                 TRADE ACTIVITY,
BROWNSTOWN SEWAGE WORKS          200 WEST WALNUT                                     BROWNSTOWN       IN            47220        N/A             VARIOUS DATES                         X                                                   $29.22
BROWNSTOWN WATER                                                                                                                                 TRADE ACTIVITY,
DEPARTMENT                       PO BOX 336                                          BROWNSTOWN       IL            62418        N/A             VARIOUS DATES                         X                                                   $30.95
                                                                                                                                                 TRADE ACTIVITY,
BRUCE CHEVROLET INC              1084 SW OAK ST                                      HILLSBORO        OR            97123        N/A             VARIOUS DATES                         X                                               $310.14
                                                                                                                                                 TRADE ACTIVITY,
BRUCES TIRE INC                  1136 OLD BAYSHORE                                   SAN JOSE         CA            95113        N/A             VARIOUS DATES                         X                                               $192.95
                                                                                                                                                 TRADE ACTIVITY,
BRUCETON WATER DEPARTMENT        PO BOX 327                                          BRUCETON MILLS WV              26525        N/A             VARIOUS DATES                         X                                                   $32.15
BRYAN MUNICIPAL LIGHT &                                                                                                                          TRADE ACTIVITY,
WATER                            P.O. BOX 190 CITY CLERK                             BRYAN            OH            43506        N/A             VARIOUS DATES                         X                                             $6,465.44
                                                                                                                                                 TRADE ACTIVITY,
BRYAN TEXAS UTILITIES (BTU)      P.O. BOX 8000                                       BRYAN            TX            77805        N/A             VARIOUS DATES                         X                                            $15,730.58
BUCKEYE RURAL ELECTRIC                                                                                                                           TRADE ACTIVITY,
COOPERATIVE, INC.                P.O. BOX 200                                        RIO GRANDE       OH            45674-0200 N/A               VARIOUS DATES                         X                                            $11,255.04
BUFFALO CREEK PUBLIC SERVICE                                                                                                                     TRADE ACTIVITY,
DISTRICT                         PO BOX 209                                          AMHERSTDALE      WV            25607        N/A             VARIOUS DATES                         X                                                   $25.38




                                                                                                      13 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 33 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                   Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
BUILDING CONTROL SYSTEMS INC     21218 66TH AVE W                                   SEATTLE          WA            98036        N/A             VARIOUS DATES                         X                                               $728.62
                                                                                                                                                TRADE ACTIVITY,
BULLOCH TELEPHONE COOP INC       601 NORTHSIDE DR W                                 STATESBORO       GA            30458-5305 N/A               VARIOUS DATES                         X                                             $1,985.13
                                 3204 LOWER                                                                                                     TRADE ACTIVITY,
BUNN TRUCKING INC                HUNTINGTON RD                                      FORT WAYNE       IN            46809        N/A             VARIOUS DATES                         X                                             $1,080.00
                                                                                                                                                TRADE ACTIVITY,
BUNTAIN PROPERTI                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,527.60
BUREAU OF INDIAN AFFAIRS-                                                                                                                       TRADE ACTIVITY,
COLORADO RIVER                   12100 1ST AVE BLDG. #1                             PARKER           AZ            85344-9818 N/A               VARIOUS DATES                         X                                             $1,022.84
                                 7301 W MANSFIELD DR -
                                 MAIL STOP D-2770 ACCT
                                 OPERATIONS DIV - ATTN                                                                                          TRADE ACTIVITY,
BUREAU OF INDIAN AFFAIRS, CO     COLLECT. OFF.                                      DENVER           CO            80235        N/A             VARIOUS DATES                         X                                               $128.79
BURNSVILLE PUBLIC UTILITY                                                                                                                       TRADE ACTIVITY,
BOARD, WV                        PO BOX 306                                         BURNSVILLE       WV            26335        N/A             VARIOUS DATES                         X                                                   $40.17
BURRTEC WASTE INDUSTRIES INC -   PO BOX 5938 PAYMENT      BUENA PARK, CA 90622-                                                                 TRADE ACTIVITY,
5938                             PROCESSING CENTER        5938                      BUENA PARK       CA            90622        N/A             VARIOUS DATES                         X                                                   $71.84
BURRTEC WASTE INDUSTRIES INC -   PO BOX 6240 PAYMENT      BUENA PARK, CA 90622-                                                                 TRADE ACTIVITY,
6240                             PROCESSING CENTER        6240                      BUENA PARK       CA            90622        N/A             VARIOUS DATES                         X                                                   $14.97
                                                                                                                                                TRADE ACTIVITY,
BUSHNELL MUNICIPAL UTILITIES     148 E HAIL ST.                                     BUSHNELL         IL            61422        N/A             VARIOUS DATES                         X                                               $899.41
                                                                                                                                                TRADE ACTIVITY,
BUTITTA BROS AUTOMOTIVE          UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $252.66
BUTLER RURAL ELECTRIC                                                                                                                           TRADE ACTIVITY,
COOPERATIVE, INC.                PO BOX 179                                         HAMILTON         OH            45012-0179 N/A               VARIOUS DATES                         X                                                   $50.76
                                                                                                                                                TRADE ACTIVITY,
BUTLERS OFFICE EQUIP & SUPPLY    UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $490.20
                                                                                                                                                TRADE ACTIVITY,
BW HUTTON CREEK                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $415.25
                                                                                                                                                TRADE ACTIVITY,
C RENNER PETROLEUM INC        PO BOX 35                                             CRESCENT CITY    CA            95531        N/A             VARIOUS DATES                         X                                               $906.67
C&S WASTE SOLUTIONS OF LASSEN                                                                                                                   TRADE ACTIVITY,
COUNTY                        PO BOX 270780                                         SUSANVILLE       CA            96127-0015 N/A               VARIOUS DATES                         X                                                   $19.79
                                                                                                                                                TRADE ACTIVITY,
CABAZON WATER DISTRICT           P.O. BOX 297                                       CABAZON          CA            92230        N/A             VARIOUS DATES                         X                                               $466.71
                                                                                                                                                TRADE ACTIVITY,
CABINET MOUNTAIN ENTERPRISES 355 AIRFIELD RD                                        LIBBY            MT            59923        N/A             VARIOUS DATES                         X                                               $287.00
                                                                                                                                                TRADE ACTIVITY,
CAF KSC OPERATIN                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $158.61
                                                                                                                                                TRADE ACTIVITY,
CAITLIN BRADSHAW                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                                TRADE ACTIVITY,
CALDWELL WATER & SEWER OH        215 WEST STREET                                    CALDWELL         OH            43724-1336 N/A               VARIOUS DATES                         X                                                   $30.02
                                                                                                                                                TRADE ACTIVITY,
CALHOUN UTILITIES, GA            700 W LINE ST                                      CALHOUN          GA            30701        N/A             VARIOUS DATES                         X                                                   $50.45




                                                                                                     14 of 140
                                                           20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 34 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name                  Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                2005 WEST 14TH STREET,                                                                                           TRADE ACTIVITY,
CALIBRUS CALL CENTER SVCS LLC   STE 113                                              TEMPE            AZ            85281        N/A             VARIOUS DATES                         X                                            $13,972.34
                                PO BOX 7150 @
CALIFORNIA AMERICAN WATER       AMERICAN WATER                                                                                                   TRADE ACTIVITY,
COMPANY                         COMPANY                                              PASADENA         CA            91109-7150 N/A               VARIOUS DATES                         X                                             $1,082.54
                                                                                                                                                 TRADE ACTIVITY,
CALIFORNIA BROADBAND COOP     1101 NIMITZ AVE                                        VALLEJO          CA            94592-1014 N/A               VARIOUS DATES                         X                                            $18,004.00
CALIFORNIA WATER SERVICE-KERN                                                                                                                    TRADE ACTIVITY,
RIVER VALL                    PO BOX 51967                                           LOS ANGELES      CA            90051-6267 N/A               VARIOUS DATES                         X                                                   $50.90
CALIFORNIA WATER SERVICE-                                                                                                                        TRADE ACTIVITY,
TORRANCE                      PO BOX 51967                                           LOS ANGELES      CA            90051-6267 N/A               VARIOUS DATES                         X                                               $399.41
                                                                                                                                                 TRADE ACTIVITY,
CALPINE ENERGY SOLUTIONS        24220 NETWORK PLACE                                  CHICAGO          IL            60673-1242 N/A               VARIOUS DATES                         X                                         $1,591,658.28
                                09 ENCROACHMENT            500 S MAIN ST, ROOM                                                                   TRADE ACTIVITY,
CALTRANS DISTRICT               PERMITS OFFICE             304                       BISHOP           CA            93514        N/A             VARIOUS DATES                         X                                             $1,640.00
                                                                                                                                                 TRADE ACTIVITY,
CALVARY CHAPEL C                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $687.97
                                                                                                                                                 TRADE ACTIVITY,
CAL-VET SERVICES INC        4850 BANNOCK CIRCLE                                      SAN JOSE         CA            95130        N/A             VARIOUS DATES                         X                                             $4,194.86
CAMBRIDGE MUNICIPAL WATER &                                                                                                                      TRADE ACTIVITY,
SEWER UTILIT                PO BOX 99                                                CAMBRIDGE        WI            53523-0099 N/A               VARIOUS DATES                         X                                                   $24.38
                                                                                                                                                 TRADE ACTIVITY,
CAMDEN TEL                      ATTN DEBBIE HALL           PO BOX 1450 NW 8702       MINNEAPOLIS      MN            55485-8702 N/A               VARIOUS DATES                         X                                                    $8.40
                                                                                                                                                 TRADE ACTIVITY,
CAMP POINT WATER DEPT., IL      PO BOX 355                                           CAMP POINT       IL            62320        N/A             VARIOUS DATES                         X                                                   $22.00
                                                                                                                                                 TRADE ACTIVITY,
CAMPBELL CONSULT                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,916.66
CAMPBELL CONSULTING GROUP       701 GERVAIS ST, STE 150-                                                                                         TRADE ACTIVITY,
LLC                             191                                                  COLUMBIA         SC            29201        N/A             VARIOUS DATES                         X                                             $5,833.34
                                                                                                                                                 TRADE ACTIVITY,
CAMROSA WATER DISTRICT          P.O. BOX 7000                                        ARTESIA          CA            90702-7000 N/A               VARIOUS DATES                         X                                                   $12.79
                                                                                                                                                 TRADE ACTIVITY,
CANADIAN PACIFIC                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $750.00
CANEY FORK ELECTRIC                                                                                                                              TRADE ACTIVITY,
COOPERATIVE - SPARTA            P.O. BOX 359                                         SPARTA           TN            38583        N/A             VARIOUS DATES                         X                                                   $34.39
                                                    ATTN: ACCOUNTS                                                                               TRADE ACTIVITY,
CANON FINANCIAL SERVICES INC    158 GAITHER DRIVE   RECEIVABLE                       MOUNT LAUREL NJ                08054        N/A             VARIOUS DATES                         X                                             $1,923.42
                                300 COMMERCE SQUARE                                                                                              TRADE ACTIVITY,
CANON SOLUTIONS AMERICA INC     BLVD                                                 BURLINGTON       NJ            08016-1270 N/A               VARIOUS DATES                         X                                               $837.05
                                                                                                                                                 TRADE ACTIVITY,
CANTON BOROUGH AUTHORITY        PO BOX 237                                           CANTON           PA            17724        N/A             VARIOUS DATES                         X                                                   $35.13
                                                                                                                                                 TRADE ACTIVITY,
CAPITAL ONE NATI                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $333.33
                                815-A BRAZOS ST, SUITE                                                                                           TRADE ACTIVITY,
CAPITOL SOLUTIONS GROUP         #523                                                 AUSTIN           TX            78701        N/A             VARIOUS DATES                         X                                             $6,000.00
                                                                                                                                                 TRADE ACTIVITY,
CAR TECH AUTO GLASS INC         PO BOX 3186                                          EVERETT          WA            98213        N/A             VARIOUS DATES                         X                                             $1,972.36




                                                                                                      15 of 140
                                                       20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 35 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
           Creditor Name                Address1              Address2                   City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
CARA NOBLES FERR                UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,301.14
                                                                                                                                              TRADE ACTIVITY,
CARDINAL NATURAL GAS            PO BOX 94608                                     CLEVELAND         OH            44101        N/A             VARIOUS DATES                         X                                                   $13.95
                                                                                                                                              TRADE ACTIVITY,
CARIN DONNELLY                  UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                              TRADE ACTIVITY,
CARMI LIGHT AND WATER           225 EAST MAIN                                    CARMI             IL            62821        N/A             VARIOUS DATES                         X                                             $4,695.66
                                                                                                                                              TRADE ACTIVITY,
CAROLAN MD, J                   UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $141.62
CARPINTERIA VALLEY WATER                                                                                                                      TRADE ACTIVITY,
DISTRICT                        P.O. BOX 36                                      CARPINTERIA       CA            93014        N/A             VARIOUS DATES                         X                                               $335.21
                                                                                                                                              TRADE ACTIVITY,
CARR                            PO BOX 4545                                      BEAVERTON         OR            97076        N/A             VARIOUS DATES                         X                                             $8,225.86
                                                                                                                                              TRADE ACTIVITY,
CARRIER ETHERNET ACADEMY   PO BOX 10157                                          NAPA              CA            94581        N/A             VARIOUS DATES                         X                                            $44,000.00
CARRIER MANAGEMENT SYSTEMS                                                                                                                    TRADE ACTIVITY,
INC                        1242 N 4TH ST                                         ABILENE           TX            79601        N/A             VARIOUS DATES                         X                                             $3,863.78
                                                                                                                                              TRADE ACTIVITY,
CARRIER MILLS WATER DEPT.       PO BOX 655                                       CARRIER MILLS     IL            62917        N/A             VARIOUS DATES                         X                                                   $24.44
                                                                                                                                              TRADE ACTIVITY,
CARROLL WHITE REMC              PO BOX 599                                       MONTICELLO        IN            47960        N/A             VARIOUS DATES                         X                                               $446.61
                                201 NORTH CARSON ST,                                                                                          TRADE ACTIVITY,
CARSON CITY UTILITIES           STE 5                                            CARSON CITY       NV            89701        N/A             VARIOUS DATES                         X                                               $142.63
                                                       ANNADALE ON THE                                                                        TRADE ACTIVITY,
CARSTEN PANK                    235 FLAT CREEK ROAD    HUDSON                    SPRAKERS          NY            12166        N/A             VARIOUS DATES                         X                                               $360.00
CARTERVILLE WATER & SEWER                                                                                                                     TRADE ACTIVITY,
DEPT                            101 S DIVISION                                   CARTERVILLE       IL            62918        N/A             VARIOUS DATES                         X                                                   $56.57
                                                                                                                                              TRADE ACTIVITY,
CASCADE NETWORKS INC            PO BOX 887             1111 11TH AVE             LONGVIEW          WA            98632        N/A             VARIOUS DATES                         X                                             $1,765.13
                                                                                                                                              TRADE ACTIVITY,
CASCADE UTILITIES INC           PO BOX 189                                       ESTACADA          OR            97023        N/A             VARIOUS DATES                         X                                                    $9.14
                                                                                                                                              TRADE ACTIVITY,
CASELLA RESOURCE SOLUTIONS      PO BOX 1383                                      WILLSTON          VT            05495-1383 N/A               VARIOUS DATES                         X                                               $795.11
                                                                                                                                              TRADE ACTIVITY,
CASH SPECIAL UTILITY DISTRICT   PO BOX 8129                                      GREENVILLE        TX            75404-8129 N/A               VARIOUS DATES                         X                                                   $26.59
CASITAS MUNICIPAL WATER                                                                                                                       TRADE ACTIVITY,
DISTRICT                        1055 VENTURA AVE                                 OAK VIEW          CA            93022-9622 N/A               VARIOUS DATES                         X                                                   $28.82
CATAWBA BOARD OF PUBLIC         WATER AND SEWER                                                                                               TRADE ACTIVITY,
AFFAIRS                         DISTRICT PO BOX 83     CATAWBA, OH 43010         CATAWBA           NC            28609        N/A             VARIOUS DATES                         X                                                   $36.69
                                1452 NORTH MILLARD                                                                                            TRADE ACTIVITY,
CATRICE MITCHELL                AVE APT 2                                        RIALTO            CA            92376        N/A             VARIOUS DATES                         X                                                   $93.22
                                                                                                                                              TRADE ACTIVITY,
CBRE INC                        PO BOX 848844                                    LOS ANGELES       CA            90084-8844 N/A               VARIOUS DATES                         X                                            $67,471.97
                                                                                                                                              TRADE ACTIVITY,
CC COMMUNICATIONS               PO BOX 1390                                      FALLON            NV            89407        N/A             VARIOUS DATES                         X                                             $3,309.60




                                                                                                   16 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 36 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
          Creditor Name                Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
CCH INCORPORATED                PO BOX 4307                                        CAROL STREAM     IL            60197-4307 N/A               VARIOUS DATES                         X                                             $6,457.81
                                                                                                                                               TRADE ACTIVITY,
CCHS BASEBALL BO                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                               TRADE ACTIVITY,
CCI INC                         10150 NATIONAL BLVD                                LOS ANGELES      CA            90034        N/A             VARIOUS DATES                         X                                            $18,500.00
                                10707 CORPORATE DRIVE,                                                                                         TRADE ACTIVITY,
CDR ASSESSMENT GROUP INC        STE 162                                            STAFFORD         TX            77477        N/A             VARIOUS DATES                         X                                                    $1.00
                                10707 CORPORATE DRIVE,                                                                                         TRADE ACTIVITY,
CDR ASSESSMENT GROUP INC        STE 162                                            STAFFORD         TX            77477        N/A             VARIOUS DATES                         X                                             $2,995.00
                                                                                                                                               TRADE ACTIVITY,
CDW DIRECT LLC                  PO BOX 75723                                       CHICAGO          IL            60675-5723 N/A               VARIOUS DATES                         X                                         $1,390,965.20
                                                                                                                                               TRADE ACTIVITY,
CDW DIRECT LLC                  PO BOX 75723                                       CHICAGO          IL            60675-5723 N/A               VARIOUS DATES                         X                                               $534.62
                                                                                                                                               TRADE ACTIVITY,
CE REEVE ROOFING                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,010.00
                                                                                                                                               TRADE ACTIVITY,
CEA POWER LLC                   PO BOX 90368                                       RALEIGH          NC            27675        N/A             VARIOUS DATES                         X                                             $3,344.00
                                                                                                                                               TRADE ACTIVITY,
CECIL SEWER SYSTEM, WI          PO BOX 159                                         CECIL            WI            54111        N/A             VARIOUS DATES                         X                                               $130.00
                                                                                                                                               TRADE ACTIVITY,
CEDAR ELECTRIC & CONST INC      2356 BROADWAY                                      NORTH BEND       OR            97459        N/A             VARIOUS DATES                         X                                             $3,084.29
                                                                                                                                               TRADE ACTIVITY,
CEDAR ELECTRIC & CONST INC      2356 BROADWAY                                      NORTH BEND       OR            97459        N/A             VARIOUS DATES                         X                                             $2,005.44
                                                                                                                                               TRADE ACTIVITY,
CEDARVILLE CO. WATER DIST, CA   P.O. BOX 285                                       CEDARVILLE       CA            96104        N/A             VARIOUS DATES                         X                                                   $13.28
                                                                                                                                               TRADE ACTIVITY,
CELINA UTILITIES                225 N MAIN ST                                      CELINA           OH            45822-2127 N/A               VARIOUS DATES                         X                                             $9,691.68
                                                                                                                                               TRADE ACTIVITY,
CENTER WATER COMPANY INC        PO BOX 616                                         LUCERNE VALLEY CA              92356        N/A             VARIOUS DATES                         X                                                   $19.45
                                                                                                                                               TRADE ACTIVITY,
CENTERPOINT ENERGY INC          1111 LOUISIANA ST                                  HOUSTON          TX            77002        N/A             VARIOUS DATES                         X                                               $305.60
CENTERPOINT ENERGY                                                                                                                             TRADE ACTIVITY,
MINNEGASCO/4671                 PO BOX 4671                                        HOUSTON          TX            77210-4671 N/A               VARIOUS DATES                         X                                               $937.47
CENTERPOINT                                                                                                                                    TRADE ACTIVITY,
ENERGY/1325/4981/2628           P.O. BOX 4981                                      HOUSTON          TX            77210-4981 N/A               VARIOUS DATES                         X                                             $1,364.57
                                                                                                                                               TRADE ACTIVITY,
CENTRACOM INTERACTIVE           PO BOX 7                                           FAIRVIEW         UT            84629        N/A             VARIOUS DATES                         X                                               $721.52
CENTRAL HAMPSHIRE PUBLIC        18540 NORTHWESTERN                                                                                             TRADE ACTIVITY,
SERVICE DIST.                   PIKE                                               AUGUSTA          WV            26704        N/A             VARIOUS DATES                         X                                                   $70.67
CENTRAL HUDSON GAS & ELECTRIC                                                                                                                  TRADE ACTIVITY,
CO                              284 SOUTH AVENUE                                   POUGHKEEPSIE     NY            12601-4839 N/A               VARIOUS DATES                         X                                            $11,535.42
                                                                                                                                               TRADE ACTIVITY,
CENTRAL STATE TELEPHONE         PO BOX 5158                                        MADISON       WI               53705        N/A             VARIOUS DATES                         X                                               $104.18
CENTRAL TEXAS ELECTRIC COOP,                                                       FREDERICKSBUR                                               TRADE ACTIVITY,
INC                             PO BOX 473                                         G             TX               78624-0473 N/A               VARIOUS DATES                         X                                             $7,037.34




                                                                                                    17 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 37 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name               Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
CENTRAL TEXAS TELEPHONE COOP 1012 REILLEY ST          PO BOX 627                GOLDTHWAITE      TX            76844        N/A             VARIOUS DATES                         X                                             $1,730.11
CENTRAL WISCONSIN ELECTRIC                                                                                                                  TRADE ACTIVITY,
COOPERATIVE                  PO BOX 100                                         ROSHOLT          WI            54473-0100 N/A               VARIOUS DATES                         X                                                   $20.88
                                                                                                                                            TRADE ACTIVITY,
CHA CONSULTING INC             III WINNERS CIRCLE                               ALBANY           NY            12205        N/A             VARIOUS DATES                         X                                            $57,300.85
                                                      ATTN: MILLIENNIUM                                                                     TRADE ACTIVITY,
CHAMBER OF COMMERCE            CORTLAND               MARKETING                 CORTLAND         NY            13045        N/A             VARIOUS DATES                         X                                                   $60.00
                                                                                                                                            TRADE ACTIVITY,
CHAMPAIGN                      HIGHWAY DEPT           1605 EAST MAIN ST         URBANA           IL            61802        N/A             VARIOUS DATES                         X                                                   $57.82
                                                                                                                                            TRADE ACTIVITY,
CHAMPAIGN TELEPHONE CO         126 SCIOTO ST                                    URBANA           OH            43078        N/A             VARIOUS DATES                         X                                                    $2.09
                                                                                                                                            TRADE ACTIVITY,
CHANDLER CO-OP                 PO BOX 205                                       CHANDLER         MN            56122-0205 N/A               VARIOUS DATES                         X                                               $233.13
                                                                                                                                            TRADE ACTIVITY,
CHAPIN                         19994 W RIDGE ROAD                               ELSIE            MI            48831        N/A             VARIOUS DATES                         X                                                   $46.67
                                                                                                                                            TRADE ACTIVITY,
CHAPIN TELEPHONE CO            19994 W RIDGE ROAD                               ELSIE            MI            48831        N/A             VARIOUS DATES                         X                                               $198.35
                                                                                                                                            TRADE ACTIVITY,
CHAPMAN PRINTING COMPANY       UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $84.54
                                                                                                                                            TRADE ACTIVITY,
CHARLES E FRYE                SANDRA K FRYE           PO BOX 23                 ACCOVILLE        WV            25606        N/A             VARIOUS DATES                         X                                             $4,458.24
CHARLESTON SANITARY & CITY OF                                                                                                               TRADE ACTIVITY,
CHARLESTON                    PO BOX 7949                                       CHARLESTON       WV            25356-7949 N/A               VARIOUS DATES                         X                                             $2,737.92
                                                                                                                                            TRADE ACTIVITY,
CHARLOTTE COUNTY UTILITIES     P.O. BOX 516000                                  PUNTA GORDA      FL            33951-6000 N/A               VARIOUS DATES                         X                                                   $62.96
                                                                                                                                            TRADE ACTIVITY,
CHARTER                        OPERATING LLC          SUNDRY BILLING            CHICAGO          IL            60691-0180 N/A               VARIOUS DATES                         X                                            $30,000.00
                                                                                                                                            TRADE ACTIVITY,
CHARTER OAK UNIF               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $83,818.95
                                                                                                                                            TRADE ACTIVITY,
CHARTER OAKS LLC               887 ST CHARLES DRIVE                             THOUSAND OAKS CA               93160        N/A             VARIOUS DATES                         X                                               $753.58
CHARTER TOWNSHIP OF UNION,     2010 SOUTH LINCOLN                               MOUNT                                                       TRADE ACTIVITY,
MI                             ROAD                                             PLEASANT      MI               48858        N/A             VARIOUS DATES                         X                                                   $64.60
                                                                                                                                            TRADE ACTIVITY,
CHATEAU ON WILDB               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $564.47
                                                                                                                                            TRADE ACTIVITY,
CHEHALEM POINTE                PO BOX 145                                       NEWBERG          OR            97132        N/A             VARIOUS DATES                         X                                                    $5.92
                                                                                                                                            TRADE ACTIVITY,
CHEMSEARCH                     23261 NETWORK PLACE                              CHICAGO          IL            60673-1232 N/A               VARIOUS DATES                         X                                             $2,395.85
CHEROKEE COUNTY ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOP.                          P.O. BOX 257                                     RUSK             TX            75785        N/A             VARIOUS DATES                         X                                             $1,654.50
CHESTER WATER & SEWER                                                                                                                       TRADE ACTIVITY,
DEPARTMENT, WV                 600 INDIANA AVE                                  CHESTER          WV            26034        N/A             VARIOUS DATES                         X                                                   $42.24
                                                                                                                                            TRADE ACTIVITY,
CHESTERFIELD WATER/SEWER, IL   PO BOX 103                                       CHESTERFIELD     IL            62630        N/A             VARIOUS DATES                         X                                                   $24.34




                                                                                                 18 of 140
                                                    20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 38 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                  Address1           Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
CHEVROLET CADILL               UNKNOWN                                        UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                    $3.57
                                                                                                                                           TRADE ACTIVITY,
CHEVROLET CADILLAC OF LA       QUINTA               79225 HIGHWAY 111         LA QUINTA         CA            92253        N/A             VARIOUS DATES                         X                                                   $84.84
                                                                                                                                           TRADE ACTIVITY,
CHEYANNE CHERELL               UNKNOWN                                        UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $417.00
                                                                                                                                           TRADE ACTIVITY,
CHICO ANDREA                   UNKNOWN                                        UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.00
                                                                                                                                           TRADE ACTIVITY,
CHILDERS DOOR SVC OF CENTRAL   ILLINOIS LLC         102 E WALNUT ST           HUDSON            IL            61748        N/A             VARIOUS DATES                         X                                               $137.50
CHILLICOTHE MUNICIPAL                                                                                                                      TRADE ACTIVITY,
WATERWORKS                     P.O. BOX 168                                   CHILLICOTHE       IL            61523        N/A             VARIOUS DATES                         X                                                   $27.43
                                                                                                                                           TRADE ACTIVITY,
CHISAGO LAKES SANITATION, MN   P.O. BOX 365                                   CHISAGO CITY      MN            55013        N/A             VARIOUS DATES                         X                                                   $14.67
                                                                                                                                           TRADE ACTIVITY,
CHRISTENSEN COMMUNICATIONS 104 W MAIN ST                                      MADELIA           MN            56062        N/A             VARIOUS DATES                         X                                               $537.39
                                                                                                                                           TRADE ACTIVITY,
CHRISTINE BLACKBURN            UNKNOWN                                        UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
CHRISTOPHER WATER                                                                                                                          TRADE ACTIVITY,
DEPARTMENT                     208 N THOMAS                                   CHRISTOPHER       IL            62822        N/A             VARIOUS DATES                         X                                                   $21.10
                                                                                                                                           TRADE ACTIVITY,
CHUCK VILLAR CONSTRUCTION INC UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,103.13
                                                                                                                                           TRADE ACTIVITY,
CINCINNATI BELL TELEPHONE CO   PO BOX 787                                     FLORENCE          KY            41022-0787 N/A               VARIOUS DATES                         X                                               $882.53
                                                                                                                                           TRADE ACTIVITY,
CINTAS CORPORATION             CINTAC LOC #36M      PO BOX 630921             CINCINNATI        OH            45263-0921 N/A               VARIOUS DATES                         X                                               $492.62
                                                                                                                                           TRADE ACTIVITY,
CISCO SYSTEMS INC              170 WEST TASMAN DR   MAIL STOP SJC 09/3/1      SAN JOSE          CA            95134        N/A             VARIOUS DATES                         X                                           $117,374.03
                                                                                                                                           TRADE ACTIVITY,
CITIZENS ENERGY GROUP          P.O. BOX 7056                                  INDIANAPOLIS      IN            46207-7056 N/A               VARIOUS DATES                         X                                                   $23.29
                               P.O. BOX 40 @ MCN                                                                                           TRADE ACTIVITY,
CITIZENS GAS FUEL CO MI        ENERGY GROUP                                   ADRIAN            MI            49221-0040 N/A               VARIOUS DATES                         X                                                   $61.56
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS    401 MERRITT 7                                                                                               ACTIVITY, VARIOUS
COMPANY OF CALIFORNIA INC.     CORPORATE PARK                                 NORWALK           CT            06851                        DATES                                                                           $4,468,751.06
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS    401 MERRITT 7                                                                                               ACTIVITY, VARIOUS
COMPANY OF IDAHO               CORPORATE PARK                                 NORWALK           CT            06851                        DATES                                                                             $753,351.05
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS    401 MERRITT 7                                                                                               ACTIVITY, VARIOUS
COMPANY OF ILLINOIS            CORPORATE PARK                                 NORWALK           CT            06851                        DATES                                                                           $2,243,966.08
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS    401 MERRITT 7                                                                                               ACTIVITY, VARIOUS
COMPANY OF MINNESOTA, LLC      CORPORATE PARK                                 NORWALK           CT            06851                        DATES                                                                           $3,761,536.76
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS    401 MERRITT 7                                                                                               ACTIVITY, VARIOUS
COMPANY OF MONTANA             CORPORATE PARK                                 NORWALK           CT            06851                        DATES                                                                             $393,679.11




                                                                                                19 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 39 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
          Creditor Name              Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF NEBRASKA           CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                             $772,589.16
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF NEVADA             CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $1,062,949.17
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF NEW YORK, INC.     CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $6,012,445.61
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF OREGON             CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                             $393,619.57
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF TENNESSEE L.L.C.   CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $1,966,699.71
CITIZENS TELECOMMUNICATIONS                                                                                                                INTERCOMPANY
COMPANY OF THE WHITE          401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
MOUNTAINS, INC.               CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $1,294,429.01
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF UTAH               CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                             $542,906.05
                                                                                                                                           INTERCOMPANY
CITIZENS TELECOMMUNICATIONS   401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY OF WEST VIRGINIA      CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $5,098,565.70
                                                                                                                                           INTERCOMPANY
CITIZENS UTILITIES RURAL      401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY, INC.                 CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $2,189,918.85
                                                                                                                                           TRADE ACTIVITY,
CITIZENS WESTFIELD            PO BOX 7067                                      INDIANAPOLIS     IN            46207-7067 N/A               VARIOUS DATES                         X                                                   $37.16
CITY CARTING &                                                                                                                             TRADE ACTIVITY,
RECYCLING/412574              UNKNOWN                                                                                      N/A             VARIOUS DATES                         X                                               $554.97
                                                                                                                                           TRADE ACTIVITY,
CITY GAS COMPANY WI           PO BOX 370                                       ANTIGO           WI            54409        N/A             VARIOUS DATES                         X                                                   $50.73
                                                                                                                                           TRADE ACTIVITY,
CITY OF ABINGDON, IL          114 E MEEK ST                                    ABINGDON         IL            61410        N/A             VARIOUS DATES                         X                                                   $42.89
                              11600 AIR EXPRESSWAY
                              WATER & SEWER                                                                                                TRADE ACTIVITY,
CITY OF ADELANTO, CA          SERVICES                                         ADELANTO         CA            92301-1914 N/A               VARIOUS DATES                         X                                               $142.02
                              135 E MAUMEE ST
                              UTILITIES DEPARTMENT                                                                                         TRADE ACTIVITY,
CITY OF ADRIAN, MI            TREASURER'S OFFICE                               ADRIAN           MI            49221        N/A             VARIOUS DATES                         X                                               $297.30
                                                                                                                                           TRADE ACTIVITY,
CITY OF AGUA DULCE, TX        PO BOX 297                                       AGUA DULCE       TX            78330        N/A             VARIOUS DATES                         X                                                   $14.06
CITY OF AKRON-UTILITIES                                                                                                                    TRADE ACTIVITY,
BUSINESS OFFICE               PO BOX 3674                                      AKRON            OH            44309-3674 N/A               VARIOUS DATES                         X                                                    $4.40
                                                                                                                                           TRADE ACTIVITY,
CITY OF ALBION, IL            27 W ELM ST                                      ALBION           IL            62806        N/A             VARIOUS DATES                         X                                                   $29.41




                                                                                                20 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 40 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALEDO, IL              PO BOX 267                                         ALEDO            IL            61231-0267 N/A               VARIOUS DATES                         X                                               $120.74
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALLEGAN, MI            112 LOCUST                                         ALLEGAN          MI            49010-1390 N/A               VARIOUS DATES                         X                                             $1,113.67
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALMA, MI               525 E SUPERIOR ST                                  ALMA             MI            48801        N/A             VARIOUS DATES                         X                                               $366.28
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALMA, NE               PO BOX 468                                         ALMA             NE            68920        N/A             VARIOUS DATES                         X                                                   $84.99
                               202 NORTH SECOND                                                                                               TRADE ACTIVITY,
CITY OF ALTAMONT, IL           STREET                                             ALTAMONT         IL            62411-1494 N/A               VARIOUS DATES                         X                                             $2,073.11
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALTURAS, CA            200 W NORTH ST                                     ALTURAS          CA            96101        N/A             VARIOUS DATES                         X                                               $161.32
                                                                                                                                              TRADE ACTIVITY,
CITY OF ALVARADO, MN           P.O. BOX 935                                       ALVARADO         MN            56710        N/A             VARIOUS DATES                         X                                               $120.89
                                                                                                                                              TRADE ACTIVITY,
CITY OF AMBOY, IL              227 E MAIN ST                                      AMBOY            IL            61310        N/A             VARIOUS DATES                         X                                                   $39.42
                               210 NORTH PUBLIC                                                                                               TRADE ACTIVITY,
CITY OF ANGOLA, IN             SQUARE UTILITIES                                   ANGOLA           IN            46703        N/A             VARIOUS DATES                         X                                               $277.93
                               7100 147TH ST W ATTN:                                                                                          TRADE ACTIVITY,
CITY OF APPLE VALLEY, MN       UTILITY BILLING DEPT                               APPLE VALLEY     MN            55124-9016 N/A               VARIOUS DATES                         X                                                   $36.44
                                                                                                                                              TRADE ACTIVITY,
CITY OF ARANSAS PASS, TX       P.O. BOX 2000                                      ARANSAS PASS     TX            78335-2000 N/A               VARIOUS DATES                         X                                               $164.53
                                                                                                                                              TRADE ACTIVITY,
CITY OF ARCO UTILITY FUND      PO BOX 73                                          ARCO             MN            56113        N/A             VARIOUS DATES                         X                                                    $6.15
                                                                                                                                              TRADE ACTIVITY,
CITY OF ARCOLA, TX             PO BOX 1689                                        SPRING           TX            77383        N/A             VARIOUS DATES                         X                                                   $34.62
                                                                                                                                              TRADE ACTIVITY,
CITY OF ARLINGTON, MN          204 SHAMROCK DR                                    ARLINGTON        MN            55307        N/A             VARIOUS DATES                         X                                               $891.94
                               206 CLAREMONT
                               MUNICIPAL BLDG                                                                                                 TRADE ACTIVITY,
CITY OF ASHLAND, OH            DIVISION OF WATER                                  ASHLAND          OH            44805        N/A             VARIOUS DATES                         X                                                   $79.62
                               8 E WASHINGTON ST CITY                                                                                         TRADE ACTIVITY,
CITY OF ATHENS, OH-WATER DEPT. HALL                                               ATHENS           OH            45701        N/A             VARIOUS DATES                         X                                               $157.40
                                                                                                                                              TRADE ACTIVITY,
CITY OF ATWATER, MN            PO BOX 59                                          ATWATER          MN            56209        N/A             VARIOUS DATES                         X                                                   $13.37
                                                                                                                                              TRADE ACTIVITY,
CITY OF AUBURN, IL             324 W JEFFERSON                                    AUBURN           IL            62615        N/A             VARIOUS DATES                         X                                                   $29.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF AUBURNDALE, FL         P.O. BOX 186                                       AUBURNDALE       FL            33823        N/A             VARIOUS DATES                         X                                                   $83.63
                                                                                                                                              TRADE ACTIVITY,
CITY OF AURORA, MN             PO BOX 160                                         AURORA           MN            55705        N/A             VARIOUS DATES                         X                                               $273.49
                                                                                                                                              TRADE ACTIVITY,
CITY OF AZLE, TX               613 SE PARKWAY                                     AZLE             TX            76020        N/A             VARIOUS DATES                         X                                               $301.36
                                                                                                                                              TRADE ACTIVITY,
CITY OF BALLINGER, TX          PO BOX 497                                         BALLINGER        TX            76821        N/A             VARIOUS DATES                         X                                               $129.78
                                                                                                                                              TRADE ACTIVITY,
CITY OF BANGOR, MI             257 WEST MONROE                                    BANGOR           MI            49013        N/A             VARIOUS DATES                         X                                                   $55.04




                                                                                                   21 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 41 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
          Creditor Name               Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
CITY OF BANGS, TX              PO BOX 188                                         BANGS            TX            76823        N/A             VARIOUS DATES                         X                                               $102.88

                               PO BOX 845386 PAYMENT                                                                                          TRADE ACTIVITY,
CITY OF BANNING, CA            PROCESSING CENTER                                  LOS ANGELES      CA            90084-5386 N/A               VARIOUS DATES                         X                                            $16,154.89
                                                                                                                                              TRADE ACTIVITY,
CITY OF BARTOW, FL             P.O. BOX 1069                                      BARTOW           FL            33831        N/A             VARIOUS DATES                         X                                            $12,078.02
                                                                                                                                              TRADE ACTIVITY,
CITY OF BEAVER CITY, NE        PO BOX 185                                         BEAVER CITY      NE            68926        N/A             VARIOUS DATES                         X                                               $437.23
                                                                                                                                              TRADE ACTIVITY,
CITY OF BEDFORD, IA            625 COURT AVE                                      BEDFORD          IA            50833        N/A             VARIOUS DATES                         X                                               $130.08
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELGRADE, MN           PO BOX 296                                         BELGRADE         MN            56312        N/A             VARIOUS DATES                         X                                                   $14.20
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELINGTON, WV          P.O. BOX 926                                       BELINGTON        WV            26250        N/A             VARIOUS DATES                         X                                                   $62.58
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELLE PLAINE, MN       PO BOX 129                                         BELLE PLAINE     MN            56011        N/A             VARIOUS DATES                         X                                                   $45.67

                               3000 SENECA INDUSTRIAL
                               PKWY WATER & SEWER                                                                                             TRADE ACTIVITY,
CITY OF BELLEVUE, OH           DEPARTMENT                                         BELLEVUE         OH            44811-8709 N/A               VARIOUS DATES                         X                                               $207.33
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELLS, TX              203 S BROADWAY ST                                  BELLS            TX            75414        N/A             VARIOUS DATES                         X                                                   $43.50
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELMOND, IA            112 2ND AVE NE                                     BELMOND          IA            50421        N/A             VARIOUS DATES                         X                                                   $36.43
                                                                                                                                              TRADE ACTIVITY,
CITY OF BELMONT, WV            PO BOX 375                                         BELMONT          WV            26134        N/A             VARIOUS DATES                         X                                                   $54.57
                                                                                                                                              TRADE ACTIVITY,
CITY OF BENLD, IL              201 E CENTRAL                                      BENLD            IL            62009        N/A             VARIOUS DATES                         X                                                   $23.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF BIG LAKE, TX           P.O. BOX 310                                       BIG LAKE         TX            76932        N/A             VARIOUS DATES                         X                                               $142.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF BIG SANDY, TX          PO BOX 986                                         BIG SANDY        TX            75755        N/A             VARIOUS DATES                         X                                                   $50.81
                                                                                                                                              TRADE ACTIVITY,
CITY OF BISHOP, TX             PO BOX 356                                         BISHOP           TX            78343        N/A             VARIOUS DATES                         X                                                   $74.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF BISHOPVILLE, SC        P.O. BOX 388                                       BISHOPVILLE      SC            29010        N/A             VARIOUS DATES                         X                                               $245.80
                                                                                                                                              TRADE ACTIVITY,
CITY OF BLANCO, TX             PO BOX 750                                         BLANCO           TX            78606        N/A             VARIOUS DATES                         X                                               $147.67
                                                                                                                                              TRADE ACTIVITY,
CITY OF BLANDING, UT           50 WEST 100 SOUTH                                  BLANDING         UT            84511        N/A             VARIOUS DATES                         X                                             $1,399.87
                                                                                                                                              TRADE ACTIVITY,
CITY OF BLOOMINGTON - 801214   UNKNOWN                                                                                        N/A             VARIOUS DATES                         X                                               $657.82
                                                                                                                                              TRADE ACTIVITY,
CITY OF BLUE RIDGE, TX         200 S MAIN ST                                      BLUE RIDGE       TX            75424        N/A             VARIOUS DATES                         X                                                   $40.50
                                                                                                                                              TRADE ACTIVITY,
CITY OF BLYTHE CA              235 N BROADWAY                                     BLYTHE           CA            92225        N/A             VARIOUS DATES                         X                                               $198.69




                                                                                                   22 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 42 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name              Address1                 Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
CITY OF BOERNE, TX            P.O. BOX 1677                                      BOERNE           TX            78006        N/A             VARIOUS DATES                         X                                             $2,216.00
                                                                                                                                             TRADE ACTIVITY,
CITY OF BONHAM, TX            514 CHESTNUT                                       BONHAM           TX            75418        N/A             VARIOUS DATES                         X                                               $146.53
                                                                                                                                             TRADE ACTIVITY,
CITY OF BRADENTON, FL         PO BOX 1339                                        BRADENTON        FL            34206-1339 N/A               VARIOUS DATES                         X                                             $1,579.18
                                                                                                                                             TRADE ACTIVITY,
CITY OF BRADY, TX             P.O. BOX 351                                       BRADY            TX            76825        N/A             VARIOUS DATES                         X                                             $3,430.64
                              203 EAST NATIONAL                                                                                              TRADE ACTIVITY,
CITY OF BRAZIL, IN            AVENUE UTILITIES                                   BRAZIL           IN            47834        N/A             VARIOUS DATES                         X                                               $149.99
                                                                                                                                             TRADE ACTIVITY,
CITY OF BROWNSDALE, MN        PO BOX 336                                         BROWNSDALE       MN            55918        N/A             VARIOUS DATES                         X                                                   $20.65
                              P.O. BOX 1389 UTILITY                                                                                          TRADE ACTIVITY,
CITY OF BROWNWOOD, TX         BILLING OFFICE                                     BROWNWOOD        TX            76804-1389 N/A               VARIOUS DATES                         X                                               $694.95
                              4095 CENTER ROAD
                              REFUSE COLLECTION &      BRUNSWICK, OH 44212-                                                                  TRADE ACTIVITY,
CITY OF BRUNSWICK, OH         WATER MAINTENANCE        2999                      BRUNSWICK        OH            44212        N/A             VARIOUS DATES                         X                                                   $20.79
                              UTILITY BOARDS 70 E.                                                                                           TRADE ACTIVITY,
CITY OF BUCKHANNON, WV        MAIN STREET                                        BUCKHANNON       WV            26201-2792 N/A               VARIOUS DATES                         X                                                   $72.48
                                                                                                                                             TRADE ACTIVITY,
CITY OF BUDA, TX              405 E LOOP ST BLDG 100                             BUDA             TX            78610-3304 N/A               VARIOUS DATES                         X                                               $101.13
                              PO BOX 23189 FINANCE                                                                                           TRADE ACTIVITY,
CITY OF BULLHEAD CITY, AZ     DEPT                                               BULLHEAD CITY    AZ            86439-3189 N/A               VARIOUS DATES                         X                                               $162.73
                                                                                                                                             TRADE ACTIVITY,
CITY OF BURNET - TX           P.O. BOX 1369                                      BURNET           TX            78611        N/A             VARIOUS DATES                         X                                             $1,244.20
                                                                                                                                             TRADE ACTIVITY,
CITY OF BURNSVILLE, MN        P.O. BOX 77025                                     MINNEAPOLIS      MN            55480-7725 N/A               VARIOUS DATES                         X                                               $148.38
                              215 SOUTH BROADWAY
                              DEPARTMENT OF WATER                                                                                            TRADE ACTIVITY,
CITY OF BUTLER, IN            & SANITATION                                       BUTLER           IN            46721        N/A             VARIOUS DATES                         X                                                   $87.15
                                                                                                                                             TRADE ACTIVITY,
CITY OF BYRON, IL             PO BOX 916                                         BYRON            IL            61010-0916 N/A               VARIOUS DATES                         X                                                   $28.35
                                                                                                                                             TRADE ACTIVITY,
CITY OF BYRON, MN             680 BYRON MAIN CT NE                               BYRON            MN            55920-1637 N/A               VARIOUS DATES                         X                                                   $59.32
                                                                                                                                             TRADE ACTIVITY,
CITY OF CADDO MILLS, TX       P.O. BOX 490                                       CADDO MILLS      TX            75135        N/A             VARIOUS DATES                         X                                               $132.14
                                                                                                                                             TRADE ACTIVITY,
CITY OF CALDWELL,TX           107 SOUTH HILL                                     CALDWELL         TX            77836        N/A             VARIOUS DATES                         X                                             $1,813.48
                                                                                                                                             TRADE ACTIVITY,
CITY OF CALIFORNIA CITY, CA   21000 HACIENDA BLVD                                CALIFORNIA CITY CA             93505        N/A             VARIOUS DATES                         X                                                   $54.28
                                                                                                                                             TRADE ACTIVITY,
CITY OF CAMARILLO, CA         P.O. BOX 37                                        CAMARILLO        CA            93010-0248 N/A               VARIOUS DATES                         X                                             $1,109.46
                                                                                                                                             TRADE ACTIVITY,
CITY OF CAMDEN, AL            108 WATER STREET                                   CAMDEN           AL            36726        N/A             VARIOUS DATES                         X                                               $180.68
                                                                                                                                             TRADE ACTIVITY,
CITY OF CAMERON, WV           44 MAIN STREET                                     CAMERON          WV            26033        N/A             VARIOUS DATES                         X                                                   $41.65




                                                                                                  23 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 43 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
          Creditor Name                Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
CITY OF CANBY, MN               110 OSCAR AVE N                                     CANBY            MN            56220        N/A             VARIOUS DATES                         X                                                   $25.71
                                                                                                                                                TRADE ACTIVITY,
CITY OF CANTON, TX              201 N BUFFALO                                       CANTON           TX            75103        N/A             VARIOUS DATES                         X                                               $299.04
                                                                                                                                                TRADE ACTIVITY,
CITY OF CARBONDALE, IL          P.O. BOX 2947                                       CARBONDALE       IL            62902-2947 N/A               VARIOUS DATES                         X                                                   $34.82
                                                                                                                                                TRADE ACTIVITY,
CITY OF CARLIN                  PO BOX 787                                          CARLIN           NV            89822-0787 N/A               VARIOUS DATES                         X                                                   $42.62
                                                                                                                                                TRADE ACTIVITY,
CITY OF CARROLLTON, TX          P.O. BOX 115120                                     CARROLLTON       TX            75011-5120 N/A               VARIOUS DATES                         X                                             $1,240.05
                                                                                                                                                TRADE ACTIVITY,
CITY OF CARTHAGE, IL            538 WABASH AVE                                      CARTHAGE         IL            62321        N/A             VARIOUS DATES                         X                                                   $26.73
                                                                                                                                                TRADE ACTIVITY,
CITY OF CASEY, IL               P.O. BOX 425                                        CASEY            IL            62420        N/A             VARIOUS DATES                         X                                             $2,855.60
                                                                                                                                                TRADE ACTIVITY,
CITY OF CEYLON, MN              PO BOX 328                                          CEYLON           MN            56121        N/A             VARIOUS DATES                         X                                                   $69.99
                                                                                                                                                TRADE ACTIVITY,
CITY OF CHARTER OAK, IA         PO BOX 74                                           CHARTER OAK      IA            51439-0074 N/A               VARIOUS DATES                         X                                                   $42.34
                                                                                                                                                TRADE ACTIVITY,
CITY OF CHESTER, IL             1330 SWANWICK STREET                                CHESTER          IL            62233        N/A             VARIOUS DATES                         X                                                   $38.50
                                                                                                                                                TRADE ACTIVITY,
CITY OF CHINO, CA               P.O. BOX 667                                        CHINO            CA            91708-0667 N/A               VARIOUS DATES                         X                                               $164.50
                                                                                                                                                TRADE ACTIVITY,
CITY OF CHISAGO, MN             PO BOX 611                                          CHISAGO          MN            55013        N/A             VARIOUS DATES                         X                                               $120.00
                                                                                                                                                TRADE ACTIVITY,
CITY OF CHRISMAN, IL            222 W MADISON                                       CHRISMAN         IL            61924-1023 N/A               VARIOUS DATES                         X                                                   $29.25
                                                                                                                                                TRADE ACTIVITY,
CITY OF CIRCLEVILLE, OH         108 E FRANKLIN ST                                   CIRCLEVILLE      OH            43113        N/A             VARIOUS DATES                         X                                                   $36.64
                                P.O. BOX 880 SANITATION                                                                                         TRADE ACTIVITY,
CITY OF CLAREMONT, CA           UTILITY                                             CLAREMONT        CA            91711        N/A             VARIOUS DATES                         X                                               $227.86
                                                                                                                                                TRADE ACTIVITY,
CITY OF CLAREMONT, MN           PO BOX 235                                          CLAREMONT        MN            55924        N/A             VARIOUS DATES                         X                                                   $29.22
                                                                                                                                                TRADE ACTIVITY,
CITY OF CLEARWATER, FL          P.O. BOX 30020                                      TAMPA            FL            33630-3020 N/A               VARIOUS DATES                         X                                             $3,998.32
CITY OF CLEVELAND DIVISION OF                                                                                                                   TRADE ACTIVITY,
WATER                           P.O. BOX 94540                                      CLEVELAND        OH            44101-4540 N/A               VARIOUS DATES                         X                                                   $13.55
                                                                                                                                                TRADE ACTIVITY,
CITY OF CLINTON, IL             P.O. BOX 378                                        CLINTON          IL            61727        N/A             VARIOUS DATES                         X                                                   $27.66
                                                                                                                                                TRADE ACTIVITY,
CITY OF CLINTONVILLE, WI        50 10TH ST                                          CLINTONVILLE     WI            54929-1513 N/A               VARIOUS DATES                         X                                             $1,831.15
                                                                                                                                                TRADE ACTIVITY,
CITY OF CLYDE, OH               225 NORTH MAIN ST                                   CLYDE            OH            43410-1636 N/A               VARIOUS DATES                         X                                             $3,328.70
                                                                                                                                                TRADE ACTIVITY,
CITY OF COACHELLA, CA           1515 SIXTH STREET                                   COACHELLA        CA            92236        N/A             VARIOUS DATES                         X                                                   $80.61
                                                                                                                                                TRADE ACTIVITY,
CITY OF COFFEEN, IL             107 LOCUST                                          COFFEEN          IL            62017-0496 N/A               VARIOUS DATES                         X                                                   $45.25




                                                                                                     24 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 44 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                 Address1                  Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
CITY OF COLEMAN, TX             P.O. BOX 592                                        COLEMAN          TX            76834        N/A             VARIOUS DATES                         X                                             $1,826.04
                                                                                                                                                TRADE ACTIVITY,
CITY OF COLUMBUS, NE            P.O. BOX 1217                                       COLUMBUS         NE            68602        N/A             VARIOUS DATES                         X                                                   $56.85
                                                                                                                                                TRADE ACTIVITY,
CITY OF COLUSA, CA              425 WEBSTER ST                                      COLUSA           CA            95932        N/A             VARIOUS DATES                         X                                               $235.25
                                                                                                                                                TRADE ACTIVITY,
CITY OF COMANCHE, TX            101 E GRAND AVE                                     COMANCHE         TX            76442        N/A             VARIOUS DATES                         X                                               $157.25
                                                                                                                                                TRADE ACTIVITY,
CITY OF COMO, TX                PO BOX 208                                          COMO             TX            75431        N/A             VARIOUS DATES                         X                                                   $41.79
                                                                                                                                                TRADE ACTIVITY,
CITY OF CONWAY, SC              P.O. BOX 1507                                       CONWAY           SC            29528-1507 N/A               VARIOUS DATES                         X                                               $102.26
                                P.O. BOX 998 CUSTOMER                                                                                           TRADE ACTIVITY,
CITY OF COOKEVILLE, TN          SERVICE DEPT                                        COOKEVILLE       TN            38503        N/A             VARIOUS DATES                         X                                            $15,783.06
                                                                                                                                                TRADE ACTIVITY,
CITY OF COPPELL, TX             P.O. BOX 9478                                       COPPELL          TX            75019        N/A             VARIOUS DATES                         X                                             $2,478.06
                                                                                                                                                TRADE ACTIVITY,
CITY OF CORCORAN, CA            832 WHITLEY AVE                                     CORCORAN         CA            93212        N/A             VARIOUS DATES                         X                                               $102.07
                                                                                                                                                TRADE ACTIVITY,
CITY OF CORPUS CHRISTI/659880   PO BOX 659880                                       SAN ANTONIO      TX            78265-9143 N/A               VARIOUS DATES                         X                                                   $45.00
                                                                                                                                                TRADE ACTIVITY,
CITY OF CORUNNA, MI             402 NORTH SHIAWASSEE                                CORUNNA          MI            48817        N/A             VARIOUS DATES                         X                                               $229.00
                                                                                                                                                TRADE ACTIVITY,
CITY OF COSMOS, MN              PO BOX 614                                          COSMOS           MN            56228        N/A             VARIOUS DATES                         X                                                   $29.04
                                                                                                                                                TRADE ACTIVITY,
CITY OF COVINA, CA              PO BOX 60488                                        LOS ANGELES      CA            90060-0488 N/A               VARIOUS DATES                         X                                               $117.93
                                                                                                                                                TRADE ACTIVITY,
CITY OF CROMWELL, MN            PO BOX 74                                           CROMWELL         MN            55726        N/A             VARIOUS DATES                         X                                                   $32.45
                                                                                                                                                TRADE ACTIVITY,
CITY OF CROSSVILLE, TN          392 N MAIN ST                                       CROSSVILLE       TN            38555        N/A             VARIOUS DATES                         X                                                   $71.63
                                                                                                                                                TRADE ACTIVITY,
CITY OF CURRIE, MN              PO BOX 169                                          CURRIE           MN            56123        N/A             VARIOUS DATES                         X                                               $158.82
                                                                                                                                                TRADE ACTIVITY,
CITY OF DAVENPORT, FL           1 S ALLAPAHA AVE                                    DAVENPORT        FL            33837-4161 N/A               VARIOUS DATES                         X                                                   $13.95
                                                                                                                                                TRADE ACTIVITY,
CITY OF DAWSON, MN              PO BOX 552                                          DAWSON           MN            56232-0552 N/A               VARIOUS DATES                         X                                                   $38.56
CITY OF DEL RIO WATER & GAS                                                                                                                     TRADE ACTIVITY,
DEPT.                           109 WEST BROADWAY                                   DEL RIO          TX            78840-5502 N/A               VARIOUS DATES                         X                                               $310.91
                                                                                                                                                TRADE ACTIVITY,
CITY OF DELAND, FL              PO BOX 2919                                         DELAND           FL            32721-2919 N/A               VARIOUS DATES                         X                                             $1,843.06
                                                                                                                                                TRADE ACTIVITY,
CITY OF DELAWARE, OH            P.O. BOX 1305                                       DELAWARE         OH            43015        N/A             VARIOUS DATES                         X                                               $283.35
                                                                                                                                                TRADE ACTIVITY,
CITY OF DENTON, TX              PO BOX 660150 UTILITIES                             DALLAS           TX            75266-0150 N/A               VARIOUS DATES                         X                                            $27,283.94
CITY OF DEXTER WATER & SEWER                                                                                                                    TRADE ACTIVITY,
DEPT, MN                        PO BOX 208                                          DEXTER           MN            55926        N/A             VARIOUS DATES                         X                                               $140.63




                                                                                                     25 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 45 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
          Creditor Name                Address1                 Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
CITY OF DILLEY, TX              PO BOX 230                                         DILLEY           TX            78017        N/A             VARIOUS DATES                         X                                               $204.05
                                                                                                                                               TRADE ACTIVITY,
CITY OF DODGE CENTER, MN        P.O. BOX 430                                       DODGE CENTER     MN            55927        N/A             VARIOUS DATES                         X                                                   $29.94
                                                                                                                                               TRADE ACTIVITY,
CITY OF DOS PALOS, CA           2174 BLOSSOM ST                                    DOS PABLOS       CA            93620        N/A             VARIOUS DATES                         X                                                   $38.14
                                P.O. BOX 430 UTILITIES                                                                                         TRADE ACTIVITY,
CITY OF DOWAGIAC, MI            DEPARTMENT                                         DOWAGIAC         MI            49047        N/A             VARIOUS DATES                         X                                             $3,884.87
                                PO BOX 130 WATER                                                                                               TRADE ACTIVITY,
CITY OF DOWNEY, CA              DIVISION                                           DOWNEY           CA            90241        N/A             VARIOUS DATES                         X                                               $109.29
                                117 WEST MAIN STREET                                                                                           TRADE ACTIVITY,
CITY OF DRESDEN, TN             WATER & SEWER DEPT                                 DRESDEN          TN            38225        N/A             VARIOUS DATES                         X                                               $182.47
                                                                                                                                               TRADE ACTIVITY,
CITY OF DU QUOIN, IL            P.O. BOX 466                                       DU QUOIN         IL            62832        N/A             VARIOUS DATES                         X                                                   $42.68
                                                                                                                                               TRADE ACTIVITY,
CITY OF DUNBAR, WV              P.O. BOX 483                                       DUNBAR           WV            25064-0216 N/A               VARIOUS DATES                         X                                                   $21.72
                                                                                                                                               TRADE ACTIVITY,
CITY OF DUNEDIN - UTILITY, FL   PO BOX 1348                                        DUNEDIN          FL            34697-1348 N/A               VARIOUS DATES                         X                                               $259.00
CITY OF DURHAM, NC              PO BOX 30041 UTILITY                                                                                           TRADE ACTIVITY,
(SEWER/WATER)                   SERVICES                                           DURHAM           NC            27702-0041 N/A               VARIOUS DATES                         X                                             $1,965.06
                                                                                                                                               TRADE ACTIVITY,
CITY OF EARLVILLE, IL           210 W RAILROAD BOX 98                              EARLVILLE        IL            60518        N/A             VARIOUS DATES                         X                                                   $46.00
                                                                                                                                               TRADE ACTIVITY,
CITY OF EARLY, TX               P.O. BOX 3100                                      EARLY            TX            76803        N/A             VARIOUS DATES                         X                                                   $37.15
                                                                                                                                               TRADE ACTIVITY,
CITY OF ECTOR, TX               PO BOX 188                                         ECTOR            TX            75439        N/A             VARIOUS DATES                         X                                                   $44.14
                                                                                                                                               TRADE ACTIVITY,
CITY OF EDEN, TX                PO BOX 915                                         EDEN             TX            76837-0915 N/A               VARIOUS DATES                         X                                               $118.93
CITY OF EL DORADO WATER &                                                                                                                      TRADE ACTIVITY,
SEWER, IL                       903 FOURTH STREET                                  EL DORADO        IL            62930        N/A             VARIOUS DATES                         X                                                   $72.76
                                                                                                                                               TRADE ACTIVITY,
CITY OF ELDORADO, TX            PO BOX 713                                         ELDORADO         TX            76936        N/A             VARIOUS DATES                         X                                               $142.44
                                                                                                                                               TRADE ACTIVITY,
CITY OF ELKINS, WV              401 DAVIS AVENUE                                   ELKINS           WV            26241        N/A             VARIOUS DATES                         X                                               $357.72
                                                                                                                                               TRADE ACTIVITY,
CITY OF ELKO UTILITY BILL       PO BOX 511534                                      LOS ANGELES      CA            90051-8089 N/A               VARIOUS DATES                         X                                                   $52.82
                                                                                                                                               TRADE ACTIVITY,
CITY OF ELLENDALE, MN           PO BOX 385                                         ELLENDALE        MN            56026        N/A             VARIOUS DATES                         X                                                   $38.15
                                                                                                                                               TRADE ACTIVITY,
CITY OF ELYSIAN, MN             PO BOX 246                                         ELYSIAN          MN            56028        N/A             VARIOUS DATES                         X                                                   $44.63
                                                                                                                                               TRADE ACTIVITY,
CITY OF EMORY, TX               P.O. BOX 100                                       EMORY            TX            75440        N/A             VARIOUS DATES                         X                                                   $77.53
                                                                                                                                               TRADE ACTIVITY,
CITY OF EUREKA, IL              128 NORTH MAIN STREET                              EUREKA           IL            61530-1157 N/A               VARIOUS DATES                         X                                                   $26.57
                                                                                                                                               TRADE ACTIVITY,
CITY OF EXETER, CA              P.O. BOX 237                                       EXETER           CA            93221        N/A             VARIOUS DATES                         X                                               $386.29




                                                                                                    26 of 140
                                                    20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                          Pg 46 of 188
                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                            Case No. 20-22501
                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                               Unliquidated
                                                                                                                                                                  Contingent




                                                                                                                                                                                                         subject to
                                                                                                                                                                                              Disputed
                                                                                                                          Last 4 Digits       Date Debt was




                                                                                                                                                                                                         offset?
                                                                                                                           of Account       Incurred, Basis for




                                                                                                                                                                                                         Claim
          Creditor Name              Address1              Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                          TRADE ACTIVITY,
CITY OF FAIRBURY, IL         P.O. BOX 228                                     FAIRBURY         IL            61739        N/A             VARIOUS DATES                         X                                                   $74.45
                                                                                                                                          TRADE ACTIVITY,
CITY OF FAIRMONT, MN         100 DOWNTOWN PLAZA                               FAIRMONT         MN            56031-1709 N/A               VARIOUS DATES                         X                                             $3,281.24
                                                                                                                                          TRADE ACTIVITY,
CITY OF FAIRMONT, WV         P.O. BOX 1428                                    FAIRMONT         WV            26555        N/A             VARIOUS DATES                         X                                               $240.34
                             P.O. BOX 49 WATER &                                                                                          TRADE ACTIVITY,
CITY OF FARMER CITY, IL      LIGHT DEPARTMENT                                 FARMER CITY      IL            61842-0049 N/A               VARIOUS DATES                         X                                             $1,435.44
                                                                                                                                          TRADE ACTIVITY,
CITY OF FERRIS, TX           104 S CENTRAL AVE                                FERRIS           TX            75125        N/A             VARIOUS DATES                         X                                                   $53.51
                                                                                                                                          TRADE ACTIVITY,
CITY OF FLORA, IL            P.O. BOX 249                                     FLORA            IL            62839        N/A             VARIOUS DATES                         X                                             $2,350.67
                                                                                                                                          TRADE ACTIVITY,
CITY OF FLORESVILLE, TX      1120 D ST                                        FLORESVILLE      TX            78114-2232 N/A               VARIOUS DATES                         X                                               $728.20
                                                                                                                                          TRADE ACTIVITY,
CITY OF FOLLANSBEE, WV       P.O. BOX 606                                     FOLLANSBEE       WV            26037-0606 N/A               VARIOUS DATES                         X                                                   $18.11
CITY OF FORT DODGE WATER                                                                                                                  TRADE ACTIVITY,
BILLING                      819 FIRST AVE S                                  FORT DODGE       IA            50501        N/A             VARIOUS DATES                         X                                               $250.23
                                                                                                                                          TRADE ACTIVITY,
CITY OF FOWLER, CA           128 SOUTH FIFTH ST.                              FOWLER           CA            93625-2401 N/A               VARIOUS DATES                         X                                                   $42.48
                                                                                                                                          TRADE ACTIVITY,
CITY OF FRANKLIN, NE         619 15TH AVE                                     FRANKLIN      NE               68939        N/A             VARIOUS DATES                         X                                               $619.09
                                                                              FREDERICKSBUR                                               TRADE ACTIVITY,
CITY OF FREDERICKSBURG, TX   126 WEST MAIN                                    G             TX               78624        N/A             VARIOUS DATES                         X                                             $9,445.74
                                                                                                                                          TRADE ACTIVITY,
CITY OF FROSTPROOF, FL       P.O. BOX 308                                     FROSTPROOF       FL            33843        N/A             VARIOUS DATES                         X                                                   $99.21
                                                                                                                                          TRADE ACTIVITY,
CITY OF FULTON, IL           415 11TH AVE                                     FULTON           IL            61252        N/A             VARIOUS DATES                         X                                                   $28.40
CITY OF GARLAND UTILITY                                                                                                                   TRADE ACTIVITY,
SERVICES                     P.O. BOX 461508                                  GARLAND          TX            75046-1508 N/A               VARIOUS DATES                         X                                            $27,912.55
                                                                                                                                          TRADE ACTIVITY,
CITY OF GARY, WV             PO BOX 310                                       GARY             WV            24836        N/A             VARIOUS DATES                         X                                                   $72.38
                                                                                                                                          TRADE ACTIVITY,
CITY OF GAYLORD, MI          305 E MAIN ST                                    GAYLORD          MI            49735        N/A             VARIOUS DATES                         X                                                   $70.90
                                                                                                                                          TRADE ACTIVITY,
CITY OF GENOA, IL            PO BOX 274                                       GENOA            IL            60135        N/A             VARIOUS DATES                         X                                                    $9.36
                                                                                                                                          TRADE ACTIVITY,
CITY OF GENOA, NE            PO BOX 279                                       GENOA            NE            68640        N/A             VARIOUS DATES                         X                                                   $28.33
                                                                                                                                          TRADE ACTIVITY,
CITY OF GEORGE WEST, TX      406 NUECES STREET                                GEORGE WEST      TX            78022        N/A             VARIOUS DATES                         X                                                   $66.25
                                                                                                                                          TRADE ACTIVITY,
CITY OF GEORGETOWN, SC       P.O. BOX 939                                     GEORGETOWN       SC            29442        N/A             VARIOUS DATES                         X                                            $13,549.49
                                                                                                                                          TRADE ACTIVITY,
CITY OF GEORGETOWN, TX       P.O. BOX 1430                                    GEORGETOWN       TX            78627        N/A             VARIOUS DATES                         X                                            $19,420.87
                                                                                                                                          TRADE ACTIVITY,
CITY OF GIDDINGS UTILITIES   118 EAST RICHMOND ST                             GIDDINGS         TX            78942        N/A             VARIOUS DATES                         X                                             $2,485.86




                                                                                               27 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 47 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
          Creditor Name                Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
CITY OF GILLESPIE, IL           115 N MACOUPIN ST                                  GILLESPIE        IL            62033        N/A             VARIOUS DATES                         X                                                   $41.24
                                                                                                                                               TRADE ACTIVITY,
CITY OF GILMER, TX              P.O. BOX 760                                       GILMER           TX            75644        N/A             VARIOUS DATES                         X                                                   $61.71
                                                                                                                                               TRADE ACTIVITY,
CITY OF GLADEWATER, TX          P.O. BOX 1725                                      GLADEWATER       TX            75647-1725 N/A               VARIOUS DATES                         X                                                   $79.62
                                                                                                                                               TRADE ACTIVITY,
CITY OF GLENDORA, CA            116 EAST FOOTHILL BLVD                       GLENDORA               CA            91741        N/A             VARIOUS DATES                         X                                               $106.14
                                CITY UTILITIES PO BOX                                                                                          TRADE ACTIVITY,
CITY OF GOLCONDA, IL            511                                          GOLCONDA               IL            62938        N/A             VARIOUS DATES                         X                                                   $48.50
                                P.O. BOX 450 UTILITIES                                                                                         TRADE ACTIVITY,
CITY OF GOLDTHWAITE, TX         SERVICES BILLING       GOLDTHWAITE, TX 76844 GOLDTHWAITE            TX            76844        N/A             VARIOUS DATES                         X                                               $783.22
                                                                                                                                               TRADE ACTIVITY,
CITY OF GONZALES, TX            P.O. BOX 547                                       GONZALES         TX            78629-0547 N/A               VARIOUS DATES                         X                                             $1,623.10
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRAFTON, WV             1 WEST MAIN ST                                     GRAFTON          WV            26354        N/A             VARIOUS DATES                         X                                                   $70.46
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRAND LEDGE, MI         310 GREENWOOD ST.                                  GRAND LEDGE      MI            48837-1651 N/A               VARIOUS DATES                         X                                               $121.85
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRAND SALINE, TX        132 E FRANK ST                                     GRAND SALINE     TX            75140-1824 N/A               VARIOUS DATES                         X                                               $157.52
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRANGER, TX             PO BOX 367                                         GRANGER          TX            76530        N/A             VARIOUS DATES                         X                                               $116.77
                                2221 N PHILLIPS RANCH                                                                                          TRADE ACTIVITY,
CITY OF GRANITE SHOALS, TX      RD                                                 GRANITE SHOALS TX              78654        N/A             VARIOUS DATES                         X                                                   $74.05
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRAPEVINE, TX           PO BOX 734208                                      DALLAS           TX            75373-4208 N/A               VARIOUS DATES                         X                                               $261.03
                                P.O. BOX 549 WATER                                                                                             TRADE ACTIVITY,
CITY OF GRAYLING, MI            DEPARTMENT                                         GRAYLING         MI            49738        N/A             VARIOUS DATES                         X                                                   $24.57
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRAYVILLE, IL           122 S COURT ST                                     GRAYVILLE        IL            62844        N/A             VARIOUS DATES                         X                                                   $49.88
                                P.O. BOX 288 MUNICIPAL                                                                                         TRADE ACTIVITY,
CITY OF GREENCASTLE, IN         UTILITIES                                          GREENCASTLE      IN            46135-0288 N/A               VARIOUS DATES                         X                                               $116.59
                                                                                                                                               TRADE ACTIVITY,
CITY OF GREENFIELD, OH          PO BOX 300                                         GREENFIELD       OH            45123-0300 N/A               VARIOUS DATES                         X                                                   $36.34
CITY OF GREENVILLE, TX/GEUS -                                                                                                                  TRADE ACTIVITY,
2810                            2810 WESLEY ST                                     GREENVILLE       TX            75401-4159 N/A               VARIOUS DATES                         X                                               $208.10
                                                                                                                                               TRADE ACTIVITY,
CITY OF GREGORY, TX             PO BOX 297                                         GREGORY          TX            78359        N/A             VARIOUS DATES                         X                                                   $45.40
                                                                                                                                               TRADE ACTIVITY,
CITY OF GRIGGSVILLE, IL         PO BOX 272                                         GRIGGSVILLE      IL            62340        N/A             VARIOUS DATES                         X                                                    $9.22
                                                                                                                                               TRADE ACTIVITY,
CITY OF GUNTER, TX              PO BOX 349                                         GUNTER           TX            75058-0349 N/A               VARIOUS DATES                         X                                                   $46.26
                                                                                                                                               TRADE ACTIVITY,
CITY OF HAINES CITY, FL         620 E MAIN ST                                      HAINES CITY      FL            33844-4222 N/A               VARIOUS DATES                         X                                               $661.08
                                                                                                                                               TRADE ACTIVITY,
CITY OF HALLOCK, MN             PO BOX 336                                         HALLOCK          MN            56728        N/A             VARIOUS DATES                         X                                                   $54.14




                                                                                                    28 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 48 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                   Address1              Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
CITY OF HALLSVILLE WATER, TX   P.O. BOX 899                                       HALLSVILLE       TX            75650        N/A             VARIOUS DATES                         X                                                   $86.20
                                                                                                                                              TRADE ACTIVITY,
CITY OF HARDIN, TX             PO BOX 324                                         HARDIN           TX            77561        N/A             VARIOUS DATES                         X                                                   $20.00
                               110 EAST LOCUST STREET
                               WATER DEPARTMENT,                                                                                              TRADE ACTIVITY,
CITY OF HARRISBURG, IL         CITY HALL                                          HARRISBURG       IL            62946        N/A             VARIOUS DATES                         X                                                   $43.50
                                                                                                                                              TRADE ACTIVITY,
CITY OF HART UTILITIES MI      407 STATE STREET                                   HART             MI            49420        N/A             VARIOUS DATES                         X                                             $1,505.79
                                                                                                                                              TRADE ACTIVITY,
CITY OF HARTFORD, MI           19 WEST MAIN STREEET                               HARTFORD         MI            49057        N/A             VARIOUS DATES                         X                                                   $22.00
                                                                                                                                              TRADE ACTIVITY,
CITY OF HAWKINS, TX            P.O. BOX 329                                       HAWKINS          TX            75765        N/A             VARIOUS DATES                         X                                               $100.52
                                                                                                                                              TRADE ACTIVITY,
CITY OF HENDERSON TX           404 WEST MAIN                                      HENDERSON        TX            75652        N/A             VARIOUS DATES                         X                                                   $25.41
                                                                                                                                              TRADE ACTIVITY,
CITY OF HENRY, IL              514 FRONT ST                                       HENRY            IL            61537        N/A             VARIOUS DATES                         X                                                   $37.42
                                                                                                                                              TRADE ACTIVITY,
CITY OF HERMAN, MN             416 ATLANTIC AVE S                                 HERMAN           MN            56248        N/A             VARIOUS DATES                         X                                                   $82.46
                                                                                                                                              TRADE ACTIVITY,
CITY OF HIGHLAND, IL           BOX 218                                            HIGHLAND         IL            62249-0218 N/A               VARIOUS DATES                         X                                             $2,408.86
                                                                                                                                              TRADE ACTIVITY,
CITY OF HITCHCOCK TX           PO BOX 48                                          HITCHCOCK        TX            77563-0048 N/A               VARIOUS DATES                         X                                                   $57.52
                                                                                                                                              TRADE ACTIVITY,
CITY OF HOLBROOK, AZ           P.O. BOX 970                                       HOLBROOK         AZ            86025        N/A             VARIOUS DATES                         X                                                   $47.79
                                                                                                                                              TRADE ACTIVITY,
CITY OF HOWE, TX               PO BOX 518                                         HOWE             TX            75459        N/A             VARIOUS DATES                         X                                                   $73.04
                               PO BOX 711 ATTN:                                   HUNTINGTON                                                  TRADE ACTIVITY,
CITY OF HUNTINGTON BEACH, CA   FINANCE DEPT                                       BEACH            CA            92648-0711 N/A               VARIOUS DATES                         X                                             $1,059.81
CITY OF HURRICANE WATER,                                                                                                                      TRADE ACTIVITY,
SEWER AND WATER                P.O. BOX 1086                                      HURRICANE        WV            25526-0186 N/A               VARIOUS DATES                         X                                                   $51.95
                                                                                                                                              TRADE ACTIVITY,
CITY OF HURST, IL              109 W RUSSELL                                      HURST            IL            62949        N/A             VARIOUS DATES                         X                                                   $48.55
                                                                                                                                              TRADE ACTIVITY,
CITY OF INGLESIDE, TX          P.O. DRAWER 400                                    INGLESIDE     TX               78362        N/A             VARIOUS DATES                         X                                               $158.72
CITY OF INTERNATIONAL FALLS,   600 FOURTH ST WATER                                INTERNATIONAL                                               TRADE ACTIVITY,
MN                             DEPT                     INTL FALLS, MN 56649      FALLS         MN               56649-2442 N/A               VARIOUS DATES                         X                                                   $84.80
CITY OF IRVING - MUNICIPAL                                                                                                                    TRADE ACTIVITY,
SERVICES BILL                  P.O. BOX 840898                                    DALLAS           TX            75284-0898 N/A               VARIOUS DATES                         X                                             $2,513.90
                                                                                                                                              TRADE ACTIVITY,
CITY OF ISLE, MN               PO BOX 427                                         ISLE             MN            56342        N/A             VARIOUS DATES                         X                                               $110.93
                                                                                                                                              TRADE ACTIVITY,
CITY OF ITHACA, MI             129 W EMERSON                                      ITHACA           MI            48847        N/A             VARIOUS DATES                         X                                                   $49.54
                               P.O. BOX 1390 WATER                                                                                            TRADE ACTIVITY,
CITY OF JACKSONVILLE, TX       DEPARTMENT                                         JACKSONVILLE     TX            75766        N/A             VARIOUS DATES                         X                                                   $77.82
                                                                                                                                              TRADE ACTIVITY,
CITY OF JASPER, MN             PO BOX 277                                         JASPER           MN            56144        N/A             VARIOUS DATES                         X                                                   $17.53




                                                                                                   29 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 49 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name              Address1                Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
CITY OF JERSEYVILLE, IL      115 E PRAIRIE ST                                   JERSEYVILLE      IL            62052        N/A             VARIOUS DATES                         X                                                   $48.00
                                                                                                                                            TRADE ACTIVITY,
CITY OF JOHNSON CITY, TX     PO BOX 369                                         JOHNSON CITY     TX            78636-0369 N/A               VARIOUS DATES                         X                                               $150.40
                                                                                                                                            TRADE ACTIVITY,
CITY OF JOHNSONVILLE SC      P.O. BOX 428                                       JOHNSONVILLE     SC            29555        N/A             VARIOUS DATES                         X                                                   $43.58
                                                                                                                                            TRADE ACTIVITY,
CITY OF JORDAN, MN           210 EAST FIRST STREET                              JORDAN           MN            55352-1598 N/A               VARIOUS DATES                         X                                                   $35.36
                                                                                                                                            TRADE ACTIVITY,
CITY OF JOURDANTON, TX       1604 HWY 97 E SUITE A                              JOURDANTON       TX            78026        N/A             VARIOUS DATES                         X                                               $213.17
                                                                                                                                            TRADE ACTIVITY,
CITY OF JUNCTION, TX         730 MAIN STREET                                    JUNCTION         TX            76849        N/A             VARIOUS DATES                         X                                               $174.50
                                                                                                                                            TRADE ACTIVITY,
CITY OF JUSTIN, TX           PO BOX 129                                         JUSTIN           TX            76247        N/A             VARIOUS DATES                         X                                               $278.00
                                                                                                                                            TRADE ACTIVITY,
CITY OF KELLER,TX            PO BOX 164189                                      FORTH WORTH      TX            76161-4189 N/A               VARIOUS DATES                         X                                               $586.46
                                                                                                                                            TRADE ACTIVITY,
CITY OF KENNEDY, MN          PO BOX 7                                           KENNEDY          MN            56733        N/A             VARIOUS DATES                         X                                                   $55.36
                                                                                                                                            TRADE ACTIVITY,
CITY OF KILGORE, TX          815 N KILGORE ST                                   KILGORE          TX            75662-5860 N/A               VARIOUS DATES                         X                                               $414.28
                                                                                                                                            TRADE ACTIVITY,
CITY OF KINGMAN, AZ          310 NORTH 4TH STREET                               KINGMAN          AZ            86401        N/A             VARIOUS DATES                         X                                               $262.98
                                                                                                                                            TRADE ACTIVITY,
CITY OF KINGSLEY, IA         P.O. BOX 309                                       KINGSLEY         IA            51028        N/A             VARIOUS DATES                         X                                                   $30.61
                                                                                                                                            TRADE ACTIVITY,
CITY OF KYLE, TX             100 W CENTER ST                                    KYLE             TX            78640-9450 N/A               VARIOUS DATES                         X                                                   $67.64
                             115 EAST COMMERCIAL                                                                                            TRADE ACTIVITY,
CITY OF LA FERIA, TX         AVE                                                LA FERIA         TX            78559-5002 N/A               VARIOUS DATES                         X                                                   $57.80
                                                                                                                                            TRADE ACTIVITY,
CITY OF LA GRULLA, TX        P.O. BOX 197                                       LA GRULLA        TX            78548        N/A             VARIOUS DATES                         X                                                   $57.52

                             DEPT 23237 ATTN: WATER                                                                                         TRADE ACTIVITY,
CITY OF LA HABRA, CA         BILLING DEPARTMENT                                 LA HABRA         CA            91185-3237 N/A               VARIOUS DATES                         X                                                   $99.29
                                                                                                                                            TRADE ACTIVITY,
CITY OF LA VERNE, CA         3660 D STREET                                      LA VERNE         CA            91750        N/A             VARIOUS DATES                         X                                               $281.91
                                                                                                                                            TRADE ACTIVITY,
CITY OF LA VERNIA, TX        P.O. BOX 225                                       LA VERNIA        TX            78121        N/A             VARIOUS DATES                         X                                                   $40.31
                                                                                                                                            TRADE ACTIVITY,
CITY OF LAFAYETTE, IN        P.O. BOX 1688                                      LAFAYETTE        IN            47902-1688 N/A               VARIOUS DATES                         X                                               $773.61
                                                                                                                                            TRADE ACTIVITY,
CITY OF LAKE ALFRED, FL      155 E. POMELO STREET                               LAKE ALFRED      FL            33850-2197 N/A               VARIOUS DATES                         X                                               $173.93
                                                                                                                                            TRADE ACTIVITY,
CITY OF LAKE LILLIAN, MN     PO BOX 7                                           LAKE LILLIAN     MN            56253        N/A             VARIOUS DATES                         X                                                   $59.57
CITY OF LAKE MILLS LIGHT &                                                                                                                  TRADE ACTIVITY,
WATER DEPT                   200 D WATER STREET                                 LAKE MILLS       WI            53551        N/A             VARIOUS DATES                         X                                             $2,670.15
                                                                                                                                            TRADE ACTIVITY,
CITY OF LAKE STATION, IN     1969 CENTRAL AVE                                   LAKE STATION     IN            46405        N/A             VARIOUS DATES                         X                                                   $97.82




                                                                                                 30 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 50 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
          Creditor Name                Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
CITY OF LAKE WALES, FL          P.O. BOX 1320                                      LAKE WALES       FL            33859-1320 N/A               VARIOUS DATES                         X                                             $1,202.06
                                                                                                                                               TRADE ACTIVITY,
CITY OF LAKEWOOD, CA            PO BOX 1038                                        LAKEWOOD         CA            90714-1038 N/A               VARIOUS DATES                         X                                               $397.53
                                                                                                                                               TRADE ACTIVITY,
CITY OF LAMAR, SC               PO BOX 267                                         LAMAR            SC            29069        N/A             VARIOUS DATES                         X                                                   $49.64
                                                                                                                                               TRADE ACTIVITY,
CITY OF LAPORTE UTILITIES, IN   801 MICHIGAN AVENUE                                LAPORTE          IN            46350        N/A             VARIOUS DATES                         X                                               $413.61
                                P.O. BOX 557 WATER &                                                                                           TRADE ACTIVITY,
CITY OF LAWRENCEVILLE, IL       SEWER DEPARTMENTS                                  LAWRENCEVILLE IL               62439        N/A             VARIOUS DATES                         X                                                   $18.97
                                                                                                                                               TRADE ACTIVITY,
CITY OF LE CENTER, MN           10 W. TYRONE ST                                    LE CENTER        MN            56057        N/A             VARIOUS DATES                         X                                               $100.74
                                                                                                                                               TRADE ACTIVITY,
CITY OF LE MARS, IA             40 CENTRAL AVE SE                                  LE MARS          IA            51031-3519 N/A               VARIOUS DATES                         X                                                   $39.20
                                                                                                                                               TRADE ACTIVITY,
CITY OF LE ROY, IL              207 S EAST                                         LEROY            IL            61752        N/A             VARIOUS DATES                         X                                               $107.81
                                                                                                                                               TRADE ACTIVITY,
CITY OF LEAGUE CITY, TX         P.O. BOX 2008                                      LEAGUE CITY      TX            77574        N/A             VARIOUS DATES                         X                                               $418.34
                                                                                                                                               TRADE ACTIVITY,
CITY OF LEONARD, TX             P.O. BOX 1270                                      LEONARD          TX            75452        N/A             VARIOUS DATES                         X                                                   $75.81
                                                                                                                                               TRADE ACTIVITY,
CITY OF LEWISBURG, WV           942 W WASHINGTON ST                                LEWISBURG        WV            24901        N/A             VARIOUS DATES                         X                                                   $71.34
                                                                                                                                               TRADE ACTIVITY,
CITY OF LEWISVILLE, TX          PO BOX 731962                                      DALLAS           TX            75373-1962 N/A               VARIOUS DATES                         X                                               $867.35
                                                                                                                                               TRADE ACTIVITY,
CITY OF LINCOLN, IL             PO BOX 509 CITY HALL                               LINCOLN          IL            62656-0509 N/A               VARIOUS DATES                         X                                                   $12.29
                                                                                                                                               TRADE ACTIVITY,
CITY OF LINDSTROM, MN           13292 SYLVAN AVENUE                                LINDSTROM        MN            55045        N/A             VARIOUS DATES                         X                                               $104.12
                                                                                                                                               TRADE ACTIVITY,
CITY OF LITTLEFORK, MN          901 MAIN STREET                                    LITTLEFORK       MN            56653        N/A             VARIOUS DATES                         X                                                   $77.42
                                                                                                                                               TRADE ACTIVITY,
CITY OF LIVINGSTON, CA          1416 C STREET                                      LIVINGSTON       CA            95334        N/A             VARIOUS DATES                         X                                               $246.63
                                                                                                                                               TRADE ACTIVITY,
CITY OF LLANO, TX               301 W MAIN                                         LLANO            TX            78643        N/A             VARIOUS DATES                         X                                             $2,884.60
                                10 SOUTH MULBERRY
                                STREET WATER WORKS                                                                                             TRADE ACTIVITY,
CITY OF LOGAN OH                DEPARTMENT               LOGAN, OH 43138           LOGAN            Ohio          43138        N/A             VARIOUS DATES                         X                                               $114.45
                                                                                                                                               TRADE ACTIVITY,
CITY OF LOGAN, WV               BOX 28 WATER BOARD                                 LOGAN            WV            25601        N/A             VARIOUS DATES                         X                                               $111.96
                                                                                                                                               TRADE ACTIVITY,
CITY OF LOMA LINDA, CA          25541 BARTON ROAD                                  LOMA LINDA       CA            92354        N/A             VARIOUS DATES                         X                                               $908.44
                                                                                                                                               TRADE ACTIVITY,
CITY OF LOMPOC, CA              100 CIVIC CENTER PLAZA                             LOMPOC           CA            93436-6916 N/A               VARIOUS DATES                         X                                            $21,764.06
                                                                                                                                               TRADE ACTIVITY,
CITY OF LONE OAK, TX            PO BOX 127                                         LONE OAK         TX            75453        N/A             VARIOUS DATES                         X                                               $110.63




                                                                                                    31 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 51 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                 Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                               P.O. BOX 630 GAS,
                               WATER, SEWER, &                                                                                                TRADE ACTIVITY,
CITY OF LONG BEACH, CA         REFUSE UTILITIES                                   LONG BEACH       CA            90842-0001 N/A               VARIOUS DATES                         X                                             $1,870.04
                                                                                                                                              TRADE ACTIVITY,
CITY OF LYFORD, TX             PO BOX 310                                         LYFORD           TX            78569        N/A             VARIOUS DATES                         X                                                   $65.36
                                                                                                                                              TRADE ACTIVITY,
CITY OF MADISON, MN            404 6TH AVE                                        MADISON          MN            56256        N/A             VARIOUS DATES                         X                                               $767.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF MADISON, NE            PO BOX 527                                         MADISON          NE            68748-0527 N/A               VARIOUS DATES                         X                                               $687.21
                                                                                  MANHATTAN                                                   TRADE ACTIVITY,
CITY OF MANHATTAN BEACH, CA    P.O. BOX 3040                                      BEACH            CA            90266-1040 N/A               VARIOUS DATES                         X                                               $184.69
                               P.O. BOX 546 UTILITY                                                                                           TRADE ACTIVITY,
CITY OF MANNING, SC            DEPARTMENT                                         MANNING          SC            29102        N/A             VARIOUS DATES                         X                                                   $80.70
                                                                                                                                              TRADE ACTIVITY,
CITY OF MANNINGTON, WV         206 MAIN STREET                                    MANNINGTON       WV            26582        N/A             VARIOUS DATES                         X                                                   $63.92
                               1001 WEST CENTER
                               STREET FINANCE                                                                                                 TRADE ACTIVITY,
CITY OF MANTECA, CA            DEPARTMENT                                         MANTECA          CA            95337        N/A             VARIOUS DATES                         X                                               $340.64
                                                                                                                                              TRADE ACTIVITY,
CITY OF MAPLE PLAIN, MN        PO BOX 97                                          MAPLE PLAIN      MN            55359-0097 N/A               VARIOUS DATES                         X                                               $138.63
                                                                                                                                              TRADE ACTIVITY,
CITY OF MARBLE FALLS, TX       800 THIRD STREET                                   MARBLE FALLS     TX            78654        N/A             VARIOUS DATES                         X                                                   $42.62
                               1102 TOWER SQUARE
                               PLAZA WATER & SEWER                                                                                            TRADE ACTIVITY,
CITY OF MARION, IL             DEPARTMENTS                                        MARION           IL            62959        N/A             VARIOUS DATES                         X                                               $172.18
                               233 WEST CENTER STREET
                               ATTN: UTILITY BILLING                                                                                          TRADE ACTIVITY,
CITY OF MARION, OH             DEPT                                               MARION           OH            43302-3643 N/A               VARIOUS DATES                         X                                             $1,612.91
                                                                                                                                              TRADE ACTIVITY,
CITY OF MARSHALL, IL           PO BOX 298                                         MARSHALL         IL            62441-0298 N/A               VARIOUS DATES                         X                                             $1,307.68
                               P.O. BOX 290 WATER &                                                                                           TRADE ACTIVITY,
CITY OF MARTIN, TN             GAS DEPARTMENT                                     MARTIN           TN            38237        N/A             VARIOUS DATES                         X                                               $846.82
                                                                                                                                              TRADE ACTIVITY,
CITY OF MARTINDALE UTILITIES   PO BOX 365                                         MARTINDALE       TX            78655-0365 N/A               VARIOUS DATES                         X                                               $161.51
                                                                                                                                              TRADE ACTIVITY,
CITY OF MARTINSBURG, WV        P.O. BOX 828                                       MARTINSBURG      WV            25402        N/A             VARIOUS DATES                         X                                               $506.14
                                                                                                                                              TRADE ACTIVITY,
CITY OF MASCOUTAH, IL          3 WEST MAIN STREET                                 MASCOUTAH        IL            62258        N/A             VARIOUS DATES                         X                                             $3,240.97
                                                                                                                                              TRADE ACTIVITY,
CITY OF MASON, TX              PO BOX 68                                          MASON            TX            76856        N/A             VARIOUS DATES                         X                                             $2,256.27
                                                                                                                                              TRADE ACTIVITY,
CITY OF MAUSTON, WI            303 MANSION STREET                                 MAUSTON          WI            53948        N/A             VARIOUS DATES                         X                                               $133.80
                                                                                                                                              TRADE ACTIVITY,
CITY OF MAYER, MN              413 BLUEJAY AVE                                    MAYER            MN            55360-0102 N/A               VARIOUS DATES                         X                                                   $51.89
                                                                                                                                              TRADE ACTIVITY,
CITY OF MAYPEARL, TX           PO BOX 400                                         MAYPEARL         TX            76064        N/A             VARIOUS DATES                         X                                                   $87.04




                                                                                                   32 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 52 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name               Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
CITY OF MCFARLAND, CA        401 W KERN AVE                                      MCFARLAND        CA            93250        N/A             VARIOUS DATES                         X                                               $192.19
                                                                                                                                             TRADE ACTIVITY,
CITY OF MCGREGOR, MN         PO BOX 100                                          MCGREGOR         MN            55760        N/A             VARIOUS DATES                         X                                               $109.34
                                                                                                                                             TRADE ACTIVITY,
CITY OF MCLEANSBORO          102 WEST MAIN                                       MCLEANSBORO      IL            62859        N/A             VARIOUS DATES                         X                                             $2,188.74
                                                                                                                                             TRADE ACTIVITY,
CITY OF MEDINA, OH           P.O. BOX 703                                        MEDINA           OH            44258-0703 N/A               VARIOUS DATES                         X                                                   $11.06
                                                                                                                                             TRADE ACTIVITY,
CITY OF MENARD, TX           PO BOX 145                                          MENARD           TX            76859        N/A             VARIOUS DATES                         X                                                   $91.15
                                                                                                                                             TRADE ACTIVITY,
CITY OF MENDOTA, IL          800 WASHINGTON AVE                                  MENDOTA          IL            61342        N/A             VARIOUS DATES                         X                                                   $43.09
                                                                                                                                             TRADE ACTIVITY,
CITY OF MERTZON, TX          PO BOX 456                                          MERTZON          TX            76941        N/A             VARIOUS DATES                         X                                                   $59.63
                             P.O. BOX 682 WATER &                                                                                            TRADE ACTIVITY,
CITY OF METROPOLIS, IL       LIGHT DEPARTMENT                                    METROPOLIS       IL            62960-0682 N/A               VARIOUS DATES                         X                                             $3,600.02
                                                                                                                                             TRADE ACTIVITY,
CITY OF MILACA, MN           255 FIRST ST E                                      MILACA           MN            56353        N/A             VARIOUS DATES                         X                                                   $24.19
                                                                                                                                             TRADE ACTIVITY,
CITY OF MILES, TX            PO BOX 398                                          MILES            TX            76861        N/A             VARIOUS DATES                         X                                                   $45.00
                                                                                                                                             TRADE ACTIVITY,
CITY OF MOAB, UT             217 EAST CENTER STREET                              MOAB             UT            84532-2431 N/A               VARIOUS DATES                         X                                               $318.44
CITY OF MONMOUTH MUNICIPAL                                                                                                                   TRADE ACTIVITY,
SERVICES- IL                 100 E BROADWAY                                      MONMOUTH         IL            61462        N/A             VARIOUS DATES                         X                                               $116.65
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONROE, MI           120 EAST FIRST                                      MONROE           MI            48161        N/A             VARIOUS DATES                         X                                                   $16.33
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONROE, NC           P.O. BOX 69                                         MONROE           NC            28111-0069 N/A               VARIOUS DATES                         X                                            $12,365.53
                             P.O. BOX 674 WATER                                                                                              TRADE ACTIVITY,
CITY OF MONROEVILLE, AL      WORKS BOARD                                         MONROEVILLE      AL            36460        N/A             VARIOUS DATES                         X                                               $699.69
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONROVIA, CA         415 SOUTH IVY AVENUE                                MONROVIA         CA            91016-2888 N/A               VARIOUS DATES                         X                                               $132.60
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONT BELVIEU, TX     P.O. BOX 1048                                       MONT BELVIEU     TX            77580        N/A             VARIOUS DATES                         X                                                   $50.17
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONTGOMERY, MN       201 ASH AVENUE SW                                   MONTGOMERY       MN            56069        N/A             VARIOUS DATES                         X                                                   $73.68
                                                                                                                                             TRADE ACTIVITY,
CITY OF MONTICELLO, UT       P.O. BOX 457                                        MONTICELLO       UT            84535        N/A             VARIOUS DATES                         X                                                   $44.15
                                                                                                                                             TRADE ACTIVITY,
CITY OF MORGAN HILL, CA      17575 PEAK AVE, STE 100                             MORGAN HILL      CA            95037-4128 N/A               VARIOUS DATES                         X                                               $763.69
                                                                                                                                             TRADE ACTIVITY,
CITY OF MORRISON, IL         200 WEST MAIN STREET                                MORRISON         IL            61270        N/A             VARIOUS DATES                         X                                               $106.00
                                                                                                                                             TRADE ACTIVITY,
CITY OF MOUND, MN            PO BOX 251310                                       ST PAUL          MN            55125        N/A             VARIOUS DATES                         X                                               $246.43
CITY OF MOUNDSVILLE, WV                                                                                                                      TRADE ACTIVITY,
MUNICIPAL FEE                P.O. BOX 'E'                                        MOUNDSVILLE      WV            26041-0955 N/A               VARIOUS DATES                         X                                               $134.89




                                                                                                  33 of 140
                                                           20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 53 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
          Creditor Name                Address1                   Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MOUNT HOPE, WV          PO BOX 151                                           MOUNT HOPE       WV            25880        N/A             VARIOUS DATES                         X                                                   $53.71
                                P.O. BOX 503 WATER &                                                                                             TRADE ACTIVITY,
CITY OF MT PLEASANT, MI         SEWER DEPARTMENT                                     MT. PLEASANT     MI            48804-0503 N/A               VARIOUS DATES                         X                                                   $60.22
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MT. CARMEL, IL          219 MARKET STREET                                    MOUNT CARMEL IL                62863        N/A             VARIOUS DATES                         X                                                   $28.52
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MT. PULASKI, IL         113 S LAFAYETTE                                      MT PULASKI       IL            62548-1299 N/A               VARIOUS DATES                         X                                                   $48.52
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MT. STERLING, IL        145 WEST MAIN STREET                                 MT. STERLING     IL            62353        N/A             VARIOUS DATES                         X                                                   $15.08
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MT. VERNON, TX          P.O. BOX 597                                         MT. VERNON       TX            75457        N/A             VARIOUS DATES                         X                                               $151.82
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MULBERRY, FL        P.O. BOX 707                                             MULBERRY         FL            33860        N/A             VARIOUS DATES                         X                                               $166.29
                            206 NORTH MURPHY
                            ROAD ATTN: WATER                                                                                                     TRADE ACTIVITY,
CITY OF MURPHY, TX          DEPARTMENT                                               MURHPY           TX            75094-3512 N/A               VARIOUS DATES                         X                                                   $64.11
CITY OF MURPHYSBORO WATER & 1101 WALNUT STREET                                                                                                   TRADE ACTIVITY,
SEWER DEPT                  ADMINISTRATIVE OFFICE                                    MURPHYSBRO       IL            62966        N/A             VARIOUS DATES                         X                                               $390.38
CITY OF MUSKEGON HEIGHTS                                                             MUSKEGON                                                    TRADE ACTIVITY,
WATER DEPT.,MI              2724 PECK STREET                                         HEIGHTS          MI            49444        N/A             VARIOUS DATES                         X                                                   $44.32
                                                                                     SEWER BILLING                                               TRADE ACTIVITY,
CITY OF MUSKEGON, MI            PO BOX 536 WATER                                     MUSKEGON         MI            49443-0536 N/A               VARIOUS DATES                         X                                               $228.65
                                                                                                                                                 TRADE ACTIVITY,
CITY OF MYRTLE BEACH, SC        PO BOX 1346                                          MYRTLE BEACH     SC            29578-1346 N/A               VARIOUS DATES                         X                                               $989.66
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NEEDLES, CA             817 3RD STREET                                       NEEDLES          CA            92363        N/A             VARIOUS DATES                         X                                             $5,227.61
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NELIGH, NE              P.O. BOX 87                                          NELIGH           NE            68756        N/A             VARIOUS DATES                         X                                               $564.99
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NEOGA, IL               PO BOX 248                                           NEOGA            IL            62447        N/A             VARIOUS DATES                         X                                                   $48.56
                                                                                     NEW                                                         TRADE ACTIVITY,
CITY OF NEW CUMBERLAND, WV      PO BOX 505                                           CUMBERLAND       WV            26047        N/A             VARIOUS DATES                         X                                                   $45.29
                                DEPT OF PUBLIC UTILITIES                                                                                         TRADE ACTIVITY,
CITY OF NEW LONDON, CT          PO BOX 4127                                          WOBURN           MA            01888-4127 N/A               VARIOUS DATES                         X                                             $1,995.84
                                                                                     NEW                                                         TRADE ACTIVITY,
CITY OF NEW SUMMERFIELD, TX     PO BOX 38                                            SUMMERFIELD      TX            75780        N/A             VARIOUS DATES                         X                                                   $10.80
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NEW WAVERLY, TX         PO BOX 753                                           NEW WAVERLY      TX            77358        N/A             VARIOUS DATES                         X                                               $162.51
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NEWMAN GROVE, NE        P.O. BOX 446                                         NEWMAN GROVE NE                68758        N/A             VARIOUS DATES                         X                                                   $38.30
                                108 NORTH VAN BUREN                                                                                              TRADE ACTIVITY,
CITY OF NEWTON, IL              STREET                                               NEWTON           IL            62448        N/A             VARIOUS DATES                         X                                             $1,538.03
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NITRO, WV               PO BOX 640                                           NITRO            WV            25143        N/A             VARIOUS DATES                         X                                                   $40.00
                                                                                                                                                 TRADE ACTIVITY,
CITY OF NOBLESVILLE UTILITIES   PO BOX 78864                                         DETROIT          MI            48278-8864 N/A               VARIOUS DATES                         X                                                    $7.14




                                                                                                      34 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 54 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
          Creditor Name              Address1                  Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                  NORTH                                                       TRADE ACTIVITY,
CITY OF NORTH MUSKEGON, MI    1502 RUDDIMAN DRIVE                                 MUSKEGON         MI            49445        N/A             VARIOUS DATES                         X                                               $160.56
                                                                                  NORTH MYRTLE                                                TRADE ACTIVITY,
CITY OF NORTH MYRTLE BEACH, SC 1016 2ND AVENUE SOUTH                              BEACH            SC            29582        N/A             VARIOUS DATES                         X                                               $411.74
                                                                                                                                              TRADE ACTIVITY,
CITY OF NORWALK, OH           P.O. BOX 585                                        NORWALK          OH            44857        N/A             VARIOUS DATES                         X                                               $145.28
                                                                                                                                              TRADE ACTIVITY,
CITY OF NORWICH, NY           ONE CITY PLAZA                                      NORWICH          NY            13815        N/A             VARIOUS DATES                         X                                               $218.79
                                                                                                                                              TRADE ACTIVITY,
CITY OF OAKLAND CITY          301 S FRANKLIN ST                                   OAKLAND CITY     IN            47660        N/A             VARIOUS DATES                         X                                                   $41.07
                                                                                                                                              TRADE ACTIVITY,
CITY OF OAKLAND, IA           P.O. BOX 396                                        OAKLAND          IA            51560        N/A             VARIOUS DATES                         X                                                   $42.11
                                                                                                                                              TRADE ACTIVITY,
CITY OF OBERLIN, OH           69 SOUTH MAIN STREET                                OBERLIN          OH            44074        N/A             VARIOUS DATES                         X                                             $7,531.69
                                                                                                                                              TRADE ACTIVITY,
CITY OF ODEM, TX              PO BOX 754                                          ODEM             TX            78370-0754 N/A               VARIOUS DATES                         X                                               $100.93
                              300 SOUTH WHITTLE                                                                                               TRADE ACTIVITY,
CITY OF OLNEY, IL             AVENUE                                              OLNEY            IL            62450        N/A             VARIOUS DATES                         X                                                   $74.50
                                                                                                                                              TRADE ACTIVITY,
CITY OF ONAWAY, MI            P.O. BOX 761                                        ONAWAY           MI            49765        N/A             VARIOUS DATES                         X                                                   $83.20
                                                                                                                                              TRADE ACTIVITY,
CITY OF OREGON, IL            115 N THIRD ST                                      OREGON           IL            61061        N/A             VARIOUS DATES                         X                                                   $44.37
                                                                                                                                              TRADE ACTIVITY,
CITY OF OSLO, MN              PO BOX 187                                          OSLO             MN            56744        N/A             VARIOUS DATES                         X                                                   $46.51
                                                                                                                                              TRADE ACTIVITY,
CITY OF OXFORD, OH            15 S COLLEGE AVE                                    OXFORD           OH            45056-1754 N/A               VARIOUS DATES                         X                                               $102.81
                                                                                                                                              TRADE ACTIVITY,
CITY OF OXNARD, CA            214 SOUTH C ST                                      OXNARD           CA            93030-5712 N/A               VARIOUS DATES                         X                                               $373.19
                                                                                                                                              TRADE ACTIVITY,
CITY OF PALACIOS, TX          P.O. BOX 845                                        PALACIOS         TX            77465        N/A             VARIOUS DATES                         X                                               $250.65
                                                                                                                                              TRADE ACTIVITY,
CITY OF PARIS, IL             206 S CENTRAL AVE                                   PARIS            IL            61944        N/A             VARIOUS DATES                         X                                                   $89.53
                                                                                                                                              TRADE ACTIVITY,
CITY OF PARSONS, WV           341 SECOND STREET                                   PARSONS          WV            26287        N/A             VARIOUS DATES                         X                                                   $79.92
                              P.O. BOX 7120 MUNICIPAL                                                                                         TRADE ACTIVITY,
CITY OF PASADENA, CA          SERVICES                                            PASADENA         CA            91109        N/A             VARIOUS DATES                         X                                             $6,073.89
                              P.O. BOX 667 UTILITY                                                                                            TRADE ACTIVITY,
CITY OF PATTERSON, CA         BILLING                                             PATTERSON        CA            95363        N/A             VARIOUS DATES                         X                                             $1,029.65
                                                                                                                                              TRADE ACTIVITY,
CITY OF PENNSBORO, WV         422 MAIN ST                                         PENNSBORO        WV            26415        N/A             VARIOUS DATES                         X                                                   $64.18
                                                                                                                                              TRADE ACTIVITY,
CITY OF PERRIS, CA            101 NORTH D STREET                                  PERRIS           CA            92570-2145 N/A               VARIOUS DATES                         X                                             $1,319.60
                                                                                                                                              TRADE ACTIVITY,
CITY OF PETERSBURG, WV        P.O. BOX 669                                        PETERSBURG       WV            26847        N/A             VARIOUS DATES                         X                                               $135.06
                                                                                                                                              TRADE ACTIVITY,
CITY OF PHILIPPI, WV          P.O. BOX 460                                        PHILIPPI         WV            26416        N/A             VARIOUS DATES                         X                                             $1,688.48




                                                                                                   35 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 55 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
          Creditor Name             Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                             PO BOX 36588 WATER                                                                                            TRADE ACTIVITY,
CITY OF PICO RIVERA, CA      DEPARTMENT                                        LOS ANGELES      CA            90036-0588 N/A               VARIOUS DATES                         X                                                   $65.23
                                                                                                                                           TRADE ACTIVITY,
CITY OF PILOT POINT, TX      102 E. MAIN ST                                    PILOT POINT      TX            76258        N/A             VARIOUS DATES                         X                                                   $84.19
                                                                                                                                           TRADE ACTIVITY,
CITY OF PINCKNEYVILLE, IL    104 SOUTH WALNUT                                  PINCKNEYVILLE    IL            62274        N/A             VARIOUS DATES                         X                                                   $43.00
                                                                                                                                           TRADE ACTIVITY,
CITY OF PINELLAS PARK, FL    P.O. BOX 1337                                     PINELLAS PARK    FL            33780-1337 N/A               VARIOUS DATES                         X                                               $218.00
                                                                                                                                           TRADE ACTIVITY,
CITY OF PITTSFIELD, IL       215 N. MONROE STREET                              PITTSFIELD       IL            62363        N/A             VARIOUS DATES                         X                                                   $37.41
                                                                                                                                           TRADE ACTIVITY,
CITY OF PLANO, TX            P.O. BOX 861990                                   PLANO            TX            75086-1990 N/A               VARIOUS DATES                         X                                               $293.92
                             P.O. BOX C WATER                                                                                              TRADE ACTIVITY,
CITY OF PLANT CITY, FL       DEPARTMENT                                        PLANT CITY       FL            33564-9003 N/A               VARIOUS DATES                         X                                             $1,175.97
                             400 VIAND STREET ATTN   POINT PLEASANT, WV                                                                    TRADE ACTIVITY,
CITY OF POINT PLEASANT, WV   WATER DEPT              25550                     PLEASANT         WV            25550        N/A             VARIOUS DATES                         X                                               $144.12
                                                                                                                                           TRADE ACTIVITY,
CITY OF POLO, IL             115 S FRANKLIN AVE                                POLO             IL            61064        N/A             VARIOUS DATES                         X                                                   $55.30
                                                                                                                                           TRADE ACTIVITY,
CITY OF POMONA, CA           PO BOX 51481                                      ONTARIO          CA            91761-0081 N/A               VARIOUS DATES                         X                                               $658.45
                                                                                                                                           TRADE ACTIVITY,
CITY OF PONTIAC, IL          115 WEST HOWARD ST                                PONTIAC          IL            61764        N/A             VARIOUS DATES                         X                                                   $19.44
                                                                                                                                           TRADE ACTIVITY,
CITY OF PORT RICHEY, FL      6333 RIDGE ROAD                                   PORT RICHEY      FL            34668        N/A             VARIOUS DATES                         X                                               $808.59
                                                                                                                                           TRADE ACTIVITY,
CITY OF PORTLAND, TX         1900 BILLY G WEBB                                 PORTLAND         TX            78374-3705 N/A               VARIOUS DATES                         X                                               $318.32
                                                                                                                                           TRADE ACTIVITY,
CITY OF PORTSMOUTH, OH       PO BOX 645709                                     CINCINNATI       OH            45264-5709 N/A               VARIOUS DATES                         X                                               $220.18
                                                                                                                                           TRADE ACTIVITY,
CITY OF POTH, TX             P.O. BOX 579                                      POTH             TX            78147        N/A             VARIOUS DATES                         X                                                   $89.96
                                                                                                                                           TRADE ACTIVITY,
CITY OF PREMONT,TX           P.O. DRAWER 340                                   PREMONT          TX            78375        N/A             VARIOUS DATES                         X                                               $123.18
                                                                                                                                           TRADE ACTIVITY,
CITY OF PRINSBURG, MN        PO BOX 7                                          PRINSBURG        MN            56281        N/A             VARIOUS DATES                         X                                               $130.04
                             PO BOX 4499 MUNICIPAL                             RANCHO                                                      TRADE ACTIVITY,
CITY OF RANCHO CUCAMONGA, CA UTILITY                                           CUCAMONGA        CA            91729-4499 N/A               VARIOUS DATES                         X                                               $226.67
                                                                                                                                           TRADE ACTIVITY,
CITY OF RAVENSWOOD, WV       212 WALNUT STREET                                 RAVENSWOOD       WV            26164        N/A             VARIOUS DATES                         X                                                   $72.40
                                                                                                                                           TRADE ACTIVITY,
CITY OF RAYMOND, MN          PO BOX 216                                        RAYMOND          MN            56282        N/A             VARIOUS DATES                         X                                                   $35.84
                                                                                                                                           TRADE ACTIVITY,
CITY OF RAYMONDVILLE TX      142 SOUTH 7TH STREET                              RAYMONDVILLE     TX            78580        N/A             VARIOUS DATES                         X                                               $182.85
                             P.O. BOX 496081                                                                                               TRADE ACTIVITY,
CITY OF REDDING, CA          MUNICIPAL UTILITIES                               REDDING          CA            96049-6081 N/A               VARIOUS DATES                         X                                               $288.70
                                                                                                                                           TRADE ACTIVITY,
CITY OF REDLANDS, CA/6903    P.O. BOX 6903                                     REDLANDS         CA            92375-0903 N/A               VARIOUS DATES                         X                                                   $50.47




                                                                                                36 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 56 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name                Address1               Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
CITY OF RHINELANDER, WI        135 S STEVENS ST                                  RHINELANDER      WI            54501-3434 N/A               VARIOUS DATES                         X                                             $1,753.74
                                                                                                                                             TRADE ACTIVITY,
CITY OF RICHMOND, MI           P.O. BOX 457                                      RICHMOND         MI            48062        N/A             VARIOUS DATES                         X                                                   $50.16
                                                                                                                                             TRADE ACTIVITY,
CITY OF RIENZI, MS             P.O. BOX 53                                       RIENZI           MS            38865        N/A             VARIOUS DATES                         X                                                   $74.90
CITY OF RIO GRANDE PUBLIC                                                                                                                    TRADE ACTIVITY,
UTILITY DEPT                   P.O. BOX 19                                       RIO GRANDE CITY TX             78582        N/A             VARIOUS DATES                         X                                               $125.87
                                                                                                                                             TRADE ACTIVITY,
CITY OF RIO VISTA, CA          1 MAIN ST                                         RIO VISTA        CA            94571        N/A             VARIOUS DATES                         X                                                   $48.64
                               203 SOUTH CHURCH                                                                                              TRADE ACTIVITY,
CITY OF RIPLEY WV              STREET                                            RIPLEY           WV            25271        N/A             VARIOUS DATES                         X                                               $118.08
                                                                                                                                             TRADE ACTIVITY,
CITY OF RIPON, CA              259 N WILMA AVE                                   RIPON            CA            95366-3028 N/A               VARIOUS DATES                         X                                                   $51.42
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROBERT LEE, TX         PO BOX 26                                         ROBERT LEE       TX            76945        N/A             VARIOUS DATES                         X                                               $207.06
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROBINSON, IL           300 S LINCOLN                                     ROBINSON         IL            62454        N/A             VARIOUS DATES                         X                                                   $68.79
                               P.O. BOX 71 UTILITY                                                                                           TRADE ACTIVITY,
CITY OF ROBSTOWN, TX           SYSTEM                                            ROBSTOWN         TX            78380        N/A             VARIOUS DATES                         X                                             $9,504.06
                               193 EAST MICHIGAN                                                                                             TRADE ACTIVITY,
CITY OF ROGERS CITY, MI        AVENUE                                            ROGERS CITY      MI            49779        N/A             VARIOUS DATES                         X                                                   $42.59
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROMA, TX               P.O. BOX 947                                      ROMA             TX            78584        N/A             VARIOUS DATES                         X                                                   $39.00
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROMNEY, WV             340 EAST MAIN ST                                  ROMNEY           WV            26757        N/A             VARIOUS DATES                         X                                               $111.61
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROODHOUSE, IL          137 W PALM ST                                     ROODHOUSE        IL            62082        N/A             VARIOUS DATES                         X                                               $355.63
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROSE CITY, MI          410 N WILLIAMS ST                                 ROSE CITY        MI            48654        N/A             VARIOUS DATES                         X                                               $161.00
                                                                                                                                             TRADE ACTIVITY,
CITY OF ROWLETT, TX            PO BOX 660054                                     DALLAS           TX            75266-0054 N/A               VARIOUS DATES                         X                                               $229.01
                                                                                                                                             TRADE ACTIVITY,
CITY OF RUSHVILLE, IL          111 E WASHINGTON ST                               RUSHVILLE        IL            62681        N/A             VARIOUS DATES                         X                                                   $54.20
                                                                                                                                             TRADE ACTIVITY,
CITY OF RUSK, TX               205 S MAIN                                        RUSK             TX            75785        N/A             VARIOUS DATES                         X                                                   $64.84
                                                                                                                                             TRADE ACTIVITY,
CITY OF RUTLEDGE WATER DEPT.   PO BOX 36                                         RUTLEDGE         TN            37861        N/A             VARIOUS DATES                         X                                                   $44.89
                                                                                                                                             TRADE ACTIVITY,
CITY OF SAC CITY, IA           PO BOX 37                                         SAC CITY         IA            50583        N/A             VARIOUS DATES                         X                                               $138.82
                                                                                                                                             TRADE ACTIVITY,
CITY OF SACHSE, TX             3815 SACHSE RD BLDG B                             SACHSE           TX            75048-3835 N/A               VARIOUS DATES                         X                                                   $93.04
CITY OF SACRAMENTO, CA-DEPT                                                                                                                  TRADE ACTIVITY,
OF UTILITIES                   P.O. BOX 2770                                     SACRAMENTO       CA            95812-2770 N/A               VARIOUS DATES                         X                                               $695.90
                                                                                                                                             TRADE ACTIVITY,
CITY OF SAFETY HARBOR          TAX                     750 MAIN ST               SAFETY HARBOR FL               34695        N/A             VARIOUS DATES                         X                                               $714.06




                                                                                                  37 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 57 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
          Creditor Name               Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
CITY OF SALEM MUNICIPAL                                                                                                                        TRADE ACTIVITY,
UTILITIES                      201 E MARKET ST STE 106                             SALEM            IN            47167        N/A             VARIOUS DATES                         X                                               $160.58
                                                                                                                                               TRADE ACTIVITY,
CITY OF SALEM, WV              P.O. BOX 352                                        SALEM            WV            26426        N/A             VARIOUS DATES                         X                                                   $83.38
CITY OF SAN ANGELO UTILITY                                                                                                                     TRADE ACTIVITY,
BILLING                        P.O. BOX 5820                                       SAN ANGELO       TX            76902-5820 N/A               VARIOUS DATES                         X                                             $4,626.98
CITY OF SAN BERNARDINO, CA -   P.O. BOX 710 WATER                                  SAN                                                         TRADE ACTIVITY,
WATER                          DEPARTMENT                                          BERNARDINO       CA            92402        N/A             VARIOUS DATES                         X                                             $1,033.81
                                                                                                                                               TRADE ACTIVITY,
CITY OF SAN FERNANDO, CA       117 MACNEIL STREET                                  SAN FERNANDO CA                91340        N/A             VARIOUS DATES                         X                                               $281.27
                               P.O. BOX 488 WATER                                                                                              TRADE ACTIVITY,
CITY OF SAN JACINTO, CA        DEPARTMENT                                          SAN JACINTO      CA            92581-0488 N/A               VARIOUS DATES                         X                                                   $50.76
                                                                                                                                               TRADE ACTIVITY,
CITY OF SAN JOAQUIN, CA        P.O. BOX 758                                        SAN JOAQUIN      CA            93660        N/A             VARIOUS DATES                         X                                               $108.04
                               1700 7TH STREET
                               MUNICIPAL UTILITIES                                                                                             TRADE ACTIVITY,
CITY OF SANGER, CA             SERVICE BILL              SANGER, CA 93657          SANGER           CA            93657        N/A             VARIOUS DATES                         X                                               $216.58
                                                                                                                                               TRADE ACTIVITY,
CITY OF SANTA BARBARA, CA      P.O. BOX 60809                                      SANTA BARBARA CA               93160-0809 N/A               VARIOUS DATES                         X                                               $771.82
                                                                                                                                               TRADE ACTIVITY,
CITY OF SANTA MARIA, CA        110 E COOK ST RM 9                                  SANTA MARIA      CA            93454        N/A             VARIOUS DATES                         X                                             $1,393.57
                               WATER RESOURCES                                                                                                 TRADE ACTIVITY,
CITY OF SANTA MONICA, CA       DIVISION PO BOX 7125                                ARTESIA          CA            90702-7125 N/A               VARIOUS DATES                         X                                             $2,371.34
                                                                                                                                               TRADE ACTIVITY,
CITY OF SANTA PAULA, CA        P.O. BOX 1029                                       SANTA PAULA      CA            93061        N/A             VARIOUS DATES                         X                                               $145.35
                                                                                                                                               TRADE ACTIVITY,
CITY OF SANTA ROSA, TX         PO BOX 445                                          SANTA ROSA       TX            78593        N/A             VARIOUS DATES                         X                                               $266.27
                                                                                                                                               TRADE ACTIVITY,
CITY OF SARASOTA, FL           PO BOX 31510                                        TAMPA            FL            33631-3510 N/A               VARIOUS DATES                         X                                             $2,950.99
                                                                                                                                               TRADE ACTIVITY,
CITY OF SEADRIFT, TX           PO BOX 159                                          SEADRIFT         TX            77983-0159 N/A               VARIOUS DATES                         X                                                   $21.37
                                                                                                                                               TRADE ACTIVITY,
CITY OF SESSER/IL              P.O. BOX 517                                        SESSER           IL            62884        N/A             VARIOUS DATES                         X                                                   $25.58
                                                                                                                                               TRADE ACTIVITY,
CITY OF SEYMOUR SMSU           301-309 N CHESTNUT                                  SEYMOUR          IN            47274        N/A             VARIOUS DATES                         X                                               $418.08
                                                                                                                                               TRADE ACTIVITY,
CITY OF SHEPHERD, TX           16 N LIBERTY                                        SHEPHERD         TX            77371        N/A             VARIOUS DATES                         X                                                   $34.54
                                                                                                                                               TRADE ACTIVITY,
CITY OF SHERBURN, MN           PO BOX 667                                          SHERBURN         MN            56171-0667 N/A               VARIOUS DATES                         X                                                   $22.89
                                                                                                                                               TRADE ACTIVITY,
CITY OF SHERMAN, TX            PO BOX 1106                                         SHERMAN          TX            75091-1106 N/A               VARIOUS DATES                         X                                               $750.42
                                                                                                                                               TRADE ACTIVITY,
CITY OF SHINNSTON, WV          40 MAIN ST                                          SHINNSTON        WV            26431-1199 N/A               VARIOUS DATES                         X                                               $164.03
                                                                                                                                               TRADE ACTIVITY,
CITY OF SIERRA MADRE, CA       P.O. BOX 0457                                       SIERRA MADRE     CA            91024-0457 N/A               VARIOUS DATES                         X                                               $417.72
                                                                                                                                               TRADE ACTIVITY,
CITY OF SISTERSVILLE, WV       200 DIAMOND ST                                      SISTERSVILLE     WV            26175        N/A             VARIOUS DATES                         X                                               $127.76




                                                                                                    38 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 58 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name              Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
CITY OF SLAYTON, MN           2424 26TH STREET                                   SLAYTON          MN            56172        N/A             VARIOUS DATES                         X                                                   $27.37
                                                                                                                                             TRADE ACTIVITY,
CITY OF SOLVANG, CA           1644 OAK ST                                        SOLVANG          CA            93463        N/A             VARIOUS DATES                         X                                               $371.31
                                                                                                                                             TRADE ACTIVITY,
CITY OF SOMERVILLE, TX        PO BOX 159                                         SOMERVILLE       TX            77879        N/A             VARIOUS DATES                         X                                               $147.43
                                                                                                                                             TRADE ACTIVITY,
CITY OF SONORA, TX            201 NE MAIN                                        SONORA           TX            76950        N/A             VARIOUS DATES                         X                                                   $50.68
                                                                                                                                             TRADE ACTIVITY,
CITY OF SOUTH HAVEN, MI       539 PHOENIX STREET                                 SOUTH HAVEN      MI            49090-1499 N/A               VARIOUS DATES                         X                                             $4,701.73
CITY OF SPENCER WATERWORKS                                                                                                                   TRADE ACTIVITY,
SYSTEM                        116 COURT ST                                       SPENCER          WV            25276        N/A             VARIOUS DATES                         X                                                   $31.44
                              215 NORTH GREENWOOD                                                                                            TRADE ACTIVITY,
CITY OF SPRING VALLEY,IL      ST                                                 SPRING VALLEY    IL            61362        N/A             VARIOUS DATES                         X                                                   $71.55
                                                                                                                                             TRADE ACTIVITY,
CITY OF SPRINGTOWN, TX        P.O. BOX 444                                       SPRINGTOWN       TX            76082        N/A             VARIOUS DATES                         X                                                   $44.62
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. ALBANS MUC        P.O. BOX 1270                                      ST. ALBANS       WV            25177        N/A             VARIOUS DATES                         X                                               $106.44
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. JOHNS, AZ         P.O. BOX 455                                       ST. JOHNS        AZ            85936        N/A             VARIOUS DATES                         X                                                   $50.45
                              P.O. BOX 477 WATER                                                                                             TRADE ACTIVITY,
CITY OF ST. JOHNS, MI         DEPARTMENT                                         ST. JOHNS        MI            48879-0477 N/A               VARIOUS DATES                         X                                               $450.04
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. LOUIS, MI         300 N MILL ST                                      ST. LOUIS        MI            48880        N/A             VARIOUS DATES                         X                                               $594.78
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. MARYS WV          418 2ND STREET                                     ST MARYS         WV            26170        N/A             VARIOUS DATES                         X                                                   $71.01
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. MARYS, OH         106 EAST SPRING STREET                             ST. MARYS        OH            45885        N/A             VARIOUS DATES                         X                                             $2,611.54
                                                                                                                                             TRADE ACTIVITY,
CITY OF ST. PETERSBURG, FL    P.O. BOX 33034                                     ST. PETERSBURG FL              33733-8034 N/A               VARIOUS DATES                         X                                             $2,733.05
                                                                                                                                             TRADE ACTIVITY,
CITY OF STAMFORD WPCA         PO BOX 8063                                        BRIDGEPORT       CT            06601-4063 N/A               VARIOUS DATES                         X                                             $1,700.62
                                                                                                                                             TRADE ACTIVITY,
CITY OF STANTON, MI           P.O. BOX 449                                       STANTON          MI            48888        N/A             VARIOUS DATES                         X                                                   $40.17
                                                                                                                                             TRADE ACTIVITY,
CITY OF STATESBORO, GA        P.O. BOX 348                                       STATESBORO       GA            30459        N/A             VARIOUS DATES                         X                                               $522.05
                                                                                                                                             TRADE ACTIVITY,
CITY OF STEPHEN, MN           P.O. BOX 630                                       STEPHEN          MN            56757-0630 N/A               VARIOUS DATES                         X                                               $287.07
                                                                                                                                             TRADE ACTIVITY,
CITY OF STREATOR, IL          P.O. BOX 517                                       STREATOR         IL            61364-0517 N/A               VARIOUS DATES                         X                                                   $97.21
                              130 NORTH NOTTAWA                                                                                              TRADE ACTIVITY,
CITY OF STURGIS, MI           STREET                                             STURGIS          MI            49091-1433 N/A               VARIOUS DATES                         X                                             $4,737.10
                                                                                                                                             TRADE ACTIVITY,
CITY OF SULLIVAN, IL          2 WEST HARRISON                                    SULLIVAN         IL            61951        N/A             VARIOUS DATES                         X                                             $1,870.31
                                                                                 SULPHUR                                                     TRADE ACTIVITY,
CITY OF SULPHUR SPRINGS, TX   125 SOUTH DAVIS STREET                             SPRINGS          TX            75482        N/A             VARIOUS DATES                         X                                             $1,121.72




                                                                                                  39 of 140
                                                     20-22501-rdd     Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 59 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
          Creditor Name             Address1               Address2                   City           State        Zip        Number                Claim                                                               Total Claim
CITY OF SUMNER WATER         C/O PEOPLE STATE BANK                                                                                         TRADE ACTIVITY,
DEPARTMENT                   OF SUMMER             129 E SOUTH AVE            SUMNER            IL            62466        N/A             VARIOUS DATES                         X                                                   $30.47
                                                                                                                                           TRADE ACTIVITY,
CITY OF SUSANVILLE, CA       66 NORTH LASSEN ST                               SUSANVILLE        CA            96130-3904 N/A               VARIOUS DATES                         X                                                   $79.11
                             6730 MONROE STREET                                                                                            TRADE ACTIVITY,
CITY OF SYLVANIA, OH         STE 102                                          SYLVANIA          OH            43560-1994 N/A               VARIOUS DATES                         X                                                    $7.99
                                                                                                                                           TRADE ACTIVITY,
CITY OF TAFT, TX             P.O. BOX 416                                     TAFT              TX            78390        N/A             VARIOUS DATES                         X                                                   $95.32
                                                                                                                                           TRADE ACTIVITY,
CITY OF TAMPA UTILITIES      PO BOX 30191                                     TAMPA             FL            33630-3191 N/A               VARIOUS DATES                         X                                            $25,144.92
                             P.O. BOX 5004
                             COLLECTION                                                                                                    TRADE ACTIVITY,
CITY OF TARPON SPRINGS, FL   DEPARTMENT                                       TARPON SPRINGS FL               34688-5004 N/A               VARIOUS DATES                         X                                               $211.55
                                                                                                                                           TRADE ACTIVITY,
CITY OF TEMPLE TERRACE, FL   P.O. BOX 16930                                   TEMPLE TERRACE FL               33687-6930 N/A               VARIOUS DATES                         X                                               $101.09
                                                                                                                                           TRADE ACTIVITY,
CITY OF TERRE HAUTE/SEWER    PO BOX 21043                                     TULSA             OK            74121-1043 N/A               VARIOUS DATES                         X                                               $359.56
                                                                                                                                           TRADE ACTIVITY,
CITY OF THOMASTON, AL        PO BOX 276                                       THOMASTON         AL            36783        N/A             VARIOUS DATES                         X                                                   $21.02
                                                                                                                                           TRADE ACTIVITY,
CITY OF THORNDALE, TX        PO BOX 308                                       THORNDALE         TX            76577        N/A             VARIOUS DATES                         X                                                   $78.80
                             2100 EAST THOUSAND
                             OAKS BLVD UTILITY                                                                                             TRADE ACTIVITY,
CITY OF THOUSAND OAKS, CA    SERVICES BILLING                                 THOUSAND OAKS CA                91362        N/A             VARIOUS DATES                         X                                               $438.11
                                                                                                                                           TRADE ACTIVITY,
CITY OF THREE RIVERS, MI     333 WEST MICHIGAN AVE                            THREE RIVERS      MI            49093        N/A             VARIOUS DATES                         X                                               $179.02
                                                                                                                                           TRADE ACTIVITY,
CITY OF THREE RIVERS, TX     PO BOX 398                                       THREE RIVERS      TX            78071        N/A             VARIOUS DATES                         X                                               $117.66
                                                                                                                                           TRADE ACTIVITY,
CITY OF TOM BEAN, TX         PO BOX 659                                       TOM BEAN          TX            75489        N/A             VARIOUS DATES                         X                                                   $75.92
                                                                                                                                           TRADE ACTIVITY,
CITY OF TREYNOR, IA          P.O. BOX 234                                     TREYNOR           IA            51575        N/A             VARIOUS DATES                         X                                                   $23.91
                                                                                                                                           TRADE ACTIVITY,
CITY OF TRIMONT, MN          BOX 405                                          TRIMONT           MN            56176        N/A             VARIOUS DATES                         X                                                   $48.02
                                                                                                                                           TRADE ACTIVITY,
CITY OF TROY, OH             100 SOUTH MARKET                                 TROY              OH            45373        N/A             VARIOUS DATES                         X                                               $383.83

                             214 NORTH MAIN STREET                                                                                         TRADE ACTIVITY,
CITY OF TUSCOLA, IL          WATER AND SEWER DEPT                             TUSCOLA           IL            61953        N/A             VARIOUS DATES                         X                                                   $29.28
                                                                                                                                           TRADE ACTIVITY,
CITY OF TWO HARBORS, MN      522 1ST AVENUE                                   TWO HARBORS       MN            55616        N/A             VARIOUS DATES                         X                                             $3,290.09
                                                                                                                                           TRADE ACTIVITY,
CITY OF TYLER, MN            230 N TYLER ST                                   TYLER             MN            56178        N/A             VARIOUS DATES                         X                                               $783.78
                                                                                                                                           TRADE ACTIVITY,
CITY OF UPLAND, CA - WASTE   PO BOX 101115                                    PASADENA          CA            91189-0005 N/A               VARIOUS DATES                         X                                               $280.35
                                                                                                                                           TRADE ACTIVITY,
CITY OF VAN, TX              P.O. BOX 487                                     VAN               TX            75790-0487 N/A               VARIOUS DATES                         X                                               $254.59




                                                                                                40 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 60 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                               401 W VENICE AVE                                                                                              TRADE ACTIVITY,
CITY OF VENICE, FL             ATTN:CASHIERS OFFICE                              VENICE           FL            34285        N/A             VARIOUS DATES                         X                                               $313.85
                                                                                                                                             TRADE ACTIVITY,
CITY OF VENUS, TX              PO BOX 380                                        VENUS            TX            76084        N/A             VARIOUS DATES                         X                                               $102.93
                                                                                                                                             TRADE ACTIVITY,
CITY OF VICTORVILLE, CA - WATER PO BOX 845517                                    LOS ANGELES      CA            90084-5517 N/A               VARIOUS DATES                         X                                             $8,765.67
                                                                                                                                             TRADE ACTIVITY,
CITY OF VIENNA, IL             P.O. BOX 1442                                     VIENNA           IL            62995        N/A             VARIOUS DATES                         X                                                   $61.72
                                                                                                                                             TRADE ACTIVITY,
CITY OF VIENNA, WV             P.O. BOX 5097                                     VIENNA           WV            26105-0097 N/A               VARIOUS DATES                         X                                                   $36.85
                                                                                                                                             TRADE ACTIVITY,
CITY OF VILLA GROVE, IL        PO BOX 108                                        VILLA GROVE      IL            61956-0108 N/A               VARIOUS DATES                         X                                                   $41.75
                                                                                                                                             TRADE ACTIVITY,
CITY OF VIROQUA, WI            202 NORTH MAIN STREET                             VIROQUA          WI            54665        N/A             VARIOUS DATES                         X                                                   $46.38
CITY OF WABASH WASTEWATER                                                                                                                    TRADE ACTIVITY,
UTILITY, IN                    PO BOX 245                                        WABASH           IN            46992        N/A             VARIOUS DATES                         X                                                   $89.74
                                                                                                                                             TRADE ACTIVITY,
CITY OF WALLIS, TX             PO BOX 190                                        WALLIS           TX            77485        N/A             VARIOUS DATES                         X                                                   $66.41
                                                                                                                                             TRADE ACTIVITY,
CITY OF WALTERBORO, SC         300 HAMPTON ST                                    WALTERBORO       SC            29488-3929 N/A               VARIOUS DATES                         X                                                   $61.97
                                                                                                                                             TRADE ACTIVITY,
CITY OF WANAMINGO, MN          PO BOX 224W                                       WANAMINGO        MN            55983        N/A             VARIOUS DATES                         X                                                   $23.16
                                                                                                                                             TRADE ACTIVITY,
CITY OF WARBA, MN              PO BOX 2794                                       WARBA            MN            55793        N/A             VARIOUS DATES                         X                                               $171.82
                                                                                                                                             TRADE ACTIVITY,
CITY OF WARREN, MN             120 E BRIDGE AVE                                  WARREN           MN            56762        N/A             VARIOUS DATES                         X                                             $1,724.72
                                                                                                                                             TRADE ACTIVITY,
CITY OF WASHINGTON, IL         301 WALNUT ST                                     WASHINGTON       IL            61571        N/A             VARIOUS DATES                         X                                                   $34.97
                                                                                                                                             TRADE ACTIVITY,
CITY OF WATERTOWN, MN          BOX 279                                           WATERTOWN        MN            55388        N/A             VARIOUS DATES                         X                                               $190.18
                                                                                                                                             TRADE ACTIVITY,
CITY OF WATERVILLE, MN         200 THIRD ST S                                    WATERVILLE       MN            56096        N/A             VARIOUS DATES                         X                                                   $36.11
                                                                                                                                             TRADE ACTIVITY,
CITY OF WAVERLY, IL            PO BOX 174                                        WAVERLY          IL            62692        N/A             VARIOUS DATES                         X                                                   $74.05
                                                                                                                                             TRADE ACTIVITY,
CITY OF WEIMAR, TX UTILITIES   P.O. BOX 67                                       WEIMAR           TX            78962        N/A             VARIOUS DATES                         X                                               $839.79
                                                                                                                                             TRADE ACTIVITY,
CITY OF WEIRTON, WV            200 MUNICIPAL PLAZA                               WEIRTON          WV            26062        N/A             VARIOUS DATES                         X                                               $121.79
                               88 HOWARD STREET                                                                                              TRADE ACTIVITY,
CITY OF WELCH, WV              UTILITY BILLING                                   WELCH            WV            24801        N/A             VARIOUS DATES                         X                                               $492.50
                                                                                                                                             TRADE ACTIVITY,
CITY OF WELLS, NV              P.O. BOX 366                                      WELLS            NV            89835        N/A             VARIOUS DATES                         X                                                   $73.36
                                                                                                                                             TRADE ACTIVITY,
CITY OF WELLSBURG WV           70 7TH STREET                                     WELLSBURG        WV            26070        N/A             VARIOUS DATES                         X                                                   $80.10
                               203 EAST BROADWAY
                               DEPARTMENT OF PUBLIC                                                                                          TRADE ACTIVITY,
CITY OF WELLSTON, OH           SERVICES                                          WELLSTON         OH            45692        N/A             VARIOUS DATES                         X                                                   $36.09




                                                                                                  41 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 61 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name               Address1               Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                              255 SOUTH KANSAS                                                                                              TRADE ACTIVITY,
CITY OF WESLACO, TX           AVENUE                                            WESLACO          TX            78596-6158 N/A               VARIOUS DATES                         X                                               $245.39
                              1200 N SALISBURY ST
                              WASTEWATER                                                                                                    TRADE ACTIVITY,
CITY OF WEST LAFAYETTE, IN    TREATMENT UTILITY                                 WEST LAFAYETTE IN              47906        N/A             VARIOUS DATES                         X                                               $180.10
CITY OF WEST WENDOVER UTILITY                                                   WEST                                                        TRADE ACTIVITY,
SERVICES                      PO BOX 2825                                       WENDOVER       NV              89883        N/A             VARIOUS DATES                         X                                                   $81.25
                              8200 WESTMINSTER                                                                                              TRADE ACTIVITY,
CITY OF WESTMINSTER, CA       AVENUE                                            WESTMINSTER      CA            92683        N/A             VARIOUS DATES                         X                                               $137.57
                                                                                                                                            TRADE ACTIVITY,
CITY OF WHEATON, MN            PO BOX 868                                       WHEATON          MN            56296        N/A             VARIOUS DATES                         X                                                   $16.69
CITY OF WHEELING - WATER                                                                                                                    TRADE ACTIVITY,
DEPARTMENT                     1500 CHAPLINE STREET                             WHEELING      WV               26003        N/A             VARIOUS DATES                         X                                             $3,995.48
CITY OF WHITE SULPHUR SPRINGS,                                                  WHITE SULPHUR                                               TRADE ACTIVITY,
WV                             589 MAIN STREET WEST                             SPRINGS       WV               24986-5002 N/A               VARIOUS DATES                         X                                               $155.46
                                                                                                                                            TRADE ACTIVITY,
CITY OF WHITEHALL, MI         405 EAST COLBY                                    WHITEHALL        MI            49461        N/A             VARIOUS DATES                         X                                                   $29.64
                                                                                                                                            TRADE ACTIVITY,
CITY OF WHITEHOUSE, TX        P.O. BOX 776                                      WHITEHOUSE       TX            75791        N/A             VARIOUS DATES                         X                                               $162.11
                                                                                                                                            TRADE ACTIVITY,
CITY OF WHITESBORO, TX        PO BOX 340                                        WHITESBORO       TX            76273        N/A             VARIOUS DATES                         X                                             $2,951.52
                                                                                                                                            TRADE ACTIVITY,
CITY OF WHITEWRIGHT, TX       PO BOX 966                                        WHITEWRIGHT      TX            75491        N/A             VARIOUS DATES                         X                                               $128.37
CITY OF WILKES-BARRE- SEWER                                                                                                                 TRADE ACTIVITY,
MAINT FEE                     PO BOX 1324                                       WILKES-BARRE     PA            18703-1324 N/A               VARIOUS DATES                         X                                                   $17.47
                                                                                                                                            TRADE ACTIVITY,
CITY OF WILLIAMS, CA          P.O. BOX 310                                      WILLIAMS         CA            95987        N/A             VARIOUS DATES                         X                                               $285.89
                                                                                                                                            TRADE ACTIVITY,
CITY OF WILLIAMSTOWN, WV      100 W 5TH ST                                      WILLIAMSTOWN WV                26187        N/A             VARIOUS DATES                         X                                                   $56.36
                                                                                                                                            TRADE ACTIVITY,
CITY OF WILLIS, TX            200 N BELL                                        WILLIS           TX            77378        N/A             VARIOUS DATES                         X                                                   $33.78
                                                                                                                                            TRADE ACTIVITY,
CITY OF WINCHESTER, IN        P.O. BOX 408                                      WINCHESTER       IN            47394        N/A             VARIOUS DATES                         X                                                   $48.49
CITY OF WINFIELD SANITARY                                                                                                                   TRADE ACTIVITY,
BOARD                         P.O. BOX 596                                      WINFIELD         WV            25213        N/A             VARIOUS DATES                         X                                                   $26.79
                                                                                                                                            TRADE ACTIVITY,
CITY OF WINNSBORO, TX         501 SOUTH MAIN STREET                             WINNSBORO        TX            75494-3227 N/A               VARIOUS DATES                         X                                                   $34.63
                                                                                                                                            TRADE ACTIVITY,
CITY OF WINTERS, TX           310 SOUTH MAIN                                    WINTERS          TX            79567        N/A             VARIOUS DATES                         X                                               $144.73
                                                                                                                                            TRADE ACTIVITY,
CITY OF WOODRUFF, SC          PO BOX 1389                                       WOODRUFF         SC            29388-1005 N/A               VARIOUS DATES                         X                                                   $64.72
                                                                                                                                            TRADE ACTIVITY,
CITY OF WYLIE, TX             300 COUNTRY CLUB RD                               WYLIE            TX            75098        N/A             VARIOUS DATES                         X                                               $122.44
                                                                                                                                            TRADE ACTIVITY,
CITY OF WYOMING, IL           108 E WILLIAMS                                    WYOMING          IL            61491        N/A             VARIOUS DATES                         X                                                   $29.41
                              PO BOX 251250 ATTN:                                                                                           TRADE ACTIVITY,
CITY OF WYOMING, MN           UTILITY BILLING                                   ST PAUL          MN            55125-6250 N/A               VARIOUS DATES                         X                                                   $94.43




                                                                                                 42 of 140
                                                            20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                  Pg 62 of 188
                                                                                     In re Citizens Telecom Services Company L.L.C.
                                                                                                    Case No. 20-22501
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                                 subject to
                                                                                                                                                                                                      Disputed
                                                                                                                                  Last 4 Digits       Date Debt was




                                                                                                                                                                                                                 offset?
                                                                                                                                   of Account       Incurred, Basis for




                                                                                                                                                                                                                 Claim
          Creditor Name                    Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                  TRADE ACTIVITY,
CITY OF YALE, MI                  111 WEST MECHANIC ST                                YALE             MI            48097        N/A             VARIOUS DATES                         X                                                   $52.69
                                                                                                                                                  TRADE ACTIVITY,
CITY OF YERINGTON, NV             102 SOUTH MAIN STREET                               YEARINGTON       NV            89447        N/A             VARIOUS DATES                         X                                                   $82.08
                                                                                                                                                  TRADE ACTIVITY,
CITY OF ZEPHYRHILLS, FL           PO BOX 52747                                        PHOENIX          AZ            85072        N/A             VARIOUS DATES                         X                                               $385.26
                                                                                                                                                  TRADE ACTIVITY,
CITY TREASURER, ROCHESTER, NY     DEPT. 90134 PO BOX 5508                             BINGHAMTON       NY            13902-5508 N/A               VARIOUS DATES                         X                                             $2,573.54
                                                                                                                                                  TRADE ACTIVITY,
CITY UTILITIES - NIXON, TX        100 W 3RD ST                                        NIXON            TX            78140        N/A             VARIOUS DATES                         X                                               $122.94
                                                                                                                                                  TRADE ACTIVITY,
CITY UTILITIES (FORT WAYNE, IN)   PO BOX 4632                                         CAROL STREAM     IL            60197-4632 N/A               VARIOUS DATES                         X                                             $4,832.95
CITY WATER, SEWER & GARBAGE,                                                                                                                      TRADE ACTIVITY,
IL                                301 WEST MAIN STREET                                HOOPESTON        IL            60942        N/A             VARIOUS DATES                         X                                                   $27.00
                                                                                                                                                  TRADE ACTIVITY,
CITYNET                           ATTN ERIC ALEXANDER       100 CITYNET DRIVE         BRIDGEPORT       WV            26330        N/A             VARIOUS DATES                         X                                             $2,959.06
                                                                                                                                                  TRADE ACTIVITY,
CIULLA & DONOFRIO LLP             127 WASHINGTON AVE                                  NORTH HAVEN      CT            06473        N/A             VARIOUS DATES                         X                                               $925.00
                                                                                                                                                  TRADE ACTIVITY,
CLAIMS MANAGEMENT RESOURCE 726 WEST SHERIDAN AVE                                      OKLAHOMA CITY OK               73102        N/A             VARIOUS DATES                         X                                            $69,263.87
                                                                                                                                                  TRADE ACTIVITY,
CLARKE WASHINGTON EMC             PO BOX 398                                          JACKSON          AL            36545        N/A             VARIOUS DATES                         X                                               $619.35
                                                                                                                                                  TRADE ACTIVITY,
CLARKSBURG WATER BOARD, WV        PO BOX 6782                                         WHEELING         WV            26003-0919 N/A               VARIOUS DATES                         X                                               $294.44
CLAVERACK RURAL ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOP. INC.                        32750 RTE 6                                         WYSOX            PA            18854-8016 N/A               VARIOUS DATES                         X                                             $4,478.53
CLAY COUNTY WATER & SEWER                                                                                                                         TRADE ACTIVITY,
DISTRICT/NC                       P.O. BOX 838                                        HAYESVILLE       NC            28904        N/A             VARIOUS DATES                         X                                               $210.84
CLAY MUNICIPAL WATER WORKS,                                                                                                                       TRADE ACTIVITY,
WV                                P.O. BOX 55                                         CLAY             WV            25043        N/A             VARIOUS DATES                         X                                                   $54.31
                                                                                                                                                  TRADE ACTIVITY,
CLAYWOOD PARK PSD                 P.O. BOX 127                                        PARKERSBURG      WV            26101        N/A             VARIOUS DATES                         X                                                   $49.95
                                                                                                                                                  TRADE ACTIVITY,
CLF WAREHOUSE INC              13057 MEYER RD                                         WHITTIER         CA            90605        N/A             VARIOUS DATES                         X                                               $541.25
CLINTON COUNTY ELECTRIC CO-OP,                                                                                                                    TRADE ACTIVITY,
INC.                           P.O. BOX 40                                            BREESE           IL            62230        N/A             VARIOUS DATES                         X                                                   $54.01
                                                                                                                                                  TRADE ACTIVITY,
CLINTON UTILITIES BOARD TN        P.O. BOX 296                                        CLINTON          TN            37717        N/A             VARIOUS DATES                         X                                             $1,217.33
                                                                                                                                                  TRADE ACTIVITY,
CLINTON WATER ASSOCIATION         703 GREENBAG RD                                     MORGANTOWN WV                  26508        N/A             VARIOUS DATES                         X                                                   $21.31
                                  423 RUE SAINT NICHOLAS,                                                                                         TRADE ACTIVITY,
CLOUDOPS INC                      2ND FL                                              MONTREAL         QC            H2Y 2P4      N/A             VARIOUS DATES                         X                                            $54,600.00
                                  423 RUE SAINT NICHOLAS,                                                                                         TRADE ACTIVITY,
CLOUDOPS INC                      2ND FL                                              MONTREAL         QC            H2Y 2P4      N/A             VARIOUS DATES                         X                                            $54,600.00
                                                                                                                                                  TRADE ACTIVITY,
CLP-COOPERATIVE LIGHT POWER       BOX 69                                              TWO HARBORS      MN            55616-0069 N/A               VARIOUS DATES                         X                                             $1,311.72




                                                                                                       43 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 63 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                   Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
CMI                              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $637,830.50
                                                                                                                                                TRADE ACTIVITY,
CO OP COUNTRY STORE              125 TIBBETTS LN                                    PONDERAY         ID            83852        N/A             VARIOUS DATES                         X                                                   $16.05
COACHELLA VALLEY WATER                                                                                                                          TRADE ACTIVITY,
DISTRICT                         P.O. BOX 5000                                      COACHELLA        CA            92236-5000 N/A               VARIOUS DATES                         X                                               $685.75
                                                                                                                                                TRADE ACTIVITY,
COBRA CONSTRUCTION COMPANY PO BOX 1299                                              EVERETT          WA            98206        N/A             VARIOUS DATES                         X                                             $3,432.00
                                                                                                                                                TRADE ACTIVITY,
COGNIZANT                        US CORPORATION           24721 NETWORK PLACE       CHICAGO          IL            60673-1247 N/A               VARIOUS DATES                         X                                            $56,144.00
                                                                                                                                                TRADE ACTIVITY,
COHNREZNICK LLP                  4 BECKER FARM RD                                   ROSELAND         NJ            07068        N/A             VARIOUS DATES                         X                                            $14,501.75
COLDWATER BOARD OF PUBLIC                                                                                                                       TRADE ACTIVITY,
UTILITIES, MI                    ONE GRAND STREET                                   COLDWATER        MI            49036        N/A             VARIOUS DATES                         X                                             $3,179.25
COLEMAN COUNTY ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE                      P.O. BOX 860                                       COLEMAN          TX            76834-0869 N/A               VARIOUS DATES                         X                                               $472.50
COLES-MOULTRIE ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE                      P.O. BOX 709                                       MATTOON          IL            61938-0709 N/A               VARIOUS DATES                         X                                               $882.33
                                 P.O. BOX 10230 UTILITY                             COLLEGE                                                     TRADE ACTIVITY,
COLLEGE STATION UTILITIES - TX   CUSTOMER SERVICES                                  STATION          TX            77842-0230 N/A               VARIOUS DATES                         X                                            $29,336.98
                                                          12150 MONUMENT                                                                        TRADE ACTIVITY,
COLOGIX INC                      C/O TEOCO                DRIVE, STE 700            FAIRFAX          VA            22033        N/A             VARIOUS DATES                         X                                            $33,465.25
                                                                                                                                                TRADE ACTIVITY,
COLONIAL HARDWARE CORP           33 COMMERCE STREET                                 SPRINGFIELD      NJ            07081        N/A             VARIOUS DATES                         X                                               $830.90
                                                                                                                                                TRADE ACTIVITY,
COLONY TERRACE L                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $306.88
                                                                                                                                                TRADE ACTIVITY,
COLORADO VALLEY                  4915 SOUTH US HWY 77                               LA GRANGE        TX            78945        N/A             VARIOUS DATES                         X                                                    $2.33
                                                                                                                                                TRADE ACTIVITY,
COLUMBIA GAS OF OHIO             PO BOX 742510                                      CINCINNATI       OH            45274-2510 N/A               VARIOUS DATES                         X                                             $7,036.47
COLUMBIANA COUNTY WATER &                                                                                                                       TRADE ACTIVITY,
SEWER                            P.O. BOX 423                                       LISBON           OH            44432        N/A             VARIOUS DATES                         X                                                   $48.85
COLUSA CO. WATER WORKS                                                                                                                          TRADE ACTIVITY,
DISTRICT 1                       PO BOX 131                                         GRIMES           CA            95950        N/A             VARIOUS DATES                         X                                                   $15.00
                                                                                                                                                TRADE ACTIVITY,
COM ED                           PO BOX 6111                                        CAROL STREAM     IL            60197-6111 N/A               VARIOUS DATES                         X                                            $23,226.84
COMANCHE ELECTRIC                                                                                                                               TRADE ACTIVITY,
COOPERATIVE                      PO BOX 729                                         COMANCHE         TX            76442        N/A             VARIOUS DATES                         X                                               $877.12
COMCAST BUSINESS                                                                                                                                TRADE ACTIVITY,
COMMUNICATION                    PO BOX 70219                                    PHILADELPHIA        PA            19176        N/A             VARIOUS DATES                         X                                             $4,011.37
                                                                                 CITY OF                                                        TRADE ACTIVITY,
COMCAST CORPORATION              PO BOX 60533                                    INDUSTRY            CA            91716-0533 N/A               VARIOUS DATES                         X                                             $1,400.82
                                 JOINT WORK               THREE LINCOLN CENTRE - OAKBROOK                                                       TRADE ACTIVITY,
COMED                            ADMINISTRATOR            2ND FL                 TERRACE             IL            60181        N/A             VARIOUS DATES                         X                                            $27,499.65
                                                                                                                                                TRADE ACTIVITY,
COMM CORP OF IN                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $11.20




                                                                                                     44 of 140
                                                    20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                          Pg 64 of 188
                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                            Case No. 20-22501
                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                               Unliquidated
                                                                                                                                                                  Contingent




                                                                                                                                                                                                         subject to
                                                                                                                                                                                              Disputed
                                                                                                                          Last 4 Digits       Date Debt was




                                                                                                                                                                                                         offset?
                                                                                                                           of Account       Incurred, Basis for




                                                                                                                                                                                                         Claim
         Creditor Name              Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                          TRADE ACTIVITY,
COMMERCIAL TIRE              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $88.50
                                                                                                                                          TRADE ACTIVITY,
COMMERCIAL TIRE INC          2095 E COMMERCIAL ST                             MERIDIAN         ID            83642        N/A             VARIOUS DATES                         X                                             $1,233.87
                                                                                                                                          INTERCOMPANY
COMMONWEALTH TELEPHONE       401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
COMPANY LLC                  CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $6,316,495.97
                                                                                                                                          TRADE ACTIVITY,
COMMUNICATIONS DATA GROUP 102 S DUNCAN RD           PO BOX 4036               CHAMPAIGN        IL            61824-4036 N/A               VARIOUS DATES                         X                                           $300,000.00
COMMUNITY NATURAL GAS CO                                                                                                                  TRADE ACTIVITY,
INC/SPENCER               PO BOX 615                                          SPENCER          IN            47460-0615 N/A               VARIOUS DATES                         X                                                   $33.80
COMPLETE COMMUNICATION                                                                                                                    TRADE ACTIVITY,
SVCS                      114 CHESSER CRANE RD                                CHELSEA          AL            35043        N/A             VARIOUS DATES                         X                                             $3,804.02
                                                                                                                                          TRADE ACTIVITY,
COMSEARCH DIVISION           PO BOX 96879                                     CHICAGO          IL            60693        N/A             VARIOUS DATES                         X                                            $23,790.00
                             OCCUPATIONAL HEALTH                                                                                          TRADE ACTIVITY,
CONCENTRA MEDICAL CENTERS    CENTERS OF             THE SOUTHWEST, PA         HAPEVILLE        GA            30354-0549 N/A               VARIOUS DATES                         X                                               $107.50
                                                                                                                                          TRADE ACTIVITY,
CONCHO RURAL WATER CORP      8174 US HWY 87 N                                 SAN ANGELO       TX            76901        N/A             VARIOUS DATES                         X                                                   $40.58
CONCHO VALLEY ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOPERATIVE                  P.O. BOX 3388                                    SAN ANGELO       TX            76902-3388 N/A               VARIOUS DATES                         X                                             $4,331.76
CONNECTICUT NATURAL GAS CORP                                                                                                              TRADE ACTIVITY,
(CNG)                        PO BOX 847820                                    BOSTON           MA            02284-7820 N/A               VARIOUS DATES                         X                                             $1,326.08
                                                                                                                                          TRADE ACTIVITY,
CONNECTION                   PO BOX 536464                                    PITTSBURGH       PA            15253-5906 N/A               VARIOUS DATES                         X                                             $1,068.18
                                                                                                                                          TRADE ACTIVITY,
CONNERSVILLE UTILITIES IN    P.O. BOX 325                                     CONNERSVILLE     IN            47331        N/A             VARIOUS DATES                         X                                               $526.48
                             ATTN: AR ACCOUNTING                                                                                          TRADE ACTIVITY,
CONNEXUS ENERGY              PL-9                   14601 RAMSEY BLVD         RAMSEY           MN            55303        N/A             VARIOUS DATES                         X                                             $2,394.35
                                                                                                                                          TRADE ACTIVITY,
CONNIE M LEYVA F             UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                                                                                                                          TRADE ACTIVITY,
CONNIE REYNOLDS              306 BARRETT SOUTH RD                             VINCENT          OH            45784        N/A             VARIOUS DATES                         X                                               $150.00
CONSOLIDATED COMM OF TEXAS                                                                                                                TRADE ACTIVITY,
CO                           PO BOX 1568                                      CONROE           TX            77305-1568 N/A               VARIOUS DATES                         X                                               $603.64
CONSOLIDATED                 ATTN REMITTANCE CTR 1                                                                                        TRADE ACTIVITY,
COMMUNICATIONS               4                     121 S 17TH ST              MATTOON          IL            61938        N/A             VARIOUS DATES                         X                                             $2,440.03
CONSOLIDATED ELECTRIC                                                                                                                     TRADE ACTIVITY,
COOPERATIVE, INC.            P.O. BOX 740108                                  CINCINNATI       OH            45274-0108 N/A               VARIOUS DATES                         X                                               $261.48
                             PO BOX 4640 BANK OF
CONSTELLATION                AMERICA LOCKBOX                                                                                              TRADE ACTIVITY,
NEWENERGY/4640               SERVICE                                          CAROL STREAM     IL            60197-4640 N/A               VARIOUS DATES                         X                                               $346.57
                                                                                                                                          TRADE ACTIVITY,
CONSUMERS ENERGY             PO BOX 740309                                    CINCINNATI       OH            45274-0309 N/A               VARIOUS DATES                         X                                           $104,445.52
                                                                                                                                          TRADE ACTIVITY,
CONSUMERS GAS COMPANY        P.O. BOX 486                                     CARMI            IL            62821        N/A             VARIOUS DATES                         X                                               $243.84




                                                                                               45 of 140
                                                     20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 65 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name                  Address1            Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
CONTACT ENGINE                  THE CARRIAGE HOUSE   6830 ELM ST               MCLEAN            VA            22101        N/A             VARIOUS DATES                         X                                            $60,000.00
CONTINENTAL DIVIDE ELECTRIC CO-                                                                                                             TRADE ACTIVITY,
OP INC                          P.O. BOX 1087                                  GRANTS            NM            87020-1087 N/A               VARIOUS DATES                         X                                             $1,163.95
                                1407 HOUNDS HOLLOW                                                                                          TRADE ACTIVITY,
CONTINENTAL WEATHER CORP        CT                                             LUTZ              FL            33549        N/A             VARIOUS DATES                         X                                             $6,000.00
                                                                                                                                            TRADE ACTIVITY,
CONWAY TRUE VALU              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $16.86
CONYNGHAM BOROUGH                                                                                                                           TRADE ACTIVITY,
AUTHORITY, PA                 PO BOX 469                                       CONYNGHAM         PA            18219-0469 N/A               VARIOUS DATES                         X                                                   $34.18
                                                                                                                                            TRADE ACTIVITY,
COOL RIDGE-FLAT TOP PSD, WV   PO BOX 550                                       COOL RIDGE        WV            25825-0550 N/A               VARIOUS DATES                         X                                                   $24.94
COON VALLEY FARMERS                                                                                                                         TRADE ACTIVITY,
TELEPHONE                     ATTN CAROL ANN OLSON PO BOX 398                  COON VALLEY       WI            54623-0398 N/A               VARIOUS DATES                         X                                                   $30.53
                                                                                                                                            TRADE ACTIVITY,
COOPER CHURCH LL              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,438.04
COOPER TWP. MUNICIPAL                                                                                                                       TRADE ACTIVITY,
AUTHORITY, PA                 PO BOX 446                                       WINBURNE          PA            16879-0446 N/A               VARIOUS DATES                         X                                                   $86.23
                                                                                                                                            TRADE ACTIVITY,
COOPERATIVE FARM              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $92.08
                                                                                                                                            TRADE ACTIVITY,
CORELOGIC                     UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                         $1,161,683.59
                                                                                                                                            TRADE ACTIVITY,
CORELOGIC                     ATTN SS                PO BOX 202351             DALLAS            TX            75320-2351 N/A               VARIOUS DATES                         X                                           $542,119.01
                                                                                                                                            TRADE ACTIVITY,
CORESITE LP                   PO BOX 74338                                     CLEVELAND         OH            44194        N/A             VARIOUS DATES                         X                                            $62,191.23
                                                                                                                                            TRADE ACTIVITY,
CORN BELT ENERGY CORPORATION 1 ENERGY WAY                                      BLOOMINGTON       IL            61705-6356 N/A               VARIOUS DATES                         X                                             $7,705.93
CORNHUSKER PUBLIC POWER                                                                                                                     TRADE ACTIVITY,
DISTRICT                     P.O. BOX 9                                        COLUMBUS          NE            68601        N/A             VARIOUS DATES                         X                                               $637.43
                                                                                                                                            TRADE ACTIVITY,
CORNING MUNICIPAL UTILITIES   501 BENTON AVE                                   CORNING      IA                 50841        N/A             VARIOUS DATES                         X                                             $1,470.48
                                                                               SHEPHERDSTOW                                                 TRADE ACTIVITY,
CORP. OF SHEPHERDSTOWN WV     P.O. BOX 248                                     N            WV                 25443        N/A             VARIOUS DATES                         X                                                   $35.97
                                                                                                                                            TRADE ACTIVITY,
COSERV                        PO BOX 650785                                    DALLAS            TX            75265-0785 N/A               VARIOUS DATES                         X                                            $14,845.37
                                                                                                                                            TRADE ACTIVITY,
COSEY BEACH REAL              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $147.63
                                                                                                                                            TRADE ACTIVITY,
COUER DALENE BUS              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $4,004.16
                                                                                                                                            TRADE ACTIVITY,
COUGHLIN AUTOMOT              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,996.94
                                                                                                                                            TRADE ACTIVITY,
COUNTRY HILLS AP              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $179.63
                                                                                                                                            TRADE ACTIVITY,
COUNTRY PARK APT              UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $183.26




                                                                                                 46 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 66 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
        Creditor Name                 Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
COUNTY OF INYO TOWN WATER                                                                                                                    TRADE ACTIVITY,
SYSTEMS                       PO BOX Q                                           INDEPENDENCE     CA            93526        N/A             VARIOUS DATES                         X                                                   $84.49
                                                                                                                                             TRADE ACTIVITY,
COUNTY OF MUSKEGON, MI        131 EAST APPLE AVE                                 MUSKEGON         MI            49442        N/A             VARIOUS DATES                         X                                                   $74.32

                             PO BOX 5004 SPECIAL                                                                                             TRADE ACTIVITY,
COUNTY OF SAN BERNARDINO, CA DISTRICTS DEPT, W&S DIV                             VICTORVILLE      CA            92393        N/A             VARIOUS DATES                         X                                               $292.50
                                                                                                                                             TRADE ACTIVITY,
COWEN PSD                     PO BOX 457                                         COWEN            WV            26206        N/A             VARIOUS DATES                         X                                                   $45.34
                                                                                                                                             TRADE ACTIVITY,
COX CHEVROLET INC             2900 CORTEZ RD WEST                                BRADENTON        FL            34207        N/A             VARIOUS DATES                         X                                               $295.18
                                                                                                                                             TRADE ACTIVITY,
COX COMM                      UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $347,672.25
                                                                                                                                             TRADE ACTIVITY,
COX RADIO INC                 CMGTAMPA                 PO BOX 83199              CHICAGO          IL            60691-0199 N/A               VARIOUS DATES                         X                                             $1,290.00
                                                                                                                                             TRADE ACTIVITY,
CPL BUSINESS/660749           PO BOX 660749                                      DALLAS           TX            75266        N/A             VARIOUS DATES                         X                                                   $37.28
                                                                                                                                             TRADE ACTIVITY,
CRAB ORCHARD UTILITY          2089 EAST 1ST STREET                               CROSSVILLE       TN            38555        N/A             VARIOUS DATES                         X                                                   $42.92
CRAIG-BOTETOURT ELECTRIC                                                                                                                     TRADE ACTIVITY,
COOPERATIVE                   P.O. BOX 265                                       NEW CASTLE       VA            24127        N/A             VARIOUS DATES                         X                                               $249.82
                                                                                                                                             TRADE ACTIVITY,
CRAIGSVILLE PSD               P.O. BOX 368                                       CRAIGSVILLE      WV            26205-0368 N/A               VARIOUS DATES                         X                                                   $64.62
                                                                                                                                             TRADE ACTIVITY,
CRAZY EGG INC                 407 MORNING LANE                                   REDWOOD CITY     CA            94065        N/A             VARIOUS DATES                         X                                             $3,490.00
CREATIVE SUPPORT                                                                                                                             TRADE ACTIVITY,
SOLUTIONS/CSS                 7852 WALKER DR STE 200                             GREENBELT        MD            20770        N/A             VARIOUS DATES                         X                                             $7,775.00
                                                                                                                                             TRADE ACTIVITY,
CREDIT COLLECTION SERVICES    725 CANTON ST                                      NORWOOD          MA            02062        N/A             VARIOUS DATES                         X                                            $48,524.94
                                                                                                                                             TRADE ACTIVITY,
CREDIT CONTROL CORPORATION    PO BOX 120568                                      NEWPORT NEWS VA                23612        N/A             VARIOUS DATES                         X                                            $72,420.80
                                                                                                                                             TRADE ACTIVITY,
CREDIT PROTECTION ASSOC (CPA) UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $33,445.06
                                                                                                                                             TRADE ACTIVITY,
CREDIT PROTECTION ASSOCIATION PO BOX 9037                                        ADDISON          TX            75001-9037 N/A               VARIOUS DATES                         X                                            $97,083.60
CRESCENT CITY WATER                                                                                                                          TRADE ACTIVITY,
DEPARTMENT                    377 J STREET                                       CRESCENT CITY    CA            95531        N/A             VARIOUS DATES                         X                                               $201.90
                                                                                                                                             TRADE ACTIVITY,
CRESCENT CROSSIN              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $387.02
                                                                                                                                             TRADE ACTIVITY,
CREST MANOR APAR              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,200.00
                                                                                                                                             TRADE ACTIVITY,
CRESTLINE WATER WORKS         100 N SELTZER ST                                   CRESTLINE        OH            44827        N/A             VARIOUS DATES                         X                                               $190.93
CRESTMARK EQUIPMENT FINANCE   5480 CORPORATE DR STE                                                                                          TRADE ACTIVITY,
INC                           350                                                TROY             MI            48098        N/A             VARIOUS DATES                         X                                            $40,344.66
CRESTON BOARD OF PUBLIC                                                                                                                      TRADE ACTIVITY,
AFFAIRS, OH                   P.O. BOX 195                                       CRESTON          OH            44217-0195 N/A               VARIOUS DATES                         X                                                   $59.94




                                                                                                  47 of 140
                                                      20-22501-rdd       Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 67 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
           Creditor Name                 Address1             Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
CRESTWOOD III                   48 CLAUDIA DR #55                                WEST HAVEN       CT            06516        N/A             VARIOUS DATES                         X                                                   $53.99
                                                                                                                                             TRADE ACTIVITY,
CROSBY MUNICIPAL UTILITY DIST   PO BOX 249                                       CROSBY           TX            77532        N/A             VARIOUS DATES                         X                                               $107.61
                                                                                 COLLEGE                                                     TRADE ACTIVITY,
CROSSPOINT DATA LLC             3001 EARL RUDDER FWY S                           STATION          TX            77845        N/A             VARIOUS DATES                         X                                            $10,879.15
                                LIGHTOWER FIBER                                                                                              TRADE ACTIVITY,
CROWN CASTLE FIBER LLC          NETWORKS               PO BOX 28730              NEW YORK         NY            10087-8730 N/A               VARIOUS DATES                         X                                            $31,532.39
                                                                                                                                             TRADE ACTIVITY,
CROWN CASTLE USA INC            PO BOX 301331                                    DALLAS           TX            75303-1331 N/A               VARIOUS DATES                         X                                             $2,800.00
                                                                                                                                             TRADE ACTIVITY,
CRP/NRP ALLURE G                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $307.41
                                                                                                                                             TRADE ACTIVITY,
CRYSTAL FLASH ENERGY - MI       PO BOX 1804                                      GRAND RAPIDS     MI            49501-1804 N/A               VARIOUS DATES                         X                                             $2,795.25
                                                                                                                                             TRADE ACTIVITY,
CRYSTAL PAULEY                  UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
CRYSTAL SPRINGS                 PO BOX 660579                                    DALLAS           TX            75266-0579 N/A               VARIOUS DATES                         X                                                   $48.81
                                                                                                                                             TRADE ACTIVITY,
CSX TRANSPORTATI                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,250.00
                                                                                                                                             TRADE ACTIVITY,
CTDI                            UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $123,864.05
                                                                                                                                             INTERCOMPANY
                                401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
CTSI, LLC                       CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                           $1,839,248.28
CUCAMONGA VALLEY WATER                                                           RANCHO                                                      TRADE ACTIVITY,
DISTRICT                        10440 ASHFORD ST                                 CUCAMONGA        CA            91729-0638 N/A               VARIOUS DATES                         X                                               $808.86
                                                                                                                                             TRADE ACTIVITY,
CULLIGAN                        PO BOX 964                                       SEYMOUR          IN            47274        N/A             VARIOUS DATES                         X                                                   $55.64
                                                                                                                                             TRADE ACTIVITY,
CULLIGAN                        PO BOX 964                                       SEYMOUR          IN            47274        N/A             VARIOUS DATES                         X                                                    $6.20
                                                                                                                                             TRADE ACTIVITY,
CUMBY TELEPHONE                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $475.52
                                                                                                                                             TRADE ACTIVITY,
CUPERTINO ELECTR                UNKNOWN                                     UNKNOWN                             UNKNOWN N/A                  VARIOUS DATES                         X                                            $46,048.96
CUSTAR BOARD OF PUBLIC          C/O FARME &                                                                                                  TRADE ACTIVITY,
AFFAIRS                         MERCHANTS STATE BANK 22973 DEFIANCE PK      CUSTAR                OH            43511        N/A             VARIOUS DATES                         X                                               $721.15
                                AMPHENOL CUSTOM                                                                                              TRADE ACTIVITY,
CUSTOM CABLE                    CABLE INC            3221 CHERRY PALM DRIVE TAMPA                 FL            33619        N/A             VARIOUS DATES                         X                                            $22,364.04
                                                                                                                                             TRADE ACTIVITY,
CWS TRIDGE MCKIN                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,175.08
                                13322 COLLECTIONS                                                                                            TRADE ACTIVITY,
CYXTERA                         CENTER DR                                        CHICAGO          IL            60693-0133 N/A               VARIOUS DATES                         X                                            $36,972.81
                                13322 COLLECTIONS                                                                                            TRADE ACTIVITY,
CYXTERA COMMUNICATIONS LLC      CENTER DR                                        CHICAGO          IL            60693-0133 N/A               VARIOUS DATES                         X                                            $39,322.74
                                                                                                                                             TRADE ACTIVITY,
DAILY JOURNAL CORPORATION       ADTECH                ATTN KAREN HURLEY          LOS ANGELES      CA            90012-4050 N/A               VARIOUS DATES                         X                                            $36,146.79




                                                                                                  48 of 140
                                                    20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 68 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
            Creditor Name           Address1               Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                              PROPERTY TAXATION &   ATTN DOCUMENT                                                                          TRADE ACTIVITY,
DAKOTA COUNTY                 RECORDS               RECORDING                 HASTINGS          MN            55033        N/A             VARIOUS DATES                         X                                               $125.00
                                                                                                                                           TRADE ACTIVITY,
DAKOTA ELECTRIC ASSOCIATION   4300 220TH ST W                                 FARMINGTON        MN            55024-9583 N/A               VARIOUS DATES                         X                                            $10,159.95
DALLAS AREA MUNICIPAL                                                                                                                      TRADE ACTIVITY,
AUTHORITY                     101 MEMORIAL HWY                                SHAVERTOWN        PA            18708        N/A             VARIOUS DATES                         X                                             $1,861.60
                              ATTN: COMMUTER RAIL &                                                                                        TRADE ACTIVITY,
DALLAS AREA RAPID TRANSIT     RR MGMT               PO BOX 660163             DALLAS            TX            75266-7210 N/A               VARIOUS DATES                         X                                                   $27.33
DALLAS/FT. WORTH INTL AIRPORT                                                                                                              TRADE ACTIVITY,
BOARD                         PO BOX 974551                                   DALLAS            TX            75397-4551 N/A               VARIOUS DATES                         X                                             $1,862.65
                                                                              PLYMOUTH                                                     TRADE ACTIVITY,
DANELLA LINE SERVICES INC     2290 BUTLER PIKE                                MEETING           PA            19462-1436 N/A               VARIOUS DATES                         X                                           $916,222.04
                                                                                                                                           TRADE ACTIVITY,
DANIEL TIRE COMP              UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $600.00
                                                                                                                                           TRADE ACTIVITY,
DARIEN WATER & SEWER, WI      PO BOX 97                                       DARIEN            WI            53114        N/A             VARIOUS DATES                         X                                                   $93.80
DARKE RURAL ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOPERATIVE                   P.O. BOX 278                                    GREENVILLE        OH            45331-0278 N/A               VARIOUS DATES                         X                                                   $96.19
                              1961 OLD JAMESTOWN                                                                                           TRADE ACTIVITY,
DARRYLS AUTO SERVICE          HWY                                             CROSSVILLE        TN            38555        N/A             VARIOUS DATES                         X                                               $848.08
                                                                                                                                           TRADE ACTIVITY,
DATA SOLUTIONS SERVICES       UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $17,997.90
                                                                                                                                           TRADE ACTIVITY,
DATA TRACE INFORMATION        SERVICES LLC          PO BOX 31001-2272         PASADENA          CA            91110-2272 N/A               VARIOUS DATES                         X                                               $337.00
                                                                                                                                           TRADE ACTIVITY,
DATA2 INC                     PO BOX 790379                                   SAINT LOUIS       MO            63179        N/A             VARIOUS DATES                         X                                                    $4.95
                                                                                                                                           TRADE ACTIVITY,
DATASITE LLC                  UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,126.25
                                                                                                                                           TRADE ACTIVITY,
DATTO INC                     PO BOX 21464                                    NEW YORK          NY            10087-1464 N/A               VARIOUS DATES                         X                                               $485.50
                                                                                                                                           TRADE ACTIVITY,
DAVID BAILEY                  UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $63.75
                                                                                                                                           TRADE ACTIVITY,
DAVID HALE                    UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $34.13
                                                                                                                                           TRADE ACTIVITY,
DAVID IXE                     UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $73.52
                                                                                                                                           TRADE ACTIVITY,
DAVIESS-MARTIN COUNTY REMC    P.O. BOX 430                                    LOOGOOTEE         IN            47553-0430 N/A               VARIOUS DATES                         X                                                   $90.14
                                                                                                                                           TRADE ACTIVITY,
DAVY MUNICIPAL WATER WORKS    PO BOX 430                                      DAVY              WV            24828        N/A             VARIOUS DATES                         X                                                   $36.00
                                                                                                                                           TRADE ACTIVITY,
DAWSON PUBLIC POWER DISTRICT P.O. BOX 777                                     LEXINGTON         NE            68850        N/A             VARIOUS DATES                         X                                               $314.36
                                                                                                                                           TRADE ACTIVITY,
DAYSTARR COMM                 UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $23.33
                                                                                                                                           TRADE ACTIVITY,
DAYTON POWER & LIGHT          1900 DRYDEN RD                                  DAYTON            OH            45439        N/A             VARIOUS DATES                         X                                             $9,331.83




                                                                                                49 of 140
                                                            20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                  Pg 69 of 188
                                                                                     In re Citizens Telecom Services Company L.L.C.
                                                                                                    Case No. 20-22501
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                                 subject to
                                                                                                                                                                                                      Disputed
                                                                                                                                  Last 4 Digits       Date Debt was




                                                                                                                                                                                                                 offset?
                                                                                                                                   of Account       Incurred, Basis for




                                                                                                                                                                                                                 Claim
         Creditor Name                   Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                  TRADE ACTIVITY,
DAYTON TIRE SALES                 3703 TEXOMA PKWY                                    SHERMAN          TX            75090        N/A             VARIOUS DATES                         X                                               $361.53
                                                                                                                                                  TRADE ACTIVITY,
DC ELEVATOR CO I                  UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $4,308.33
                                                                                                                                                  TRADE ACTIVITY,
DC GROUP INC                      1977 W RIVER RD N                                   MINNEAPOLIS      MN            55411        N/A             VARIOUS DATES                         X                                            $17,741.57
                                                                                                                                                  TRADE ACTIVITY,
DEBRA A CUTCLIFF                  UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $92.10
                                                                                                                                                  TRADE ACTIVITY,
DEERFIELD FARMERS TELEPHONE       4200 TEAL RD                                        PETERSBURG       MI            49270        N/A             VARIOUS DATES                         X                                             $2,138.11
                                                                                                                                                  TRADE ACTIVITY,
DEGARMO                           101 N MAIN ST                                       BLOOMINGTON      IL            61701        N/A             VARIOUS DATES                         X                                            $18,930.00
                                                                                                                                                  TRADE ACTIVITY,
DEKALB NAPA                       607 E LINCOLN HWY                                   DEKALB           IL            60115        N/A             VARIOUS DATES                         X                                                    $7.49
                                  PARADISE PINES DISTRICT                                                                                         TRADE ACTIVITY,
DEL ORO WATER COMPANY             DRAWER 5172                                         CHICO            CA            95927-5172 N/A               VARIOUS DATES                         X                                               $137.93
                                                                                                                                                  TRADE ACTIVITY,
DELANO MUNICIPAL UTILITIES        P.O. BOX 65                                         DELANO           MN            55328-0065 N/A               VARIOUS DATES                         X                                             $1,734.49
DELAWARE COUNTY ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOP, INC.                        P.O. BOX 471                                        DELHI            NY            13753-0471 N/A               VARIOUS DATES                         X                                               $847.04
                                  6658 OLENTANGY RIVER                                                                                            TRADE ACTIVITY,
DEL-CO WATER COMPANY INC.         ROAD                                                DELAWARE         OH            43015        N/A             VARIOUS DATES                         X                                                   $40.95
                                  76 NORTH 200 WEST                                                                                               TRADE ACTIVITY,
DELTA CITY, UT                    UTILITY BILLING           DELTA, UT 84624           DELTA            UT            84624        N/A             VARIOUS DATES                         X                                                   $70.65
                                                                                                                                                  TRADE ACTIVITY,
DELTA M INCORPORATED              8140 PARKHILL DR                                    MILTON           ONT           L9T 5V7      N/A             VARIOUS DATES                         X                                               $520.20
                                                                                                                                                  TRADE ACTIVITY,
DEMANDDRIVE                       135 BEAVER ST, #208                                 WALTHAM          MA            02452        N/A             VARIOUS DATES                         X                                            $28,636.36
                                                                                                                                                  TRADE ACTIVITY,
DENISON DISPOSAL SERVICE          PO BOX 130                                          DENISON          IA            51442        N/A             VARIOUS DATES                         X                                                   $90.59
                                                                                                                                                  TRADE ACTIVITY,
DENNIS FOX                        UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $64.74
                                                                                                                                                  TRADE ACTIVITY,
DENNIS R LOPACH                   UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $562.50
                                                                                                                                                  TRADE ACTIVITY,
DENNYS SANITATION CO.             213 N. UNION STREET                                 ROCK RAPIDS      IA            51246        N/A             VARIOUS DATES                         X                                                   $21.18
DEPARTMENT OF PUBLIC UTILITIES,   420 MADISON AVE STE                                                                                             TRADE ACTIVITY,
OH                                100                                                 TOLEDO       OH                43667        N/A             VARIOUS DATES                         X                                                   $19.60
DEPT. OF PUBLIC                                                                       MECHANICSBUR                                                TRADE ACTIVITY,
SERVICE,MECHANICSBURG,OH          18 N MAIN ST                                        G            OH                43044        N/A             VARIOUS DATES                         X                                                   $83.58
                                                                                                                                                  TRADE ACTIVITY,
DESERT WATER AGENCY               P.O. BOX 1710                                       PALM SPRINGS     CA            92263        N/A             VARIOUS DATES                         X                                               $932.75
                                                                                                                                                  TRADE ACTIVITY,
DESIREE REED HATFIELD             UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                                  TRADE ACTIVITY,
DEVORE WATER COMPANY              18185 KENWOOD AVE                                   DEVORE           CA            92407        N/A             VARIOUS DATES                         X                                                   $35.61




                                                                                                       50 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 70 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
       Creditor Name                    Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
DIAMOND BROOKS BOTTLED                                                                                                                         TRADE ACTIVITY,
WATERS                          UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $11.50
                                                                                   SAN                                                         TRADE ACTIVITY,
DIBS SAFE & LOCK SERVICE        342 W 6TH ST                                       BERNARDINO       CA            92401-1129 N/A               VARIOUS DATES                         X                                               $171.65
                                                                                                                                               TRADE ACTIVITY,
DICKS TOWING                    3516 PAINE AVE                                     EVERETT          WA            98201        N/A             VARIOUS DATES                         X                                               $247.05
                                                                                                                                               TRADE ACTIVITY,
DICKS/LAKEVILLE SANITATION, INC. PO BOX 769                                        LAKEVILLE        MN            55044        N/A             VARIOUS DATES                         X                                               $477.25
                                                                                   THIEF RIVER                                                 TRADE ACTIVITY,
DIGI KEY CORPORATION            PO BOX 250                                         FALLS            MN            56701-0250 N/A               VARIOUS DATES                         X                                                   $55.54
                                1619 WEST ALTOFER                                                                                              TRADE ACTIVITY,
DIGITAL COPY SYSTEMS LLC        DRIVE                                              PEORIA           IL            61615        N/A             VARIOUS DATES                         X                                               $522.91
                                14045 BALLANTYNE CORP                                                                                          TRADE ACTIVITY,
DIGITAL DESIGNS INC             PLACE                 STE 140                      CHARLOTTE        NC            28277        N/A             VARIOUS DATES                         X                                             $4,167.00
                                                                                                                                               TRADE ACTIVITY,
DIGITAL MIDWAY, L.P             PO BOX 840023                                      DALLAS           TX            75284        N/A             VARIOUS DATES                         X                                             $3,236.09
                                                                                                                                               TRADE ACTIVITY,
DIGITALSMITHS                   PO BOX 204841                                      DALLAS           TX            76320-4841 N/A               VARIOUS DATES                         X                                           $142,003.35
                                                                                                                                               TRADE ACTIVITY,
DIGITALSMITHS CORPORATION       PO BOX 204841                                      DALLAS           TX            76320-4841 N/A               VARIOUS DATES                         X                                            $60,342.65
                                                                                                                                               TRADE ACTIVITY,
DIRECT ENERGY BUSINESS/32179    PO BOX 32179                                       NEW YORK         NY            10087-2179 N/A               VARIOUS DATES                         X                                             $7,112.86
                                                                                                                                               TRADE ACTIVITY,
DIRECT ENERGY/643249/660749     PO BOX 660749                                      DALLAS           TX            75266        N/A             VARIOUS DATES                         X                                                   $15.82
                                                                                                                                               TRADE ACTIVITY,
DIRECT ENERGY/70220             PO BOX 70220                                       PHILADELPHIA     PA            19176-0220 N/A               VARIOUS DATES                         X                                               $156.31
                                805 BROADWAY ST, SUITE                                                                                         TRADE ACTIVITY,
DISCOVERORG DATA LLC            900                                                VANCOUVER        WA            98660        N/A             VARIOUS DATES                         X                                           $112,933.00
                                                                                                                                               TRADE ACTIVITY,
DIVCO INC                       PO BOX 3245                                        SPOKANE          WA            99220        N/A             VARIOUS DATES                         X                                            $26,667.68
                                                                                                                                               TRADE ACTIVITY,
DIVISION OF MOTO                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $20.00
                                                                                                                                               TRADE ACTIVITY,
DND PORTA POTTI                 111 HAINES LANE                                    MERLIN           OR            97532        N/A             VARIOUS DATES                         X                                               $170.00
                                                                                                                                               TRADE ACTIVITY,
DND PORTA POTTI                 111 HAINES LANE                                    MERLIN           OR            97532        N/A             VARIOUS DATES                         X                                               $170.00
DODGEVILLE WATER & SEWER                                                                                                                       TRADE ACTIVITY,
DEPARTMENT                      100 EAST FOUNTAIN ST                               DODGEVILLE       WI            53533        N/A             VARIOUS DATES                         X                                                   $49.44
DOMINION ENERGY NORTH           P.O. BOX 100256 @                                                                                              TRADE ACTIVITY,
CAROLINA                        SCANA CORPORATION                                  COLUMBIA         SC            29202-3256 N/A               VARIOUS DATES                         X                                               $142.40
                                P.O. BOX 26785 @
                                DOMINION RESOURCES                                                                                             TRADE ACTIVITY,
DOMINION ENERGY OHIO/26785      SERVICES, INC                                      RICHMOND         VA            23261-6785 N/A               VARIOUS DATES                         X                                               $990.59
DOMINION ENERGY SOUTH                                                                                                                          TRADE ACTIVITY,
CAROLINA                        PO BOX 100255                                      COLUMBIA         SC            29202-3255 N/A               VARIOUS DATES                         X                                            $10,136.71
DOMINION ENERGY WEST                                                                                                                           TRADE ACTIVITY,
VIRGINIA                        PO BOX 26783                                       RICHMOND         VA            23261-6783 N/A               VARIOUS DATES                         X                                             $2,811.43




                                                                                                    51 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 71 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
        Creditor Name                  Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
DOMINION VA/NC                                                                                                                                TRADE ACTIVITY,
POWER/26543/26666               P.O. BOX 26543                                    RICHMOND         VA            23290-0001 N/A               VARIOUS DATES                         X                                                   $37.88
                                                                                  WEST
                                                                                  BLOOMFIELD                                                  TRADE ACTIVITY,
DON LORS ELECTRONICS            7550 WALNUT LAKE RD                               TOWNSHIP         MI            48323        N/A             VARIOUS DATES                         X                                             $8,550.00
                                                                                                                                              TRADE ACTIVITY,
DORCHESTER WATER, TX            PO BOX 839                                        HOWE             TX            75459        N/A             VARIOUS DATES                         X                                                   $11.50
                                                                                                                                              TRADE ACTIVITY,
DORMAKABA USA INC               UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $263.89
                                                                                                                                              TRADE ACTIVITY,
DOTTI MCCRACKEN                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                              TRADE ACTIVITY,
DOVER MUNICIPAL UTILITIES, OH   122 EAST THIRD ST                                 DOVER            OH            44622        N/A             VARIOUS DATES                         X                                               $913.28
                                                                                                                                              TRADE ACTIVITY,
DOWLING FORD INC                1011 S MAIN STREET                                CHESHIRE         CT            06410        N/A             VARIOUS DATES                         X                                               $133.09
                                                                                                                                              TRADE ACTIVITY,
DOYLE SECURITY SYSTEMS INC      PO BOX 1333                                       BUFFALO          NY            14240-1333 N/A               VARIOUS DATES                         X                                               $129.60
                                                                                                                                              TRADE ACTIVITY,
DR WEBER FOR ASS                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                              TRADE ACTIVITY,
DREAMA MCCORMICK              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                              222 BERKELEY STREET,                                                                                            TRADE ACTIVITY,
DRIFT.COM INC                 FLOOR 6                                             BOSTON           MA            02116        N/A             VARIOUS DATES                         X                                               $615.08
DRIPPING SPRINGS WATER SUPPLY 101 HAYS STREET SUITE                               DRIPPING                                                    TRADE ACTIVITY,
CORP., TX                     406                                                 SPRINGS          TX            78620        N/A             VARIOUS DATES                         X                                                   $18.55
                                                                                                                                              TRADE ACTIVITY,
DRUID SOFTWARE L                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $9,840.00
                                US ARMY ENGINEER        LOS ANGELES CORP OF                                                                   TRADE ACTIVITY,
DSSN3801CO                      DISTRICT                ENGINEERS                 LOS ANGELES      CA            90017        N/A             VARIOUS DATES                         X                                               $100.00
                                8899 E 56TH ST %DFAS
                                INDYDISBOP-3801                                                                                               TRADE ACTIVITY,
DSSN3801LI                      LIMESTONE                                         INDIANAPOLIS     IN            46249        N/A             VARIOUS DATES                         X                                               $317.31
                                                                                                                                              TRADE ACTIVITY,
DTE ENERGY/630795/740786        PO BOX 630795                                     CINCINNATI       OH            45263-0795 N/A               VARIOUS DATES                         X                                            $66,508.50
                                                                                                                                              TRADE ACTIVITY,
DTS SYSTEMS INC                 7905 SW NIMBUS AVE                                BEAVERTON        OR            97008        N/A             VARIOUS DATES                         X                                             $6,727.29
                                                                                                                                              TRADE ACTIVITY,
DUBOIS REC, INC.                P.O. BOX 610                                      JASPER           IN            47547-0610 N/A               VARIOUS DATES                         X                                             $2,044.01
                                                                                                                                              TRADE ACTIVITY,
DUKE ENERGY PROGRESS            PO BOX 1003                                       CHARLOTTE        NC            28201-1003 N/A               VARIOUS DATES                         X                                            $14,556.92
                                                                                                                                              TRADE ACTIVITY,
DUKE ENERGY/1004                PO BOX 1004                                       CHARLOTTE        NC            28201-1004 N/A               VARIOUS DATES                         X                                           $199,430.16
                                                                                                                                              TRADE ACTIVITY,
DUKE ENERGY/1326                PO BOX 1326                                       CHARLOTTE        NC            28201-1326 N/A               VARIOUS DATES                         X                                           $116,246.95
                                P.O. BOX 70516 @ DUKE                                                                                         TRADE ACTIVITY,
DUKE ENERGY/70515/70516         ENERGY                                            CHARLOTTE        NC            28272-0516 N/A               VARIOUS DATES                         X                                            $48,227.87




                                                                                                   52 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 72 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
             Creditor Name                Address1           Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
DUNBAR SANITARY BOARD             PO BOX 97                                     DUNBAR           WV            25064        N/A             VARIOUS DATES                         X                                                   $58.52
DUNCAN MECHANICAL SERVICES                                                                                                                  TRADE ACTIVITY,
INC                               1125 GLENNA ST                                SAN ANGELO       TX            76901        N/A             VARIOUS DATES                         X                                             $1,915.20
DUSHORE WATER AND SEWER                                                                                                                     TRADE ACTIVITY,
AUTHORITY                         PO BOX 248                                    DUSHORE          PA            18614        N/A             VARIOUS DATES                         X                                                   $34.00
DWAYNE LANES CHRYSLER JEEP        NORTHSOUND AUTO                                                                                           TRADE ACTIVITY,
DOD                               GROUP LLC           10515 EVERGREEN WAY       EVERETT          WA            98204        N/A             VARIOUS DATES                         X                                             $1,074.16
                                                                                                                                            TRADE ACTIVITY,
DWP-CITY OF BIG BEAR LAKE         P.O. BOX 1929                                 BIG BEAR LAKE    CA            92315        N/A             VARIOUS DATES                         X                                                    $5.59
                                                                                                                                            TRADE ACTIVITY,
DYLAN BIA                         UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $416.00
                                                                                                                                            TRADE ACTIVITY,
DYLAN LINDHOLM                    UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                            TRADE ACTIVITY,
E & L INC.                        1647 MCLANE PIKE                              RED HOUSE        WV            25168        N/A             VARIOUS DATES                         X                                                   $10.13
                                                                                                                                            TRADE ACTIVITY,
E OSCAR                           DEPT 224501         PO BOX 55000              DETROIT          MI            48255-2245 N/A               VARIOUS DATES                         X                                             $1,761.00
                                                                                                                                            TRADE ACTIVITY,
EAGLE TELEPHONE                   UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $0.75
                                                                                                                                            TRADE ACTIVITY,
EARTHBEND LLC                     2904 W 10TH ST                                SIOUX FALLS      SD            57104        N/A             VARIOUS DATES                         X                                               $502.00
                                                                                                                                            TRADE ACTIVITY,
EASLEY TRANSPORTATION             4300 AIR TRANS RD                             MEMPHIS          TN            38118        N/A             VARIOUS DATES                         X                                               $958.33
                                                                                                                                            TRADE ACTIVITY,
EAST CENTRAL ENERGY/MN            PO BOX 75530                                  CHICAGO          IL            60675-5530 N/A               VARIOUS DATES                         X                                            $10,017.41
                                  1055 EAST LAKE                                                                                            TRADE ACTIVITY,
EAST LAKE WOODLANDS - WATER       WOODLANDS PARKWAY                             OLDSMAR          FL            34677-2326 N/A               VARIOUS DATES                         X                                                   $73.50
                                                                                                                                            TRADE ACTIVITY,
EAST PENN MFG CO INC              PO BOX 784191                                 PHILADELPHIA     PA            19178-4191 N/A               VARIOUS DATES                         X                                             $2,590.98
                                                                                                                                            TRADE ACTIVITY,
EAST RIVER ENERGY, CT             PO BOX 388                                    GUILFORD         CT            06437-0388 N/A               VARIOUS DATES                         X                                             $2,811.60
                                                                                                                                            TRADE ACTIVITY,
EAST VALLEY WATER DISTRICT        PO BOX 3550                                   ONTARIO          CA            91761-0955 N/A               VARIOUS DATES                         X                                                   $32.93
                                                                                                                                            TRADE ACTIVITY,
EASTCOAST TELECOM                 PO BOX 1450         NW 8702                   MINNEAPOLIS      MN            55485        N/A             VARIOUS DATES                         X                                                    $9.33
                                                                                                                                            TRADE ACTIVITY,
EASTERN ACCOUNT SYSTEM OF CT PO BOX 837                                         NEWTOWN          CT            06470        N/A             VARIOUS DATES                         X                                           $103,911.67
EASTERN BAND OF CHEROKEE                                                                                                                    TRADE ACTIVITY,
INDIANS                      P.O. BOX 537                                       CHEROKEE         NC            28719        N/A             VARIOUS DATES                         X                                                   $42.48
                                                                                                                                            TRADE ACTIVITY,
EASTERN HEIGHTS UTILITIES, INC.   P.O. BOX 8                                    BLOOMFIELD       IN            47424        N/A             VARIOUS DATES                         X                                                   $14.85
                                                                                                                                            TRADE ACTIVITY,
EASTERN ILLINI ELECTRIC CO-OP     P.O. BOX 84                                   PAXTON           IL            60957-0084 N/A               VARIOUS DATES                         X                                               $721.46
EASTERN MUNICIPAL WATER                                                                                                                     TRADE ACTIVITY,
DISTRICT                          PO BOX 845484                                 LOS ANGELES      CA            90084-5484 N/A               VARIOUS DATES                         X                                               $348.68




                                                                                                 53 of 140
                                                         20-22501-rdd         Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46           Main Document
                                                                                                  Pg 73 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                 Address1                    Address2                City           State        Zip        Number                Claim                                                               Total Claim
                               401 E MICHIGAN AVE, STE                                                                                          TRADE ACTIVITY,
EASY ON HOLD                   202                                                    KALAMAZOO      MI            49007        N/A             VARIOUS DATES                         X                                             $8,840.00
                                                                                                                                                TRADE ACTIVITY,
EASY UP INC                    PO BOX 189                                             KENOSHA        WI            53141        N/A             VARIOUS DATES                         X                                                   $21.78
                                                                                                                                                TRADE ACTIVITY,
ECHOWORX CORPORA               UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $630.50
                                                                                                                                                TRADE ACTIVITY,
ECHOWORX CORPORATION           4101 YONGE ST             STE 708                      TORONTO        ON            M2P1N6       N/A             VARIOUS DATES                         X                                               $517.00
                               MARQUETTE                                                                                                        TRADE ACTIVITY,
ECOLOGY CONTROL INDUSTRIES     COMMERCIAL FINANCE        NW 6333                      MINNEAPOLIS    MN            55485-6333 N/A               VARIOUS DATES                         X                                            $16,403.57
ECOLOGY CONTROL INDUSTRIES     MARQUETTE                                                                                                        TRADE ACTIVITY,
INC                            COMMERCIAL FINANCE        NW 6333                      MINNEAPOLIS    MN            55485-6333 N/A               VARIOUS DATES                         X                                            $94,488.38
                                                                                                                                                TRADE ACTIVITY,
EDGERTON UTILITIES             PO BOX 609                                             EDGERTON       OH            43517        N/A             VARIOUS DATES                         X                                               $397.66
EDISTO ELECTRIC COOPERATIVE,                                                                                                                    TRADE ACTIVITY,
INC.                           PO BOX 547                                             BAMBERG        SC            29003-0547 N/A               VARIOUS DATES                         X                                               $214.57
                                                                                                                                                TRADE ACTIVITY,
EDIT.LA LLC                    5150 E PCH, SUITE 200                                  LONG BEACH     CA            90804        N/A             VARIOUS DATES                         X                                             $4,500.00
                                                                                                                                                TRADE ACTIVITY,
EDMUND & SHARON                UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $250.00
                                                                                                                                                TRADE ACTIVITY,
EECA                           1732 FINNEY RD                                         MURPHYSBORO IL               62966-5252 N/A               VARIOUS DATES                         X                                             $4,382.21
                                                                                                                                                TRADE ACTIVITY,
EGELSTON TOWNSHIP, MI          5428 EAST APPLE AVENUE                                 MUSKEGON       MI            49442        N/A             VARIOUS DATES                         X                                                   $85.00
                                                                                                                                                TRADE ACTIVITY,
EGYPTIAN TEL                   UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                                   $21.00
                                                                                                                                                TRADE ACTIVITY,
EIGHTFOLD AI INC               480 ELLIS ST                                           MOUNTAIN VIEW CA             94043        N/A             VARIOUS DATES                         X                                           $356,832.00
                                                                                                                                                TRADE ACTIVITY,
ELECTRO WIRE                   8173 SOLUTIONS CENTER                                  CHICAGO        IL            60674-8001 N/A               VARIOUS DATES                         X                                                    $1.20
                                                                                                                                                TRADE ACTIVITY,
ELECTRONIC TAX SYSTEMS INC     425 TRITES AVE                                         NORWOOD        PA            19074-1523 N/A               VARIOUS DATES                         X                                             $2,500.00
                               1320 SW BROADWAY,                                                                                                TRADE ACTIVITY,
ELEMENTAL TECHNOLOGIES INC     SUITE 400                                              PORTLAND       OR            97201        N/A             VARIOUS DATES                         X                                            $60,666.67
                                                                                                                                                TRADE ACTIVITY,
ELIZABETH LOPEZ                UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                                TRADE ACTIVITY,
ELIZABETH RIVAS                UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $525.00
                                                                                                                                                TRADE ACTIVITY,
ELKHART LAKE WATER DEPT., WI   PO BOX 143                                             ELKHART LAKE   WI            53020        N/A             VARIOUS DATES                         X                                                   $47.68
                                                                                                                                                TRADE ACTIVITY,
ELKHART PUBLIC UTILITIES       PO BOX 7027                                            SOUTH BEND     IN            46634        N/A             VARIOUS DATES                         X                                               $167.42
                                                                                                                                                TRADE ACTIVITY,
ELLIS ROAD RESID               UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $694.73
                                                                                                                                                TRADE ACTIVITY,
ELLOREE WATER SYSTEM           P.O. BOX DRAWER 170                                    ELLOREE        SC            29047-0170 N/A               VARIOUS DATES                         X                                                   $37.72




                                                                                                     54 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 74 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
          Creditor Name                Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                               190 RAINBOW DRIVE                                                                                                TRADE ACTIVITY,
ELMO L SAUNDERS                #9060                                                LIVINGSTON       TX            77399-1090 N/A               VARIOUS DATES                         X                                             $1,045.36
ELMORE BOARD OF PUBLIC                                                                                                                          TRADE ACTIVITY,
AFFAIRS, OH                    P.O. BOX 1                                           ELMORE           OH            43416-0001 N/A               VARIOUS DATES                         X                                             $1,731.79
ELSINORE VALLEY MUNICIPAL                                                                                                                       TRADE ACTIVITY,
WATER DISTRICT                 P.O. BOX 3000                                        LAKE ELSINORE    CA            92531-3000 N/A               VARIOUS DATES                         X                                               $338.73
                                                                                                                                                TRADE ACTIVITY,
EMDEN WATERWORKS DEPT., IL     PO BOX 146                                           EMDEN            IL            62635        N/A             VARIOUS DATES                         X                                                   $18.00
                                                                                                                                                TRADE ACTIVITY,
EMILY ELAINE TANTARE           8983 SW JOE CT                                       PORTLAND         OR            97223        N/A             VARIOUS DATES                         X                                             $2,000.00
EMPIRE ELECTRIC ASSOCIATION,                                                                                                                    TRADE ACTIVITY,
INC.                       PO BOX K                                                 CORTEZ           CO            81321        N/A             VARIOUS DATES                         X                                             $1,757.41
EMPIRE STATE DEVELOPMENT   ATTN: BEVERLY BOBB,                                                                                                  TRADE ACTIVITY,
CORP.                      33RD FLOOR                     633 THIRD AVENUE          NEW YORK         NY            10017        N/A             VARIOUS DATES                         X                                               $812.88
                           315 E ROBINSON ST STE                                                                                                TRADE ACTIVITY,
EMPOWER SOFTWARE SOLUTIONS 450                                                      ORLANDO          FL            32801        N/A             VARIOUS DATES                         X                                            $74,677.00
                                                                                                                                                TRADE ACTIVITY,
EMTRAIN INC                    1731 J STREET, SUITE 200                             SACRAMENTO       CA            95811        N/A             VARIOUS DATES                         X                                             $2,227.50
                                                                                                                                                TRADE ACTIVITY,
ENCOMPASS                      PO BOX 117087                                        ATLANTA          GA            30368-7807 N/A               VARIOUS DATES                         X                                             $7,560.00
                                                                                                                                                TRADE ACTIVITY,
ENCOMPASS DIGITAL MEDIA INC    PO BOX 117087                                        ATLANTA          GA            30368-7807 N/A               VARIOUS DATES                         X                                            $37,800.00
                                                                                                                                                TRADE ACTIVITY,
ENDEAVOR COMMUNICATIONS        PO BOX 237                                           CLOVERDALE       IN            46120        N/A             VARIOUS DATES                         X                                                   $86.94
                                                                                                                                                TRADE ACTIVITY,
ENERSTAR POWER CORP          11597 IL HWY 1                                         PARIS            IL            61944-8447 N/A               VARIOUS DATES                         X                                             $1,162.61
                             1313 N ATLANTIC ST STE                                                                                             TRADE ACTIVITY,
ENGIE INSIGHT FORMERLY ECOVA 5000                                                   SPOKANE          WA            99201        N/A             VARIOUS DATES                         X                                            $62,500.00
                             1313 N ATLANTIC STE                                                                                                TRADE ACTIVITY,
ENGIE INSIGHT SERVICES INC   5000                                                   SPOKANE          WA            99201        N/A             VARIOUS DATES                         X                                            $52,945.49
                                                                                                                                                TRADE ACTIVITY,
ENGLEWOOD WATER DISTRICT, FL PO BOX 31667                                           TAMPA            FL            33631-3667 N/A               VARIOUS DATES                         X                                               $153.67
                                                                                                                                                TRADE ACTIVITY,
ENTERGY TEXAS, INC./8104       PO BOX 8104                                          BATON ROUGE      LA            70891-8104 N/A               VARIOUS DATES                         X                                            $10,337.86
                                                                                                                                                TRADE ACTIVITY,
ENVENTIS CORP                  PO BOX 3188                                          MILWAUKEE        WI            53201-3188 N/A               VARIOUS DATES                         X                                               $291.46
                                                                                                                                                TRADE ACTIVITY,
ENVIRCO, INC.                  906 ARKANSAW ROAD                                    BAKER            WV            26801        N/A             VARIOUS DATES                         X                                               $132.82
ENVIRONMENTAL PRODUCTS &                                                                                                                        TRADE ACTIVITY,
SVCS                           OF VERMONT INC             PO BOX 315                SYRACUSE         NY            13209        N/A             VARIOUS DATES                         X                                             $4,838.16
                               5309 56TH COMMERCE                                                                                               TRADE ACTIVITY,
ENVIROTRAC LTD                 PARK BLVD                                            TAMPA            FL            33610        N/A             VARIOUS DATES                         X                                            $22,636.63
                               ATTN: ACCOUNTS                                                                                                   TRADE ACTIVITY,
EOS CCA                        RECEIVABLE                 700 LONGWATER DR          NORWELL          MA            02061        N/A             VARIOUS DATES                         X                                               $256.17
                                                                                                                                                TRADE ACTIVITY,
EPCOR WATER/80036              PO BOX 80036                                         PRESCOTT         AZ            86304-8036 N/A               VARIOUS DATES                         X                                               $357.68




                                                                                                     55 of 140
                                                           20-22501-rdd         Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46           Main Document
                                                                                                    Pg 75 of 188
                                                                                     In re Citizens Telecom Services Company L.L.C.
                                                                                                    Case No. 20-22501
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                                 subject to
                                                                                                                                                                                                      Disputed
                                                                                                                                  Last 4 Digits       Date Debt was




                                                                                                                                                                                                                 offset?
                                                                                                                                   of Account       Incurred, Basis for




                                                                                                                                                                                                                 Claim
          Creditor Name               Address1                       Address2                   City        State        Zip        Number                Claim                                                               Total Claim
                               PO BOX 120250, DEPT                                                                                                TRADE ACTIVITY,
EPIQ EDISCOVERY SOLUTIONS      0250                                                     DALLAS         TX            75312-0250 N/A               VARIOUS DATES                         X                                            $22,357.28
                                                                                                                                                  TRADE ACTIVITY,
EPPERSON TREE SERVICE INC      PO BOX 8573                                              ROBINSON       IL            62454        N/A             VARIOUS DATES                         X                                               $900.00
                                                                                                                                                  TRADE ACTIVITY,
EQUIFAX                        1550 PEACHTREE ST                                        ATLANTA        GA            30309        N/A             VARIOUS DATES                         X                                           $120,226.37
                                                                                                                                                  TRADE ACTIVITY,
EQUIFAX INFORMATION SERV LLCPO BOX 71221                                                CHARLOTTE      NC            28272-1221 N/A               VARIOUS DATES                         X                                           $133,411.68
                            1309 BRIARVILLE ROAD                                                                                                  TRADE ACTIVITY,
EQUINOX INFORMATION SYSTEMS STE 300                                                     MADISON        TN            37115-5162 N/A               VARIOUS DATES                         X                                            $11,000.00
                                                                                                                                                  TRADE ACTIVITY,
EQUIPMENT TECHNOLOGY LLC       341 NW 122ND ST                                          OKLAHOMA CITY OK             73114        N/A             VARIOUS DATES                         X                                            $13,007.70
                               8005 LAFAYETTE-PLAIN                                                                                               TRADE ACTIVITY,
ER AUTOCARE                    CITY RD                     SUITE C                      PLAIN CITY     OH            43064        N/A             VARIOUS DATES                         X                                               $978.83
                                                                                                                                                  TRADE ACTIVITY,
ERIEVILLE WATER DISTRICT       PO BOX 16                                                ERIEVILLE      NY            13061        N/A             VARIOUS DATES                         X                                                   $35.00
ESCAMBIA RIVER ELECTRIC COOP                                                                                                                      TRADE ACTIVITY,
INC.                           P.O. BOX 428                                             JAY            FL            32565-0428 N/A               VARIOUS DATES                         X                                             $3,000.82
                                                                                                                                                  TRADE ACTIVITY,
ESTATE OF LORETT               UNKNOWN                                                  UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $632.50
                                                                                                                                                  TRADE ACTIVITY,
ETG-FIRE LLC                   7700 EAST ILIFF AVE STE G                                DENVER         CO            80231        N/A             VARIOUS DATES                         X                                            $21,661.20
ETI (ENHANCED
TELECOMMUNICATION INC)                                                                                                                            TRADE ACTIVITY,
SOFTWARE SOLUTIONS             UNKNOWN                                                  UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                            $65,289.65
ETI ENHANCED                   6065 ATLANTIC BLVD STE                                                                                             TRADE ACTIVITY,
TELECOMMUNICATIO               B                                                        NORCROSS       GA            30071        N/A             VARIOUS DATES                         X                                            $44,006.08
                                                                                                                                                  TRADE ACTIVITY,
ETI SOFTWARE SOLUTIONS         UNKNOWN                                                  UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                           $474,846.12
                                                                                                                                                  TRADE ACTIVITY,
ETI SOFTWARE SOLUTIONS         UNKNOWN                                                  UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                           $254,381.85
                               2210 E SHERIDAN STREET,                                                                                            TRADE ACTIVITY,
EUC-WATER AND LIGHT, MN        STE 1                                                    ELY            MN            55731        N/A             VARIOUS DATES                         X                                               $223.62
                                                                                                                                                  TRADE ACTIVITY,
EVANSVILLE WATER & LIGHT       PO BOX 76                                                EVANSVILLE     WI            53536-0076 N/A               VARIOUS DATES                         X                                                   $20.12
                                                                                                                                                  TRADE ACTIVITY,
EVERSOURCE ENERGY/56002        PO BOX 56002                                             BOSTON         MA            02205-6002 N/A               VARIOUS DATES                         X                                           $440,320.83
                                                                                                                                                  TRADE ACTIVITY,
EVERSOURCE ENERGY/56004        PO BOX 56004                                             BOSTON         MA            02205-6004 N/A               VARIOUS DATES                         X                                            $37,341.52
                               610 PRESIDENTIAL DR,                                                                                               TRADE ACTIVITY,
EVS SUPPLY                     SUITE 110                                                RICHARDSON     TX            75081        N/A             VARIOUS DATES                         X                                                   $39.80
                                                                                                                                                  TRADE ACTIVITY,
EXCALIBUR AUTO O             UNKNOWN                                                    UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $357.46
                             433 EAST LAS COLINAS                                                                                                 TRADE ACTIVITY,
EXCEL TELECOMMUNICATIONS INC BLVD                                                       IRVING         TX            75239        N/A             VARIOUS DATES                         X                                             $1,910.80
                                                                                                                                                  TRADE ACTIVITY,
EXCEL TOWING                   1804 FINFEATHER RD                                       BRYAN          TX            77801        N/A             VARIOUS DATES                         X                                               $515.00




                                                                                                       56 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 76 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
            Creditor Name              Address1             Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
EXCEL WATER SYSTEM             PO BOX 369                                      EXCEL            AL            36439        N/A             VARIOUS DATES                         X                                                   $42.93
                                                                                                                                           TRADE ACTIVITY,
EXCELSIOR EMC                  PO BOX 297                                      METTER           GA            30439-0297 N/A               VARIOUS DATES                         X                                             $1,959.66
                                                                                                                                           TRADE ACTIVITY,
EXENT TECHNOLOGIES INC         243 5TH AVE STE 132                             NEW YORK         NY            10016        N/A             VARIOUS DATES                         X                                            $14,263.64
                                                                                                                                           TRADE ACTIVITY,
EXFO AMERICA INC               PO BOX 301330                                   DALLAS           TX            75303-1330 N/A               VARIOUS DATES                         X                                             $4,197.91
                                                                                                                                           TRADE ACTIVITY,
EXTTI INCORPORATED             153 STAGECOACH RD                               BELL CANYON      CA            91307-1046 N/A               VARIOUS DATES                         X                                             $5,000.00
                                                                                                                                           TRADE ACTIVITY,
FACTORY MOTOR PARTS             BIN 139107           PO BOX 9107               MINNEAPOLIS      MN            55480-9107 N/A               VARIOUS DATES                         X                                             $1,491.12
FAIRFIELD ELECTRIC COOPERATIVE,                                                                                                            TRADE ACTIVITY,
INC.                            PO BOX 2500                                    BLYTHEWOOD       SC            29016-2500 N/A               VARIOUS DATES                         X                                             $1,096.78
                                                                                                                                           TRADE ACTIVITY,
FAIRFIELD LAS BR               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,273.56
                                                                                                                                           TRADE ACTIVITY,
FAIRFIELD SOLANA               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,112.99
                                                                                                                                           TRADE ACTIVITY,
FAIRFIELD WINDSH               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $186.05
FAIRMOUNT WATER AND                                                                                                                        TRADE ACTIVITY,
WASTEWATER TREATMENT           214 W WASHINGTON ST                             FAIRMOUNT        IN            46928        N/A             VARIOUS DATES                         X                                               $112.37
FAIRPORT MUNICIPAL                                                                                                                         TRADE ACTIVITY,
COMMISSION                     PO BOX 530812                                   ATLANTA          GA            30353-0812 N/A               VARIOUS DATES                         X                                             $4,289.67
FALL CREEK REGIONAL WASTE                                                                                                                  TRADE ACTIVITY,
DISTRICT                       P.O. BOX 59                                     PENDLETON        IN            46064-0059 N/A               VARIOUS DATES                         X                                                   $30.84
                                                                                                                                           TRADE ACTIVITY,
FANNIN COUNTY ELECTRIC COOP. P.O. BOX 250                                      BONHAM           TX            75418-0250 N/A               VARIOUS DATES                         X                                               $703.52
FARMERS ELECTRIC COOPERATIVE,                                                                                                              TRADE ACTIVITY,
TX                            PO BOX 5800                                      GREENVILLE       TX            75403-5800 N/A               VARIOUS DATES                         X                                             $6,035.06
                                                                                                                                           TRADE ACTIVITY,
FC STRATFORD TOD               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $20.66
                                                                                                                                           TRADE ACTIVITY,
FCS (FCS)                      UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $24,354.61
                                                                                                                                           TRADE ACTIVITY,
FEDERATED CO OPS INC           502 S 2ND ST                                    PRINCETON        MN            55371-1941 N/A               VARIOUS DATES                         X                                               $145.96
                                                                                                                                           TRADE ACTIVITY,
FEDERATED RURAL ELECTRIC, MN   P.O. BOX 69                                     JACKSON          MN            56143-0069 N/A               VARIOUS DATES                         X                                               $864.33
                                                                                                                                           TRADE ACTIVITY,
FELICITY WATER DEPARTMENT      PO BOX 613                                      FELICITY         OH            45120        N/A             VARIOUS DATES                         X                                                   $31.40
                                                                                                                                           TRADE ACTIVITY,
FENTRICE FOR FLO               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,000.00
FERDINAND MUNICIPAL LIGHT &                                                                                                                TRADE ACTIVITY,
WATER PLANT                    P.O. BOX 7                                      FERDINAND        IN            47532-0007 N/A               VARIOUS DATES                         X                                               $387.07
                                                                                                                                           TRADE ACTIVITY,
FERRELLGAS - 300066            PO BOX 173940                                   DENVER           CO            80217-3940 N/A               VARIOUS DATES                         X                                               $301.84




                                                                                                57 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 77 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
            Creditor Name                Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
FIBERLIGHT                        PO BOX 602526                                     CHARLOTTE        NC            28260-2526 N/A               VARIOUS DATES                         X                                            $10,825.85
                                                                                                                                                TRADE ACTIVITY,
FIBERNET                          PO BOX 200                                        SIOUX CENTER     IA            51250-0200 N/A               VARIOUS DATES                         X                                             $2,407.73
                                                                                                                                                TRADE ACTIVITY,
FILLMORE CITY, UT                 75 WEST CENTER                                    FILLMORE         UT            84631        N/A             VARIOUS DATES                         X                                               $449.33
FINANCIAL ACCOUNTING                                                                                                                            TRADE ACTIVITY,
FOUNDATIO                         PO BOX 418272                                     BOSTON           MA            02241-8272 N/A               VARIOUS DATES                         X                                                   $28.69
                                                                                                                                                TRADE ACTIVITY,
FIRELANDS ELECTRIC CO-OP., INC.   P.O. BOX 32                                       NEW LONDON       OH            44851        N/A             VARIOUS DATES                         X                                               $649.06
FIRST APPEARANCE PROF                                                                                                                           TRADE ACTIVITY,
WINDOW C                          PO BOX 2693                                       RIVERVIEW        FL            33568        N/A             VARIOUS DATES                         X                                               $325.50
                                  10925 OTTER CREEK E                                                                                           TRADE ACTIVITY,
FIRST COLLECTION SERVICES         BLVD                                              MABELVALE        AR            72103-1661 N/A               VARIOUS DATES                         X                                            $23,019.68
FIRST COOPERATIVE ASSOCIATION -                                                                                                                 TRADE ACTIVITY,
CORP OFF                        PO BOX 60                                           CHEROKEE         IA            51012-0060 N/A               VARIOUS DATES                         X                                                   $97.37
FIRST DISTRICT WATER DEPT.,                                                                                                                     TRADE ACTIVITY,
NORWALK CT                      P.O. BOX 27                                         NORWALK          CT            06852        N/A             VARIOUS DATES                         X                                               $205.56
                                                                                                                                                TRADE ACTIVITY,
FIRST INC                         PO BOX 96127                                      PORTLAND         OR            97296        N/A             VARIOUS DATES                         X                                               $374.92
                                                                                                                                                TRADE ACTIVITY,
FIRSTLIGHT FIBER                  PO BOX 1301                                       WILLISTON        VT            05495        N/A             VARIOUS DATES                         X                                            $78,089.37
                                                                                                                                                TRADE ACTIVITY,
FISERV INC                        PO BOX 202446                                     DALLAS           TX            75320-2446 N/A               VARIOUS DATES                         X                                               $529.50
FLATWOODS-CANOE RUN PSD-                                                                                                                        TRADE ACTIVITY,
SEWER                             P.O. BOX 677                                      SUTTON           WV            26601        N/A             VARIOUS DATES                         X                                                   $46.60
                                                                                                                                                TRADE ACTIVITY,
FLEETPRIDE                        PO BOX 847139                                     DALLAS           TX            75284-7118 N/A               VARIOUS DATES                         X                                               $244.56
                                                                                                                                                TRADE ACTIVITY,
FLEETWASH INC                     26 E LAW DR                                       FAIRFIELD        NJ            07004        N/A             VARIOUS DATES                         X                                               $898.50
                                                          BANK OF AMERICA                                                                       TRADE ACTIVITY,
FLIXTER/ROTTEN TOMATOES           FANDANGO LLC            LOCKBOX SVCS              CHICAGO          IL            60693        N/A             VARIOUS DATES                         X                                           $103,812.13
                                                                                                                                                TRADE ACTIVITY,
FLOODWOOD, MN                     PO BOX 348                                        FLOODWOOD        MN            55736        N/A             VARIOUS DATES                         X                                                   $76.68
FLORESVILLE ELECTRIC LIGHT &                                                                                                                    TRADE ACTIVITY,
POWER                             P.O. BOX 218                                      FLORESVILLE      TX            78114        N/A             VARIOUS DATES                         X                                             $7,084.18
FLORIDA GOVERNMENTAL UTILITY                                                                                                                    TRADE ACTIVITY,
AUTH - PS                         PO BOX 151205                                     CAPE CORAL       FL            33915        N/A             VARIOUS DATES                         X                                               $106.78
FLORIDA POWER & LIGHT             GENERAL MAIL FACILITY                                                                                         TRADE ACTIVITY,
COMPANY (FPL)                     @ FPL GROUP, INC                                  MIAMI            FL            33188-0001 N/A               VARIOUS DATES                         X                                            $51,269.90
FLOWELL ELECTRIC ASSOCIATION,                                                                                                                   TRADE ACTIVITY,
INC                               495 NORTH 3200 WEST                               FILLMORE         UT            84631-5097 N/A               VARIOUS DATES                         X                                                   $73.75
                                                                                                                                                TRADE ACTIVITY,
FLOWERS SANITATION, IL            PO BOX 227                                        VIRDEN           IL            62690-0227 N/A               VARIOUS DATES                         X                                               $261.99
                                                                                                                                                TRADE ACTIVITY,
FORD AND HYANDAI OF KIRKLAND 1180 124TH AVE NE                                      KIRKLAND         VA            98034        N/A             VARIOUS DATES                         X                                             $3,394.81




                                                                                                     58 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 78 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
FOREST LAKES DWID              PO BOX 1776                                         FOREST LAKES     AZ            85931-1776 N/A               VARIOUS DATES                         X                                                   $16.38
                               200 S WACKER DRIVE, STE                                                                                         TRADE ACTIVITY,
FORSK US INC                   3100                                                CHICAGO          IL            60606        N/A             VARIOUS DATES                         X                                           $202,486.00
                                                                                                                                               TRADE ACTIVITY,
FORT BEND CO WCID #2           PO BOX 1107                                         HOUSTON          TX            77251        N/A             VARIOUS DATES                         X                                                   $21.92
                                                                                                                                               TRADE ACTIVITY,
FORT WORTH WATER DEPT, TX      P.O. BOX 870                                        FORT WORTH       TX            76101        N/A             VARIOUS DATES                         X                                                   $77.86
                                                                                                                                               TRADE ACTIVITY,
FOUR TREES 18427               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $162.08
                                                                                                                                               TRADE ACTIVITY,
FOX RUN AUTO DIE               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,084.34
                                                                                                                                               TRADE ACTIVITY,
FP MAILING SOLUTIONS           UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $795.80
                               800 N W 62ND AVE, SUITE                                                                                         TRADE ACTIVITY,
FRAGOMEN, DEL REY, BERNSEN     590                                                 MIAMI            FL            33126        N/A             VARIOUS DATES                         X                                             $1,590.50
                                                                                                                                               TRADE ACTIVITY,
FRANKFORT PSD                  PO BOX 80                                           WILEY FORD       WV            26767        N/A             VARIOUS DATES                         X                                                   $62.82
FRANKLIN RURAL ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE                    P.O. BOX 437                                        HAMPTON          IA            50441        N/A             VARIOUS DATES                         X                                               $176.47
                                                                                                                                               TRADE ACTIVITY,
FRED HUNT                      UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $54.90
                                                                                                                                               TRADE ACTIVITY,
FRED W HULL AND            UNKNOWN                                                 UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,847.48
FREEBORN-MOWER COOPERATIVE                                                                                                                     TRADE ACTIVITY,
SERVICES                   P.O. BOX 571                                            ALBERT LEA       MN            56007-0571 N/A               VARIOUS DATES                         X                                             $3,668.29
FREEMANVILLE WATER SYSTEM,                                                                                                                     TRADE ACTIVITY,
INC.                       18 WOODS ROAD                                           ATMORE           AL            36502        N/A             VARIOUS DATES                         X                                                   $14.34
                           301 HOWARD ST, 19TH                                                                                                 TRADE ACTIVITY,
FREEWHEEL                  FLOOR                                                   SAN FRANSISCO CA               94105        N/A             VARIOUS DATES                         X                                            $39,858.84
                           301 HOWARD ST, 19TH                                                                                                 TRADE ACTIVITY,
FREEWHEEL                  FLOOR                                                   SAN FRANSISCO CA               94105        N/A             VARIOUS DATES                         X                                            $70,411.81
                           301 HOWARD ST, 19TH                                                                                                 TRADE ACTIVITY,
FREEWHEEL MEDIA INC        FLOOR                                                   SAN FRANSISCO CA               94105        N/A             VARIOUS DATES                         X                                            $10,000.00
                                                                                                                                               TRADE ACTIVITY,
FREIGHTLINER OF HARTFORD INC   199 ROBERTS ST                                      EAST HARTFORD CT               06108        N/A             VARIOUS DATES                         X                                               $619.84
                                                                                                                                               TRADE ACTIVITY,
FRENCH BROAD ELECTRIC          P.O. BOX 9                                          MARSHALL         NC            28753-0009 N/A               VARIOUS DATES                         X                                             $7,985.86
                               2 WOODBURY GROVE                                                                                                TRADE ACTIVITY,
FRESCHE SOLUTIONS LIMITED      2ND FLOOR                                           NORTH FINCHLEY UK              N12 ODR      N/A             VARIOUS DATES                         X                                            $26,159.05
                                                                                                                                               TRADE ACTIVITY,
FRG ELEMENT II L               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $246.95
                                                                                   INTERNATIONAL                                               TRADE ACTIVITY,
FRIENDS GARBAGE SERVICE, LLC   3131 HWY 53                                         FALLS         MN               56649-8956 N/A               VARIOUS DATES                         X                                               $410.33
                                                                                                                                               INTERCOMPANY
                               401 MERRITT 7                                                                                                   ACTIVITY, VARIOUS
FRONTIER CALIFORNIA INC.       CORPORATE PARK                                      NORWALK          CT            06851                        DATES                                                                         $747,229,146.89




                                                                                                    59 of 140
                                              20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                    Pg 79 of 188
                                                                       In re Citizens Telecom Services Company L.L.C.
                                                                                      Case No. 20-22501
                                                             Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                         Unliquidated
                                                                                                                                                            Contingent




                                                                                                                                                                                                   subject to
                                                                                                                                                                                        Disputed
                                                                                                                    Last 4 Digits       Date Debt was




                                                                                                                                                                                                   offset?
                                                                                                                     of Account       Incurred, Basis for




                                                                                                                                                                                                   Claim
        Creditor Name              Address1          Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS -    401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
MIDLAND, INC.                CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $149,136.93
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS -    401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
PRAIRIE, INC.                CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $33,056.77
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS -    401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
SCHUYLER, INC.               CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $71,883.37
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS      401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
NORTHWEST INC.               CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                          $25,093,510.74
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
AUSABLE VALLEY, INC.         CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $166,823.29
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
BREEZEWOOD, LLC              CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $190,133.44
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
CANTON, LLC                  CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $198,661.18
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
DEPUE, INC.                  CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $12,737.01
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
GEORGIA LLC                  CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $297,899.69
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
ILLINOIS, INC.               CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $144,533.20
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
INDIANA, LLC                 CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $43,956.34
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
IOWA, LLC                    CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                           $1,200,491.13
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
LAKESIDE, INC.               CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $40,320.71
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
LAKEWOOD, LLC                CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                              $28,278.82
                                                                                                                                    INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
MICHIGAN, INC.               CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                             $501,454.88




                                                                                         60 of 140
                                               20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                     Pg 80 of 188
                                                                        In re Citizens Telecom Services Company L.L.C.
                                                                                       Case No. 20-22501
                                                              Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                          Unliquidated
                                                                                                                                                             Contingent




                                                                                                                                                                                                    subject to
                                                                                                                                                                                         Disputed
                                                                                                                     Last 4 Digits       Date Debt was




                                                                                                                                                                                                    offset?
                                                                                                                      of Account       Incurred, Basis for




                                                                                                                                                                                                    Claim
        Creditor Name               Address1          Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
MINNESOTA, INC.              CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                           $2,151,560.54
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
MISSISSIPPI LLC              CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $158,761.54
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
MT. PULASKI, INC.            CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                              $32,666.45
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
NEW YORK, INC.               CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $947,113.73
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
ORION, INC.                  CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                              $31,986.84
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
OSWAYO RIVER LLC             CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $103,174.87
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
PENNSYLVANIA, LLC            CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $461,351.07
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
SENECA-GORHAM, INC.          CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $210,236.22
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
SYLVAN LAKE, INC.            CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                             $175,106.62
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
THE CAROLINAS LLC            CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                           $8,179,410.79
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
THE SOUTH, LLC               CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                           $1,102,713.98
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
THORNTOWN, LLC               CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                              $76,620.30
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS OF   401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
WISCONSIN LLC                CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                           $1,543,050.10
                                                                                                                                     INTERCOMPANY
FRONTIER COMMUNICATIONS       401 MERRITT 7                                                                                          ACTIVITY, VARIOUS
ONLINE AND LONG DISTANCE INC. CORPORATE PARK                             NORWALK          CT            06851                        DATES                                                                           $2,864,432.29
                                                                                                                                     INTERCOMPANY
                             401 MERRITT 7                                                                                           ACTIVITY, VARIOUS
FRONTIER FLORIDA LLC         CORPORATE PARK                              NORWALK          CT            06851                        DATES                                                                          $43,394,004.02




                                                                                          61 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 81 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                Address1                   Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                INTERCOMPANY
                               401 MERRITT 7                                                                                                    ACTIVITY, VARIOUS
FRONTIER MIDSTATES INC.        CORPORATE PARK                                       NORWALK          CT            06851                        DATES                                                                           $1,245,158.08
                                                                                                                                                INTERCOMPANY
                               401 MERRITT 7                                                                                                    ACTIVITY, VARIOUS
FRONTIER NORTH INC.            CORPORATE PARK                                       NORWALK          CT            06851                        DATES                                                                          $68,916,144.86
                                                                                                                                                INTERCOMPANY
FRONTIER SOUTHWEST             401 MERRITT 7                                                                                                    ACTIVITY, VARIOUS
INCORPORATED                   CORPORATE PARK                                       NORWALK          CT            06851                        DATES                                                                         $353,141,077.74
                                                                                                                                                INTERCOMPANY
                               401 MERRITT 7                                                                                                    ACTIVITY, VARIOUS
FRONTIER WEST VIRGINIA INC.    CORPORATE PARK                                       NORWALK          CT            06851                        DATES                                                                          $14,025,560.64
                                                                                                                                                TRADE ACTIVITY,
FRONTLINE GRAPEV               UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,514.82
                               5865 AIRLINE ROAD
FRUITPORT CHARTER TOWNSHIP,    WATER & SEWER                                                                                                    TRADE ACTIVITY,
MI                             DEPARTMENT                                           FRUITPORT        MI            49415        N/A             VARIOUS DATES                         X                                                   $22.25
FUJITSU NETWORK                                                                                                                                 TRADE ACTIVITY,
COMMUNICATIONS                 PO BOX 841089                                        DALLAS           TX            75284-1089 N/A               VARIOUS DATES                         X                                             $1,982.99
FULCRUM MANAGEMENT                                                                                                                              TRADE ACTIVITY,
SOLUTIONS                      PO BOX 2260, SUITE E                                 ROSSLAND         BC            V0G 1Y0      N/A             VARIOUS DATES                         X                                            $24,000.00
                                                                                                                                                TRADE ACTIVITY,
FULTON COUNTY R E M C        P.O. BOX 230                                           ROCHESTER        IN            46975        N/A             VARIOUS DATES                         X                                               $136.90
                             600 MILE CROSSING BLVD                                                                                             TRADE ACTIVITY,
FUNCTION5 TECHNOLOGY GRP LTD STE 1                                                  ROCHESTER        NY            14624        N/A             VARIOUS DATES                         X                                             $2,040.00
                                                                                                                                                TRADE ACTIVITY,
FUSION DIGITAL LLC             300 MAIN ST, SUITE 4-104                             EAST ROCHESTER NY              14445        N/A             VARIOUS DATES                         X                                            $12,538.00
                                                                                                                                                TRADE ACTIVITY,
FUSION DIGITAL LLC             300 MAIN ST, SUITE 4-104                             EAST ROCHESTER NY              14445        N/A             VARIOUS DATES                         X                                             $3,419.25
                                                                                                                                                TRADE ACTIVITY,
G MEN ENVIRONMENTAL SERVICES PO BOX 269                                             ELY              MN            55731        N/A             VARIOUS DATES                         X                                                   $45.30
                                                                                                                                                TRADE ACTIVITY,
G&M AUTOMOTIVE &               UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $900.00
                                                                                                                                                TRADE ACTIVITY,
G&O DRILLING LLC               977 OLD RIVER RD                                     PETAL            MS            39465        N/A             VARIOUS DATES                         X                                             $2,100.00
                                                                                                                                                TRADE ACTIVITY,
GABRIELLE CARR              UNKNOWN                                                 UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $224.67
                            4611 S UNIVERSITY DR                                    FORT                                                        TRADE ACTIVITY,
GALAXY 1 COMMUNICATIONS LLC UNT 454                                                 LAUDERDALE       FL            33328-3817 N/A               VARIOUS DATES                         X                                                    $7.39
                            4611 S UNIVERSITY DR                                    FORT                                                        TRADE ACTIVITY,
GALAXY 1 COMMUNICATIONS LLC UNT 454                                                 LAUDERDALE       FL            33328-3817 N/A               VARIOUS DATES                         X                                               $199.24
                                                                                                                                                TRADE ACTIVITY,
GALVESTON COUNTY WCID #1       P.O. BOX 307                                         DICKINSON        TX            77539-0307 N/A               VARIOUS DATES                         X                                                   $81.86
                                                                                                                                                TRADE ACTIVITY,
GALVESTON COUNTY WCID #8       12148 15TH ST                                        SANTA FE         TX            77510        N/A             VARIOUS DATES                         X                                                   $32.66
GARBERVILLE SANITARY DISTRICT,                                                                                                                  TRADE ACTIVITY,
CA                             PO BO X 211                                          GARBERVILLE      CA            95542        N/A             VARIOUS DATES                         X                                               $343.78




                                                                                                     62 of 140
                                                        20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 82 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name               Address1                  Address2                   City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
GARLAND CARRIAGE              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,023.49
                                                                                                                                               TRADE ACTIVITY,
GARRETT MUNICIPAL UTILITIES   PO BOX 120                                          GARRETT           IN            46738-0120 N/A               VARIOUS DATES                         X                                             $3,488.04
GARRETTSVILLE BOARD OF PUBLIC                                                                                                                  TRADE ACTIVITY,
AFFAIRS O                     P.O. BOX 35                                         GARRETTSVILLE     OH            44231        N/A             VARIOUS DATES                         X                                                   $69.63
GATEWAY TRUCK &                                                                                                                                TRADE ACTIVITY,
REFRIGERATION                 PO BOX 843715                                       KANSAS CITY       MO            64184-3715 N/A               VARIOUS DATES                         X                                               $769.28
                                                                                                                                               TRADE ACTIVITY,
GAULEY RIVER PSD              PO BOX 47                                           SWISS             WV            26690-0047 N/A               VARIOUS DATES                         X                                                   $40.40
                                                                                                                                               TRADE ACTIVITY,
GAY BUICK GMC INC             3033 GULF FREEWAY                                   DICKINSON         TX            77539        N/A             VARIOUS DATES                         X                                               $479.34
                                                                                                                                               TRADE ACTIVITY,
GC SERVICES LP                PO BOX 329250                                       COLUMBUS          OH            43232-9250 N/A               VARIOUS DATES                         X                                                   $20.00
                                                                                                                                               TRADE ACTIVITY,
GCWSD                         PO BOX 100180                                       COLUMBIA          SC            29202-3180 N/A               VARIOUS DATES                         X                                               $129.70
                                                                                                                                               TRADE ACTIVITY,
GENERAL SERVICES              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $151.61
                                                                                                                                               TRADE ACTIVITY,
GENESEE & WYOMIN              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $18,000.00
                                                                                                                                               TRADE ACTIVITY,
GENOA UTILITIES, OH           102 EAST 6TH STREET                                 GENOA             OH            43430        N/A             VARIOUS DATES                         X                                             $9,029.62
                                                                                                                                               TRADE ACTIVITY,
GEORGIA POWER                 ATTN: DEE OSBORNE         829 JEFFERSON ST          ATLANTA           GA            30318        N/A             VARIOUS DATES                         X                                             $4,065.47
                                                                                                                                               TRADE ACTIVITY,
GEORGIA PUBLIC WEB            PO BOX 420888                                       ATLANTA           GA            30342        N/A             VARIOUS DATES                         X                                            $15,446.67
                                                                                                                                               TRADE ACTIVITY,
GERALD S WOODY                PO BOX 998                                          DELANO            CA            93216        N/A             VARIOUS DATES                         X                                               $624.40
                              14114 DALLAS PKWY STE                                                                                            TRADE ACTIVITY,
GETCONNECT                    430                                                 DALLAS            TX            75254        N/A             VARIOUS DATES                         X                                             $1,333.42
                                                                                                                                               TRADE ACTIVITY,
GHIGLIA RANCH                 32494 RD 132                                        VISALIA           CA            93292        N/A             VARIOUS DATES                         X                                               $400.00
                                                                                                                                               TRADE ACTIVITY,
GIFFORD WATER DEPT., IL       PO BOX 37                                           GIFFORD           IL            61847        N/A             VARIOUS DATES                         X                                                   $54.35
                                                                                                                                               TRADE ACTIVITY,
GILBERT WATER WORKS           BOX 1360                                            GILBERT           WV            25621        N/A             VARIOUS DATES                         X                                                   $39.36
                                                                                                                                               TRADE ACTIVITY,
GLASSDOOR INC                 DEPARTMENT 3436           PO BOX 123436             DALLAS            TX            75312-3436 N/A               VARIOUS DATES                         X                                            $28,000.00
                                                                                                                                               TRADE ACTIVITY,
GLEIBERMAN PROPE              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $191.41
                                                                                                                                               TRADE ACTIVITY,
GLENVILLE UTILITY             603 WEST MAIN ST                                    GLENVILLE         WV            26351        N/A             VARIOUS DATES                         X                                                   $68.00
                                                                                                                                               TRADE ACTIVITY,
GLENWOOD ENERGY OF OXFORD     PO BOX 750                                          MIDDLETON         OH            45044-0750 N/A               VARIOUS DATES                         X                                                    $7.48
GLOBAL CONVERGENCE                                                                                                                             TRADE ACTIVITY,
SOLUTIONS                     1249 S RIVER RD STE 101                             CRANBURY          NJ            08512        N/A             VARIOUS DATES                         X                                            $10,500.00




                                                                                                    63 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 83 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
        Creditor Name                 Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
GLOBAL EQUIPMENT COMPANY                                                                                                                    TRADE ACTIVITY,
INC                            29833 NETWORK PLACE                              CHICAGO          IL            60673-1298 N/A               VARIOUS DATES                         X                                                   $14.08
                                                      C/O AMERIFACTORS                                                                      TRADE ACTIVITY,
GLOBAL RECRUITMENT & TALENT    ACQUISITION SERVICES   FINANCIAL GRP             ORLANDO          FL            32862-8328 N/A               VARIOUS DATES                         X                                            $11,865.00
GLOBAL TELECOM AND                                                                                                                          TRADE ACTIVITY,
TECHNOLOGY                     AMERICAS INC          PO BOX 842630              DALLAS           TX            75284-2630 N/A               VARIOUS DATES                         X                                             $1,252.02
                               1351 HOLIDAY SQUARE                                                                                          TRADE ACTIVITY,
GLOBALSTAR USA                 BLVD                                             COVINGTON        LA            70433        N/A             VARIOUS DATES                         X                                                   $98.07
                               1351 HOLIDAY SQUARE                                                                                          TRADE ACTIVITY,
GLOBALSTAR USA                 BLVD                                             COVINGTON        LA            70433        N/A             VARIOUS DATES                         X                                             $1,887.52
                               233 PENNSYLVANIA AVE,                                                                                        TRADE ACTIVITY,
GLOBALWIN                      SE                    2ND FLOOR                  WASHINGTON       DC            20003        N/A             VARIOUS DATES                         X                                             $2,500.00
                                                                                                                                            TRADE ACTIVITY,
GNB INDUSTRIAL POWER INC       PO BOX 743707          O/A EXIDE TECHNOLOGIES ATLANTA             GA            30374-3707 N/A               VARIOUS DATES                         X                                             $2,161.63
                                                                                                                                            TRADE ACTIVITY,
GNB INDUSTRIAL POWER INC       PO BOX 743707          O/A EXIDE TECHNOLOGIES ATLANTA             GA            30374-3707 N/A               VARIOUS DATES                         X                                               $787.40
                                                                                                                                            TRADE ACTIVITY,
GNHWPCA                        PO BOX 150486                                    HARTFORD         CT            06115        N/A             VARIOUS DATES                         X                                             $7,665.37
                                                                                                                                            TRADE ACTIVITY,
GOLDEN SHORES WATER CO.        PO BOX 37                                        TOPOCK           AZ            86436        N/A             VARIOUS DATES                         X                                                   $16.79
                                                                                                                                            TRADE ACTIVITY,
GOLDEN STATE WATER CO.         PO BOX 9016                                      SAN DIMAS        CA            91773-9016 N/A               VARIOUS DATES                         X                                             $1,618.35
                                                                                                                                            TRADE ACTIVITY,
GOLETA WATER DISTRICT      PO BOX 847                                           GOLETA           CA            93116-0847 N/A               VARIOUS DATES                         X                                               $225.23
GOODHUE COUNTY COOPERATIVE                                                                                                                  TRADE ACTIVITY,
ELECTRIC                   P.O. BOX 99                                          ZUMBROTA         MN            55992        N/A             VARIOUS DATES                         X                                             $1,597.99
                                                                                                                                            TRADE ACTIVITY,
GOODWIN & GOODWIN LLP          PO BOX 2107                                      CHARLESTON       WV            25328        N/A             VARIOUS DATES                         X                                               $954.00
                                                                                                                                            TRADE ACTIVITY,
GOODYEAR TIRE & RUBBER CO      1000 S 21ST ST                                   FORT SMITH       AR            72901        N/A             VARIOUS DATES                         X                                             $1,633.80
                               DOUBLECLICK                                                                                                  TRADE ACTIVITY,
GOOGLE INC                     TECHSOLUTIONS          PO BOX 7247-7366          PHILADELPHIA     PA            19170-7366 N/A               VARIOUS DATES                         X                                             $4,638.44
                                                                                                                                            TRADE ACTIVITY,
GORDON TRUCK CENTERS INC       277 STEWART RD SW                                PACIFIC          WA            98047        N/A             VARIOUS DATES                         X                                               $461.10
                                                                                                                                            TRADE ACTIVITY,
GOSHEN WATER & SEWER           P.O. BOX 238                                     GOSHEN           IN            46527-0238 N/A               VARIOUS DATES                         X                                               $162.47
                                                                                                                                            TRADE ACTIVITY,
GRACE NEWELL                   UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
GRACENOTE MEDIA SERVICES LLC   LOCKBOX 29421          29421 NETWORK PLACE       CHICAGO          IL            60673-1294 N/A               VARIOUS DATES                         X                                            $86,016.08
                                                                                                                                            TRADE ACTIVITY,
GRACENOTE MEDIA SERVICES LLC   LOCKBOX 29421          29421 NETWORK PLACE       CHICAGO          IL            60673-1294 N/A               VARIOUS DATES                         X                                            $86,766.50
                                                                                                                                            TRADE ACTIVITY,
GRACEPOINT MINIS               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,698.40
                                                                                                                                            TRADE ACTIVITY,
GRAINGER                       DEPT 829076207                                   PALATINE         IL            60038        N/A             VARIOUS DATES                         X                                             $4,884.24




                                                                                                 64 of 140
                                                      20-22501-rdd       Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 84 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                  Address1             Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
GRAND OAKS APTS                  8450 STANDISH BEND DR PROPERTY MANAGER          TAMPA            FL            33602        N/A             VARIOUS DATES                         X                                                   $41.28
GRANT COUNTY PUBLIC SERVICE                                                                                                                  TRADE ACTIVITY,
DISTRICT                         PO BOX 806                                      PETERSBURG       WV            26847        N/A             VARIOUS DATES                         X                                                   $63.44
GRAPEVINE CHAMBER OF                                                                                                                         TRADE ACTIVITY,
COMMERCE                         200 VINE ST                                     GRAPEVINE        TX            76051        N/A             VARIOUS DATES                         X                                               $890.00
                                                                                                                                             TRADE ACTIVITY,
GRAYSON-COLLIN ELECTRIC CO-OP P.O. BOX 548                                       VAN ALSTYNE      TX            75495-0548 N/A               VARIOUS DATES                         X                                             $1,832.05
                                                                                                                                             TRADE ACTIVITY,
GREAT LAKES ENERGY               C/O NICKI CLAIRE     PO BOX 248                 SCOTTVILLE       MI            49454        N/A             VARIOUS DATES                         X                                            $10,103.43
                                                                                                                                             TRADE ACTIVITY,
GREAT PLAINS COMMUNICATIONS PO BOX 2058                                          OMAHA            NE            68103-2058 N/A               VARIOUS DATES                         X                                            $14,980.00
                                                                                                                                             TRADE ACTIVITY,
GREAT PLAINS NATURAL GAS         PO BOX 5600                                     BISMARCK         ND            58506-5600 N/A               VARIOUS DATES                         X                                               $152.57
                                                                                                                                             TRADE ACTIVITY,
GREATER PAW PAW SANITARY         P.O. BOX 41                                     RIVESVILLE       WV            26588        N/A             VARIOUS DATES                         X                                               $111.30
                                                                                                                                             TRADE ACTIVITY,
GREENBRIER COUNTY PSD #2         P.O. BOX 673                                    RAINELLE         WV            25962        N/A             VARIOUS DATES                         X                                                   $26.70
GREENBRIER VALLEY SOLID WASTE,                                                                                                               TRADE ACTIVITY,
INC.                             P.O. BOX 82                                     WILLAMSBURG      WV            24991        N/A             VARIOUS DATES                         X                                               $360.28
GREENSBURG MUNICIPAL WATER                                                                                                                   TRADE ACTIVITY,
& WASTEWATER                     P.O. BOX 568                                    GREENSBURG       IN            47240-0568 N/A               VARIOUS DATES                         X                                                   $84.29
GREENSHIELDS INDUSTRIAL                                                                                                                      TRADE ACTIVITY,
SUPPLY                           710 N BROADWAY                                  EVERETT          WA            98201        N/A             VARIOUS DATES                         X                                               $479.43
                                                                                                                                             TRADE ACTIVITY,
GREENVILLE WATER, SC             P.O. BOX 687                                    GREENVILLE       SC            29602-0687 N/A               VARIOUS DATES                         X                                               $105.85
                                                                                                                                             TRADE ACTIVITY,
GREGORY G SHEPERD                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $101.94
                                                                                                                                             TRADE ACTIVITY,
GREGORY GERIG                    TAMMI PEARCE-GERIG   8 FIRDALE STREET           CENTEREACH       NY            11720        N/A             VARIOUS DATES                         X                                                   $54.00
GRESHAM MUNICIPAL UTILITIES,                                                                                                                 TRADE ACTIVITY,
WI                               PO BOX 50                                       GRESHAM          WI            54128        N/A             VARIOUS DATES                         X                                               $692.34
                                                                                                                                             TRADE ACTIVITY,
GRIFFITH ENERGY - 1365           PO BOX 1365 DEPT 1                              BUFFALO          NY            14240-1365 N/A               VARIOUS DATES                         X                                               $275.69
                                                                                                                                             TRADE ACTIVITY,
GRISMER TIRE COM                 UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $32.49
                                                                                                                                             TRADE ACTIVITY,
GROTON UTILITIES, CT             PO BOX 4109                                     WOBURN           MA            01888-4109 N/A               VARIOUS DATES                         X                                            $17,774.97
                                                                                                                                             TRADE ACTIVITY,
GUADALUPE VALLEY                 COOPERATIVE INC      36101 FM 3159              NEW BRAUNFELS TX               78132        N/A             VARIOUS DATES                         X                                               $501.67
GUADALUPE VALLEY COMM                                                                                                                        TRADE ACTIVITY,
SYSTEMS                          36101 FM 3159                                   NEW BRAUNFELS TX               78132-5903 N/A               VARIOUS DATES                         X                                                    $0.90
GUADALUPE VALLEY ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOPERATIVE                      P.O. BOX 118                                    GONZALES         TX            78629-0118 N/A               VARIOUS DATES                         X                                             $1,180.60
GUADALUPE-BLANCO RIVER                                                                                                                       TRADE ACTIVITY,
AUTHORITY                        PO BOX 146                                      PORT LAVACA      TX            77979-0146 N/A               VARIOUS DATES                         X                                                   $63.32




                                                                                                  65 of 140
                                                          20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 85 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name             Address1                      Address2                   City           State        Zip        Number                Claim                                                               Total Claim
GUERNSEY-MUSKINGUM ELECTRIC                                                                                                                      TRADE ACTIVITY,
COOP., INC.                 17 SOUTH LIBERTY STREET                                 NEW CONCORD       OH            43762-1299 N/A               VARIOUS DATES                         X                                             $1,052.19
                                                                                                                                                 TRADE ACTIVITY,
GULF POWER                      PO BOX 29090                                        MIAMI             FL            33102-9090 N/A               VARIOUS DATES                         X                                             $2,999.91
                                                                                                                                                 TRADE ACTIVITY,
H F WILSON ENGINEERING CO       1401 NAGEL BLVD                                     BATAVIA           IL            60510        N/A             VARIOUS DATES                         X                                             $1,148.59
                                                                                    CITY OF                                                      TRADE ACTIVITY,
HADDICKS TOWING INC             PO BOX 3327                                         INDUSTRY          CA            91746        N/A             VARIOUS DATES                         X                                               $315.00
HALLSDALE-POWELL UTILITY        UTILITY DISTRICT PO BOX                                                                                          TRADE ACTIVITY,
DISTRICT                        71449                                               KNOXVILLE         TN            37938-1449 N/A               VARIOUS DATES                         X                                             $5,051.63
HAMERSVILLE BOARD OF PUBLIC                                                                                                                      TRADE ACTIVITY,
AFFAIRS                         PO BOX 139                                          HAMERSVILLE       OH            45130        N/A             VARIOUS DATES                         X                                               $152.67
                                                                                                                                                 TRADE ACTIVITY,
HAMMERMAN & HULT                UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $35.18
HANCOCK-WOOD ELECTRIC                                                               NORTH                                                        TRADE ACTIVITY,
COOPERATIVE, INC.               PO BOX 190                                          BALTIMORE         OH            45872-0190 N/A               VARIOUS DATES                         X                                             $1,423.31
                                                                                                                                                 TRADE ACTIVITY,
HARBOR CHEVROLET CORP           PO BOX 7217                                         LONG BEACH        CA            90807        N/A             VARIOUS DATES                         X                                                   $29.15
                                                                                                                                                 TRADE ACTIVITY,
HARDIN WATER SUPPLY CORP.       PO BOX 819                                          HARDIN            TX            77561        N/A             VARIOUS DATES                         X                                                   $10.21
HARDY TELECOMMUNICATIONS                                                                                                                         TRADE ACTIVITY,
INC                             ATTN MR DWIGHT WELCH 2255 KIMSEYS RUN RD            LOST RIVER        WV            26810        N/A             VARIOUS DATES                         X                                               $490.00
                                                                                                                                                 TRADE ACTIVITY,
HARMONIC INC                    DEPT 3775                 PO BOX 123775             DALLAS            TX            75312-3775 N/A               VARIOUS DATES                         X                                            $50,275.87
                                                                                                                                                 TRADE ACTIVITY,
HARRIS COUNTY W.C.I.D. #50      1122 CEDAR LN                                       EL LAGO           TX            77586-6004 N/A               VARIOUS DATES                         X                                                   $29.40
                                                                                                                                                 TRADE ACTIVITY,
HARRIS COUNTY WCID #1           125 SAN JACINTO ST                                  HIGHLANDS         TX            77562        N/A             VARIOUS DATES                         X                                                   $26.17
                                                                                                                                                 TRADE ACTIVITY,
HARRISON RURAL E                UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $13,309.64
HARRISON RURAL ELECTRIC                                                                                                                          TRADE ACTIVITY,
ASSOCIATION, INC                2100 SUN VALLEY RD                                  CLARKSBURG        WV            26301-7190 N/A               VARIOUS DATES                         X                                             $1,133.36
                                                                                                                                                 TRADE ACTIVITY,
HARRISONVILLE                   ATTN LEE WHITCHER         213 S MAIN ST             WATERLOO          IL            62298        N/A             VARIOUS DATES                         X                                                    $9.33
                                                                                                                                                 TRADE ACTIVITY,
HASKINS VILLAGE UTILITIES, OH   P.O. BOX 236                                        HASKINS           OH            43525        N/A             VARIOUS DATES                         X                                               $365.43
                                                                                                                                                 TRADE ACTIVITY,
HAULING REORGANIZATION III LLC 251 DUNN DRIVE                                       BECKLEY           WV            25801        N/A             VARIOUS DATES                         X                                             $2,191.27
                                                                                                                                                 TRADE ACTIVITY,
HAYDEN LAKE AUTO SUPPLY         NAPA                      PO BOX 2648               HAYDEN            ID            83835        N/A             VARIOUS DATES                         X                                               $204.01
                                                                                                                                                 TRADE ACTIVITY,
HAYSTACK ID LLC             PO BOX 6459                                             CAROL STREAM      IL            60197-6459 N/A               VARIOUS DATES                         X                                             $6,283.20
                            HAYWOOD EMC
HAYWOOD ELECTRIC MEMBERSHIP PAYMENT CENTER PO                                                                                                    TRADE ACTIVITY,
CORP.                       BOX 63035                                               CHARLOTTE         NC            28263-3035 N/A               VARIOUS DATES                         X                                               $803.15
                                                                                                                                                 TRADE ACTIVITY,
HAZARDVILLE WATER CO.-CT        281 HAZARD AVENUE                                   ENFIELD           CT            06082-4647 N/A               VARIOUS DATES                         X                                                   $23.94




                                                                                                      66 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 86 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
        Creditor Name                  Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
HAZLETON CITY AUTHORITY -      400 EAST ARTHUR                                                                                               TRADE ACTIVITY,
WATER DEPT.                    GARDNER PKWY                                      HAZLETON         PA            18201        N/A             VARIOUS DATES                         X                                                   $14.25
                               WINDSOR PROPERTY                                                                                              TRADE ACTIVITY,
HB BOARDWALK                   MGMT CO                 125 HIGH STREET           BOSTON           MA            02110        N/A             VARIOUS DATES                         X                                               $377.07
                                                                                                                                             TRADE ACTIVITY,
HEARTLAND POWER COOPERATIVE PO BOX 240                                           MASON CITY       IA            50402-0240 N/A               VARIOUS DATES                         X                                                   $43.89
                                                                                                                                             TRADE ACTIVITY,
HEARTLAND REMC                 P.O. BOX 605                                      MARKLE           IN            46770-0605 N/A               VARIOUS DATES                         X                                             $2,071.68
                                                                                                                                             TRADE ACTIVITY,
HEATHER HOLTSCLAW              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
HEBER WATER DISTRICT           PO BOX 666                                        HEBER            AZ            85928        N/A             VARIOUS DATES                         X                                                   $17.85
                                                                                                                                             TRADE ACTIVITY,
HECLA WATER ASSOCIATION        3190 ST, RT 141                                   IRONTON          OH            45638        N/A             VARIOUS DATES                         X                                                   $22.15
                                                                                                                                             TRADE ACTIVITY,
HELPSYSTEMS LLC                NW 5955                 PO BOX 1450               MINNEAPOLIS      MN            55485-5955 N/A               VARIOUS DATES                         X                                            $30,030.55
                                                                                                                                             TRADE ACTIVITY,
HENRY COUNTY REMC              201 N 6TH ST                                      NEW CASTLE       IN            47362-4825 N/A               VARIOUS DATES                         X                                             $1,483.99
                                                                                                                                             TRADE ACTIVITY,
HERRIN WATER DEPT, IL          300 NORTH PARK AVENUE                             HERRIN           IL            62948        N/A             VARIOUS DATES                         X                                                   $43.24
                                                                                                                                             TRADE ACTIVITY,
HESPERIA WATER DISTRICT, CA 9700 7TH AVE                                         HESPERIA         CA            92345-3495 N/A               VARIOUS DATES                         X                                               $220.47
HEYWORTH MUNICIPAL WATER &                                                                                                                   TRADE ACTIVITY,
SEWER SYSTEM                PO BOX 439                                           HEYWORTH         IL            61745-0439 N/A               VARIOUS DATES                         X                                                   $33.24
                                                                                                                                             TRADE ACTIVITY,
HICKSGAS LLC BLOOMINGTON       905 INTERSTATE DR                                 BLOOMINGTON      IL            61705        N/A             VARIOUS DATES                         X                                               $150.00
                                                                                                                                             TRADE ACTIVITY,
HICKSVILLE VILLAGE OH          111 SOUTH MAIN STREET                             HICKSVILLE       OH            43526        N/A             VARIOUS DATES                         X                                                   $68.28
                                                                                                                                             TRADE ACTIVITY,
HICO DISTRIBUTING              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $136.40
                                                                                 CITY OF                                                     TRADE ACTIVITY,
HI-DESERT WATER DISTRICT       PO BOX 80312                                      INDUSTRY         CA            91716-8312 N/A               VARIOUS DATES                         X                                                   $91.81
                                                                                                                                             TRADE ACTIVITY,
HILCO ELECTRIC COOPERATIVE INC P.O. BOX 127                                      ITASCA           TX            76055-0127 N/A               VARIOUS DATES                         X                                                   $88.51
                                                                                                                                             TRADE ACTIVITY,
HILL COUNTRY                   PO BOX D                                          INGRAM           TX            78025-0768 N/A               VARIOUS DATES                         X                                                    $3.73
HILLARY MCCLANAHAN                                                                                                                           TRADE ACTIVITY,
(HITCHCOCK)                    UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
HILLSBOROUGH COUNTY WATER      PO BOX 342456                                                                                                 TRADE ACTIVITY,
RESOURCE -BOCC                 PAYMENTS DEPARTMENT                               TAMPA            FL            33694-2456 N/A               VARIOUS DATES                         X                                               $804.85
HILLSDALE BOARD OF PUBLIC                                                                                                                    TRADE ACTIVITY,
UTILITIES MI                   45 MONROE ST                                      HILLSDALE        MI            49242-1236 N/A               VARIOUS DATES                         X                                                   $60.53
                                                                                                                                             TRADE ACTIVITY,
HILLSIDE COMMUNI               UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $226.30
                                                                                                                                             TRADE ACTIVITY,
HINTON SANITARY BOARD          322 SUMMERS ST                                    HINTON           WV            25951        N/A             VARIOUS DATES                         X                                                   $30.72




                                                                                                  67 of 140
                                                       20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 87 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name               Address1                 Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
HIZER TRUCKING COMPANY        P.O. BOX 687                                       CLENDENIN         WV            25045        N/A             VARIOUS DATES                         X                                                   $53.16
                                                                                                                                              TRADE ACTIVITY,
HOBART WASTEWATER WORKS IN P.O. BOX 200 C                                        HOBART            IN            46342-0397 N/A               VARIOUS DATES                         X                                               $167.88
HODGESVILLE PUBLIC SERVICE                                                                                                                    TRADE ACTIVITY,
DISTRICT                   PO BOX 758                                            BUCKHANNON        WV            26201        N/A             VARIOUS DATES                         X                                                   $27.76
                                                                                                                                              TRADE ACTIVITY,
HOLDEN FOR ASSEM              UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                              100 NORTH TAMPA ST STE                                                                                          TRADE ACTIVITY,
HOLLAND & KNIGHT LLP          4100                                               TAMPA             FL            33602        N/A             VARIOUS DATES                         X                                                   $53.12
                                                                                                                                              TRADE ACTIVITY,
HOLLAND ELECTRONICS LLC       PO BOX 205374                                      DALLAS            TX            75320-5374 N/A               VARIOUS DATES                         X                                             $6,640.00
                                                                                                                                              TRADE ACTIVITY,
HOLLAND ELECTRONICS LLC       PO BOX 205374                                      DALLAS            TX            75320-5374 N/A               VARIOUS DATES                         X                                            $20,505.29
                                                                                                                                              TRADE ACTIVITY,
HOLMES COUNTY WASTEWATER      PO BOX 90                                          MILLERSBURG       OH            44654        N/A             VARIOUS DATES                         X                                                   $28.98
HOLMES-WAYNE ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE, INC.             P.O. BOX 112                                       MILLERSBURG       OH            44654-0112 N/A               VARIOUS DATES                         X                                             $1,772.47
                                                                                                                                              TRADE ACTIVITY,
HOLT WASTE                    PO BOX 11                                          FILLMORE          UT            84631        N/A             VARIOUS DATES                         X                                                   $36.21
HOMEWORKS - TRI-COUNTY                                                                                                                        TRADE ACTIVITY,
ELECTRIC                      7973 E GRAND RIVER AVE                             PORTLAND          MI            48875-9717 N/A               VARIOUS DATES                         X                                             $3,888.95
                                                                                                                                              TRADE ACTIVITY,
HONEY BUCKET                  PO BOX 73399                                       PUYALLUP          WA            98373        N/A             VARIOUS DATES                         X                                                   $94.00
                                                                                                                                              TRADE ACTIVITY,
HOOD CANAL TELEPHONE CO       PO BOX 249                                         UNION             WA            98592        N/A             VARIOUS DATES                         X                                                    $3.59
                                                                                                                                              TRADE ACTIVITY,
HOWARD & SHOWALT              UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $17,545.00
                                                                                                                                              TRADE ACTIVITY,
HTC COMM                      UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $42.36
                                                                                                                                              TRADE ACTIVITY,
HUBBELL LENOIR CITY INC       DEPT 1221                PO BOX 121221             DALLAS            TX            75312-1221 N/A               VARIOUS DATES                         X                                           $227,244.43
                                                                                                                                              TRADE ACTIVITY,
HUDSON WATER WORKS, INC.      8724 NEW YORK AVE                                  HUDSON            FL            34667        N/A             VARIOUS DATES                         X                                                   $55.40
                                                                                                                                              TRADE ACTIVITY,
HUGHESNET                     UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                           $308,314.21
                                                                                                                                              TRADE ACTIVITY,
HULL FRESH WATER SUPPLY, TX   PO BOX 282                                         HULL              TX            77564        N/A             VARIOUS DATES                         X                                                   $21.48
HUMBOLDT COUNTY DIVISION OF                                                                                                                   TRADE ACTIVITY,
ENVIRONMENTAL HEALTH          TAX COLLECTOR            825 5TH ST, ROOM 125      EUREKA            CA            95501        N/A             VARIOUS DATES                         X                                             $2,044.35
HUNDRED-LITTLETON PUBLIC                                                                                                                      TRADE ACTIVITY,
SERVICE DISTRIC               PO BOX 880                                         HUNDRED           WV            26575        N/A             VARIOUS DATES                         X                                                   $88.44
HUNTINGBURG MUNICIPAL                                                                                                                         TRADE ACTIVITY,
UTILITIES                     P.O. BOX 10                                        HUNTINGBURG       IN            47542        N/A             VARIOUS DATES                         X                                             $1,549.51
                                                                                                                                              TRADE ACTIVITY,
HUNTINGTON PLACE              UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $198.86




                                                                                                   68 of 140
                                                          20-22501-rdd         Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46           Main Document
                                                                                                   Pg 88 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name                  Address1                    Address2                   City        State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                 TRADE ACTIVITY,
HUNTINGTON SANITARY BOARD       PO BOX 7616                                            CHARLESTON     WV            25356-0616 N/A               VARIOUS DATES                         X                                               $191.12
                                                                                                                                                 TRADE ACTIVITY,
HYDE FUEL                       P.O. BOX 349                                           SARANAC LAKE   NY            12983        N/A             VARIOUS DATES                         X                                                   $21.26
                                                                                                                                                 TRADE ACTIVITY,
I R & R PARTNERS                UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,100.00
                                                                                                                                                 TRADE ACTIVITY,
I SECURE INC                    PO BOX 2541                                            GRANTS PASS    OR            97528        N/A             VARIOUS DATES                         X                                                   $39.00
                                                                                                                                                 TRADE ACTIVITY,
IBM CORPORATION                 PO BOX 645510                                          PITTSBURG      PA            15264        N/A             VARIOUS DATES                         X                                           $288,490.55
                                                                                                                                                 TRADE ACTIVITY,
ICBS                         UNKNOWN                                                   UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                           $188,221.00
IDA TOWNSHIP SEWAGE DISPOSAL C/O MONROE COUNTY                                                                                                   TRADE ACTIVITY,
SYSTEM                       DRAIN COMMISSION             1005 S RAINSVILLE            MONROE         MI            48161        N/A             VARIOUS DATES                         X                                                   $23.33
                                                                                                                                                 TRADE ACTIVITY,
IDT                             550 BROAD ST 5TH FL                                    NEWARK         NJ            07102-4536 N/A               VARIOUS DATES                         X                                                   $41.00
                                                                                                                                                 TRADE ACTIVITY,
IDYLLWILD WATER DISTRICT        PO BOX 397                                             IDYLLWILD      CA            92549-0397 N/A               VARIOUS DATES                         X                                               $268.73
                                                                                                                                                 TRADE ACTIVITY,
IKANO COMMUNICATIONS            LOCKBOX 912593            PO BOX 31001-2593            PASADENA       CA            91110-2593 N/A               VARIOUS DATES                         X                                               $326.51
                                                                                                                                                 TRADE ACTIVITY,
ILLINOIS AMERICAN WATER         PO BOX 3027                                            MILWAUKEE      WI            53201-3027 N/A               VARIOUS DATES                         X                                               $242.51
                                ATTN MARY BETH O'HARA                                                                                            TRADE ACTIVITY,
ILLINOIS CONSOLIDATED TELCO     2-3                   121 S 17TH ST                    MATTOON        IL            61938        N/A             VARIOUS DATES                         X                                               $874.33
                                                                                                                                                 TRADE ACTIVITY,
ILLINOIS ELECTRIC COOPERATIVE   2 SOUTH MAIN STREET                                    WINCHESTER     IL            62694        N/A             VARIOUS DATES                         X                                             $1,455.00
                                                                                                                                                 TRADE ACTIVITY,
ILLINOIS GAS COMPANY            P.O. BOX 490                                           OLNEY          IL            62450-0490 N/A               VARIOUS DATES                         X                                               $111.24
IMAGINE COMMUNICATIONS                                                                                                                           TRADE ACTIVITY,
CORP/RG                         PO BOX 732107                                          DALLAS         TX            75373-2107 N/A               VARIOUS DATES                         X                                            $25,669.15
IMAGINE COMMUNICATIONS                                                                                                                           TRADE ACTIVITY,
CORP/RGB                        PO BOX 732107                                          DALLAS         TX            75373-2107 N/A               VARIOUS DATES                         X                                            $22,002.13
                                                                                                                                                 TRADE ACTIVITY,
IMPACT TELECOM INC               433 E LAS COLINAS BLVD   STE 500                      IRVING         TX            75039        N/A             VARIOUS DATES                         X                                            $22,891.94
                                 P.O. BOX 937 ATTN:                                                                                              TRADE ACTIVITY,
IMPERIAL IRRIGATION DISTRICT, CA PAYMENT CENTER                                        IMPERIAL       CA            92251-0937 N/A               VARIOUS DATES                         X                                            $33,421.14
                                                                                                                                                 TRADE ACTIVITY,
IMPERIAL SUPPLIES LLC           PO BOX 23910                                           GREEN BAY      WI            54305-3910 N/A               VARIOUS DATES                         X                                               $467.28
                                                                                                                                                 TRADE ACTIVITY,
IMPERIUM DATA NETWORKS LLC      PO BOX 664031                                          DALLAS         TX            75266-4031 N/A               VARIOUS DATES                         X                                               $450.00
                                                                                                                                                 TRADE ACTIVITY,
INCREDITEK INC                  1205 BELMAR DR                                         BELCAMP        MD            21017        N/A             VARIOUS DATES                         X                                               $174.15
                                MAIL CODE 5160, PO BOX                                                                                           TRADE ACTIVITY,
INDEED INC                      660367                                                 DALLAS         TX            75266        N/A             VARIOUS DATES                         X                                               $600.00
                                                                                                                                                 TRADE ACTIVITY,
INDIAN LAKE ESTA                UNKNOWN                                                UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $324.72




                                                                                                      69 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 89 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name               Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
INDIAN VALLEY CSD             PO BOX 899                                         GREENVILLE       CA            95947        N/A             VARIOUS DATES                         X                                               $124.57
INDIAN WELLS VALLEY WATER                                                                                                                    TRADE ACTIVITY,
DISTRICT                      P.O. BOX 1329                                      RIDGECREST       CA            93556        N/A             VARIOUS DATES                         X                                               $193.67
                                                                                                                                             TRADE ACTIVITY,
INDIANA AMERICAN WATER        PO BOX 3027                                        MILWAUKEE        WI            53201-3027 N/A               VARIOUS DATES                         X                                             $2,086.50
                                                                                                                                             TRADE ACTIVITY,
INDIANA MICHIGAN POWER        PO BOX 371496                                      PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                         X                                           $233,359.50
                                                                                                                                             TRADE ACTIVITY,
INDIO WATER AUTHORITY         PO BOX 512490                                      LOS ANGELES      CA            90051-0490 N/A               VARIOUS DATES                         X                                               $811.04
                                                                                                                                             TRADE ACTIVITY,
INDUSTRIAL TOWER              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,570.00
                                                                                                                                             TRADE ACTIVITY,
INDUSTRY TELEPHO              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $0.56
                                                                                 CITY OF                                                     TRADE ACTIVITY,
INDUSTRY TIRE SERVICE INC     PO BOX 3993                                        INDUSTRY         CA            91744-0993 N/A               VARIOUS DATES                         X                                               $109.31
                              20405 EXCHANGE STREET                                                                                          TRADE ACTIVITY,
INFOVISTA CORPORATION         STE 301                                            ASHBURN          VA            20147        N/A             VARIOUS DATES                         X                                            $77,413.00
                              PO BOX 1088 501                                                                                                TRADE ACTIVITY,
INGRUM WASTE DISPOSAL, INC.   GRANDVIEW ST          PARIS, IL 61944              PARIS            IL            61944        N/A             VARIOUS DATES                         X                                                   $58.12
                              1500 W HAMPDEN AVE                                                                                             TRADE ACTIVITY,
INNOV8 SOLUTIONS LLC          UNIT 3K                                            ENGLEWOOD        CO            80110        N/A             VARIOUS DATES                         X                                               $940.45
                                                                                                                                             TRADE ACTIVITY,
INSCO DISTRIBUTING INC        PO BOX 690610            BRANCH 01535 SPRING       SAN ANTONIO      TX            78269        N/A             VARIOUS DATES                         X                                             $1,996.69
                                                                                                                                             TRADE ACTIVITY,
INSTANT EXPRESS               1277 MT READ BLVD                                  ROCHESTER        NY            14606        N/A             VARIOUS DATES                         X                                               $583.33
                                                                                                                                             TRADE ACTIVITY,
INTEGRA/ELI                   UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $6,689.35
                                                                                                                                             TRADE ACTIVITY,
INTEGRATED DATA STORAGE LLC   UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $214,122.34
                                                                                                                                             TRADE ACTIVITY,
INTELLIGENT FIBER NETWORK     5520 W 76TH ST                                     INDIANAPOLIS     IN            46268        N/A             VARIOUS DATES                         X                                               $509.13
                              135 N MERAMEC AVE STE                                                                                          TRADE ACTIVITY,
INTERCARRIER NETWORKS         500                                                SAINT LOUIS      MO            63105-3751 N/A               VARIOUS DATES                         X                                           $146,187.09
                                                                                                                                             TRADE ACTIVITY,
INTERFACE SECURITY SYSTEMS LLC 8339 SOLUTIONS CENTER                             CHICAGO          IL            60677-8003 N/A               VARIOUS DATES                         X                                               $171.77
INTERNATIONAL BUILDING                                                                                                                       TRADE ACTIVITY,
SERVICE                        UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $290.17
INTERNATIONAL DATA                                                                                                                           TRADE ACTIVITY,
CORPORATION                    PO BOX 3580                                       BOSTON           MA            02241-3580 N/A               VARIOUS DATES                         X                                            $26,868.75
                               9325 UPTOWN DR STE                                                                                            TRADE ACTIVITY,
INTERNATIONAL RESOURCE         900                                               INDIANAPOLIS     IN            46256        N/A             VARIOUS DATES                         X                                             $3,764.36
                               9325 UPTOWN DR STE                                                                                            TRADE ACTIVITY,
INTERNATIONAL RESOURCES INC 900                                                  INDIANAPOLIS     IN            46256        N/A             VARIOUS DATES                         X                                                   $46.00
                               9325 UPTOWN DR STE                                                                                            TRADE ACTIVITY,
INTERNATIONAL RESOURCES INC 900                                                  INDIANAPOLIS     IN            46256        N/A             VARIOUS DATES                         X                                             $1,665.39




                                                                                                  70 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 90 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
           Creditor Name               Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
INTERPRETEK                     75 HIGHPOWER RD                                     ROCHESTER        NY            14623-3435 N/A               VARIOUS DATES                         X                                               $295.00
                                                                                                                                                TRADE ACTIVITY,
INTERSTATE ALL BATTERY CENTER   822 BERRY CT                                        UPLAND           CA            91786-8439 N/A               VARIOUS DATES                         X                                               $755.65
                                                                                                                                                TRADE ACTIVITY,
INTERSTATE ALL BATTERY CENTER   822 BERRY CT                                        UPLAND           CA            91786-8439 N/A               VARIOUS DATES                         X                                             $1,494.86
INTERSTATE AUTO PARTS                                                                                                                           TRADE ACTIVITY,
WAREHOUS                        2545 25TH STREET SE                                 SALEM            OR            12096        N/A             VARIOUS DATES                         X                                             $1,422.04
                                                                                                                                                TRADE ACTIVITY,
INTERSTATE BATTERIES OF SAN     GABRIEL VALLEY            1440 ARROW HWY #A         IRWINDALE        CA            91706        N/A             VARIOUS DATES                         X                                               $912.48
                                                                                                                                                TRADE ACTIVITY,
INTERSTATE WASTE SERVICES       PO BOX 554744                                       DETROIT          MI            48255-4744 N/A               VARIOUS DATES                         X                                             $2,246.22
                                                                                                                                                TRADE ACTIVITY,
INTRADO LIFE & SAFETY           UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $241,766.95
                                                                                                                                                TRADE ACTIVITY,
INTRALINKS INC                  PO BOX 392134                                       PITTSBURGH       PA            15251-9134 N/A               VARIOUS DATES                         X                                             $3,122.69
                                                                                                                                                TRADE ACTIVITY,
INYO COUNTY WATER SYSTEM        PO DRAWER Q                                         INDEPENDENCE     CA            93545        N/A             VARIOUS DATES                         X                                                   $73.92
                                                                                                                                                TRADE ACTIVITY,
INYOKERN CSD                    PO BOX 1418                                         INYOKERN         CA            93527        N/A             VARIOUS DATES                         X                                                   $20.97
                                7760 OFFICE PLAZA DRIVE                             WEST DES                                                    TRADE ACTIVITY,
IOWA NETWORK SERVICES           SOUTH                                               MOINES           IA            50266        N/A             VARIOUS DATES                         X                                            $27,974.80
                                15311 COLLECTION                                                                                                TRADE ACTIVITY,
IRON MOUNTAIN                   CENTER DRIVE                                        CHICAGO          IL            60693-0100 N/A               VARIOUS DATES                         X                                             $2,488.45
                                                                                                                                                TRADE ACTIVITY,
IRVINE COMPANY                  UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $161.48
                                                                                                                                                TRADE ACTIVITY,
ISI COMMERCIAL REFRIGERATION L PO BOX 654020                                        DALLAS           TX            75265        N/A             VARIOUS DATES                         X                                               $490.38
                                                                                                                                                TRADE ACTIVITY,
ISON AUTOMOTIVE REPAIR LLC      PO BOX 333                                          SHOW LOW         AZ            85902        N/A             VARIOUS DATES                         X                                               $137.01
                                                                                                                                                TRADE ACTIVITY,
ISTREAM COMMUNICATIONS          92 DILLEY ST                                        FORTY FORT       PA            18704        N/A             VARIOUS DATES                         X                                               $390.00
                                1169 PITTSFORD VICTOR                                                                                           TRADE ACTIVITY,
ITX CORP                        ROAD                      BUILDING 3 SUITE 100      PITTSFORD        NY            14534        N/A             VARIOUS DATES                         X                                               $250.00
                                                                                                                                                TRADE ACTIVITY,
IYONA FREELAND                  UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $417.00
                                                                                                                                                TRADE ACTIVITY,
JACK WILLIAMS TI                UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,190.52
                                                                                                                                                TRADE ACTIVITY,
JACKSON CO WATER UTILITY, IN    P.O. BOX 56                                         BROWNSTOWN       IN            47220        N/A             VARIOUS DATES                         X                                                   $60.19
JACKSON COUNTY REG. SEWER                                                                                                                       TRADE ACTIVITY,
DISTRICT                        PO BOX 22                                           FREETOWN         IN            47235        N/A             VARIOUS DATES                         X                                                   $27.95
JACKSON COUNTY WATER                                                                                                                            TRADE ACTIVITY,
COMPANY, INC.                   PO BOX 309                                          JACKSON          OH            45640-0309 N/A               VARIOUS DATES                         X                                                   $63.08
                                                                                                                                                TRADE ACTIVITY,
JACKSON DISPOSAL, LLC           1311-35TH AVE                                       SEATON           IL            61476        N/A             VARIOUS DATES                         X                                                   $73.38




                                                                                                     71 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 91 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name               Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
JACKSON ELECTRIC COOP, TX     P.O. BOX 1189                                     EDNA             TX            77957        N/A             VARIOUS DATES                         X                                               $440.43
                              200 WEST DOUGLAS
JACKSONVILLE MUNICIPAL        WATER & SEWER,                                                                                                TRADE ACTIVITY,
UTILITIES,IL                  MUNICIPAL BUILDING                                JACKSONVILLE     IL            62650-2094 N/A               VARIOUS DATES                         X                                                   $69.54
                                                                                                                                            TRADE ACTIVITY,
JACOB STROHM                  P O BOX 725                                       JACKSON          CA            95642        N/A             VARIOUS DATES                         X                                               $397.00
                                                                                                                                            TRADE ACTIVITY,
JAGUAR FUELING SERVICES LLC   8515 E NORTH BELT                                 HUMBER           TX            77396        N/A             VARIOUS DATES                         X                                             $1,692.90
JAKES TOWING & HEAVY                                                                                                                        TRADE ACTIVITY,
RECOVERY                      4378 STATE HIGHWAY 23                             NORWICH          NY            13815        N/A             VARIOUS DATES                         X                                               $432.00
                                                                                                                                            TRADE ACTIVITY,
JAMES G STEMPLE               1155 GRANGE HALL RD                               AURORA           WV            26705        N/A             VARIOUS DATES                         X                                               $700.00
                                                                                                                                            TRADE ACTIVITY,
JAMES N BROWN                 597 NEAL ROAD                                     CANTONMENT       FL            32533        N/A             VARIOUS DATES                         X                                               $206.88
                                                                                                                                            TRADE ACTIVITY,
JANE M GUTKNECHT              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $63.51
                                                                                                                                            TRADE ACTIVITY,
JANESVILLE UTILITIES, MN      PO BOX O                                          JANESVILLE       MN            56048        N/A             VARIOUS DATES                         X                                             $1,921.69
                                                                                                                                            TRADE ACTIVITY,
JANET L DEVINE                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $206.68
                                                                                                                                            TRADE ACTIVITY,
JANICE TACKETT                171 SHILLINGBURG RD                               AURORA           WV            26705        N/A             VARIOUS DATES                         X                                               $500.00
                                                                                                                                            TRADE ACTIVITY,
JARED SPURLOCK                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $76.72
JARRELL-SCHWERTNER WATER                                                                                                                    TRADE ACTIVITY,
SUPPLY CORP                   PO BOX 40                                         JARRELL          TX            76537        N/A             VARIOUS DATES                         X                                                   $57.18
                                                                                                                                            TRADE ACTIVITY,
JASPER MUNICIPAL UTILITIES    PO BOX 750                                        JASPER           IN            47547-0750 N/A               VARIOUS DATES                         X                                            $13,653.61
                                                                                                                                            TRADE ACTIVITY,
JAVITCH BLOCK &               UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $421.26
                                                                                                                                            TRADE ACTIVITY,
JAY BURTON LOVEL              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,125.00
                                                                                                                                            TRADE ACTIVITY,
JAY COUNTY REMC               PO BOX 904                                        PORTLAND         IN            47371        N/A             VARIOUS DATES                         X                                               $208.36
                                                                                                                                            TRADE ACTIVITY,
JAYME YAZZIE                  UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                            TRADE ACTIVITY,
JEFFERSON COUNTY WATER, OH    P.O. BOX 2579                                     WINTERSVILLE     OH            43953        N/A             VARIOUS DATES                         X                                                   $33.79
                                                                                                                                            TRADE ACTIVITY,
JEFFREY CLARK                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $55.00
JEMEZ MOUNTAINS ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOP-PO 2999                  PO BOX 2999                                       ESPANOLA         NM            87532-4999 N/A               VARIOUS DATES                         X                                               $908.61
                                                                                                                                            TRADE ACTIVITY,
JENKINSVILLE WATER CO. INC    12924 STATE HWY 213                               JENKINSVILLE     SC            29065        N/A             VARIOUS DATES                         X                                                   $40.10
                                                                                                                                            TRADE ACTIVITY,
JENNE DISTRIBUTORS            PO BOX 639629                                     CINCINNATI       OH            45263-9629 N/A               VARIOUS DATES                         X                                               $725.20




                                                                                                 72 of 140
                                                        20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 92 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                  Address1               Address2                   City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
JENNIFER AUSTIN                  UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                                TRADE ACTIVITY,
JENNIFER REINING                 UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $106.99
                                                                                                                                                TRADE ACTIVITY,
JENNIFER ZUMARRA                 UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $95.68
                                                                                                                                                TRADE ACTIVITY,
JEREMY CHEE                      UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
JEWETT CITY DPU-ELECTRIC                                                                                                                        TRADE ACTIVITY,
DIVISION                         9 EAST MAIN STREET                                JEWETT CITY       CT            06351        N/A             VARIOUS DATES                         X                                             $4,465.48
                                                                                                                                                TRADE ACTIVITY,
JEWETT CITY WATER CO, CT         P.O. BOX 1088                                     ENFIELD           CT            06083-1088 N/A               VARIOUS DATES                         X                                                   $45.10
                                                                                                                                                TRADE ACTIVITY,
JIM FRAZIER FOR                  UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,000.00
                                                                                                                                                TRADE ACTIVITY,
JIMMY FLOYD                      1954 WHITMER RD                                   HARMAN            WV            26270        N/A             VARIOUS DATES                         X                                             $2,200.00
                                                                                                                                                TRADE ACTIVITY,
JIMS GROUND MAINTENANCE          1225 FRONT ST, APT 3                              LYNDEN            WA            98264        N/A             VARIOUS DATES                         X                                             $2,779.96
                                                                                                                                                TRADE ACTIVITY,
JIMS MILLE LACS DISPOSAL, INC.   205 2ND AVE. N.E.                                 MILACA            MN            56353        N/A             VARIOUS DATES                         X                                                   $46.22
                                                                                                                                                TRADE ACTIVITY,
JOBVITE INC                      DEPT 3726              PO BOX 123726              DALLAS            TX            75312-3726 N/A               VARIOUS DATES                         X                                             $2,608.34
                                                                                                                                                TRADE ACTIVITY,
JO-CARROLL ELECTRIC              P.O. BOX 390                                      ELIZABETH         IL            61028-0390 N/A               VARIOUS DATES                         X                                               $308.21
                                                                                                                                                TRADE ACTIVITY,
JOHN HORWATH / N                 UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $240.00
                                                                                                                                                TRADE ACTIVITY,
JOHN P WOODS LLC             PO BOX 654                                            SLINGERLANDS      NY            12159        N/A             VARIOUS DATES                         X                                               $400.00
JOHNSTON CITY WATER & SEWER,                                                                                                                    TRADE ACTIVITY,
IL                           100 WEST BROADWAY                                     JOHNSTON CITY     IL            62951        N/A             VARIOUS DATES                         X                                               $201.77
                                                                                                                                                TRADE ACTIVITY,
JOHNSTONE SUPPLY                 PO BOX 864652                                     ORLANDO           FL            32886-4652 N/A               VARIOUS DATES                         X                                             $1,170.65
                                 2976 ALHAMBRA DR STE                                                                                           TRADE ACTIVITY,
JON GIBSON CO                    500                                               CAMERON PARK CA                 95682        N/A             VARIOUS DATES                         X                                               $102.55
                                                                                                                                                TRADE ACTIVITY,
JONAH WATER S.U.D.               4050 FM 1660                                      HUTTO             TX            78634-3295 N/A               VARIOUS DATES                         X                                                   $35.43
                                                                                                                                                TRADE ACTIVITY,
JONATHAN BORTH                   UNKNOWN                                           UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $154.19
                                                     4200 BUCKINGHAM RD,                                                                        TRADE ACTIVITY,
JONES LANG LASALLE AMERICAS IN KCS PERMIT DEPARTMENT SUITE 110                     FORT WORTH        TX            76155        N/A             VARIOUS DATES                         X                                            $55,201.88
                                                                                                                                                TRADE ACTIVITY,
JONES RENTAL INC                 1627 CLEVELAND AVE                                ASHLAND           OH            44805        N/A             VARIOUS DATES                         X                                             $1,841.45
                                                                                                                                                TRADE ACTIVITY,
JOSEPH A POLIZZI                 CONSTABLE              1929 E MAIN ST             ROCHESTER         NY            14609        N/A             VARIOUS DATES                         X                                               $176.11
                                                                                                                                                TRADE ACTIVITY,
JOSHUA BASIN WATER DISTRICT      P.O. BOX 675                                      JOSHUA TREE       CA            92252        N/A             VARIOUS DATES                         X                                                   $34.43




                                                                                                     73 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 93 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                Address1              Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
JOURNET PLACE LP               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $61.68
                                                                                                                                           TRADE ACTIVITY,
JRS REPAIR LLC                 915 CHESTNUT ST                                 MOUNT CARMEL IL                62863        N/A             VARIOUS DATES                         X                                               $635.75
                                                                                                                                           TRADE ACTIVITY,
JUDY DINGESS                   UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
JUMP RIVER ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE, INC               PO BOX 99                                       LADYSMITH        WI            54848-0099 N/A               VARIOUS DATES                         X                                               $100.21
                                                                                                                                           TRADE ACTIVITY,
KAITLYN AMOR TER               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $832.35
                                                                                                                                           TRADE ACTIVITY,
KALAMA TELEPHONE CO            P O BOX 1276                                    TENINO           WA            98589-4005 N/A               VARIOUS DATES                         X                                                    $6.31
                                                                                                                                           TRADE ACTIVITY,
KAMLAGER FOR ASS               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                           TRADE ACTIVITY,
KAMRON GRANT                   12655 FLINTRIDGE ST                             VICTORVILLE      CA            92392        N/A             VARIOUS DATES                         X                                               $150.00
KANAWHA FALLS PUBLIC SERVICE                                                                                                               TRADE ACTIVITY,
DIST                           P.O. BOX 448                                    GAULEY BRIDGE WV               25085        N/A             VARIOUS DATES                         X                                                   $27.76
                                                                                                                                           TRADE ACTIVITY,
KANAWHA RIVER RA            UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $750.00
                            8605 47TH ST NE ATTN:                                                                                          TRADE ACTIVITY,
KANDIYOHI POWER COOPERATIVE ELECTRIC DEPT                                      SPICER           MN            56288-0040 N/A               VARIOUS DATES                         X                                             $1,531.50
                                                                                                                                           TRADE ACTIVITY,
KANKAKEE VALLEY R E M C        P.O. BOX 157                                    WANATAH          IN            46390        N/A             VARIOUS DATES                         X                                               $946.40
                                                                                                                                           TRADE ACTIVITY,
KANOSH TOWN, UT                PO BOX 9                                        KANOSH           UT            84637        N/A             VARIOUS DATES                         X                                               $102.71
                                                                                                                                           TRADE ACTIVITY,
KATHERINE MILLER               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $142.17
                               C/O MORROW                                                                                                  TRADE ACTIVITY,
KB HOME COASTAL INC            MANAGEMENT            1130 VIA CALLEJON         SAN CLAMENTE     CA            92673        N/A             VARIOUS DATES                         X                                             $4,594.20
                                                                                                                                           TRADE ACTIVITY,
KEAYS M SANDRA                 UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $97.74
                                                                                                                                           TRADE ACTIVITY,
KELLEY IMAGING SYSTEMS INC     22710 72ND AVE S                                KENT             WA            98032        N/A             VARIOUS DATES                         X                                                   $84.70
                                                     8750 N CENTRAL EXPWY,                                                                 TRADE ACTIVITY,
KELLY CROSSING                 C/O SIMC              STE 1010              DALLAS               TX            75231        N/A             VARIOUS DATES                         X                                               $318.01
                                                                                                                                           TRADE ACTIVITY,
KELLY JARRETT                  UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                           TRADE ACTIVITY,
KENNETH E VOIT                 206 W MAIN ST                                   ROMNEY           WV            26757        N/A             VARIOUS DATES                         X                                               $375.00
                                                                                                                                           TRADE ACTIVITY,
KENT WATER COMPANY, IN         PO BOX 336                                      HANOVER          IN            47243        N/A             VARIOUS DATES                         X                                                   $28.81
                                                                                                                                           TRADE ACTIVITY,
KENWOOD WATER COMPANY          4984 SONOMA HWY                                 SANTA ROSA       CA            95409-4247 N/A               VARIOUS DATES                         X                                               $232.97
                                                                                                                                           TRADE ACTIVITY,
KENYON MUNICIPAL UTILITIES, MN 709 2ND ST                                      KENYON           MN            55946-1339 N/A               VARIOUS DATES                         X                                             $1,090.72




                                                                                                74 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 94 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name               Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
KERASTYN LYNN ACRES           UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $29.97
                                                                                                                                           TRADE ACTIVITY,
KERMIT WATER AND SEWER        P.O. BOX 385                                     KERMIT           WV            25674        N/A             VARIOUS DATES                         X                                                   $35.14
                                                                                                                                           TRADE ACTIVITY,
KERNVILLE UNION               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,774.34
                                                                                                                                           TRADE ACTIVITY,
KEVIN MULLIN FOR              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                           TRADE ACTIVITY,
KEY CHEVROLET                 660 S MAIN ST                                    MIDDLETOWN       CT            06457        N/A             VARIOUS DATES                         X                                               $737.49
                                                                                                                                           TRADE ACTIVITY,
KEY OWNER LLC                 111 TOWNE ST                                     STAMFORD         CT            06902        N/A             VARIOUS DATES                         X                                               $176.49
                                                                                                                                           TRADE ACTIVITY,
KEYS RENTAL MANA              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,473.33
                                                                                                                                           TRADE ACTIVITY,
KG MYERS                      UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $40,692.11
KINGSBURY GENERAL                                                                                                                          TRADE ACTIVITY,
IMPROVEMENT DISTRICT          P.O. BOX 2220                                    STATELINE        NV            89449        N/A             VARIOUS DATES                         X                                                   $89.98
                                                                                                                                           TRADE ACTIVITY,
KINGSLAND MUD, TX            P.O. BOX 748                                      KINGSLAND        TX            78639-0748 N/A               VARIOUS DATES                         X                                                   $12.55
KINGSLAND WATER SUPPLY CORP,                                                                                                               TRADE ACTIVITY,
TX                           P.O. BOX 73                                       KINGSLAND        TX            78639-0073 N/A               VARIOUS DATES                         X                                                   $25.00
                                                                                                                                           TRADE ACTIVITY,
KINGWOOD WATER WORKS          313 TUNNELTON STREET                             KINGWOOD         WV            26537        N/A             VARIOUS DATES                         X                                               $204.28
                                                                                                                                           TRADE ACTIVITY,
KLEIN EQUIPMENT               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,389.52
                                                                               ROUND                                                       TRADE ACTIVITY,
KLEIN EQUIPMENT SERVICES      PO BOX 366                                       MOUNTAIN         CA            96084        N/A             VARIOUS DATES                         X                                               $310.46
                                                                                                                                           TRADE ACTIVITY,
KM TELECOM                    18 2ND AVE NW                                    KASSON           MN            55944-1491 N/A               VARIOUS DATES                         X                                               $187.63
                                                                                                                                           TRADE ACTIVITY,
KNOX COUNTY WATER INC         654 N ANSON RD                                   VINCENNES        IN            47591        N/A             VARIOUS DATES                         X                                                   $18.70
KNOX ENERGY COOPERATIVE                                                                                                                    TRADE ACTIVITY,
ASSOCIATION, INC              PO BOX 94608                                     CLEVELAND        OH            44101-4608 N/A               VARIOUS DATES                         X                                                   $23.21
                                                                                                                                           TRADE ACTIVITY,
KNUDTSEN CHEVROLET            1900 E POLSTON                                   POST FALLS       ID            83854        N/A             VARIOUS DATES                         X                                                   $23.71
                              1500 MORNING GLORY                                                                                           TRADE ACTIVITY,
KOCOUREK CHEVROLET            LANE                                             WAUSAU           WI            54401        N/A             VARIOUS DATES                         X                                                   $19.48
                                                                                                                                           TRADE ACTIVITY,
KONECRANES INC                PO BOX 644994                                    PITTSBURGH       PA            15264-1807 N/A               VARIOUS DATES                         X                                               $541.00
                                                                                                                                           TRADE ACTIVITY,
KOOTENAI ELECTRIC COOPERATIVE 2451 W DAKOTA AVE                                HAYDEN           ID            83835        N/A             VARIOUS DATES                         X                                             $4,200.00
                                                                                                                                           TRADE ACTIVITY,
KOSCIUSKO R E M C             PO BOX 4838                                      WARSAW           IN            46581-4838 N/A               VARIOUS DATES                         X                                               $516.01
                                                                                                                                           TRADE ACTIVITY,
KRISTI PERKINS (HENSLEY)      UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58




                                                                                                75 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 95 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                 Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
KUB-KNOXVILLE UTILITIES BOARD   P.O. BOX 59017                                     KNOXVILLE        TN            37950-9017 N/A               VARIOUS DATES                         X                                             $9,420.37
                                                                                                                                               TRADE ACTIVITY,
KURTS COMPLETE A                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $703.25
                                                                                                                                               TRADE ACTIVITY,
LA COUNTY WATERWORKS            260 E AVENUE K8                                    LANCASTER        CA            93535-4527 N/A               VARIOUS DATES                         X                                               $262.06
                                                                                                                                               TRADE ACTIVITY,
LA GRANGE UTILITIES             155 E COLORADO ST                                  LA GRANGE        TX            78945-2201 N/A               VARIOUS DATES                         X                                             $2,405.16
                                                                                                                                               TRADE ACTIVITY,
LAFAYETTE BOTTLED GAS           PO BOX 173940                                      DENVER           CO            80217-3940 N/A               VARIOUS DATES                         X                                               $123.22
LAGOON ESTATES WATER                                                                                                                           TRADE ACTIVITY,
COMPANY                         2600 N 44TH ST #203                                PHOENIX          AZ            85008        N/A             VARIOUS DATES                         X                                                    $8.82
LAGUNA BEACH COUNTY WATER                                                                                                                      TRADE ACTIVITY,
DISTRICT                        P.O. BOX 987                                       LAGUNA BEACH     CA            92652        N/A             VARIOUS DATES                         X                                               $206.60
                                                                                                                                               TRADE ACTIVITY,
LAKE ARROWHEAD CSD              P.O. BOX 700                                       LAKE ARROW       CA            92352        N/A             VARIOUS DATES                         X                                               $548.30
                                                                                                                                               TRADE ACTIVITY,
LAKE CHELAN COMM                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,296.00
                                                                                                                                               TRADE ACTIVITY,
LAKE COUNTRY POWER, MN          8535 PARK RIDGE DR                                 MOUNTAIN IRON MN               55768        N/A             VARIOUS DATES                         X                                            $13,803.19
LAKE EGYPT WATER AND SEWER                                                                                                                     TRADE ACTIVITY,
DISTRICT                        11484 LAKE OF EGYPT RD                             MARION           IL            62959        N/A             VARIOUS DATES                         X                                                   $28.60
                                                                                                                                               TRADE ACTIVITY,
LAKE HAVASU CITY                PO BOX 80016                                       PRESCOTT         AZ            86304-8016 N/A               VARIOUS DATES                         X                                               $172.86
LAKE HEMET MUNICIPAL WATER                                                                                                                     TRADE ACTIVITY,
DISTRICT                        P.O. BOX 5039                                      HEMET            CA            92544-0039 N/A               VARIOUS DATES                         X                                               $216.63
LAKE POWELL RESORTS &                                                              O ARAMARK                                                   TRADE ACTIVITY,
MARINAS                         PO BOX 1926 C                                      PAGE             AZ            86040        N/A             VARIOUS DATES                         X                                                   $27.42
                                                                                                                                               TRADE ACTIVITY,
LAKE SHORE FORD                 244 MELTON RD                                      CHESTERTON       IN            46304        N/A             VARIOUS DATES                         X                                             $1,798.37
                                                                                                                                               TRADE ACTIVITY,
LAKEFIELD PUBLIC UTILITIES      PO BOX 900                                         LAKEFIELD        MN            56150        N/A             VARIOUS DATES                         X                                               $544.64
LAKELAND ELECTRIC/CITY OF                                                                                                                      TRADE ACTIVITY,
LAKELAND,FL                     P.O. BOX 32006                                     LAKELAND         FL            33802-2006 N/A               VARIOUS DATES                         X                                            $52,819.99
LAKELAND SANITARY DISTRICT                                                                                                                     TRADE ACTIVITY,
NO.1                            8780 MORGAN ROAD                                   MINOCQUA         WI            54548-9797 N/A               VARIOUS DATES                         X                                                   $84.18
                                                                                                                                               TRADE ACTIVITY,
LAKEPOINTE RESID                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $217.39
                                                                                                                                               TRADE ACTIVITY,
LAMOILLE WATER USERS, INC       PO BOX 281203                                      LAMOILLE         NV            89828        N/A             VARIOUS DATES                         X                                                   $95.83
                                                                                                                                               TRADE ACTIVITY,
LANA ROBINSON                   UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
LAND O' LAKES SANITARY DISTRICT                                                                                                                TRADE ACTIVITY,
1                               PO BOX 246                                         LAND O' LAKES    WI            54540        N/A             VARIOUS DATES                         X                                                   $61.40
LAND PROJECTS MUTUAL WATER                                                                                                                     TRADE ACTIVITY,
CO.                             8810 W AVE E-8                                     ANTELOPE ACRES CA              93536-8783 N/A               VARIOUS DATES                         X                                                   $37.66




                                                                                                    76 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 96 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                Address1              Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
LANDMARK LAKEWAY               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $167.97
LANDMARK SERVICES                                                                                                                          TRADE ACTIVITY,
COOPERATIVE                    PO BOX 277                                      COTTAGE GROVE WI               53527-0277 N/A               VARIOUS DATES                         X                                               $392.74
                                                                                                                                           TRADE ACTIVITY,
LANDMARK SERVICES LLC          2776 ELGIN ROAD NE                              MOSES LAKE       WA            98837        N/A             VARIOUS DATES                         X                                             $3,211.82
                                                                                                                                           TRADE ACTIVITY,
LANDMAX DATA SYSTEMS INC       5919 E HENRIETTA RD                             RUSH             NY            14543        N/A             VARIOUS DATES                         X                                             $3,270.24
                                                                                                                                           TRADE ACTIVITY,
LANDON BARKER                  UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $491.63
                                                                                                                                           TRADE ACTIVITY,
LANGUAGE LINE SERVICES INC     PO BOX 202564                                   DALLAS           TX            75320-2564 N/A               VARIOUS DATES                         X                                           $132,789.50
LANSING BOARD OF WATER &                                                                                                                   TRADE ACTIVITY,
LIGHT                          P.O. BOX 13007                                  LANSING          MI            48901-3007 N/A               VARIOUS DATES                         X                                               $620.75
                                                                                                                                           TRADE ACTIVITY,
LARA ADKINS                    UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                           TRADE ACTIVITY,
LARRY PUCCIO LLC               PO BOX 327                                      FAIRMONT         WV            26555        N/A             VARIOUS DATES                         X                                             $6,360.00
                                                                                                                                           TRADE ACTIVITY,
LASSEN MUNICIPAL UTIL DIST   65 SOUTH ROOP ST                                  SUSANVILLE       CA            96130        N/A             VARIOUS DATES                         X                                            $15,178.92
LAURENS COMMISSION OF PUBLIC                                                                                                               TRADE ACTIVITY,
WORKS - SC                   PO BOX 580476                                     CHARLOTTE        NC            28258-0476 N/A               VARIOUS DATES                         X                                             $6,971.13
                                                                                                                                           TRADE ACTIVITY,
LAURENS ELECTRIC COOPERATIVE   P.O. BOX 967                                    LAURENS          SC            29360        N/A             VARIOUS DATES                         X                                             $3,241.15
                                                                                                                                           TRADE ACTIVITY,
LAVALLE TEL                    UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $28.00
                                                                                                                                           TRADE ACTIVITY,
LAWSON PRODUCTS INC            PO BOX 809401                                   CHICAGO          IL            60680-9401 N/A               VARIOUS DATES                         X                                               $427.87
LAYTONVILLE COUNTY WATER                                                                                                                   TRADE ACTIVITY,
DISTRICT, CA                   PO BOX 32                                       LAYTONVILLE      CA            95454        N/A             VARIOUS DATES                         X                                                   $16.63
LEACOCK TOWNSHIP SEWER                                                                                                                     TRADE ACTIVITY,
AUTHORITY                      PO BOX 558                                      INTERCOURSE      PA            17534        N/A             VARIOUS DATES                         X                                               $240.00
                                                                                                                                           TRADE ACTIVITY,
LEAF                           PO BOX 5066                                     HARTFORD         CT            06115-5066 N/A               VARIOUS DATES                         X                                               $100.00
LEAGUE FOR THE BLIND AND                                                                                                                   TRADE ACTIVITY,
DISABLED                       5821 S ANTHONY BLVD                             FORT WAYNE       IN            46816        N/A             VARIOUS DATES                         X                                             $1,400.00
                                                                               RICHLAND                                                    TRADE ACTIVITY,
LEE CLARSON                    411 EAST STREET                                 CENTER           WI            53581        N/A             VARIOUS DATES                         X                                             $1,100.00
                                                                                                                                           TRADE ACTIVITY,
LEE COUNTY WATER SUPPLY CORP P.O. BOX 8                                        GIDDINGS         TX            78942        N/A             VARIOUS DATES                         X                                                   $24.74
LEE CTY. FRESH WATER SUPPLY                                                                                                                TRADE ACTIVITY,
DIST. #1                     PO BOX 74                                         DIME BOX         TX            77853        N/A             VARIOUS DATES                         X                                                   $52.12
                                                                                                                                           TRADE ACTIVITY,
LEESPORT AUTHORITY, PA         PO BOX 201                                      LEESPORT         PA            19533        N/A             VARIOUS DATES                         X                                               $184.46
                                                                                                                                           TRADE ACTIVITY,
LEFFLER ENERGY                 PO BOX 28335                                    NEWARK           NJ            07101-3116 N/A               VARIOUS DATES                         X                                               $401.33




                                                                                                77 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 97 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
LEGACY POWER SYS               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $950.25
                                                                                                                                               TRADE ACTIVITY,
LEHIGH GAS WHOLE               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $506.00
LENNAR HOMES OF CALIFORNIA     24551 RAYMOND WAY,                                                                                              TRADE ACTIVITY,
INC                            SUITE 100                                           LAKE FOREST      CA            92630        N/A             VARIOUS DATES                         X                                            $32,653.85
LENOIR CITY UTILITIES BOARD                                                                                                                    TRADE ACTIVITY,
(LCUB)                         P.O. BOX 449                                        LENOIR CITY      TN            37771        N/A             VARIOUS DATES                         X                                                   $85.97
                                                                                                                                               TRADE ACTIVITY,
LENOX GAS SYSTEMS, IA          200 S MAIN ST                                       LENOX            IA            50851        N/A             VARIOUS DATES                         X                                                   $23.96
                                                                                                                                               TRADE ACTIVITY,
LENOX MUNICIPAL UTILITIES      205 S MAIN ST                                       LENOX            IA            50851-1241 N/A               VARIOUS DATES                         X                                               $477.04
                                                                                                                                               TRADE ACTIVITY,
LEON WILLIAMS               UNKNOWN                                                UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $81.78
LES SCHWAB WAREHOUSE CENTER ATTN CENTRAL BILLED                                                                                                TRADE ACTIVITY,
IN                          DEPT                         PO BOX 7125               BEND             OR            97708        N/A             VARIOUS DATES                         X                                             $4,570.61
                                                                                                                                               TRADE ACTIVITY,
LETICIA GONZALEZ               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $125.00
                                                                                                                                               TRADE ACTIVITY,
LEWISVILLE SENIO               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $689.68
LEXINGTON MUNICIPAL PLANTS,                                                                                                                    TRADE ACTIVITY,
TX                             PO BOX 56                                           LEXINGTON        TX            78947        N/A             VARIOUS DATES                         X                                               $246.25
                                                                                                                                               TRADE ACTIVITY,
LEXISNEXIS A DIV OF RELX INC   PO BOX 9584                                         NEW YORK         NY            10087-4584 N/A               VARIOUS DATES                         X                                            $12,513.90
                                                                                                                                               TRADE ACTIVITY,
LEXISNEXIS RISK SOLUTIONS      28330 NETWORK PLACE                                 CHICAGO          IL            60673-1283 N/A               VARIOUS DATES                         X                                               $162.19
                               3157 ROYAL DRIVE, SUITE                                                                                         TRADE ACTIVITY,
LIAISON TECHNOLOGIES INC       200                                                 ALPHARETTA       GA            30022        N/A             VARIOUS DATES                         X                                           $127,603.87
                                                                                                                                               TRADE ACTIVITY,
LIBERTY CMS INC                17818 60TH AVE W                                    LYNNWOOD         WA            98037        N/A             VARIOUS DATES                         X                                            $11,476.14
                                                                                                                                               TRADE ACTIVITY,
LIBERTY PARTS TEAM INC         PO BOX 905                                          MANITOWOC        WI            54221        N/A             VARIOUS DATES                         X                                            $14,666.67
                               75 REMITTANCE DR STE                                                                                            TRADE ACTIVITY,
LIBERTY UTILITIES MIDSTATES    1741                                                CHICAGO          IL            60675-1741 N/A               VARIOUS DATES                         X                                               $543.15
                                                                                                                                               TRADE ACTIVITY,
LIBERTY UTILITIES/6005         PO BOX 6005                                         ARTESIA          CA            90702-6005 N/A               VARIOUS DATES                         X                                               $993.77
                               PO BOX 80374
                               CALIFORNIA PACIFIC                                  CITY OF                                                     TRADE ACTIVITY,
LIBERTY UTILITIES/80374        ELECTRIC CO                                         INDUSTRY         CA            91716-8374 N/A               VARIOUS DATES                         X                                             $1,394.31
                                                                                                                                               TRADE ACTIVITY,
LIFELINE DATA CENTERS          PO BOX 448                                          CONNERSVILLE     IN            47331        N/A             VARIOUS DATES                         X                                             $1,840.36
                               921 SW WASHINGTON ST                                                                                            TRADE ACTIVITY,
LIGHTSPEED NETWORKS            STE 370                                             PORTLAND         OR            97205        N/A             VARIOUS DATES                         X                                            $18,809.15
                                                                                                                                               TRADE ACTIVITY,
LIGONIER TELEPHONE CO INC      414 S CAVIN ST                                      LIGONIER         IN            46767        N/A             VARIOUS DATES                         X                                                   $71.33
                                                                                                                                               TRADE ACTIVITY,
LILAJABER CONSULTING           928 NORTH MONROE ST                                 TALLAHASSEE      FL            32303        N/A             VARIOUS DATES                         X                                            $10,000.00




                                                                                                    78 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 98 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
           Creditor Name                  Address1          Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
LINCOLN PSD                    PO BOX 38                                       ALUM CREEK       WV            25003-0038 N/A               VARIOUS DATES                         X                                                   $62.87
                                                                                                                                           TRADE ACTIVITY,
LINDA GIBBS                    UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $51.50
                                                                                                                                           TRADE ACTIVITY,
LINDA M MCCARTHY               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $52.77
                                                                                                                                           TRADE ACTIVITY,
LINDEN COUNTY WATER DISTRICT PO BOX 595                                        LINDEN           CA            95236        N/A             VARIOUS DATES                         X                                                   $88.48
                                                                                                                                           TRADE ACTIVITY,
LING LING CHANG                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                                                                                                                           TRADE ACTIVITY,
LINKTIGER INC                  56 MUNRO BLVD                                   TORONTO          ONT           M2P 1C2      N/A             VARIOUS DATES                         X                                             $1,089.00
                                                                                                                                           TRADE ACTIVITY,
LISA COX                       UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $121.94
                                                                                                                                           TRADE ACTIVITY,
LIVCO WATER COMPANY            PO BOX 85160                                    TUCSON           AZ            85754        N/A             VARIOUS DATES                         X                                                   $14.92
                                                                                                                                           TRADE ACTIVITY,
LOCUST STREET SOLUTIONS LLC    2008 HILLYER PI NW                              WASHINGTON       DC            20009        N/A             VARIOUS DATES                         X                                            $17,500.00
LOGAN COUNTY PUBLIC SERVICE                                                                                                                TRADE ACTIVITY,
DISTRICT                       P.O. BOX 506                                    LOGAN            WV            25601        N/A             VARIOUS DATES                         X                                               $131.69
LOGANSPORT MUNICIPAL                                                                                                                       TRADE ACTIVITY,
UTILITIES                      SIXTH AND BROADWAY                              LOGANSPORT       IN            46947        N/A             VARIOUS DATES                         X                                            $13,497.99
                                                                                                                                           TRADE ACTIVITY,
LONG HILL FARM C               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $150.00
                                                                                                                                           TRADE ACTIVITY,
LONG LINES INTERNET            PO BOX 38                                       SERGEANT BLUFF IA              51054        N/A             VARIOUS DATES                         X                                               $137.51
                                                                                                                                           TRADE ACTIVITY,
LOOP HI WAY TOWING             28609 SE ORIENT DR                              GRESHAM          OR            97080        N/A             VARIOUS DATES                         X                                               $200.00
LORAIN-MEDINA RURAL ELECTRIC   PO BOX 464 PAYMENT                                                                                          TRADE ACTIVITY,
CO-OP.                         PROCESSING CENTER                               ATTICA           OH            44807-0464 N/A               VARIOUS DATES                         X                                                   $59.86
LORCO-LORAIN COUNTY RURAL                                                                                                                  TRADE ACTIVITY,
WASTWATER DIST                 PO BOX 157                                      AVON LAKE        OH            44012        N/A             VARIOUS DATES                         X                                               $103.00
                                                                                                                                           TRADE ACTIVITY,
LORETTA BROCK                  UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $264.08
LOS ALAMOS COMMUNITY           82 NORTH ST JOSEPH                                                                                          TRADE ACTIVITY,
SERVICES DISTRICT              STREET PO BOX 675                               LOS ALAMOS       CA            93440        N/A             VARIOUS DATES                         X                                               $101.03
LOS ANGELES DEPT OF WATER &                                                                                                                TRADE ACTIVITY,
POWER/30808                    P.O. BOX 30808                                  LOS ANGELES      CA            90030-0808 N/A               VARIOUS DATES                         X                                           $137,646.01
                                                                                                                                           TRADE ACTIVITY,
LOUP POWER DISTRICT            2404 15TH STREET                                COLUMBUS         NE            68602        N/A             VARIOUS DATES                         X                                             $8,889.93
LOUP VALLEYS RURAL PUBLIC                                                                                                                  TRADE ACTIVITY,
POWER DIST                     606 S ST                                        ORD              NE            68862        N/A             VARIOUS DATES                         X                                               $110.56
LOWCOUNTRY REGIONAL WATER                                                                                                                  TRADE ACTIVITY,
SYSTEM                         PO BOX 647                                      HAMPTON          SC            29924        N/A             VARIOUS DATES                         X                                                   $89.63
                                                                                                                                           TRADE ACTIVITY,
LUCERNE VALLEY U               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $24,029.46




                                                                                                79 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 99 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                 Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
LUSK DISPOSAL SERVICE, INC     P.O. BOX 300                                        BLUEFIELD        WV            24701        N/A             VARIOUS DATES                         X                                             $2,053.47
LUTTRELL-BLAINE-CORRYTON                                                                                                                       TRADE ACTIVITY,
UTILITY DIST                   P.O. BOX 27                                         LUTTRELL         TN            37779        N/A             VARIOUS DATES                         X                                                   $22.22
                                                                                                                                               TRADE ACTIVITY,
LYA INTERNATIONAL INC          2015 PEEL ST, SUITE 425                             MONTREAL         QC            H3A1T8       N/A             VARIOUS DATES                         X                                            $74,241.69
                                                                                                                                               TRADE ACTIVITY,
LYNISA LEAH KING               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
LYON RURAL ELECTRIC                                                                                                                            TRADE ACTIVITY,
COOPERATIVE                    P.O. BOX 629                                        ROCK RAPIDS      IA            51246-0629 N/A               VARIOUS DATES                         X                                               $191.97
                                                                                                                                               TRADE ACTIVITY,
M J SULLIVAN AUT               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $162.02
                                                                                                                                               TRADE ACTIVITY,
M J SULLIVAN AUTO CORNER       452 BROAD STREET                                    NEW LONDON       CT            06320        N/A             VARIOUS DATES                         X                                               $454.52
                                                                                                                                               TRADE ACTIVITY,
MACOMB CITY WATERWORKS         P.O. BOX 377                                        MACOMB           IL            61455        N/A             VARIOUS DATES                         X                                                   $37.90
                                                                                                                                               TRADE ACTIVITY,
MADISON GAS AND ELECTRIC, WI   PO BOX 1231                                         MADISON          WI            53701-1231 N/A               VARIOUS DATES                         X                                               $147.03
MADISON WATER AND SEWAGE,                                                                                                                      TRADE ACTIVITY,
IN                             101 WEST MAIN STREET                                MADISON          IN            47250-3776 N/A               VARIOUS DATES                         X                                               $173.55
                               P.O. BOX 267 ATTN:                                                                                              TRADE ACTIVITY,
MAGIC VALLEY ELECTRIC CO-OP.   SANDRA MARTINEZ                                     MERCEDES         TX            78570        N/A             VARIOUS DATES                         X                                               $488.08
                                                                                                                                               TRADE ACTIVITY,
MAGNUS INVESTMEN               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.99
                                                                                                                                               TRADE ACTIVITY,
MAIENSCHEIN FOR                UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                               TRADE ACTIVITY,
MAILROOM SYSTEMS INC           340 BUTTONWOOD ST                                   WEST READING     PA            19611-1116 N/A               VARIOUS DATES                         X                                               $145.84
                                                                                                                                               TRADE ACTIVITY,
MAIN STREET VILL               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $7.22
MAMMOTH COMMUNITY WATER                                                            MAMMOTH                                                     TRADE ACTIVITY,
DISTRICT                       P.O. BOX 2117                                       LAKES            CA            93546        N/A             VARIOUS DATES                         X                                                   $32.48
MANAGED NETWORK SOLUTIONS                                                          COLLEGE                                                     TRADE ACTIVITY,
INC                            2501 EARL RUDDER FWY S SUITE 100                    STATION          TX            77845        N/A             VARIOUS DATES                         X                                               $233.33
MANCHESTER BOARD OF PUBLIC                                                                                                                     TRADE ACTIVITY,
AFFAIRS OH                     400 PIKE STREET                                     MANCHESTER       OH            45144        N/A             VARIOUS DATES                         X                                                   $81.87
MANSFIELD MUNICIPAL                                                                                                                            TRADE ACTIVITY,
AUTHORITY                      14 S MAIN ST                                        MANSFIELD        PA            16933        N/A             VARIOUS DATES                         X                                                   $24.32
                                                                                                                                               TRADE ACTIVITY,
MANSIONS AT SUNS               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,535.01
                                                                                                                                               TRADE ACTIVITY,
MANSIONS AT TIMB               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,926.18
                                                                                                                                               TRADE ACTIVITY,
MANTA TECHNOLOGIES             8234 BLUE RIVER AVE                                 LITTLETON        CO            80125        N/A             VARIOUS DATES                         X                                             $2,187.73
                                                                                                                                               TRADE ACTIVITY,
MAP COMMUNICATIO               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $326.81




                                                                                                    80 of 140
                                                        20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 100 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
        Creditor Name                   Address1               Address2                   City            State        Zip        Number                Claim                                                               Total Claim
MARCH JOINT POWERS              14205 MERIDIAN PKWY,                                                                                            TRADE ACTIVITY,
AUTHORITY                       STE 140                                            RIVERSIDE         CA            92518        N/A             VARIOUS DATES                         X                                             $1,250.00
                                                                                                                                                TRADE ACTIVITY,
MARCO                           PO BOX 660831                                      DALLAS            TX            75266-0831 N/A               VARIOUS DATES                         X                                            $25,783.33
                                                                                                                                                TRADE ACTIVITY,
MARIA E PISTORIU                UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $112.98
                                                                                                                                                TRADE ACTIVITY,
MARILYN DALBY                   & SUSAN DALBY           448 S ELLA AVE             SANDPOINT         ID            83864        N/A             VARIOUS DATES                         X                                               $200.00
                                                                                                                                                TRADE ACTIVITY,
MARK ALLEN HARSH                1460 GRANGE HALL RD                                EGLON             WV            26716        N/A             VARIOUS DATES                         X                                                   $50.00
                                                                                                                                                TRADE ACTIVITY,
MARK GEHLEY                     UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $150.77
                                PO BOX 122068 DEPT                                                                                              TRADE ACTIVITY,
MARKETO                         2068                                               DALLAS            TX            75312-2068 N/A               VARIOUS DATES                         X                                           $313,139.07
                                                                                                                                                TRADE ACTIVITY,
MARKS TIRE & AUTO SERVICE INC   17650 SE DIVISION ST                               PORTLAND          OR            97236        N/A             VARIOUS DATES                         X                                                   $37.50
                                                                                                                                                TRADE ACTIVITY,
MARQUETTE ADAMS TELEPHONE       PO BOX 45                                          OXFORD            WI            53952-0045 N/A               VARIOUS DATES                         X                                             $1,274.35
                                                                                                                                                TRADE ACTIVITY,
MARQUETTE PRESTO                UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $590.58
                                                        2000 MARKET STREET 22                                                                   TRADE ACTIVITY,
MARSHALL DENNEHEY WARNER        COLEMAN & GOGGIN PC     FL                         PHILADELPHIA      PA            19103        N/A             VARIOUS DATES                         X                                             $4,650.00
                                                                                                                                                TRADE ACTIVITY,
MARSHFIELD UTILITIES - WI       P.O. BOX 670                                       MARSHFIELD        WI            54449-0727 N/A               VARIOUS DATES                         X                                             $5,261.41
                                                                                   WEBSTER                                                      TRADE ACTIVITY,
MARTIN SANITATION, INC.         280 ELK RIVER RD                                   SPRINGS           WV            26288        N/A             VARIOUS DATES                         X                                               $356.33
MARTINDALE WATER SUPPLY                                                                                                                         TRADE ACTIVITY,
CORP.                           PO BOX 175                                         MARTINDALE        TX            78655        N/A             VARIOUS DATES                         X                                                   $37.94
MARTINSBURG SERVICE CENTER                                                                                                                      TRADE ACTIVITY,
LLC                             123 RELIANCE ROAD                                  MARTINSBURG       WV            25403        N/A             VARIOUS DATES                         X                                             $8,235.89
                                                                                                                                                TRADE ACTIVITY,
MARY K MCCAULEY                 UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $111.12
                                                                                                                                                TRADE ACTIVITY,
MARY REMBOLD                    5539 STEMPLE RIDGE RD                              AURORA            WV            26705        N/A             VARIOUS DATES                         X                                                   $50.00
                                                                                                                                                TRADE ACTIVITY,
MARY V SIMMONS                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $90.00
                                                                                                                                                TRADE ACTIVITY,
MARYSVILLE FORD                 UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $537.47
                                                                                                                                                TRADE ACTIVITY,
MARYSVILLE FORD INC             PO BOX 3469                                        ARLINGTON         WA            98223        N/A             VARIOUS DATES                         X                                               $309.53
                                                                                                                                                TRADE ACTIVITY,
MARYSVILLE FORD INC             PO BOX 3469                                        ARLINGTON         WA            98223        N/A             VARIOUS DATES                         X                                               $883.79
                                                                                                                                                TRADE ACTIVITY,
MASTERSTREAM INC                PO BOX 840933                                      DALLAS            TX            75284-0933 N/A               VARIOUS DATES                         X                                             $5,180.00
                                                                                                                                                TRADE ACTIVITY,
MATAGORDA COUNTY WCID #5        PO BOX 125                                         BLESSING          TX            77419        N/A             VARIOUS DATES                         X                                                   $18.46




                                                                                                     81 of 140
                                                      20-22501-rdd       Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46            Main Document
                                                                                             Pg 101 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
        Creditor Name                 Address1               Address2                     City        State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
MATEWAN WATER WORKS, WV        P.O. BOX 306                                      MATEWAN         WV            25678        N/A             VARIOUS DATES                         X                                                   $41.16
                                                                                                                                            TRADE ACTIVITY,
MATTERNS LANDSCAPING           414 SPRUCE STREET                                 GRATZ           PA            17030        N/A             VARIOUS DATES                         X                                               $477.00
                                                                                                                                            TRADE ACTIVITY,
MAYFAIR LLC                    64 MAXWELL                                        IRVINE          CA            92618        N/A             VARIOUS DATES                         X                                                   $24.07
MAYSVILLE REGIONAL WATER AND                                                                                                                TRADE ACTIVITY,
SEWER DISTR                    PO BOX 413                                        HARLAN          IN            46743        N/A             VARIOUS DATES                         X                                                   $28.59
MAZIUK WHOLESALE                                                                                                                            TRADE ACTIVITY,
DISTRIBUTORS                   1251 W GENESEE ST                                 SYRACUSE        NY            13204        N/A             VARIOUS DATES                         X                                            $11,469.59
MCCARTHY BURGESS & WOLFF                                                                                                                    TRADE ACTIVITY,
(MBW)                          26000 CANNON RD                                   CLEVELAND       OH            44146        N/A             VARIOUS DATES                         X                                            $27,810.24
                                                                                                                                            TRADE ACTIVITY,
MCCARTHY BURGESS & WOLFF INC 26000 CANNON RD                                     CLEVELAND       OH            44146        N/A             VARIOUS DATES                         X                                            $54,583.86
                                                                                                                                            TRADE ACTIVITY,
MCCLURE TELEPHONE CO           C/O ICORE INC          326 S 2ND STREET           EMMAUS          PA            18049        N/A             VARIOUS DATES                         X                                               $953.60
                                                                                                                                            TRADE ACTIVITY,
MCCONNELL MOTOR                UNKNOWN                                           UNKNOWN                       UNKNOWN N/A                  VARIOUS DATES                         X                                                   $65.67
MCCORMICK COMMISSION OF                                                                                                                     TRADE ACTIVITY,
PUBLIC WORKS                   912 S MAIN ST                                     MCCORMICK       SC            29835        N/A             VARIOUS DATES                         X                                             $1,268.27
                                                                                                                                            TRADE ACTIVITY,
MCCORMICKS                     PO BOX 627                                        LOGAN           WV            25601        N/A             VARIOUS DATES                         X                                                   $75.00
                               9622 NE VANCOUVER                                                                                            TRADE ACTIVITY,
MCCOY FREIGHTLINER             WAY                                               PORTLAND        OR            97211        N/A             VARIOUS DATES                         X                                               $255.09
                                                                                                                                            TRADE ACTIVITY,
MCDONALDS RESTAU               UNKNOWN                                           UNKNOWN                       UNKNOWN N/A                  VARIOUS DATES                         X                                               $399.17
MCDOWELL COUNTY PUBLIC                                                                                                                      TRADE ACTIVITY,
SERVICE DISTRICT               21901 ROCKET BOYS DR                              WELCH           WV            24801-6224 N/A               VARIOUS DATES                         X                                               $113.04
                                                                                                                                            TRADE ACTIVITY,
MCI METRO ACCESS               UNKNOWN                                           UNKNOWN                       UNKNOWN N/A                  VARIOUS DATES                         X                                               $299.00
MCLEOD COOPERATIVE POWER                                                                                                                    TRADE ACTIVITY,
ASSOC                          P.O. BOX 70                                       GLENCOE         MN            55336-0070 N/A               VARIOUS DATES                         X                                               $488.51
                                                                                                                                            TRADE ACTIVITY,
MCMINNVILLE ELECTRIC SYSTEM    P.O. BOX 608                                      MCMINNVILLE     TN            37111        N/A             VARIOUS DATES                         X                                             $1,305.41
MCMINNVILLE TN-WATER &                                                                                                                      TRADE ACTIVITY,
SEWER DEPT                     P.O. BOX 7088                                     MCMINNVILLE     TN            37111        N/A             VARIOUS DATES                         X                                               $134.91
                                                                                                                                            TRADE ACTIVITY,
MCNABB TELEPHONE COMPANY       PO BOX 158                                        MCNABB          IL            61335-0158 N/A               VARIOUS DATES                         X                                               $190.84
MCSD-MCCLOUD COMMUNITY                                                                                                                      TRADE ACTIVITY,
SERVICES DISTRICT              PO BOX 640                                        MCCLOUD         CA            96057-0640 N/A               VARIOUS DATES                         X                                                   $84.60
MCUD-MANATEE COUNTY                                                                                                                         TRADE ACTIVITY,
UTILITIES DEPARTMENT           PO BOX 25350                                      BRADENTON       FL            34206-5350 N/A               VARIOUS DATES                         X                                               $322.46
                                                                                                                                            TRADE ACTIVITY,
MDRR-RIO VISTA                 PO BOX 5397                                       CONCORD         CA            94524-0397 N/A               VARIOUS DATES                         X                                                   $91.82
MEADOW BRIDGE SANITARY                                                           MEADOW                                                     TRADE ACTIVITY,
BOARD, WV                      P.O. BOX 27                                       BRIDGE          WV            25976        N/A             VARIOUS DATES                         X                                                   $47.29




                                                                                                 82 of 140
                                                       20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 102 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                Address1                Address2                   City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
MEADOW LANDING I              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $327.29
                                                                                                                                               TRADE ACTIVITY,
MEADOW TOWN, UT               PO BOX 88                                           MEADOW            UT            84644        N/A             VARIOUS DATES                         X                                                   $58.08
                              SHORENSTEIN REALTY                                                                                               TRADE ACTIVITY,
MEADOWS ROAD LLC              SERVICES LP              AAF MEADOWS ROAD LLC LOS ANGELES             CA            90074-8526 N/A               VARIOUS DATES                         X                                               $688.52
                                                                                                                                               TRADE ACTIVITY,
MEDIAMORPH INC                PO BOX 200027                                       PITTSBURGH        PA            15251-0027 N/A               VARIOUS DATES                         X                                            $81,400.00
                              1725 US HIGHWAY 12,                                                                                              TRADE ACTIVITY,
MEEKER COOPERATIVE            SUITE 100                                           LITCHFIELD        MN            55355        N/A             VARIOUS DATES                         X                                               $170.68
                                                                                                                                               TRADE ACTIVITY,
MEGHAN SKEENS                 UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
MEIGS COUNTY SEWER & WATER    100 E SECOND ST, ROOM                                                                                            TRADE ACTIVITY,
DISTRICT                      201                                                 POMEROY           OH            45769        N/A             VARIOUS DATES                         X                                               $109.44
                                                                                                                                               TRADE ACTIVITY,
MELANIE MILLS                 UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                               TRADE ACTIVITY,
MELEAH WILSON (GIBSON)        UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                               TRADE ACTIVITY,
MELVYN CHAMBERLA              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $169.40
                                                                                                                                               TRADE ACTIVITY,
MENARD ELECTRIC COOPERATIVE   P.O. BOX 200                                        PETERSBURG        IL            62675        N/A             VARIOUS DATES                         X                                               $622.71
                                                                                                                                               TRADE ACTIVITY,
MENOMINEE TRIBAL UTILITY     PO BOX 250                                           KESHENA           WI            54135        N/A             VARIOUS DATES                         X                                                   $31.25
MEPB - MURPHY ELECTRIC POWER                                                                                                                   TRADE ACTIVITY,
BOARD                        P.O. BOX 1009                                        MURPHY            NC            28906        N/A             VARIOUS DATES                         X                                             $3,986.25
                                                                                                                                               TRADE ACTIVITY,
MERCED IRRIGATION DISTRICT    744 W 20TH ST                                       MERCED            CA            95340        N/A             VARIOUS DATES                         X                                               $108.21
                                                                                                                                               TRADE ACTIVITY,
MERIDEN MILLS II              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $16.72
                                                                                                                                               TRADE ACTIVITY,
MERRILL FENCE COMPANY LLC     PO BOX 681                                          GALLUP            NM            87305        N/A             VARIOUS DATES                         X                                               $678.40
                              1004 EAST FIRST STREET                                                                                           TRADE ACTIVITY,
MERRILL WATER UTILITY         CITY HALL                                           MERRILL           WI            54452-2584 N/A               VARIOUS DATES                         X                                                   $57.93
                              P.O. BOX 3687 @                                                                                                  TRADE ACTIVITY,
MET-ED/3687                   FIRSTENERGY CORP.                                   AKRON             OH            44309-3687 N/A               VARIOUS DATES                         X                                             $7,897.12
                                                                                                                                               TRADE ACTIVITY,
METROLINK                     SCRRA                    2558 SUPPLY ST             POMONA            CA            91767        N/A             VARIOUS DATES                         X                                            $13,250.00
                                                                                                                                               TRADE ACTIVITY,
METTEL                        55 WATER STREET          FLOOR 31                   NEW YORK          NY            10041-3229 N/A               VARIOUS DATES                         X                                                   $30.00
                                                                                                                                               TRADE ACTIVITY,
MIAMI-CASS REMC               PO BOX 168                                          PERU              IN            46970-0168 N/A               VARIOUS DATES                         X                                               $319.49
                                                                                                                                               TRADE ACTIVITY,
MICHELLE LECLAIR              UNKNOWN                                             UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $55.32
                                                                                                                                               TRADE ACTIVITY,
MICHIGAN CENTRAL BROADBAND PO BOX 86                                              CARNEY            MI            49812        N/A             VARIOUS DATES                         X                                               $577.15




                                                                                                    83 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 103 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                 Address1             Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
MICHIGAN GAS UTILITIES        PO BOX 3140                                      MILWAUKEE        WI            53201-3140 N/A               VARIOUS DATES                         X                                               $735.45
                              BANK OF AMERICA                                                                                              TRADE ACTIVITY,
MICROSOFT2134834              LOCKBOX XDP            LOCKBOX 844505            DALLAS           TX            75207        N/A             VARIOUS DATES                         X                                            $24,570.76
                                                                                                                                           TRADE ACTIVITY,
MICROWORX DIRECT INC          20 ALLENS CREEK RD                               ROCHESTER        NY            14618        N/A             VARIOUS DATES                         X                                            $12,152.89
                                                                                                                                           TRADE ACTIVITY,
MID CENTURY TELEPHONE CO OP   PO BOX 380             285 MID CENTURY LN        FAIRVIEW         IL            61432        N/A             VARIOUS DATES                         X                                             $1,502.62
MID MOUNTAIN BOILER AND                                                                                                                    TRADE ACTIVITY,
STEAM                         6674 SUNSHINE SHORES                             NINE MILE FALLS WA             99027        N/A             VARIOUS DATES                         X                                             $9,966.12
                                                                                                                                           TRADE ACTIVITY,
MID OHIO ENERGY COOP          1210 W LIMA ST                                   KENTON           OH            43326-8846 N/A               VARIOUS DATES                         X                                               $394.23
                                                                                                                                           TRADE ACTIVITY,
MID PLAINS TEL                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $9.33
                                                                                                                                           TRADE ACTIVITY,
MIDAMERICAN ENERGY COMPANY PO BOX 8020                                         DAVENPORT        IA            52808-8020 N/A               VARIOUS DATES                         X                                             $9,936.45
                                                                                                                                           TRADE ACTIVITY,
MIDDLE TENNESSEE NATURAL GAS PO BOX 720                                        SMITHVILLE       TN            37166-0720 N/A               VARIOUS DATES                         X                                                   $12.05
                                                                                                                                           TRADE ACTIVITY,
MIDDLEBURY WATER & SEWER      PO BOX 812                                       MIDDLEBURY       IN            46540        N/A             VARIOUS DATES                         X                                                   $23.19
                                                                                                                                           TRADE ACTIVITY,
MIDFLORIDA CREDI              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $125.00
                                                                                                                                           TRADE ACTIVITY,
MIDWAY PARTS LLC              520 E BEST AVENUE                                COEUR D'ALENE ID               83814        N/A             VARIOUS DATES                         X                                             $1,646.13
                                                                                                                                           TRADE ACTIVITY,
MIDWAY TIRE & AUTO            1485 SWEETWATER RD                               ROBBINSVILLE     NC            28771        N/A             VARIOUS DATES                         X                                               $309.61
                                                                                                                                           TRADE ACTIVITY,
MIDWEST ELECTRIC, INC.        06029 COUNTY RD 33A                              SAINT MARYS      OH            45885-9762 N/A               VARIOUS DATES                         X                                             $1,294.06
                                                                                                                                           TRADE ACTIVITY,
MIDWEST ENERGY COOPERATIVE    60590 DECATUR RD                                 CASSOPOLIS       MI            49031-8412 N/A               VARIOUS DATES                         X                                             $6,008.80
                                                                                                                                           TRADE ACTIVITY,
MIDWEST FIBER RECYCLING       422 S. WHITE OAK RD                              NORMAL           IL            61761        N/A             VARIOUS DATES                         X                                                   $28.97
MIDWEST NATURAL GAS CORP,                                                                                                                  TRADE ACTIVITY,
IN/707                        P.O. BOX 707                                     SCOTTSBURG       IN            47170        N/A             VARIOUS DATES                         X                                                   $50.02
                                                                                                                                           TRADE ACTIVITY,
MIGUEL SANABRIA               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $149.90
                                                                                                                                           TRADE ACTIVITY,
MIKALA HASTINGS               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                           TRADE ACTIVITY,
MIKE MCGUIRE FOR              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                                                                                                                           TRADE ACTIVITY,
MIKE WHITE FORD OF COEUR      DALENE                 315 W CLAYTON AVE         COEUR D'ALENE ID               83815        N/A             VARIOUS DATES                         X                                               $213.66
                                                                                                                                           TRADE ACTIVITY,
MIKE WHITE FORD OF COEUR      DALENE                 315 W CLAYTON AVE         COEUR D'ALENE ID               83815        N/A             VARIOUS DATES                         X                                               $515.42
                                                                                                                                           TRADE ACTIVITY,
MILAN MUNICIPAL UTILITIES     PO BOX 86                                        MILAN            IN            47031        N/A             VARIOUS DATES                         X                                               $128.12




                                                                                                84 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 104 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name               Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
MILAN UTILITIES, OH            PO BOX 1450                                      MILAN            OH            44846        N/A             VARIOUS DATES                         X                                             $6,288.91
                                                                                                                                            TRADE ACTIVITY,
MILDRED BILLINGT               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $400.00
                                                                                                                                            TRADE ACTIVITY,
MILLE LACS ENERGY COOPERATIVE PO BOX 811                                        ALBERT LEA       MN            56007-0811 N/A               VARIOUS DATES                         X                                             $8,641.04
                                                                                                                                            TRADE ACTIVITY,
MILLER & OLSON LLP             20 PARK ROAD STE E                               BURLINGAME       CA            94010        N/A             VARIOUS DATES                         X                                               $881.99
                               1139 SMITH STREET
MILTON MUNICIPAL UTILITIES     WATER & SEWAGE                                                                                               TRADE ACTIVITY,
COMMISSION                     DEPARTMENTS                                      MILTON           WV            25541-1327 N/A               VARIOUS DATES                         X                                               $225.83
MINERAL COUNTY WATER                                                                                                                        TRADE ACTIVITY,
DISTRICT, CA                   PO BOX 206                                       MINERAL          CA            96063        N/A             VARIOUS DATES                         X                                                   $59.90
                                                                                                                                            TRADE ACTIVITY,
MINERAL WELLS PSD              P.O. BOX 266                                     MINERAL WELLS WV               26150        N/A             VARIOUS DATES                         X                                                   $58.36
                                                                                                                                            TRADE ACTIVITY,
MINFORD                        PO BOX 181                                       MINFORD          OH            45653        N/A             VARIOUS DATES                         X                                                   $29.26
                                                                                                                                            TRADE ACTIVITY,
MINNESOTA ENERGY RESOURCES     PO BOX 3140                                      MILWAUKEE        WI            53201-3140 N/A               VARIOUS DATES                         X                                             $2,223.45
MINNESOTA VALLEY ELECTRIC                                                                                                                   TRADE ACTIVITY,
COOPERATIVE                    P.O. BOX 77024                                   MINNEAPOLIS      MN            55480-7724 N/A               VARIOUS DATES                         X                                             $1,079.35
                                                                                DESERT HOT                                                  TRADE ACTIVITY,
MISSION SPRINGS WATER DISTRICT 66575 SECOND STREET                              SPRINGS          CA            92240-3711 N/A               VARIOUS DATES                         X                                               $111.40
                                                                                                                                            TRADE ACTIVITY,
MISTY APARTMENT                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $7.76
                                                                                                                                            TRADE ACTIVITY,
MJM ELECTRIC COOPERATIVE INC   PO BOX 80                                        CARLINVILLE      IL            62626        N/A             VARIOUS DATES                         X                                             $2,067.47
                                                                                                                                            TRADE ACTIVITY,
MODESTO IRRIGATION DISTRICT    PO BOX 5355                                      MODESTO          CA            95352-5355 N/A               VARIOUS DATES                         X                                               $666.36
                               PO BOX 52091 PAYMENT                                                                                         TRADE ACTIVITY,
MOHAVE ELECTRIC COOPERATIVE    PROCESSING CENTER                                PHOENIX          AZ            85072-2091 N/A               VARIOUS DATES                         X                                             $8,605.79
                                                                                                                                            TRADE ACTIVITY,
MOHEGAN TRIBAL G               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $350.00
                                                                                                                                            TRADE ACTIVITY,
MOLINO UTILITIES INC., FL      P.O. BOX 126                                     MOLINO           FL            32577        N/A             VARIOUS DATES                         X                                                   $19.00
                                                                                                                                            TRADE ACTIVITY,
MONARCH UTILITIES, INC.        PO BOX 4657                                      HOUSTON          TX            77210-4657 N/A               VARIOUS DATES                         X                                               $117.51
MONITOR COOP TELEPHONE         15265 WOODBURN                                                                                               TRADE ACTIVITY,
COMPANY                        MONITOR RD NE                                    WOODBURN         OR            97071        N/A             VARIOUS DATES                         X                                                    $1.41
MONPOWER/MONONGAHELA                                                                                                                        TRADE ACTIVITY,
POWER                          PO BOX 3615                                      AKRON            OH            44309-3615 N/A               VARIOUS DATES                         X                                           $157,820.77
                                                                                                                                            TRADE ACTIVITY,
MONROE COUNTY ELECTRIC CO-OP P.O. BOX 128                                       WATERLOO         IL            62298-0128 N/A               VARIOUS DATES                         X                                               $174.52
MONROE COUNTY WATER                                                                                                                         TRADE ACTIVITY,
AUTHORITY                    PO BOX 10999                                       ROCHESTER        NY            14610-0999 N/A               VARIOUS DATES                         X                                               $231.16
                                                                                                                                            TRADE ACTIVITY,
MONROEVILLE UTILITIES, OH      PO BOX 156                                       MONROEVILLE      OH            44847        N/A             VARIOUS DATES                         X                                             $1,367.00




                                                                                                 85 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 105 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                  Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
MONTE VISTA WATER DISTRICT       PO BOX 50000                                      ONTARIO          CA            91761-1077 N/A               VARIOUS DATES                         X                                                   $60.97
MONTGOMERY COUNTY                                                                                                                              TRADE ACTIVITY,
TREASURER                        PO BOX 1500                                       FONDA            NY            12068        N/A             VARIOUS DATES                         X                                                   $11.35
                                                                                                                                               TRADE ACTIVITY,
MONTGOMERY SANITARY BOARD        706 THIRD AVENUE                                  MONTGOMERY       WV            25136        N/A             VARIOUS DATES                         X                                               $254.72
MONTICELLO CITY, IL - UTILITY                                                                                                                  TRADE ACTIVITY,
SERVICES                         210 NORTH HAMILTON                                MONTICELLO       IL            61856        N/A             VARIOUS DATES                         X                                                   $21.53
                                                                                                                                               TRADE ACTIVITY,
MONUMENT WASTE SERVICE           2295 S. HWY 191                                   MOAB             UT            84532        N/A             VARIOUS DATES                         X                                                   $72.41
                                                                                                                                               TRADE ACTIVITY,
MOOD MEDIA                       PO BOX 71070                                      CHARLOTTE        NC            28272-1070 N/A               VARIOUS DATES                         X                                                   $68.01
                                                                                                                                               TRADE ACTIVITY,
MOORLACH FOR SEN                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                 380 N SAN JACINTO AVE                                                                                         TRADE ACTIVITY,
MORENO VALLEY UTILITIES          STE 202                                           HEMET            CA            92543-3112 N/A               VARIOUS DATES                         X                                                   $39.89
                                                                                                                                               TRADE ACTIVITY,
MORGAN ATTWOOD &                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $259.00
                                                                                                                                               TRADE ACTIVITY,
MORGAN ATTWOOD & SON INC         843 WEST KILDARE ST                               LANCASTER        CA            93534        N/A             VARIOUS DATES                         X                                                   $55.00
                                                                                                                                               TRADE ACTIVITY,
MORGAN SANITATION, WV            PO BOX 7117                                       CHARLESTON       WV            25356-0117 N/A               VARIOUS DATES                         X                                                   $84.22
                                                                                                                                               TRADE ACTIVITY,
MORGANTOWN UTILITY BOARD         P.O. BOX 852                                      MORGANTOWN WV                  26507        N/A             VARIOUS DATES                         X                                                   $18.04
                                                                                                                                               TRADE ACTIVITY,
MORING DISPOSAL, INC. (MDI)      P.O. BOX 158                                      FORRESTON        IL            61030        N/A             VARIOUS DATES                         X                                                   $91.01
                                                                                                                                               TRADE ACTIVITY,
MORTON UTILITIES                 P.O. BOX 28                                       MORTON           IL            61550-0028 N/A               VARIOUS DATES                         X                                                   $49.14
                                                                                   SAN                                                         TRADE ACTIVITY,
MOSS BROS CJD SAN BERNARDINO 1100 SOUTH E ST                                       BERNARDINO       CA            92408        N/A             VARIOUS DATES                         X                                                   $30.01
                                                                                                                                               TRADE ACTIVITY,
MOTOR COACH REST                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $13,367.24
                                                                                                                                               TRADE ACTIVITY,
MOUNTAIN GLEN WATER SERVICE PO BOX 85160                                           TUCSON           AZ            85754-5160 N/A               VARIOUS DATES                         X                                                   $18.79
                                                                                                                                               TRADE ACTIVITY,
MOUNTAIN LAKE UTILITIES, MN      PO BOX C                                          MOUNTAIN LAKE MN               56159-0320 N/A               VARIOUS DATES                         X                                               $861.84
                                                                                                                                               TRADE ACTIVITY,
MOUNTAINEER GAS/580211           PO BOX 580211                                     CHARLOTTE        NC            28258-0211 N/A               VARIOUS DATES                         X                                             $6,977.70
                                 1000 NORTH MAIN                                                                                               TRADE ACTIVITY,
MOUSER ELECTRONICS               STREET                                            MANSFIELD        TX            76063        N/A             VARIOUS DATES                         X                                                   $97.40
                                                                                                                                               TRADE ACTIVITY,
MT. CARMEL PUBLIC UTILITY CO.    P.O. BOX 220                                      MT. CARMEL       IL            62863        N/A             VARIOUS DATES                         X                                             $2,062.19
                                                                                                                                               TRADE ACTIVITY,
MT. TIPTON WATER CO. INC.        P.O. BOX 38                                       DOLAN SPRINGS AZ               86441-0038 N/A               VARIOUS DATES                         X                                                   $16.22
MT. TOP PUBLIC SERVICE DISTRICT,                                                                                                               TRADE ACTIVITY,
WV                               PO BOX 236                                        MOUNT STORM      WV            26739        N/A             VARIOUS DATES                         X                                                   $61.65




                                                                                                    86 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 106 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                 Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
MULTI LAKE WATER & SEWER                                                                                                                     TRADE ACTIVITY,
AUTHORITY                       PO BOX 245                                       DEXTER           MI            48130        N/A             VARIOUS DATES                         X                                               $175.42
                                                                                                                                             TRADE ACTIVITY,
MULTIQUIP INC                   UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,674.63
MUNICIPAL UTILITIES - CITY OF                                                                                                                TRADE ACTIVITY,
BOWLING                         PO BOX 76560                                     CLEVELAND        OH            44101-6500 N/A               VARIOUS DATES                         X                                            $15,195.78
                                                                                 NEW                                                         TRADE ACTIVITY,
MUNICIPAL UTILITIES/WV          195 MAIN STREET                                  MARTINSVILLE     WV            26155        N/A             VARIOUS DATES                         X                                             $5,050.07
MUNICIPALITY OF WEST MILTON,                                                                                                                 TRADE ACTIVITY,
OH                              701 SOUTH MIAMI ST                               WEST MILTON      OH            45383        N/A             VARIOUS DATES                         X                                                   $15.97
                                                                                                                                             TRADE ACTIVITY,
MURIEL MARCUM                   22771 COMMUNITY BLVD                             HINKLEY          CA            92347        N/A             VARIOUS DATES                         X                                             $2,000.00
                                                                                                                                             TRADE ACTIVITY,
MURPHY WATER WORKS              P.O. BOX 130                                     MURPHY           NC            28906        N/A             VARIOUS DATES                         X                                                   $44.16
MUSCOY MUTUAL WATER                                                              SAN                                                         TRADE ACTIVITY,
COMPANY NO 1, CA                2167 DARBY ST.                                   BERNARDINO       CA            92407        N/A             VARIOUS DATES                         X                                                   $47.89
                                                                                                                                             TRADE ACTIVITY,
MUSCULOSKELETAL                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $157.65
                                                                                                                                             TRADE ACTIVITY,
MUTUAL WHEEL CO                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $76.34
                                                                                                                                             TRADE ACTIVITY,
MYRTLE SPRINGS WSC TX           PO BOX 265                                       WILLS POINT      TX            75169        N/A             VARIOUS DATES                         X                                                   $43.37
                                                                                                                                             INTERCOMPANY
                                401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
N C C SYSTEMS, INC.             CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                                 $122.16
                                                                                                                                             TRADE ACTIVITY,
NANCY STEVENS                   UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $136.50
                                                                                                                                             TRADE ACTIVITY,
NAPA CLEARWATER              5819 W CLEARWATER AVE                       KENNEWICK                WA            99336        N/A             VARIOUS DATES                         X                                             $1,104.56
NATCHEZ TRACE ELECTRIC POWER                                                                                                                 TRADE ACTIVITY,
ASSN.                        P.O. BOX 609                                HOUSTON                  MS            38851        N/A             VARIOUS DATES                         X                                             $2,220.34
NATIONAL EMERGENCY NUMBER                                                                                                                    TRADE ACTIVITY,
ASSO                         SC CHAPTER OF NENA    1390 SANDERS CREEK RD CASSATT                  SC            29032        N/A             VARIOUS DATES                         X                                             $4,740.00
                                                                                                                                             TRADE ACTIVITY,
NATIONAL EXCHANGE CARRIER       POST SETTLEMENT        PO BOX 2002               HICKSVILLE       NY            11802        N/A             VARIOUS DATES                         X                                               $497.00
NATIONAL FUEL                                                                                                                                TRADE ACTIVITY,
RESOURCES/9072/371810           P.O. BOX 9072                                    WILLIAMSVILLE    NY            14231        N/A             VARIOUS DATES                         X                                               $578.58
                                                                                                                                             TRADE ACTIVITY,
NATIONAL FUEL/371835            PO BOX 371835                                    PITTSBURGH       PA            15250-7835 N/A               VARIOUS DATES                         X                                               $348.75
NATIONAL GRID - NEW                                                                                                                          TRADE ACTIVITY,
YORK/11742                      PO BOX 11742                                     NEWARK           NJ            07101-4742 N/A               VARIOUS DATES                         X                                            $44,982.87
                                                                                                                                             TRADE ACTIVITY,
NATIONAL TIRE &                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $25.50
                                                                                                                                             TRADE ACTIVITY,
NATIONWIDE INSUR                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,134.00




                                                                                                  87 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 107 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name               Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            INTERCOMPANY
NAVAJO COMMUNICATIONS CO.,    401 MERRITT 7                                                                                                 ACTIVITY, VARIOUS
INC.                          CORPORATE PARK                                    NORWALK          CT            06851                        DATES                                                                             $681,460.90
NAVAJO TRIBAL UTILITY AUTH-                                                                                                                 TRADE ACTIVITY,
CROWNPOINT                    P.O. BOX 1825                                     CROWNPOINT       NM            87313        N/A             VARIOUS DATES                         X                                                   $97.53
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-CHINLE              PO BOX 549                                        CHINLE           AZ            86503        N/A             VARIOUS DATES                         X                                             $3,861.68
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-FORT DE             PO BOX 587                                        FORT DEFIANCE    AZ            86504        N/A             VARIOUS DATES                         X                                            $17,930.64
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-KAYENTA             P.O. BOX 37                                       KAYENTA          AZ            86033        N/A             VARIOUS DATES                         X                                             $2,530.62
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-SHIPROCK            PO BOX 1749                                       SHIPROCK         NM            87420        N/A             VARIOUS DATES                         X                                             $3,603.73
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-TUBA CIT            PO BOX 398                                        TUBA CITY        AZ            86045        N/A             VARIOUS DATES                         X                                               $953.94
NAVAJO TRIBAL UTILITY                                                                                                                       TRADE ACTIVITY,
AUTHORITY-WINSLOW             HC63 BOX D                                        WINSLOW          AZ            86047        N/A             VARIOUS DATES                         X                                             $1,674.82
NAVOPACHE ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOPERATIVE                   PO BOX 70090                                      PRESCOTT         AZ            86304-7090 N/A               VARIOUS DATES                         X                                            $11,111.28
                                                                                                                                            TRADE ACTIVITY,
NCEC - 616/650299             PO BOX 616                                        CORSICANA        TX            75151-0616 N/A               VARIOUS DATES                         X                                               $173.28
                                                                                                                                            TRADE ACTIVITY,
NCS                           250 E 5TH ST, FL 11                               CINCINNATI       OH            45202        N/A             VARIOUS DATES                         X                                            $10,000.00
                                                                                                                                            TRADE ACTIVITY,
NCS VENTURES                  250 E 5TH ST, FL 11                               CINCINNATI       OH            45202        N/A             VARIOUS DATES                         X                                             $4,666.67
                                                                                                                                            TRADE ACTIVITY,
NCS VENTURES                  250 E 5TH ST, FL 11                               CINCINNATI       OH            45202        N/A             VARIOUS DATES                         X                                            $10,000.00
                              9465 COUNSELORS ROW,                                                                                          TRADE ACTIVITY,
NEAL TIRE & AUTO              SUITE 112                                         INDIANAPOLIS     IN            46240        N/A             VARIOUS DATES                         X                                               $450.54
NEBRASKA CENTRAL TELEPHONE                                                                                                                  TRADE ACTIVITY,
CO                            PO BOX 700                                        GIBBON           NE            68840-0700 N/A               VARIOUS DATES                         X                                                   $86.42
NEBRASKA PUBLIC POWER                                                                                                                       TRADE ACTIVITY,
DISTRICT                      PO BOX 2860                                       OMAHA            NE            68103-2860 N/A               VARIOUS DATES                         X                                             $2,067.74
                                                                                                                                            TRADE ACTIVITY,
NEBRASKALINK                  ATTN ACCTS REC          1001 12TH STREET          AURORA           NE            68818        N/A             VARIOUS DATES                         X                                            $37,679.57
                                                                                                                                            TRADE ACTIVITY,
NEC CO-OP ENERGY              PO BOX 659832                                     SAN ANTONIO      TX            78265-9132 N/A               VARIOUS DATES                         X                                               $233.47
                                                                                                                                            TRADE ACTIVITY,
NELSON TIRE INC               1425 W 2ND ST                                     THE DALLES       OR            97058        N/A             VARIOUS DATES                         X                                               $308.75
                                                                                                                                            TRADE ACTIVITY,
NERRO 5                       PO BOX 691008                                     HOUSTON          TX            77269        N/A             VARIOUS DATES                         X                                               $498.88
                                                                                                                                            TRADE ACTIVITY,
NEUSTAR                       REGISTRY SERVICES LLC   BANK OF AMERICA           ATLANTA          GA            30384-7833 N/A               VARIOUS DATES                         X                                            $16,350.00
                                                                                                                                            TRADE ACTIVITY,
NEW BREMEN, OH UTILITIES      P.O. BOX 27                                       NEW BREMEN       OH            45869-0027 N/A               VARIOUS DATES                         X                                               $814.11
                                                                                                                                            TRADE ACTIVITY,
NEW CONCORD WATER & SEWER     P.O. BOX 10                                       NEW CONCORD      OH            43762-0010 N/A               VARIOUS DATES                         X                                                   $76.40




                                                                                                 88 of 140
                                                           20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 108 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name                Address1                    Address2                   City          State        Zip        Number                Claim                                                               Total Claim
NEW ENTERPRISE RURAL ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOP INC                       PO BOX 75                                             NEW ENTERPRISE PA              16664-0075 N/A               VARIOUS DATES                         X                                               $217.70
NEW HAVEN MUNICIPAL UTILITIES,                                                                                                                   TRADE ACTIVITY,
WV                             PO BOX 217                                            NEW HAVEN        WV            25265        N/A             VARIOUS DATES                         X                                                   $94.93
                                                                                                                                                 TRADE ACTIVITY,
NEW HAVEN UTILITIES, IN          P.O. BOX 570                                        NEW HAVEN        IN            46774-0570 N/A               VARIOUS DATES                         X                                               $208.24
                                 2110 WASHINGTON                                                                                                 TRADE ACTIVITY,
NEW HOLSTEIN UTILITIES           STREET                                              NEW HOLSTEIN     WI            53061        N/A             VARIOUS DATES                         X                                               $978.73
                                                                                                                                                 TRADE ACTIVITY,
NEW LISBON TELEPHONE CO          PO BOX 38                                           NEW LISBON       IN            47366        N/A             VARIOUS DATES                         X                                                   $57.75
NEW LONDON VILLAGE UTILITIES,    NEW LONDON WATER                                                                                                TRADE ACTIVITY,
OH                               DEPT 115 E MAIN ST                                  NEW LONDON       OH            44851        N/A             VARIOUS DATES                         X                                                   $58.65
                                                                                                                                                 TRADE ACTIVITY,
NEW PARIS TELEPHONE              PO BOX 47                                           NEW PARIS        IN            46553        N/A             VARIOUS DATES                         X                                             $1,083.93
                                                                                                                                                 TRADE ACTIVITY,
NEW RICHMOND UTILITIES           156 EAST FIRST STREET                               NEW RICHMOND WI                54017        N/A             VARIOUS DATES                         X                                             $2,340.61
NEWBERRY ELECTRIC                                                                                                                                TRADE ACTIVITY,
COOPERATIVE, INC.                P.O. BOX 477                                        NEWBERRY         SC            29108        N/A             VARIOUS DATES                         X                                                   $14.66
                                 11340 LAKEFIELD DR, STE                                                                                         TRADE ACTIVITY,
NEXT LEVEL BUSINESS SERVICES I   #200                                                JOHNS CREEK      GA            30097        N/A             VARIOUS DATES                         X                                            $44,000.00
                                 PO BOX 660100 ATTN:
                                 ACCOUNTS RECEIVABLE -                                                                                           TRADE ACTIVITY,
NEXTERA ENERGY SERVICES          JAVIER                                              DALLAS           TX            75266-0100 N/A               VARIOUS DATES                         X                                            $17,921.75
                                                                                                                                                 TRADE ACTIVITY,
NEXTPATH CAREER PARTNERS INC PO BOX 940548                                           MAITLAND         FL            32794-0548 N/A               VARIOUS DATES                         X                                            $18,000.00
                             1713 WOODCREEK FARMS                                                                                                TRADE ACTIVITY,
NI FLORIDA, LLC.             RD STE A                                                ELGIN            SC            29045-8140 N/A               VARIOUS DATES                         X                                               $138.03
                                                                                                                                                 TRADE ACTIVITY,
NIAGARA TELEPHONE COMPANY        PO BOX 19079                                        GREEN BAY        WI            54307-9079 N/A               VARIOUS DATES                         X                                               $193.22
                                                                                                                                                 TRADE ACTIVITY,
NICOLE COOK (CARR)               UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                                 TRADE ACTIVITY,
NICOR GAS TRANSPORTATION         PO BOX 5407                                         CAROL STREAM     IL            60197-5407 N/A               VARIOUS DATES                         X                                             $1,493.52
                                                                                                                                                 TRADE ACTIVITY,
NICOR GAS/2020/0632/5407         PO BOX 5407                                         CAROL STREAM     IL            60197-5407 N/A               VARIOUS DATES                         X                                             $6,862.19
                                                                                                                                                 TRADE ACTIVITY,
NIEUWENHUIS BROS. INC.           857 COMUS DRIVE                                     DELAVAN          WI            53115        N/A             VARIOUS DATES                         X                                               $137.19
                                                                                                                                                 TRADE ACTIVITY,
NINE STAR COMMUNICATIONS         UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $68.32
                                                                                                                                                 TRADE ACTIVITY,
NIPCO DEVELOPMENT CORP           UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,170.00
NIPSCO - NORTHERN INDIANA        P.O. BOX 13007 @                                                                                                TRADE ACTIVITY,
PUBLIC SERV CO                   NISOURCE, INC                                       MERRILLVILLE     IN            46411-3007 N/A               VARIOUS DATES                         X                                            $66,951.26
NISHNABOTNA VALLEY RURAL                                                                                                                         TRADE ACTIVITY,
ELECTRIC COOP.                   P.O. BOX 714                                        HARLAN           IA            51537-0714 N/A               VARIOUS DATES                         X                                               $355.98
NITRO REGIONAL WASTEWATER                                                                                                                        TRADE ACTIVITY,
UTILITY                          P.O. BOX 607                                        NITRO            WV            25143        N/A             VARIOUS DATES                         X                                                   $73.09




                                                                                                      89 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 109 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
        Creditor Name                Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
NOAM J COHEN PA               UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $222.77
                                                                                                                                            TRADE ACTIVITY,
NOBLES COOPERATIVE ELECTRIC   22636 US HIGHWAY 59     PO BOX 788                WORTHINGTON      MN            56187-0788 N/A               VARIOUS DATES                         X                                             $2,300.21
                                                                                                                                            TRADE ACTIVITY,
NOHO FLATS LLC                401 N ROME AVE                                    TAMPA            FL            33606-0009 N/A               VARIOUS DATES                         X                                               $370.64
                                                                                                                                            TRADE ACTIVITY,
NORFOLK SOUTHERN              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,300.00
                                                                                                                                            TRADE ACTIVITY,
NORMAN A JOHANNE              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,868.75
                                                                                                                                            TRADE ACTIVITY,
NORRIS ELECTRIC COOPERATIVE   8543 N ST HWY 130                                 NEWTON           IL            62448        N/A             VARIOUS DATES                         X                                             $4,209.81
                                                                                                                                            TRADE ACTIVITY,
NORTEX COMM                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $23.33
NORTH ALAMO WATER SUPPLY     420 SOUTH DOOLITTLE                                                                                            TRADE ACTIVITY,
CORPORATION                  ROAD                                               EDINBURG         TX            78539        N/A             VARIOUS DATES                         X                                                   $16.96
                             111 HOWARD BLVD, STE                                                                                           TRADE ACTIVITY,
NORTH AMERICAN INT SVC & LOG 107                                                MT. ARLINGTON NJ               07856        N/A             VARIOUS DATES                         X                                            $22,827.73
                             111 HOWARD BLVD, STE                                                                                           TRADE ACTIVITY,
NORTH AMERICAN INT SVC & LOG 107                                                MT. ARLINGTON NJ               07856        N/A             VARIOUS DATES                         X                                             $8,945.15
                                                                                                                                            TRADE ACTIVITY,
NORTH BECKLEY PSD             122 CLEAR WATER LANE                              BECKLEY          WV            25801-3159 N/A               VARIOUS DATES                         X                                                   $46.59
                                                                                                                                            TRADE ACTIVITY,
NORTH BRANCH TOW              UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $180.00
NORTH CENTRAL PUBLIC POWER                                                                                                                  TRADE ACTIVITY,
DISTRICT                      P.O. BOX 90                                       CREIGHTON        NE            68729        N/A             VARIOUS DATES                         X                                               $529.69
NORTH HOPKINS WATER SUPPLY                                                      SULPHUR                                                     TRADE ACTIVITY,
CORP.                         9364 TEXAS HWY 19 N                               SPRINGS          TX            75482-2011 N/A               VARIOUS DATES                         X                                                   $20.77
                              PO BOX 511529 PAYMENT                                                                                         TRADE ACTIVITY,
NORTH MARIN WATER DISTRICT    CENTER                                            LOS ANGELES      CA            90051-8084 N/A               VARIOUS DATES                         X                                               $301.22
NORTH PARK PUBLIC WATER                                                         MACHESNEY                                                   TRADE ACTIVITY,
DISTRICT                      1350 TURRET DR                                    PARK             IL            61115-1485 N/A               VARIOUS DATES                         X                                                   $18.16
NORTH STAR ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE, INC.             P.O. BOX 719                                      BAUDETTE         MN            56623-0719 N/A               VARIOUS DATES                         X                                                   $27.63
NORTH TAZEWELL PUBLIC WATER                                                                                                                 TRADE ACTIVITY,
DISTRICT                      227 HOWARD STREET                                 EAST PEORIA      IL            61611-1999 N/A               VARIOUS DATES                         X                                                   $16.09
                                                                                                                                            TRADE ACTIVITY,
NORTH WEST REC                PO BOX 435                                        ORANGE CITY      IA            51041-0435 N/A               VARIOUS DATES                         X                                             $2,386.72
                                                                                                                                            TRADE ACTIVITY,
NORTH WESTERN ELECTRIC        4125 STATE ROUTE 576                              BRYAN            OH            43506-8829 N/A               VARIOUS DATES                         X                                             $1,522.36
NORTHEAST TEXAS WATER                                                                                                                       TRADE ACTIVITY,
SERVICE                       PO BOX 730                                        CORSICANA        TX            75151        N/A             VARIOUS DATES                         X                                                   $80.33
                                                                                                                                            TRADE ACTIVITY,
NORTH-EASTERN PA TEL CO       UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $35.28
                                                                                                                                            TRADE ACTIVITY,
NORTHEASTERN REMC             4901 E PARK 30 DRIVE                              COLUMBIA CITY    IN            46725        N/A             VARIOUS DATES                         X                                             $1,878.07




                                                                                                 90 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 110 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                 Address1                  Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
NORTHERN LIGHTS, INC.           P.O. BOX 269                                        SAGLE            ID            83860        N/A             VARIOUS DATES                         X                                               $101.77
NORTHERN TIER SOLID WASTE                                                                                                                       TRADE ACTIVITY,
AUTHORITY                       PO BOX 10                                           BURLINGTON       PA            18814-0010 N/A               VARIOUS DATES                         X                                               $399.78
NORTHFORK MUNICIPAL WATER                                                                                                                       TRADE ACTIVITY,
WORKS                           P.O. BOX 760                                        NORTHFORK        WV            24868        N/A             VARIOUS DATES                         X                                                   $52.00
                                                                                                                                                TRADE ACTIVITY,
NORTHWEST GAS              PO BOX 721                                               MAPLETON         MN            56065-0721 N/A               VARIOUS DATES                         X                                                   $27.72
NORTHWEST PUMP & EQUIPMENT                                                                                                                      TRADE ACTIVITY,
CO                         2800 NW 31ST AVE                                         PORTLAND         OR            97210        N/A             VARIOUS DATES                         X                                               $288.12
                                                                                                                                                TRADE ACTIVITY,
NORTHWEST WATER DIST.           P.O. BOX 715                                        GORDONVILLE      TX            76245        N/A             VARIOUS DATES                         X                                                   $21.89
NORTHWESTERN AUTOBODY                                                                                                                           TRADE ACTIVITY,
REBUILD                         9508 STATE AVENUE                                   MARYSVILLE       WA            98270        N/A             VARIOUS DATES                         X                                             $3,252.66
                                                                                                                                                TRADE ACTIVITY,
NORTHWESTERN ENERGY, MT         11 E PARK ST                                        BUTTE            MT            59701-1711 N/A               VARIOUS DATES                         X                                               $342.13
NORTHWESTERN WATER AND                                                                                                                          TRADE ACTIVITY,
SEWER DISTRICT                  P.O. BOX 348                                        BOWLING GREEN OH               43402-0348 N/A               VARIOUS DATES                         X                                               $100.08
                                                                                                                                                TRADE ACTIVITY,
NORWICH PUBLIC UTILITIES        PO BOX 1087                                         NORWICH          CT            06360-1087 N/A               VARIOUS DATES                         X                                            $25,927.70
                                                                                                                                                TRADE ACTIVITY,
NOSSAMAN LLP                    UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $30,000.00
                                17685 JUNIPER PATH, STE
                                301 ATTN: OFFICE                                                                                                TRADE ACTIVITY,
NRG RELIABILITY SOLUTIONS LLC   MANAGER                                             LAKEVILLE        MN            55044        N/A             VARIOUS DATES                         X                                             $6,782.51
                                                                                                                                                TRADE ACTIVITY,
NU TELECOM                      PO BOX 697                                          NEW ULM          MN            56073        N/A             VARIOUS DATES                         X                                               $528.73
                                                                                                                                                TRADE ACTIVITY,
NUAGE                           UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $35,236.11
                                                                                                                                                TRADE ACTIVITY,
NUECES COUNTY WATER CONTROL P.O. BOX 1147                                           ROBSTOWN         TX            78380        N/A             VARIOUS DATES                         X                                               $159.93
                                                                                                                                                TRADE ACTIVITY,
NUECES ELECTRIC COOP/659821     PO BOX 659821                                       SAN ANTONIO      TX            78265-9121 N/A               VARIOUS DATES                         X                                             $1,238.54
                                                                                                                                                TRADE ACTIVITY,
NUEVO WATER COMPANY             30427 11TH ST                                       NUEVO            CA            95267        N/A             VARIOUS DATES                         X                                                   $33.00
NV ENERGY/30073 NORTH                                                                                                                           TRADE ACTIVITY,
NEVADA                          PO BOX 30073                                        RENO             NV            89520-3073 N/A               VARIOUS DATES                         X                                            $14,866.09
                                                                                                                                                TRADE ACTIVITY,
NYS ASSESSMENT R                UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $463.77
                                                                                                                                                TRADE ACTIVITY,
NYS COLLECTIONS               UNKNOWN                                               UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $149.96
NYSEG-NEW YORK STATE ELECTRIC                                                                                                                   TRADE ACTIVITY,
& GAS                         PO BOX 847812                                         BOSTON           MA            02284-7812 N/A               VARIOUS DATES                         X                                            $31,620.40
                                                                                                                                                TRADE ACTIVITY,
OAK HARBOR UTILITIES            PO BOX 232                                          OAK HARBOR       OH            43449-0232 N/A               VARIOUS DATES                         X                                             $2,028.30
                                                                                                                                                TRADE ACTIVITY,
OAK HILL GARBAGE DISPOSAL INC. 1479 STANAFORD RD                                    BECKLEY          WV            25801        N/A             VARIOUS DATES                         X                                               $343.39




                                                                                                     91 of 140
                                                  20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                        Pg 111 of 188
                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                          Case No. 20-22501
                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                             Unliquidated
                                                                                                                                                                Contingent




                                                                                                                                                                                                       subject to
                                                                                                                                                                                            Disputed
                                                                                                                        Last 4 Digits       Date Debt was




                                                                                                                                                                                                       offset?
                                                                                                                         of Account       Incurred, Basis for




                                                                                                                                                                                                       Claim
         Creditor Name                Address1           Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                        TRADE ACTIVITY,
OAK HILL SANITARY BOARD        P.O. BOX 1245                                OAK HILL         WV            25901        N/A             VARIOUS DATES                         X                                                   $36.03
                                                                                                                                        TRADE ACTIVITY,
OAKVIEW APARTMEN               UNKNOWN                                      UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,228.41
                                                                                                                                        TRADE ACTIVITY,
OCONTO ELECTRIC COOPERATIVE    PO BOX 168                                   OCONTO FALLS     WI            54154-0168 N/A               VARIOUS DATES                         X                                               $468.91
                                                                                                                                        TRADE ACTIVITY,
OCTAVIA FREELAND               PO BOX 2523                                  WINDOW ROCK      AZ            86515        N/A             VARIOUS DATES                         X                                               $417.00
                                                                                                                                        TRADE ACTIVITY,
OECA                           UNKNOWN                                      UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $987.47
                                                                                                                                        TRADE ACTIVITY,
OFFICE DEPOT INC               PO BOX 633204                                CINCINNATI       OH            45263-3204 N/A               VARIOUS DATES                         X                                             $1,810.26
                                                                                                                                        TRADE ACTIVITY,
OFFICE DEPOT INC               PO BOX 633204                                CINCINNATI       OH            45263-3204 N/A               VARIOUS DATES                         X                                            $16,937.92
                                                                                                                                        TRADE ACTIVITY,
OFFICE MAX INC                 UNKNOWN                                      UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $6,000.00
                                                                                                                                        TRADE ACTIVITY,
OFFICE OF THE OH               UNKNOWN                                      UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
OFFICIAL PAYMENTS                                                                                                                       TRADE ACTIVITY,
CORPORATION                    PO BOX 418410                                BOSTON           MA            02241-8410 N/A               VARIOUS DATES                         X                                             $5,861.90
                                                                                                                                        INTERCOMPANY
                                                                                                                                        ACTIVITY, VARIOUS
OGDEN TELEPHONE COMPANY        4726 E WESTON RD                             BLISSFIELD       MI            49228                        DATES                                                                             $165,867.74
                                                                                                                                        TRADE ACTIVITY,
OGLETREE DEAKINS NASH SMOAK & STEWART PC          PO BOX 89                 COLUMBIA         SC            29202        N/A             VARIOUS DATES                         X                                             $4,679.16
                                                                                                                                        TRADE ACTIVITY,
OHIO CITY UTILITIES            PO BOX 248                                   OHIO CITY        OH            45874        N/A             VARIOUS DATES                         X                                               $569.49
                               P.O. BOX 3637 @
                               FIRSTENERGY                                                                                              TRADE ACTIVITY,
OHIO EDISON                    CORPORATION                                  AKRON            OH            44309-3637 N/A               VARIOUS DATES                         X                                            $47,280.49
                                                                                                                                        TRADE ACTIVITY,
OHIO GAS COMPANY               PO BOX 49370                                 SAN JOSE         CA            95161-9370 N/A               VARIOUS DATES                         X                                               $383.78
OHIO VALLEY GAS CORP                                                                                                                    TRADE ACTIVITY,
CONNERSVILLE                   P.O. BOX 445                                 CONNERSVILLE     IN            47331        N/A             VARIOUS DATES                         X                                                   $91.20
OHIO VALLEY GAS CORP                                                                                                                    TRADE ACTIVITY,
WINCHESTER                     P.O. BOX 545                                 WINCHESTER       IN            47394        N/A             VARIOUS DATES                         X                                               $184.54
                                                                                                                                        TRADE ACTIVITY,
OHIO VALLEY GAS INC SULLIVAN   P.O. BOX 187                                 SULLIVAN         IN            47882        N/A             VARIOUS DATES                         X                                               $256.10
                                                                                                                                        TRADE ACTIVITY,
OLD LINE WATER AUTHORITY       PO BOX 67                                    JACKSON          AL            36545        N/A             VARIOUS DATES                         X                                                   $15.00
                                                                                                                                        TRADE ACTIVITY,
OLD WILDLIFE CLU               UNKNOWN                                      UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $36.79
                                                                                                                                        TRADE ACTIVITY,
OLSON SANITATION INC           PO BOX 689                                   DAWSON           MN            56232        N/A             VARIOUS DATES                         X                                                   $88.25
                               NORTH DAKOTA ONE   7223 PARKWAY DR STE                                                                   TRADE ACTIVITY,
ONE CALL CONCEPTS INC          CALL INC           210                       HANOVER          MD            21076        N/A             VARIOUS DATES                         X                                             $8,913.35




                                                                                             92 of 140
                                                      20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 112 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                     Address1          Address2                     City          State        Zip        Number                Claim                                                               Total Claim
ONEIDA-MADISON ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOP., INC.                     STATE ROUTE 27                                   BOUCKVILLE        NY            13310        N/A             VARIOUS DATES                         X                                               $175.55
                                                                                                                                              TRADE ACTIVITY,
ONPROCESS TECHNOLOGY INC        200 HOMER AVE                                    ASHLAND           MA            01721        N/A             VARIOUS DATES                         X                                            $55,859.02
ONTARIO MUNICIPAL UTILITIES                                                                                                                   TRADE ACTIVITY,
COMPANY                         PO BOX 8000                                      ONTARIO           CA            91761-1076 N/A               VARIOUS DATES                         X                                             $2,650.08
                                                                                                                                              TRADE ACTIVITY,
OPEN TEXT INC                   275 FRANK TOMPA DR                               WATERLOO          ONT           N2L 0A1      N/A             VARIOUS DATES                         X                                             $2,792.50
                                                                                                                                              TRADE ACTIVITY,
OPTELIAN ACCESS NETWORKS INC C/O T60028U              PO BOX 66512               CHICAGO           IL            60666-0512 N/A               VARIOUS DATES                         X                                               $450.00
                                                                                                                                              TRADE ACTIVITY,
ORACLE AMERICA INC.           PO BOX 44471                                       SAN FRANCISCO CA                94144        N/A             VARIOUS DATES                         X                                           $433,333.33
ORANGE AND ROCKLAND UTILITIES                                                                                                                 TRADE ACTIVITY,
(O&R)                         PO BOX 1005                                        SPRING VALLEY     NY            10977-0800 N/A               VARIOUS DATES                         X                                            $55,465.87
                                                                                                                                              TRADE ACTIVITY,
ORANGE CITY MUNICIPAL UTILITIES P.O. BOX 406                                     ORANGE CITY       IA            51041        N/A             VARIOUS DATES                         X                                             $1,001.61
                                                                                                                                              TRADE ACTIVITY,
ORANGE COUNTY REMC              22 WELLS FARM RD                                 GOSHEN            NY            10924        N/A             VARIOUS DATES                         X                                               $662.41
                                                                                                                                              TRADE ACTIVITY,
ORBIT SYSTEMS                   PO BOX 956                                       ROSHARON          TX            77583-0956 N/A               VARIOUS DATES                         X                                                   $26.88
                                                                                                                                              TRADE ACTIVITY,
ORD LIGHT & WATER, NE           PO BOX 96                                        ORD               NE            68862        N/A             VARIOUS DATES                         X                                               $714.04
                                                                                                                                              TRADE ACTIVITY,
OREILLY AUTO PARTS              PO BOX 2633                                      SPRINGFIELD       MO            65801-2633 N/A               VARIOUS DATES                         X                                            $13,900.36
                                                                                                                                              TRADE ACTIVITY,
ORGANICS INC                    UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $58.57
                                                                                                                                              TRADE ACTIVITY,
ORICK COMMUNITY SERVICES        PO BOX 224                                       ORICK             CA            95555        N/A             VARIOUS DATES                         X                                                   $17.22
                                                                                                                                              TRADE ACTIVITY,
ORKIN EXTERMINATING CO INC      586-BLOOMINGTON, IL   2619 S MAIN ST             BLOOMINGTON       IL            61704        N/A             VARIOUS DATES                         X                                               $239.00
                                                                                                                                              TRADE ACTIVITY,
ORKIN PEST CONTR                UNKNOWN                                          UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $189.44
                                108 CRADDOCK WAY,                                                                                             TRADE ACTIVITY,
ORKIN PEST CONTROL              SUITE 11                                         POCA              WV            25159        N/A             VARIOUS DATES                         X                                               $175.00
                                                                                                                                              TRADE ACTIVITY,
ORLEANS COMMUNITY SERVICES      PO BOX 303                                       ORLEANS           CA            95556        N/A             VARIOUS DATES                         X                                                   $23.84
                                                                                                                                              TRADE ACTIVITY,
OSCEOLA ELECTRIC COOPERATIVE    PO BOX 127                                       SIBLEY            IA            51249        N/A             VARIOUS DATES                         X                                               $190.79
OSSIAN MUNICIPAL WATER                                                                                                                        TRADE ACTIVITY,
DEPARTMENT                      102 N JEFFERSON                                  OSSIAN            IN            46777        N/A             VARIOUS DATES                         X                                                   $52.64
OSULLIVAN MCCORMACK JENSEN                            100 GREAT MEADOW RD                                                                     TRADE ACTIVITY,
&                               BLISS PC              #100                WETHERSFIELD             CT            06109        N/A             VARIOUS DATES                         X                                            $16,800.00
                                                                                                                                              TRADE ACTIVITY,
OTSEGO ELECTRIC COOP, INC       PO BOX 128                                       HARTWICK          NY            13348-0128 N/A               VARIOUS DATES                         X                                               $643.33
                                                                                                                                              TRADE ACTIVITY,
OTTER TAIL POWER COMPANY        PO BOX 2002                                      FERGUS FALLS      MN            56538-2002 N/A               VARIOUS DATES                         X                                               $314.74




                                                                                                   93 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 113 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                  Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
OUT ON A LIMB TREE SERVICE      PO BOX 610                                        PLUMMER          ID            83851        N/A             VARIOUS DATES                         X                                            $11,100.00
                                                                                                                                              TRADE ACTIVITY,
OVERLOOK AT RANC                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $559.97
                                                                                                                                              TRADE ACTIVITY,
OXARC INC                       PO BOX 2605                                       SPOKANE          WA            99220-2605 N/A               VARIOUS DATES                         X                                                   $12.71
                                                                                                                                              TRADE ACTIVITY,
OXNARD DEVELOPME                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $225.52
                                55 CAMBRIDGE PKWY,                                                                                            TRADE ACTIVITY,
PA CONSULTING GROUP INC         SUITE 903                                         CAMBRIDGE        MA            02142        N/A             VARIOUS DATES                         X                                            $97,453.31
                                P.O. BOX 997300 PG&E                                                                                          TRADE ACTIVITY,
PACIFIC GAS & ELECTRIC          CORPORATION                                       SACRAMENTO       CA            95899-7300 N/A               VARIOUS DATES                         X                                           $158,065.72
PACIFIC POWER-ROCKY                                                                                                                           TRADE ACTIVITY,
MOUNTAIN POWER                  PO BOX 26000                                      PORTLAND         OR            97256-0001 N/A               VARIOUS DATES                         X                                            $23,027.01
                                                                                                                                              TRADE ACTIVITY,
PAINTERS GARAGE INC             1046 LIGHTHOUSE ROAD                              BREEZEWOOD       PA            15533        N/A             VARIOUS DATES                         X                                               $149.80
                                                                                                                                              TRADE ACTIVITY,
PALM SQUARE APAR                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $4,446.00
                                                                                                                                              TRADE ACTIVITY,
PALMETTO ELECTRIC COOP          PO BOX 530812                                     ATLANTA          GA            30353-0812 N/A               VARIOUS DATES                         X                                                   $34.73
                                                                                                                                              TRADE ACTIVITY,
PARAGON COMM SVC INC            4485 TENCH RD                                     SUWANEE          GA            30024        N/A             VARIOUS DATES                         X                                            $16,195.00
PARAGON COMPUTER PROJECTS                                                                                                                     TRADE ACTIVITY,
INC                             68 LOCHNAVAR PARKWAY                              PITTSFORD        NY            14534        N/A             VARIOUS DATES                         X                                             $5,000.00
                                                                                                                                              TRADE ACTIVITY,
PARDEEVILLE PUBLIC UTILITIES, WI PO BOX 65                                        PARDEEVILLE      WI            53954        N/A             VARIOUS DATES                         X                                               $969.56
                                                                                                                                              TRADE ACTIVITY,
PARKE COUNTY R E M C            PO BOX 269                                        COVINGTON        IN            47932-0269 N/A               VARIOUS DATES                         X                                             $1,576.71
                                                                                                                                              TRADE ACTIVITY,
PARKE EAST LOT O                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $466.13
                                                                                                                                              TRADE ACTIVITY,
PARKERSBURG UTILITY BOARD       P.O. BOX 1629                                     PARKERSBURG      WV            26102-1629 N/A               VARIOUS DATES                         X                                               $528.07
                                                                                                                                              TRADE ACTIVITY,
PARRISH BLESSING & ASSOC INC    UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,787.93
PARRISH MCINTYRE TIRE           3833 MOGADORE                                                                                                 TRADE ACTIVITY,
COMPANY                         INDUSTRIAL PKWY                                   MOGADORE         OH            44260        N/A             VARIOUS DATES                         X                                               $336.01
                                                                                  NEW PORT                                                    TRADE ACTIVITY,
PASCO COUNTY UTILITIES          P.O. DRAWER 2139                                  RICHEY           FL            34656-2139 N/A               VARIOUS DATES                         X                                                   $27.82
                                                                                                                                              TRADE ACTIVITY,
PASEOS AT MONTCL                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $170.95
                                                                                                                                              TRADE ACTIVITY,
PATOKA CORPORATION              PO BOX 158                                        PATOKA           IN            47666        N/A             VARIOUS DATES                         X                                                   $34.65
                                                                                                                                              TRADE ACTIVITY,
PATTERSON FOR AS                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                16340 PARADISE VALLEY                                                                                         TRADE ACTIVITY,
PATTY TRAPP                     LANE                                              MORGAN HILL      CA            95037        N/A             VARIOUS DATES                         X                                               $260.00




                                                                                                   94 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 114 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name               Address1                  Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
PAUL BUNYAN RURA              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $8,640.02
                              1831 ANNE ST NW STE       ATTN CRYSTAL PETERSON,                                                                TRADE ACTIVITY,
PAUL BUNYAN RURAL TELE COOP   100                       ACCTG                  BEMIDJI             MN            56601        N/A             VARIOUS DATES                         X                                             $4,161.61
                                                                                                                                              TRADE ACTIVITY,
PAUL C SAVAGE                 101 OAK VIEW DRIVE                                  LAVERNIA         TX            78121        N/A             VARIOUS DATES                         X                                               $600.00
                                                                                                                                              TRADE ACTIVITY,
PAUL KAMAN                    UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $108.13
PAULDING-PUTNAM ELECTRIC                                                                                                                      TRADE ACTIVITY,
COOPERATIVE                   401 MCDONALD PIKE                                   PAULDING         OH            45879-9270 N/A               VARIOUS DATES                         X                                               $869.86
                                                                                                                                              TRADE ACTIVITY,
PC CONNECTION SALES CORP      PO BOX 536472                                       PITTSBURGH       PA            15253-5906 N/A               VARIOUS DATES                         X                                             $1,036.16
                                                                                                                                              TRADE ACTIVITY,
PDC/AREA COMPANIES            PO BOX 9071                                         PEORIA           IL            61612        N/A             VARIOUS DATES                         X                                               $202.79
                                                                                                                                              TRADE ACTIVITY,
PEA RIDGE PUBLIC SERV DIST    P.O. BOX 86                                         BARBOURSVILLE WV               25504        N/A             VARIOUS DATES                         X                                                   $45.85
PEACE RIVER ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOPERATIVE, INC.             PO BOX 1547                                         WAUCHULA         FL            33873-1547 N/A               VARIOUS DATES                         X                                            $13,030.13
                                                                                                                                              TRADE ACTIVITY,
PEAK SALES RECRU              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $28,500.00
                                                                                                                                              TRADE ACTIVITY,
PEAK SALES RECRUITING         320 MARCH RD, SUITE 401                             KANATA           ONT           K2K 2E3      N/A             VARIOUS DATES                         X                                            $68,000.00
                                                                                                                                              TRADE ACTIVITY,
PEAK SALES RECRUITING         320 MARCH RD, SUITE 401                             KANATA           ONT           K2K 2E3      N/A             VARIOUS DATES                         X                                            $14,500.00
                              PO BOX 37629 PAYMENT                                                                                            TRADE ACTIVITY,
PECO/37629                    PROCESSING                                          PHILADELPHIA     PA            19101        N/A             VARIOUS DATES                         X                                               $716.66
PEDERNALES ELECTRIC                                                                                                                           TRADE ACTIVITY,
COOPERATIVE, INC.            P.O. BOX 1                                           JOHNSON CITY     TX            78636-0001 N/A               VARIOUS DATES                         X                                               $688.77
PEDERSON SANITATION ROLL-OFF                                                                                                                  TRADE ACTIVITY,
& RECYCLING                  PO # 1001                                            FORT DODGE       IA            50501        N/A             VARIOUS DATES                         X                                                   $41.32
PEE DEE ELECTRIC                                                                                                                              TRADE ACTIVITY,
COOPERATIVE,SC               P.O. BOX 491                                         DARLINGTON       SC            29540        N/A             VARIOUS DATES                         X                                                   $56.30
                             225 WEST WASHINGTON                                                                                              TRADE ACTIVITY,
PEERLESS NETWORK INC         SUITE 1285                                           CHICAGO          IL            60606        N/A             VARIOUS DATES                         X                                         $1,028,619.92
                                                                                                                                              TRADE ACTIVITY,
PEMBROKE TELEPHONE COMPANY PO BOX 10                                              PEMBROKE         GA            31321        N/A             VARIOUS DATES                         X                                               $111.14
                           45 N BROADWAY C/O                                                                                                  TRADE ACTIVITY,
PEN ARGYL BOROUGH SEWER    MECHANTS BANK                                          WIND GAP         PA            18091        N/A             VARIOUS DATES                         X                                               $409.50
                                                                                                                                              TRADE ACTIVITY,
PENDLETON MUNICIPAL UTILITIES P.O. BOX 230                                        PENDLETON        IN            46064        N/A             VARIOUS DATES                         X                                             $3,078.13
                              P.O. BOX 3687 @                                                                                                 TRADE ACTIVITY,
PENELEC/3687                  FIRSTENERGY CORP.                                   AKRON            OH            44309-3687 N/A               VARIOUS DATES                         X                                            $27,454.02
                              PA COMPTROLLER                                                                                                  TRADE ACTIVITY,
PENNDOT                       OPERATIONS                AR PENNDOT                HARRISBURG       PA            17105        N/A             VARIOUS DATES                         X                                               $350.00
                                                                                                                                              TRADE ACTIVITY,
PENNROSE PROPERT              UNKNOWN                                             UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $270.11




                                                                                                   95 of 140
                                                    20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                          Pg 115 of 188
                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                            Case No. 20-22501
                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                               Unliquidated
                                                                                                                                                                  Contingent




                                                                                                                                                                                                         subject to
                                                                                                                                                                                              Disputed
                                                                                                                          Last 4 Digits       Date Debt was




                                                                                                                                                                                                         offset?
                                                                                                                           of Account       Incurred, Basis for




                                                                                                                                                                                                         Claim
         Creditor Name              Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                          TRADE ACTIVITY,
PENNSYLVANIA TEL            UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                            P.O. BOX 371412 @
PENNSYLVANIA-AMERICAN WATER AMERICAN WATER                                                                                                TRADE ACTIVITY,
COMPANY                     WORKS COMPANY, INC                                PITTSBURGH       PA            15250-7412 N/A               VARIOUS DATES                         X                                               $247.71
                                                                                                                                          TRADE ACTIVITY,
PENTEX ENERGY                PO DRAWER 530                                    MUENSTER         TX            76252-0530 N/A               VARIOUS DATES                         X                                               $183.30
                                                                                                                                          TRADE ACTIVITY,
PEOPLES DO IT CENTER         320 S MAIN STREET                                MONMOUTH         IL            61462        N/A             VARIOUS DATES                         X                                               $135.19
                                                                                                                                          TRADE ACTIVITY,
PEOPLES WV                   PO BOX 645345                                    PITTSBURGH       PA            15264-5251 N/A               VARIOUS DATES                         X                                               $258.51
                                                                                                                                          TRADE ACTIVITY,
PERPETUAL REAL E             UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $175.57
                                                                                                                                          TRADE ACTIVITY,
PERRY SPENCER RTC            PO BOX 126                                       SAINT MEINRAD IN               47577        N/A             VARIOUS DATES                         X                                             $6,933.00
                                                                                                                                          TRADE ACTIVITY,
PETER W SMULSKI              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $272.13
                                                                              BLOOMING                                                    TRADE ACTIVITY,
PETERSON TRUCKING INC        11620 STATE HWY 30                               PRAIRIE          MN            55917        N/A             VARIOUS DATES                         X                                               $583.33
                                                                                                                                          TRADE ACTIVITY,
PETERSON TRUCKS INC          2718 TEAGARDEN ST                                SAN LEANDRO      CA            94577        N/A             VARIOUS DATES                         X                                                   $62.81
                                                                                                                                          TRADE ACTIVITY,
PHELAN PINON HILLS CSD       PO BOX 294049                                    PHELAN           CA            92329-4049 N/A               VARIOUS DATES                         X                                                   $18.96
                                                                                                                                          TRADE ACTIVITY,
PHILIP A LAPORTE             UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,685.62
                                                                                                                                          TRADE ACTIVITY,
PHILLIP CHEN FOR             UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $111.49
                                                                                                                                          TRADE ACTIVITY,
PHILLIPSBURG WATER WORKS     PO BOX 172                                       PHILLIPSBURG     OH            45354        N/A             VARIOUS DATES                         X                                                   $24.55
                                                                                                                                          TRADE ACTIVITY,
PIATT COUNTY SERVICE COMPANY PO BOX 587                                       MONTICELLO       IL            61856        N/A             VARIOUS DATES                         X                                               $242.80
                                                                                                                                          TRADE ACTIVITY,
PICKTON WSC                  PO BOX 127                                       PICKTON          TX            75471        N/A             VARIOUS DATES                         X                                                   $17.00
PIEDMONT ELECTRIC MEMBERSHIP                                                                                                              TRADE ACTIVITY,
CORPORATION                  P.O. BOX 1469                                    HILLSBOROUGH     NC            27278-1469 N/A               VARIOUS DATES                         X                                             $2,444.40
                             PO BOX 1246 @
                             PIEDMONT NATURAL GAS                                                                                         TRADE ACTIVITY,
PIEDMONT NATURAL GAS         COMPANY                                          CHARLOTTE        NC            28201-1246 N/A               VARIOUS DATES                         X                                                   $24.49
PIEDMONT RURAL TELEPHONE                                                                                                                  TRADE ACTIVITY,
COOP                         PO BOX 249                                       LAURENS          SC            29360        N/A             VARIOUS DATES                         X                                             $1,715.90
                                                                                                                                          TRADE ACTIVITY,
PIGEON                       PO BOX 650                                       PIGEON           MI            48755        N/A             VARIOUS DATES                         X                                                    $4.67
                                                                                                                                          TRADE ACTIVITY,
PIKE-GIBSON WATER, INC.      PO BOX 126                                       OAKLAND CITY     IN            47660-0126 N/A               VARIOUS DATES                         X                                                   $11.93
                                                                                                                                          TRADE ACTIVITY,
PINCH REUNION CO             UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,415.77




                                                                                               96 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 116 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name                 Address1              Address2                   City          State        Zip        Number                Claim                                                               Total Claim
PINEDALE DOMESTIC WATER                                                                                                                     TRADE ACTIVITY,
IMPROVEMENT DIST                PO BOX 1133                                     LAKESIDE         AZ            85929        N/A             VARIOUS DATES                         X                                                   $28.00
                                                                                                                                            TRADE ACTIVITY,
PINELLAS COUNTY, FL-UTILITIES   P.O. BOX 1780                                   CLEARWATER       FL            33757-1780 N/A               VARIOUS DATES                         X                                               $792.83
PINETOP WATER COMMUNITY                                                                                                                     TRADE ACTIVITY,
FACILITIES DIST                 P.O. BOX 87                                     PINETOP          AZ            85935        N/A             VARIOUS DATES                         X                                                   $23.15
                                                                                                                                            TRADE ACTIVITY,
PINKERTON                     BOX 406394                                        ATLANTA          GA            30384-6394 N/A               VARIOUS DATES                         X                                               $300.00
PIONEER ELECTRIC COOPERATIVE,                                                                                                               TRADE ACTIVITY,
INC.-AL                       P.O. BOX 370                                      GREENVILLE       AL            36037-0370 N/A               VARIOUS DATES                         X                                               $405.50
PIONEER ELECTRIC COOPERATIVE,                                                                                                               TRADE ACTIVITY,
OH                            344 W US ROUTE 36                                 PIQUA            OH            45356        N/A             VARIOUS DATES                         X                                             $2,696.35
                                                                                                                                            TRADE ACTIVITY,
PIONEER POWER & LIGHT CO        PO BOX 309                                      WESTFIELD        WI            53964-0309 N/A               VARIOUS DATES                         X                                               $555.30
                                                                                                                                            TRADE ACTIVITY,
PKM ELECTRIC COOPERATIVE, INC. PO BOX 108                                       WARREN           MN            56762-0108 N/A               VARIOUS DATES                         X                                                   $21.70
PLACER COUNTY ENVIRONMENTAL                                                                                                                 TRADE ACTIVITY,
HEALTH                         TAX COLLECTOR          2976 RICHARDSON DRIVE AUBURN               CA            95603        N/A             VARIOUS DATES                         X                                             $1,030.40
                                                                                                                                            TRADE ACTIVITY,
PLACER COUNTY WATER AGENCY      P.O. BOX 6570                                   AUBURN           CA            95604-6570 N/A               VARIOUS DATES                         X                                                   $36.71
                                                                                                                                            TRADE ACTIVITY,
PLANTATION KEY A                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $982.00
                                                                                                                                            TRADE ACTIVITY,
PLANTSCAPES INC                 1127 POPLAR PL S                                SEATTLE          WA            98144        N/A             VARIOUS DATES                         X                                             $5,652.18
                                                                                                                                            TRADE ACTIVITY,
PLATINUM TOOLS INC              PO BOX 19147                                    NEWBURY PARK CA                91319-9147 N/A               VARIOUS DATES                         X                                                   $46.62
                                                                                                                                            TRADE ACTIVITY,
PLATINUM TOOLS INC              PO BOX 19147                                    NEWBURY PARK CA                91319-9147 N/A               VARIOUS DATES                         X                                                   $88.80
                                                                                                                                            TRADE ACTIVITY,
PLATT ELECTRIC SUPPLY           PO BOX 418759                                   BOSTON           MA            02241-8759 N/A               VARIOUS DATES                         X                                               $674.09
                                                                                                                                            TRADE ACTIVITY,
PLAZA TOWING INC                83 827 TAMARISK ST                              INDIO            CA            92201        N/A             VARIOUS DATES                         X                                               $250.00
                                                                                                                                            TRADE ACTIVITY,
PLEASANTS COUNTY PSD            PO BOX 369                                      ST. MARY'S       WV            26170        N/A             VARIOUS DATES                         X                                                   $39.07
PLUMAS-SIERRA RURAL ELECTRIC                                                                                                                TRADE ACTIVITY,
COOPERATIVE                 73233 STATE RT 70 STE A                             PORTOLA          CA            96122-7069 N/A               VARIOUS DATES                         X                                             $3,823.90
                            2845 VERNE ROBERTS                                                                                              TRADE ACTIVITY,
PLUS ONE COMMUNICATIONS INC CIRCLE                                              ANTIOCH          CA            94509        N/A             VARIOUS DATES                         X                                               $485.00
                                                                                                                                            TRADE ACTIVITY,
PLYMOUTH UTILITIES, WI          P.O. BOX 277                                    PLYMOUTH         WI            53073-0277 N/A               VARIOUS DATES                         X                                             $4,441.55
                                                                                                                                            TRADE ACTIVITY,
PMC SFR BORROWER                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $239.45
                                                                                                                                            TRADE ACTIVITY,
POCAHONTAS COUNTY. PSD CMW PO BOX 250                                           DURBIN           WV            26264        N/A             VARIOUS DATES                         X                                                   $42.09
                           120 WEST 4TH ST P.O.                                                                                             TRADE ACTIVITY,
POLK COUNTY RPPD           BOX 465                                              STROMSBURG       NE            68666-0465 N/A               VARIOUS DATES                         X                                               $162.96




                                                                                                 97 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 117 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                  Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
POLK COUNTY UTILITIES DIVISION   P.O. BOX 2019                                      BARTOW           FL            33831-2019 N/A               VARIOUS DATES                         X                                               $199.97
POLK-BURNETT ELECTRIC                                                                                                                           TRADE ACTIVITY,
COOPERATIVE                      1001 STATE RD 35                                   CENTURIA         WI            54824-9020 N/A               VARIOUS DATES                         X                                               $368.03
                                 660 E MAIN ST WATER                                                                                            TRADE ACTIVITY,
POMEROY PUBLIC WORKS, OH         DEPARTMENT                                         POMEROY          OH            45769        N/A             VARIOUS DATES                         X                                               $122.50
PONTOTOC ELECTRIC POWER                                                                                                                         TRADE ACTIVITY,
ASSOCIATION, MS                  P.O. BOX 718                                       PONTOTOC         MS            38863        N/A             VARIOUS DATES                         X                                               $299.44
                                                                                                                                                TRADE ACTIVITY,
PORT CLINTON WATER WORKS         1868 EAST PERRY ST                                 PORT CLINTON     OH            43452        N/A             VARIOUS DATES                         X                                               $127.45
                                                                                                                                                TRADE ACTIVITY,
PORTAGE UTILITY SERVICE BOARD 6071 CENTRAL AVENUE                                   PORTAGE          IN            46368-3587 N/A               VARIOUS DATES                         X                                               $673.52
                                                                                                                                                TRADE ACTIVITY,
PORTANTINO FOR S                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
PORTLAND GENERAL ELECTRIC                                                                                                                       TRADE ACTIVITY,
(PGE-OR)                         PO BOX 3340                                        PORTLAND         OR            97208-3340 N/A               VARIOUS DATES                         X                                             $2,536.00
                                 921 SW WASHINGTON                                                                                              TRADE ACTIVITY,
PORTLAND NAP                     #100                                               PORTLAND         OR            97205-2819 N/A               VARIOUS DATES                         X                                             $4,880.87
                                                                                                                                                TRADE ACTIVITY,
PORTOFINO APARTM                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $478.73
                                                                                                                                                TRADE ACTIVITY,
POSITRON ACCESS                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $598.00
POSITRON ACCESS SOLUTIONS        5101 BUCHAN STREET STE                                                                                         TRADE ACTIVITY,
CORP                             220                                                MONTREAL         QUE           H4P 2R9      N/A             VARIOUS DATES                         X                                               $299.00
                                                                                                                                                TRADE ACTIVITY,
POSITRON INC                     5101 BUCHAN ST STE 220                             MONTREAL         QUE           H4P 2R9      N/A             VARIOUS DATES                         X                                            $10,445.00
                                                                                                                                                TRADE ACTIVITY,
POST APARTMENT H                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,800.40
                                                                                                                                                TRADE ACTIVITY,
POSTMARK OWNER L                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,391.27
                                                                                                                                                TRADE ACTIVITY,
POTOMAC EDISON                   PO BOX 3615                                        AKRON            OH            44309-3615 N/A               VARIOUS DATES                         X                                            $47,414.43
                                                                                                                                                TRADE ACTIVITY,
POWELL SERVICE CENTER            2116 W EMORY RD                                    POWELL           TN            37849        N/A             VARIOUS DATES                         X                                               $820.75
POWELL VALLEY ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOPERATIVE                      P.O. BOX 308                                       JONESVILLE       VA            24263        N/A             VARIOUS DATES                         X                                               $233.21
                                                                                                                                                TRADE ACTIVITY,
POWER & TELEPHONE SUPPLY         PO BOX 1000           DEPT 839                     MEMPHIS          TN            38148-0839 N/A               VARIOUS DATES                         X                                               $908.16
                                 1600 MOSELEY ROAD STE                                                                                          TRADE ACTIVITY,
POWER MANAGEMENT CO LLC          100                                                VICTOR           NY            14564        N/A             VARIOUS DATES                         X                                            $13,750.00
                                                                                                                                                TRADE ACTIVITY,
POWER SYSTEMS WEST               PO BOX 35146 #41022                                SEATTLE          WA            98124-5146 N/A               VARIOUS DATES                         X                                             $1,627.57
                                                                                                                                                TRADE ACTIVITY,
POWER SYSTEMS WEST               PO BOX 35146 #41022                                SEATTLE          WA            98124-5146 N/A               VARIOUS DATES                         X                                               $410.00
                                                                                                                                                TRADE ACTIVITY,
PPC BROADBAND INC                29031 NETWORK PLACE                                CHICAGO          IL            60673-1290 N/A               VARIOUS DATES                         X                                               $662.25




                                                                                                     98 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 118 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
          Creditor Name                Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
PPL ELECTRIC                    2 NORTH 9TH ST CPC-                                                                                           TRADE ACTIVITY,
UTILITIES/ALLENTOWN             GENN1                                             ALLENTOWN        PA            18101-1175 N/A               VARIOUS DATES                         X                                            $31,952.81
                                                                                                                                              TRADE ACTIVITY,
PRAIRIE ENERGY COOPERATIVE      PO BOX 373                                        HAMPTON          IA            50441-0373 N/A               VARIOUS DATES                         X                                               $133.83
                                                                                                                                              TRADE ACTIVITY,
PRAXAIR DISTRIBUTION INC        1725 EDSALL AVE                                   FORT WAYNE       IN            46803        N/A             VARIOUS DATES                         X                                                   $43.81
                                                                                                                                              TRADE ACTIVITY,
PRD PROPERTIES L                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                              TRADE ACTIVITY,
PRECISION ELECTRONIC REPAIR     7710 NORTH 30TH ST                                TAMPA            FL            33610        N/A             VARIOUS DATES                         X                                            $38,045.77
                                                                                                                                              TRADE ACTIVITY,
PRECISION OPTICAL TRANSCEIVERS PO BOX 457                                         NORTH CHILI      NY            14514        N/A             VARIOUS DATES                         X                                             $3,284.00
                                                                                                                                              TRADE ACTIVITY,
PREMIER COMMUNICATIONS          PO BOX 200                                        SIOUX CENTER     IA            51250        N/A             VARIOUS DATES                         X                                               $654.36
PREMIUM HOME CONTROL SOL                                                                                                                      TRADE ACTIVITY,
LLC                             PO BOX 403633                                     ATLANTA          GA            30384        N/A             VARIOUS DATES                         X                                             $9,607.68
                                                                                                                                              TRADE ACTIVITY,
PREMIUM PROPERTY                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $45.67
PRENTISS COUNTY                                                                                                                               TRADE ACTIVITY,
EPA/BOONEVILLE                  PO BOX 428                                        BOONEVILLE       MS            38829        N/A             VARIOUS DATES                         X                                                   $43.04
PRESQUE ISLE ELECTRIC & GAS CO-                                                                                                               TRADE ACTIVITY,
OP                              P.O. BOX 308 (PIE&G)                              ONAWAY           MI            49765-0308 N/A               VARIOUS DATES                         X                                             $6,304.66
                                                                                                                                              TRADE ACTIVITY,
PRESTON COUNTY PSD #1           P.O. BOX 322                                      ARTHURDALE       WV            26520-0322 N/A               VARIOUS DATES                         X                                                   $49.65
                                                                                                                                              TRADE ACTIVITY,
PRICE REFRIGERATION & AC CO     PO BOX 1679                                       MURRELLS INLET SC              29576        N/A             VARIOUS DATES                         X                                               $193.20
                                                                                                                                              TRADE ACTIVITY,
PRIMEX MANUFACTURING CORP       20160 92 A AVENUE                                 LANGLEY          BC            V1M 3A4      N/A             VARIOUS DATES                         X                                            $13,551.00
                                                                                                                                              TRADE ACTIVITY,
PRIMEX MANUFACTURING CORP       20160 92 A AVENUE                                 LANGLEY          BC            V1M 3A4      N/A             VARIOUS DATES                         X                                             $2,064.00
                                                                                                                                              TRADE ACTIVITY,
PRINCETON MUNICIPAL UTILITIES   2 SOUTH MAIN                                      PRINCETON        IL            61356        N/A             VARIOUS DATES                         X                                             $6,074.43
                                327 SOUTH WICKHAM                                                                                             TRADE ACTIVITY,
PRINCETON SANITARY BOARD        AVE P.O. BOX 4950                                 PRINCETON        WV            24740-4950 N/A               VARIOUS DATES                         X                                                   $30.58
                                                                                                                                              TRADE ACTIVITY,
PRINCETON, IN- WATER & SEWER    P.O. BOX 15                                       PRINCETON        IN            47670        N/A             VARIOUS DATES                         X                                               $176.93
                                                                                                                                              TRADE ACTIVITY,
PROGRESS RESIDEN                UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,470.47
                                                                                                                                              TRADE ACTIVITY,
PROGRESS SOFTWARE CORP          PO BOX 84-5828                                    BOSTON           MA            02284-5828 N/A               VARIOUS DATES                         X                                             $5,669.93
                                                                                                                                              TRADE ACTIVITY,
PROPANE PLUS INC                PO BOX 68                                         PRESQUE ISLE     MI            49777        N/A             VARIOUS DATES                         X                                                   $24.38
                                5959 CORPORATE DR STE                                                                                         TRADE ACTIVITY,
PS LIGHTWAVE                    3300                                              HOUSTON          TX            77036        N/A             VARIOUS DATES                         X                                            $16,290.27
                                                                                                                                              TRADE ACTIVITY,
PUBLIC COMPANY ACCOUNTING       PO BOX 418631                                     BOSTON           MA            02241-8631 N/A               VARIOUS DATES                         X                                               $315.57




                                                                                                   99 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 119 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                Address1              Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
PUD #1 OF OKANOGAN COUNTY     P.O. BOX 912                                     OKANOGAN         WA            98840        N/A             VARIOUS DATES                         X                                                   $40.92
                                                                                                                                           TRADE ACTIVITY,
PULTE HOME COMPA              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $16,849.29
                                                                                                                                           TRADE ACTIVITY,
PURE STORAGE INC              28741 NETWORK PLACE                              CHICAGO          IL            60673-1287 N/A               VARIOUS DATES                         X                                             $2,074.00
                                                                                                                                           TRADE ACTIVITY,
PUTNAM PUBLIC SERVICE DISTRICT PO BOX 860                                      SCOTT DEPOT      WV            25560        N/A             VARIOUS DATES                         X                                                   $45.92
                                                                                                                                           TRADE ACTIVITY,
QUADIENT LEASING USA INC      UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $936.53
                                                                                                                                           TRADE ACTIVITY,
QUALITY CARE AUT              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,307.54
QUALITY CARE AUTO LUBE &                                                                                                                   TRADE ACTIVITY,
WASH                          2410 MIRACLE MILE                                BULLHEAD CITY    AZ            86442        N/A             VARIOUS DATES                         X                                               $632.85
                              PO BOX 509014                                                                                                TRADE ACTIVITY,
QUARTZ HILL WATER DISTRICT    DEPARTMENT #RT106                                SAN DIEGO        CA            92150-9014 N/A               VARIOUS DATES                         X                                               $119.45
                              208 9TH STREET DRIVE                                                                                         TRADE ACTIVITY,
QUEST CONTROLS INC            WEST                                             PALMETTO         FL            34221        N/A             VARIOUS DATES                         X                                                    $8.46
                                                                                                                                           TRADE ACTIVITY,
QUEST SOFTWARE                PO BOX 731381                                    DALLAS           TX            75373-1381 N/A               VARIOUS DATES                         X                                           $433,333.33
                                                                                                                                           TRADE ACTIVITY,
QUINCY HOLDING L              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $347.21
                                                                                                                                           TRADE ACTIVITY,
R&R AUTO & DIESEL REPAIR      PO BOX 500                                       BRYON            IL            61010        N/A             VARIOUS DATES                         X                                                   $53.58
                              11828 SPRINGS HEAD                                                                                           TRADE ACTIVITY,
R3X GROUP INC                 LOOP                                             AUSTIN           TX            78717        N/A             VARIOUS DATES                         X                                             $1,250.00
RACCOON VALLEY ELECTRIC                                                                                                                    TRADE ACTIVITY,
COOPERATIVE                   PO BOX 486                                       GLIDDEN          IA            51443        N/A             VARIOUS DATES                         X                                               $108.69
                                                                                                                                           TRADE ACTIVITY,
RADIO SITE SERVI              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,168.48
                                                                                                                                           TRADE ACTIVITY,
RAILROAD AND IND              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $92.30
                                                                                                                                           TRADE ACTIVITY,
RAILROAD AVE LOF              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $50.32
                                                                                                                                           TRADE ACTIVITY,
RALEIGH COUNTY PSD            PO BOX 1286                                      SOPHIA           WV            25921        N/A             VARIOUS DATES                         X                                                   $23.92
                                                                                                                                           TRADE ACTIVITY,
RALEIGH WATER DISTRICT, IL    PO BOX 569                                       ELDORADO         IL            62930-0569 N/A               VARIOUS DATES                         X                                                   $37.40
                                                                                                                                           TRADE ACTIVITY,
RAMSEY WATER COMPANY          PO BOX 245                                       RAMSEY           IN            47166        N/A             VARIOUS DATES                         X                                                   $23.60
                                                                                                                                           TRADE ACTIVITY,
RANCHO BELAGO AP              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $309.89
RANCHO CALIFORNIA WATER                                                                                                                    TRADE ACTIVITY,
DISTRICT                      PO BOX 512687                                    LOS ANGELES      CA            90051-0687 N/A               VARIOUS DATES                         X                                               $531.24
RANDY MORELL EXCAV &                                                                                                                       TRADE ACTIVITY,
CONSTRUCT                     27 W LAKE FORK ROAD                              MCCALL           ID            83638-5084 N/A               VARIOUS DATES                         X                                               $375.00




                                                                                               100 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 120 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                Address1                 Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
RAPID7                         LOCKBOX, PO BOX 347377                             PITTSBURGH       PA            15251-4377 N/A               VARIOUS DATES                         X                                            $24,948.00
                                                                                                                                              TRADE ACTIVITY,
RCI CLEANING & J               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $600.00
                                                                                                                                              TRADE ACTIVITY,
RD NEWPORT TAMPA               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $426.81
                                                                                                                                              TRADE ACTIVITY,
RDC & ASSOCIATES LLC           14975 N HAMLET TRAIL                               HAYDEN           ID            83835        N/A             VARIOUS DATES                         X                                             $2,098.80
                                                                                                                                              TRADE ACTIVITY,
READYREFRESH                   PO BOX 856158                                      LOUISVILLE       KY            40285-6158 N/A               VARIOUS DATES                         X                                               $532.94
                                                                                                                                              TRADE ACTIVITY,
REAL CLEAN INC                 3723 GOSHEN RD                                     FORT WAYNE       IN            46818        N/A             VARIOUS DATES                         X                                                   $54.00
RECOLOGY BUTTE COLUSA                                                                                                                         TRADE ACTIVITY,
COUNTIES                       PO BOX 1512                                        OROVILLE         CA            95965-1512 N/A               VARIOUS DATES                         X                                               $172.86
                                                                                                                                              TRADE ACTIVITY,
RECOLOGY EEL RIVER             PO BOX 60670                                       LOS ANGELES      CA            90060-0670 N/A               VARIOUS DATES                         X                                               $150.20
RED SULPHUR PUBLIC SERVICE                                                                                                                    TRADE ACTIVITY,
DISTRICT                       P.O. BOX 697                                       PETERSTOWN       WV            24963        N/A             VARIOUS DATES                         X                                                   $82.34
                                                                                                                                              TRADE ACTIVITY,
REDINGER 360 INC               PO BOX 684                                         HARVARD          MA            01451        N/A             VARIOUS DATES                         X                                             $4,225.00
                                                                                                                                              TRADE ACTIVITY,
REEDSBURG UTILITY COMMISSION PO BOX 230                                           REEDSBURG        WI            53959-0230 N/A               VARIOUS DATES                         X                                             $2,814.85
                                                                                                                                              TRADE ACTIVITY,
REFORMED MENNONI               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                              TRADE ACTIVITY,
REFUGIO COUNTY WCID #1         PO BOX 397                                         TIVOLI           TX            77990        N/A             VARIOUS DATES                         X                                                   $30.61
                                                                                                                                              TRADE ACTIVITY,
REGENTS OF THE UNIVERSITY OF   UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $350.00
                                                                                                                                              TRADE ACTIVITY,
REGIONAL WATER AUTHORITY       PO BOX 981102                                      BOSTON           MA            02298-1102 N/A               VARIOUS DATES                         X                                             $9,026.14
                                                                                                                                              TRADE ACTIVITY,
RELIANT ENERGY/4932/650475     P.O. BOX 650475                                    DALLAS           TX            75265-0475 N/A               VARIOUS DATES                         X                                             $1,272.55
                                                                                                                                              TRADE ACTIVITY,
REPTON WATER WORKS, AL         PO BOX 35                                          REPTON           AL            36475        N/A             VARIOUS DATES                         X                                                   $42.65
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC PROPERT               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $19.75
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC SERVICES #091         PO BOX 9001099                                     LOUISVILLE       KY            40290-1099 N/A               VARIOUS DATES                         X                                                   $83.72
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC SERVICES #384         PO BOX 9001099                                     LOUISVILLE       KY            40290-1099 N/A               VARIOUS DATES                         X                                               $128.64
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC SERVICES #732         PO BOX 9001099                                     LOUISVILLE       KY            40290-1099 N/A               VARIOUS DATES                         X                                             $1,143.20
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC SERVICES #808         PO BOX 9001099                                     LOUISVILLE       KY            40290-1099 N/A               VARIOUS DATES                         X                                               $327.51
                                                                                                                                              TRADE ACTIVITY,
REPUBLIC SERVICES, INC.        PO BOX 99917                                       CHICAGO          IL            60696-7717 N/A               VARIOUS DATES                         X                                           $186,170.54




                                                                                                  101 of 140
                                                         20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                               Pg 121 of 188
                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                 Case No. 20-22501
                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                    Unliquidated
                                                                                                                                                                       Contingent




                                                                                                                                                                                                              subject to
                                                                                                                                                                                                   Disputed
                                                                                                                               Last 4 Digits       Date Debt was




                                                                                                                                                                                                              offset?
                                                                                                                                of Account       Incurred, Basis for




                                                                                                                                                                                                              Claim
         Creditor Name                    Address1              Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                               TRADE ACTIVITY,
RESIDENCES NORTH                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $315.18
                                                                                                                                               TRADE ACTIVITY,
REVENUE ADVISORS                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $484.93
RG&E - ROCHESTER GAS &                                                                                                                         TRADE ACTIVITY,
ELECTRIC                         P.O. BOX 847813                                   BOSTON           MA            02284-7813 N/A               VARIOUS DATES                         X                                            $63,988.55
RICE WATER SUPPLY & SEWER                                                                                                                      TRADE ACTIVITY,
SERVICE CORP.                    P.O. BOX 137                                      RICE             TX            75155        N/A             VARIOUS DATES                         X                                                   $41.12
                                                                                   RICHLAND                                                    TRADE ACTIVITY,
RICHLAND CENTER UTILITIES, WI    P.O. BOX 312                                      CENTER           WI            53581        N/A             VARIOUS DATES                         X                                             $2,783.91
                                                                                                                                               TRADE ACTIVITY,
RICHLAND GRANT TELEPHONE         BOX 67                                            BLUE RIVER       WI            53518        N/A             VARIOUS DATES                         X                                               $166.22
                                                                                                                                               TRADE ACTIVITY,
RICHMOND AMERICA                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,268.50
                                                                                                                                               TRADE ACTIVITY,
RICHMOND POWER & LIGHT           PO BOX 908                                        RICHMOND         IN            47375        N/A             VARIOUS DATES                         X                                            $12,511.79
                                                                                                                                               TRADE ACTIVITY,
RICHMOND SANITARY DISTRICT, IN PO BOX 308                                          RICHMOND         IN            47375        N/A             VARIOUS DATES                         X                                               $568.59
                                                                                                                                               TRADE ACTIVITY,
RICHWOOD WATER & SEWAGE          4 WHITE AVENUE                                    RICHWOOD         WV            26261        N/A             VARIOUS DATES                         X                                                   $57.26
                                                                                                                                               TRADE ACTIVITY,
RICK BYBEE                       UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $201.31
                                                                                                                                               TRADE ACTIVITY,
RICOH USA INC                    70 VALLEY STREAM PKWY                             MALVERN          PA            19355-1407 N/A               VARIOUS DATES                         X                                            $26,419.65
                                                                                                                                               TRADE ACTIVITY,
RICOH USA INC                    70 VALLEY STREAM PKWY                             MALVERN          PA            19355-1407 N/A               VARIOUS DATES                         X                                             $6,580.76
                                                                                                                                               TRADE ACTIVITY,
RID                              9126 SHELTER COVE RD                              WHITETHORN       CA            95589        N/A             VARIOUS DATES                         X                                               $590.34
                                                                                                                                               TRADE ACTIVITY,
RIDGEWAY UTILITIES, WI       113 DOUGHERTY CT                                      RIDGEWAY         WI            53582        N/A             VARIOUS DATES                         X                                                   $33.14
RILEY WATER AND SEWER WORKS,                                                                                                                   TRADE ACTIVITY,
IN                           PO BOX 501                                            RILEY            IN            47871        N/A             VARIOUS DATES                         X                                                   $33.22
                                                                                                                                               TRADE ACTIVITY,
RIVER RIDGE APAR                 UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,290.96
RIVER VALLEY WASTE                                                                                                                             TRADE ACTIVITY,
MANAGEMENT                       PO BOX 501                                        WYALUSING        PA            18853        N/A             VARIOUS DATES                         X                                                   $45.86
                                                                                                                                               TRADE ACTIVITY,
RIVERS EDGE                      APARTMENTS              27625 E TRAIL RIDGE WAY MORENO VALLEY CA                 92555        N/A             VARIOUS DATES                         X                                               $529.31
                                 3900 MAIN STREET                                                                                              TRADE ACTIVITY,
RIVERSIDE PUBLIC UTILITIES, CA   FINANCE DEPT                                      RIVERSIDE        CA            92522-0144 N/A               VARIOUS DATES                         X                                             $2,195.75
                                                                                                                                               TRADE ACTIVITY,
RIVESVILLE WATER                 PO BOX 45                                         RIVESVILLE       WV            26588        N/A             VARIOUS DATES                         X                                                   $97.07
                                 577 NEW GOFF                                                                                                  TRADE ACTIVITY,
ROADSAFE TRAFFIC SYSTEMS INC     MOUNTAIN RD                                       CROSS LANES      WV            25313        N/A             VARIOUS DATES                         X                                           $134,811.81
                                                                                   SANTA FE                                                    TRADE ACTIVITY,
ROADWAY CONSTRUCTION SERV        12731 LOS NIETOS RD                               SPRINGS          CA            90670        N/A             VARIOUS DATES                         X                                            $10,821.71




                                                                                                   102 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 122 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
        Creditor Name                 Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
ROANOKE WATER &                                                                                                                               TRADE ACTIVITY,
WASTEWATER, IN                 PO BOX 328                                         ROANOKE          IN            46783        N/A             VARIOUS DATES                         X                                                   $93.22
                                                                                                                                              TRADE ACTIVITY,
ROB BONTA FOR AS               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                              TRADE ACTIVITY,
ROBERT B GYLE II               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,218.16
                                                                                                                                              TRADE ACTIVITY,
ROBERT J GEESAME               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $86.15
                                                                                                                                              TRADE ACTIVITY,
ROBERT LEE EVANS JR            3952 SENECA TRAIL                                  EGLON            WV            26716        N/A             VARIOUS DATES                         X                                               $500.00
                                                                                                                                              TRADE ACTIVITY,
ROBERT SANDERS WASTE SYSTEMS PO BOX 870                                           ALTON            IL            62002-8070 N/A               VARIOUS DATES                         X                                                   $74.04
                                                                                                                                              TRADE ACTIVITY,
ROBERT SCHROEDER               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $97.31
                                                                                                                                              TRADE ACTIVITY,
ROBINSON PALESTINE WATER       P.O. BOX 735                                       ROBINSON         IL            62454        N/A             VARIOUS DATES                         X                                                   $31.17
                                                                                                                                              TRADE ACTIVITY,
ROCHELLE MUNICIPAL UTILITIES   P.O. BOX 456                                       ROCHELLE         IL            61068-0456 N/A               VARIOUS DATES                         X                                             $3,739.87
                                                                                                                                              TRADE ACTIVITY,
ROCHESTER                      PO BOX 507                                         ROCHESTER        IN            46975-0507 N/A               VARIOUS DATES                         X                                                    $7.00
ROCHESTER DISTRICT HEATING                                                                                                                    TRADE ACTIVITY,
COOP, INC.                     150 STATE ST STE 110                               ROCHESTER        NY            14614        N/A             VARIOUS DATES                         X                                             $8,942.96
                                                                                                                                              TRADE ACTIVITY,
ROCK ENERGY COOPERATIVE        PO BOX 1758                                        JANESVILLE       WI            53547-1758 N/A               VARIOUS DATES                         X                                             $1,971.97
                                                                                                                                              TRADE ACTIVITY,
ROCKET SOFTWARE INC            PO BOX 842965                                      BOSTON           MA            02284-2965 N/A               VARIOUS DATES                         X                                            $57,634.03
                                                                                  THOUSAND                                                    TRADE ACTIVITY,
RODARTE ICE                    72227 ADELAID ST STE B                             PALMS            CA            92276        N/A             VARIOUS DATES                         X                                               $307.08
                                                                                                                                              TRADE ACTIVITY,
RODRIGUEZ FOR AS               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                              TRADE ACTIVITY,
RON RUEGG AUTOMOTIVE           6117 ALLIANCE RD NW                                MALVERN          OH            44644        N/A             VARIOUS DATES                         X                                               $781.76
ROOT BROTHERS MFG & SUPPLY                                                                                                                    TRADE ACTIVITY,
CO                             651 CONKEY ST                                      HAMMOND          IN            46324        N/A             VARIOUS DATES                         X                                             $4,908.31
                               4415 PACIFIC COASY HWY                                                                                         TRADE ACTIVITY,
ROSALINA LOPEZ                 #F209                                              TORRANCE         CA            90505        N/A             VARIOUS DATES                         X                                               $279.73
                                                                                                                                              TRADE ACTIVITY,
ROSE BROOK CONDO               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $245.89
                                                                                                                                              TRADE ACTIVITY,
ROWENA WATER SUPPLY CORP       PO BOX 125                                         ROWENA           TX            76875        N/A             VARIOUS DATES                         X                                                   $29.75
                                                                                                                                              TRADE ACTIVITY,
ROWLAND WATER DISTRICT         PO BOX 513225                                      LOS ANGELES      CA            90051-3325 N/A               VARIOUS DATES                         X                                               $204.98
                                                                                                                                              TRADE ACTIVITY,
ROY G WEAVER EXC               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $200.00
                                                                                                                                              TRADE ACTIVITY,
ROY GROVER                     UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $193.35




                                                                                                  103 of 140
                                                  20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                        Pg 123 of 188
                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                          Case No. 20-22501
                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                             Unliquidated
                                                                                                                                                                Contingent




                                                                                                                                                                                                       subject to
                                                                                                                                                                                            Disputed
                                                                                                                        Last 4 Digits       Date Debt was




                                                                                                                                                                                                       offset?
                                                                                                                         of Account       Incurred, Basis for




                                                                                                                                                                                                       Claim
            Creditor Name             Address1           Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                        TRADE ACTIVITY,
ROY ROBINSON CHEVROLET        PO BOX 168                                    MARYSVILLE       WA            98270        N/A             VARIOUS DATES                         X                                             $1,704.16
                                                                            HOPEWELL                                                    TRADE ACTIVITY,
ROYAL CARTING SERVICE CO.     P.O. BOX 1209                                 JUNCTION         NY            12533        N/A             VARIOUS DATES                         X                                                   $74.70
                                                                                                                                        TRADE ACTIVITY,
RTC COMMUNICATIONS CORP       PO BOX 507                                    ROCHESTER        IN            46975        N/A             VARIOUS DATES                         X                                               $139.16
                                                                                                                                        TRADE ACTIVITY,
RTI NEHALEM                   892 W MADISON AVE                             GLENNS FERRY     ID            83623        N/A             VARIOUS DATES                         X                                             $4,589.71
                                                                                                                                        TRADE ACTIVITY,
RUI (RUI)                     UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,241.49
                                                                                                                                        TRADE ACTIVITY,
RUMPKE                        PO BOX 538710                                 CINCINNATI       OH            45253        N/A             VARIOUS DATES                         X                                             $2,928.33
RUNNING SPRINGS WATER                                                       RUNNING                                                     TRADE ACTIVITY,
DISTRICT                      PO BOX 2206                                   SPRINGS          CA            92382        N/A             VARIOUS DATES                         X                                                   $86.83
                                                                                                                                        TRADE ACTIVITY,
RUPERT WATER DEPARTMENT       PO DRAWER B                                   RUPERT           WV            25984        N/A             VARIOUS DATES                         X                                                   $31.50
                                                                                                                                        TRADE ACTIVITY,
RUPP WASTE CONTAINERS, INC.   7905 W. 9600 N                                TREMONTON        UT            84337        N/A             VARIOUS DATES                         X                                               $155.36
RURAL LORAIN COUNTY WATER                                                                                                               TRADE ACTIVITY,
AUTHORITY                     P.O. BOX 567                                  LAGRANGE         OH            44050        N/A             VARIOUS DATES                         X                                                   $27.47
RURAL MEMBERSHIP WATER                                                                                                                  TRADE ACTIVITY,
CORP, IN                      P.O. BOX 239                                  HENRYVILLE       IN            47126-0239 N/A               VARIOUS DATES                         X                                                   $18.53
                                                                                                                                        TRADE ACTIVITY,
RUSH SHELBY ENERGY            PO BOX 55                                     MANILLA          IN            46150-0055 N/A               VARIOUS DATES                         X                                               $703.46
                                                                                                                                        TRADE ACTIVITY,
RUSHVILLE CITY UTILITIES      P.O. BOX 39                                   RUSHVILLE        IN            46173        N/A             VARIOUS DATES                         X                                               $140.62
                                                                                                                                        TRADE ACTIVITY,
RUSK COUNTY ELECTRIC CO-OP, TX PO BOX 1169                                  HENDERSON        TX            75653-1169 N/A               VARIOUS DATES                         X                                               $927.69
RUTHERFORD ELECTRIC                                                                                                                     TRADE ACTIVITY,
MEMBERSHIP CORP                PO BOX 1569                                  FOREST CITY      NC            28043-1569 N/A               VARIOUS DATES                         X                                             $1,478.95
                                                                                                                                        TRADE ACTIVITY,
RV STAMFORD INVE              UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $344.62
                                                                                                                                        TRADE ACTIVITY,
RXR CAPPELLI ATL              UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $340.54
                                                                                                                                        TRADE ACTIVITY,
S J SMITH CO INC              3707 W RIVER DR                               DAVENPORT        IA            52802        N/A             VARIOUS DATES                         X                                                   $91.14
                                                                                                                                        TRADE ACTIVITY,
S&R AUTOMOTIVE LLC            440 N MAIN ST                                 MANNSVILLE       NY            13661        N/A             VARIOUS DATES                         X                                                   $64.80
                                                                                                                                        TRADE ACTIVITY,
S&S UNDERGROUND LLC           308 PARKWAY DR                                EUREKA           IL            61530        N/A             VARIOUS DATES                         X                                            $66,214.62
                                                                                                                                        TRADE ACTIVITY,
SABRINA CERVANTE              UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                        TRADE ACTIVITY,
SACRED WIND COMMUNICATIONS PO BOX 4011                                      YATAHEY          NM            87375-4011 N/A               VARIOUS DATES                         X                                            $71,788.59
                                                                                                                                        TRADE ACTIVITY,
SADDLEBROOK RESO              UNKNOWN                                       UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $102.83




                                                                                            104 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 124 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                Address1                 Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
SAF T GARD                     PO BOX 7694                                        CAROL STREAM     IL            60197-7694 N/A               VARIOUS DATES                         X                                                   $20.41
                                                                                                                                              TRADE ACTIVITY,
SAFELITE FULFILLMENT INC       PO BOX 633197                                      CINCINNATI       OH            45263-3197 N/A               VARIOUS DATES                         X                                               $519.50
                                                                                                                                              TRADE ACTIVITY,
SAFETY KLEEN SYSTEMS INC       42 LONGWATER DR                                    NORWELL          MA            02061        N/A             VARIOUS DATES                         X                                             $1,214.23
                                                                                                                                              TRADE ACTIVITY,
SAGE ON PALMER R               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $3.16
                               100 ALMERIA AVE, SUITE                                                                                         TRADE ACTIVITY,
SALES OUTCOMES PARTNERS LLC    204                                                CORAL GABLES     FL            33134        N/A             VARIOUS DATES                         X                                            $40,000.00
                                                                                                                                              TRADE ACTIVITY,
SALESFORCE.COM INC           PO BOX 203141                                        DALLAS           TX            75320-3141 N/A               VARIOUS DATES                         X                                            $88,860.00
                             2000 ASHTON BLVD, STE                                                                                            TRADE ACTIVITY,
SALESRABBIT INC              450                                                  LEHI             UT            84043        N/A             VARIOUS DATES                         X                                               $592.70
                             5581 OLD PHILADELPHIA                                                                                            TRADE ACTIVITY,
SALISBURY TOWNSHIP SEWER, PA PIKE                                                 GAP              PA            17527        N/A             VARIOUS DATES                         X                                                   $18.46
SAM HOUSTON ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOPERATIVE, INC.            PO BOX 426                                           LIVINGSTON       TX            77351-0021 N/A               VARIOUS DATES                         X                                               $943.41
                                                                                                                                              TRADE ACTIVITY,
SAMANTHA MCCARCKEN             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                              TRADE ACTIVITY,
SAMS FENCE INC                 66215 HARRISON ST                                  THERMAL          CA            92274        N/A             VARIOUS DATES                         X                                               $371.98
                                                                                                                                              TRADE ACTIVITY,
SAMS MOWING                    PO BOX 665                                         JACKSONVILLE     IL            62651        N/A             VARIOUS DATES                         X                                               $175.00
                                                                                                                                              TRADE ACTIVITY,
SAN ANTONIO WATER SYSTEM, TX   P.O. BOX 2990                                      SAN ANTONIO      TX            78299-2990 N/A               VARIOUS DATES                         X                                                   $49.35
SAN GABRIEL VALLEY WATER                                                                                                                      TRADE ACTIVITY,
COMPANY                        P.O. BOX 5970                                      EL MONTE         CA            91734-1970 N/A               VARIOUS DATES                         X                                                   $57.20
SAN JOAQUIN COUNTY DEPT. OF    1810 E. HAZELTON AVE.                                                                                          TRADE ACTIVITY,
PUBLIC WORKS                   ATTN: FISCAL DEPT                                  STOCKTON         CA            95205        N/A             VARIOUS DATES                         X                                                   $24.00
SAN JOAQUIN VALLEY AIR                                                                                                                        TRADE ACTIVITY,
POLLUTION CONTROL DISTRICT     ENVIRONMENTAL HEALTH 1868 EAST HAZELTON AVE STOCKTON                CA            95205        N/A             VARIOUS DATES                         X                                               $917.00
SAN LEON MUNICIPAL UTILITY                                                                                                                    TRADE ACTIVITY,
DISTRICT                       443 24T ST                                         SAN LEON         TX            77539        N/A             VARIOUS DATES                         X                                                   $49.08
SAN MIGUEL COMMUNITY                                                                                                                          TRADE ACTIVITY,
SERVICES DISTRICT              PO BOX 180                                         SAN MIGUEL       CA            93451        N/A             VARIOUS DATES                         X                                               $115.65
SAN PATRICIO ELECTRIC                                                                                                                         TRADE ACTIVITY,
COOPERATIVE, INC.              PO BOX 360                                         SAN ANTONIO      TX            78292-0360 N/A               VARIOUS DATES                         X                                                   $21.46
                                                                                                                                              TRADE ACTIVITY,
SANDCREEK                      PO BOX 66                                          SAND CREEK       MI            49279-0066 N/A               VARIOUS DATES                         X                                                   $13.32
                                                                                                                                              TRADE ACTIVITY,
SANDRA ADKINS-WOODY            UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
SANGAMON VALLEY PUBLIC                                                                                                                        TRADE ACTIVITY,
WATER DISTRICT                 PO BOX 285                                         MAHOMET          IL            61853        N/A             VARIOUS DATES                         X                                                   $16.29
SANITARY BOARD OF BLUEFIELD,                                                                                                                  TRADE ACTIVITY,
WV                             P.O. BOX 1870                                      BLUEFIELD        WV            24701        N/A             VARIOUS DATES                         X                                                   $23.28




                                                                                                  105 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 125 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name               Address1                 Address2                    City         State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
SANITARY SERVICES, INC.       PO BOX 538                                         CHEROKEE         IA            51012-0538 N/A               VARIOUS DATES                         X                                                   $21.75
                                                                                                                                             TRADE ACTIVITY,
SANITATION SERVICE, INC.      P.O. BOX 703                                       EFFINGHAM        IL            62401        N/A             VARIOUS DATES                         X                                               $606.52
                                                                                                                                             TRADE ACTIVITY,
SANITATION SOLUTIONS, INC.    PO BOX 6190                                        PARIS            TX            75461        N/A             VARIOUS DATES                         X                                                   $38.07
SANTA YNEZ RIVER WATER        IMPROVEMENT DISTRICT                                                                                           TRADE ACTIVITY,
CONSERVATION DIST             #1 PO BOX 157                                      SANTA YNEZ       CA            93460        N/A             VARIOUS DATES                         X                                               $113.66
SANTEE ELECTRIC COOPERATIVE                                                                                                                  TRADE ACTIVITY,
INC.                          P.O. BOX 548                                       KINGSTREE        SC            29556        N/A             VARIOUS DATES                         X                                             $3,133.73
                                                                                                                                             TRADE ACTIVITY,
SAP/GIGYA                     UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $120,326.80
                                                                                                                                             TRADE ACTIVITY,
SARAH CHAPMAN                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
SARASOTA COUNTY PUBLIC                                                                                                                       TRADE ACTIVITY,
UTILITIES                     PO BOX 31320                                       TAMPA            FL            33631-3320 N/A               VARIOUS DATES                         X                                               $677.08
                                                                                                                                             TRADE ACTIVITY,
SARDINIA UTILITIES DEPT.      P.O. BOX 47                                        SARDINIA         OH            45171        N/A             VARIOUS DATES                         X                                                   $98.41
                                                                                                                                             TRADE ACTIVITY,
SAUBER MFG CO                 10 NORTH SAUBER RD                                 VIRGIL           IL            60151        N/A             VARIOUS DATES                         X                                               $201.94
                                                                                                                                             TRADE ACTIVITY,
SAUCE LABS INC                DEPT LA 24509                                      PASADENA         CA            91185-4509 N/A               VARIOUS DATES                         X                                            $36,540.00
                                                                                                                                             TRADE ACTIVITY,
SBA COMMUNICATIO              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,723.83
                                                       ATTN: ACCOUNTS                                                                        TRADE ACTIVITY,
SBA TOWERS X LLC              PO BOX 936573            RECEIVABLE                ATLANTA          GA            31193-6573 N/A               VARIOUS DATES                         X                                             $8,165.10
                                                                                                                                             TRADE ACTIVITY,
SCHUMAKER & COMPANY           3101 WALNUT RIDGE DR                               ANN ARBOR        MI            48103-2195 N/A               VARIOUS DATES                         X                                           $104,997.26
                                                                                 FRANKLIN                                                    TRADE ACTIVITY,
SCIOTO WATER, INC., OH        P.O. BOX 1001                                      FURNACE          OH            45629        N/A             VARIOUS DATES                         X                                                   $82.15
                                                                                                                                             TRADE ACTIVITY,
SCOTTS HEATING & AC SERVICE   PO BOX 1125                                        LA GRANDE        OR            97850        N/A             VARIOUS DATES                         X                                               $521.55
                              1 BROADWAY ST, 14TH                                                                                            TRADE ACTIVITY,
SCRUM INC                     FLOOR                                              CAMBRIDGE        MA            02142        N/A             VARIOUS DATES                         X                                            $14,360.00
                                                                                                                                             TRADE ACTIVITY,
SEADRUNAR RECYCLING           PO BOX 80864                                       SEATTLE          WA            98134        N/A             VARIOUS DATES                         X                                               $280.00
                                                                                                                                             TRADE ACTIVITY,
SEAN PETERSEN                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $136.87
SEARLES DOMESTIC WATER                                                                                                                       TRADE ACTIVITY,
COMPANY                       PO BOX 577                                         TRONA            CA            93592-0577 N/A               VARIOUS DATES                         X                                                   $29.82
                                                                                                                                             TRADE ACTIVITY,
SECRETARY OF STA              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $120.00
                                                                                                                                             TRADE ACTIVITY,
SECTOR SUPPLY LP              2525 KRAMER LN STE 102                             AUSTIN           TX            78758        N/A             VARIOUS DATES                         X                                             $2,910.00
                                                                                                                                             TRADE ACTIVITY,
SECURITAS EAST                UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $49,933.33




                                                                                                 106 of 140
                                                     20-22501-rdd      Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 126 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name                Address1             Address2                    City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
SECURITAS ELECTRONIC SECURITY PO BOX 643731                                     PITTSBURGH        PA            15264-5253 N/A               VARIOUS DATES                         X                                             $5,244.52

                                                                                SOUTH DAYTONA                                                TRADE ACTIVITY,
SECURITAS SECURITY SVCS USA     DAYTONA 015J0        345 BEVILLE RD             BEACH         FL                32119        N/A             VARIOUS DATES                         X                                             $3,408.49
                                                                                                                                             TRADE ACTIVITY,
SECURITAS WEST                  UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $32,666.67
                                                                                                                                             TRADE ACTIVITY,
SEELYVILLE WATER & SEWAGE       P.O. BOX 249                                    SEELYVILLE        IN            47878        N/A             VARIOUS DATES                         X                                                   $89.60
                                                                                                                                             TRADE ACTIVITY,
SEIDEL EXCAVATIN                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $320.00
                                                                                                                                             TRADE ACTIVITY,
SELLERS SERVICES                550 10TH AVE SOUTH                              SAFETY HARBOR FL                34695        N/A             VARIOUS DATES                         X                                             $3,600.15
                                                                                                                                             TRADE ACTIVITY,
SEMCO ENERGY GAS COMPANY        PO BOX 740812                                   CINCINNATI        OH            45274-0812 N/A               VARIOUS DATES                         X                                               $841.40
                                                                                                                                             TRADE ACTIVITY,
SENATOR BEN HUES                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,500.00
                                                                                                                                             TRADE ACTIVITY,
SENTRY FIRE & WELDING SUPPLY    5577 BEAR RUN ROAD                              LAKESIDE          AZ            85929        N/A             VARIOUS DATES                         X                                                    $6.39
                                                                                                                                             TRADE ACTIVITY,
SEQUOIA GAS CO                  1907 HEINDON ROAD                               ARCATA            CA            95521        N/A             VARIOUS DATES                         X                                               $992.43
                                                                                                                                             TRADE ACTIVITY,
SERVATO CORP                    1441 CANAL ST                                   NEW ORLEANS       LA            70112        N/A             VARIOUS DATES                         X                                               $825.00
                                                                                                                                             TRADE ACTIVITY,
SERVICE EXPERTS HEAT & AC LLC   120 E 40TH ST                                   BOISE             ID            83714        N/A             VARIOUS DATES                         X                                             $2,408.83
                                                                                                                                             TRADE ACTIVITY,
SERVICE EXPRESS INC             DEPT 6306            PO BOX 30516               LANSING           MI            48909        N/A             VARIOUS DATES                         X                                           $128,053.42
                                                                                                                                             TRADE ACTIVITY,
SEYFARTH SHAW LLP               UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                            $23,716.13
                                                                                                                                             TRADE ACTIVITY,
SEYMOUR WATER DISTRICT, IL      PO BOX 285                                      MAHOMET           IL            61853        N/A             VARIOUS DATES                         X                                                   $30.34
                                                                                                                                             TRADE ACTIVITY,
SG CREEK APARTME                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,474.12
                                                                                                                                             TRADE ACTIVITY,
SHANITA ROBERTSON               UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
SHANNON SHORTY                  UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
SHANRI HOLDINGS CORP (CAM                                                                                                                    TRADE ACTIVITY,
ACCRUAL)                        PO BOX 160403                                   MOBILE            AL            36616-1403 N/A               VARIOUS DATES                         X                                           $185,191.79
                                                                                                                                             TRADE ACTIVITY,
SHARON WATER WORKS              P.O. BOX 235                                    SHARON            TN            38255        N/A             VARIOUS DATES                         X                                                   $41.84
                                                                                                                                             TRADE ACTIVITY,
SHAWN HARPER                    UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                             TRADE ACTIVITY,
SHAWNEE                         ATTN CINDY ROBERTS   PO BOX 69                  EQUALITY          IL            62934-0069 N/A               VARIOUS DATES                         X                                                   $21.00
                                                                                                                                             TRADE ACTIVITY,
SHEEP CREEK WATER COMPANY       P.O. BOX 291820                                 PHELAN            CA            92328-1820 N/A               VARIOUS DATES                         X                                                   $30.04




                                                                                                 107 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 127 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
           Creditor Name               Address1                Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
SHELBY ELECTRIC COOPERATIVE/IL P.O. BOX 560                                       SHELBYVILLE      IL            62565        N/A             VARIOUS DATES                         X                                               $472.74
                                                                                                                                              TRADE ACTIVITY,
SHELDON GAS COMPANY, OH        PO BOX 100                                         DUNKIRK          OH            45836        N/A             VARIOUS DATES                         X                                                    $7.09
                                                                                                                                              TRADE ACTIVITY,
SHELIA KING                    UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                              TRADE ACTIVITY,
SHIPMAN WATER COMPANY          PO BOX 169                                         SHIPMAN          IL            62685        N/A             VARIOUS DATES                         X                                                   $32.00
                                                                                                                                              TRADE ACTIVITY,
SHIRLEY L NEWTON               3960 HWY 36N                                       BRENHAM          TX            77833        N/A             VARIOUS DATES                         X                                               $383.34
SHIRLEY WATER AND SEWER                                                                                                                       TRADE ACTIVITY,
DEPARTMENT                     PO BOX 90                                          SHIRLEY          IN            47384        N/A             VARIOUS DATES                         X                                                   $44.26
                                                                                                                                              TRADE ACTIVITY,
SHORT LINE P.S.D.              PO BOX 188                                         WALLACE          WV            26448        N/A             VARIOUS DATES                         X                                                   $30.48
                                                                                                                                              TRADE ACTIVITY,
SHORTYS GARAGE LLC             3517 US HWY 220 N                                  MOOREFIELD       WV            26836        N/A             VARIOUS DATES                         X                                               $621.73
                                                                                                                                              TRADE ACTIVITY,
SHOWSEEKER                     774 MAYS BLVD, #10-609                             INCLINE VILLAGE NV             89451        N/A             VARIOUS DATES                         X                                             $1,506.06
                                                                                                                                              TRADE ACTIVITY,
SHRED NORTHWEST LLC            2003 NW BIRDSDALE AVE                              GRESHAM          OR            97030        N/A             VARIOUS DATES                         X                                               $191.30
                               200 SOUTH BISCAYNE                                                                                             TRADE ACTIVITY,
SHUTTS & BOWEN LLP             BLVD                  SUITE 4100                   MIAMI            FL            33131        N/A             VARIOUS DATES                         X                                            $80,584.40
                                                                                                                                              TRADE ACTIVITY,
SIERRA TRAFFIC SERVICE INC     PO BOX 222                                         SOMIS            CA            93066        N/A             VARIOUS DATES                         X                                            $31,176.11
                                                                                                                                              TRADE ACTIVITY,
SIGNATURE FORD L               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $206.68
                                                                                                                                              TRADE ACTIVITY,
SIMMONS ROCKWELL               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $66.33
                                                                                                                                              TRADE ACTIVITY,
SIMON D HENRY                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $59.73
                                                                                                                                              TRADE ACTIVITY,
SIOUX VALLEY ENERGY            P.O. BOX 5512                                      SIOUX FALLS      SD            57117-5512 N/A               VARIOUS DATES                         X                                               $688.74
SISTER BAY WATER & SEWER                                                                                                                      TRADE ACTIVITY,
UTILITY                        PO BOX 655                                         SISTER BAY       WI            54234        N/A             VARIOUS DATES                         X                                                   $15.09
                                                                                                                                              TRADE ACTIVITY,
SITE2 BC                       417 LACKAWANNA AVE                                 SCRANTON         PA            18503        N/A             VARIOUS DATES                         X                                            $11,253.35
                                                                                                                                              TRADE ACTIVITY,
SIX RIVERS PORTABLE TOILETS    PO BOX 1329                                        BLUE LAKE        CA            95525        N/A             VARIOUS DATES                         X                                               $426.12
                                                                                                                                              TRADE ACTIVITY,
SIX ROBBLEES INC               3531 PAINE AVE                                     EVERETT          WA            98201-4532 N/A               VARIOUS DATES                         X                                                   $17.12
                                                                                                                                              TRADE ACTIVITY,
SIX ROBBLEES INC               3531 PAINE AVE                                     EVERETT          WA            98201-4532 N/A               VARIOUS DATES                         X                                               $111.68
                                                                                                                                              TRADE ACTIVITY,
SIX TEN LLC                    PO BOX 7378                                        WINTER HAVEN     FL            33883        N/A             VARIOUS DATES                         X                                            $32,486.90
                                                                                                                                              TRADE ACTIVITY,
SKJEVELAND ENTERPRISES         665 32ND AVE NW                                    OWATONNA         MN            55060-4837 N/A               VARIOUS DATES                         X                                               $123.13




                                                                                                  108 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 128 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
          Creditor Name                Address1                  Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                TRADE ACTIVITY,
SKOGLUND OIL CO                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,117.66
                                                                                                                                                TRADE ACTIVITY,
SKYLER ELECTRIC                12911 LOMA RICA DR                                   GRASS VALLEY     CA            95945-9061 N/A               VARIOUS DATES                         X                                            $18,500.00
                                                                                                                                                TRADE ACTIVITY,
SLINGER UTILITIES - WI         300 SLINGER ROAD                                     SLINGER          WI            53086        N/A             VARIOUS DATES                         X                                             $2,767.30
                                                                                                                                                TRADE ACTIVITY,
SMALLWOOD ROBERT               UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $95.66
                                                                                                                                                TRADE ACTIVITY,
SMITH & SMITH CO               UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,838.28
SMITH RIVER COMMUNITY                                                                                                                           TRADE ACTIVITY,
SERVICE DISTRICT               241 FIRST ST                                         SMITH RIVER      CA            95567        N/A             VARIOUS DATES                         X                                                   $17.57
                                                                                                                                                TRADE ACTIVITY,
SMOG CHECK ONLY                1955 E DAILY DR UNIT 107                             CAMARILLO        CA            93010        N/A             VARIOUS DATES                         X                                               $100.00
                                                                                                                                                TRADE ACTIVITY,
SMUD                           BOX 15555 @ SMUD                                     SACRAMENTO       CA            95852-1555 N/A               VARIOUS DATES                         X                                             $9,918.26
SNELLING COMMUNITY SERVICES                                                                                                                     TRADE ACTIVITY,
DISTRICT                       PO BOX 323                                           SNELLING         CA            95369        N/A             VARIOUS DATES                         X                                                   $11.67
SNEW - SOUTH NORWALK                                                                                                                            TRADE ACTIVITY,
ELECTRIC & WATER               P.O. BOX 400                                         NORWALK          CT            06856-0400 N/A               VARIOUS DATES                         X                                             $7,367.83
                                                                                                                                                TRADE ACTIVITY,
SNO VALLEY PROCESS SOLUTIONS   2420 38TH ST STE A                                   EVERETT          WA            98201        N/A             VARIOUS DATES                         X                                             $3,389.02
                               3275 NORTH OLD STATE                                                                                             TRADE ACTIVITY,
SNYDER FOOD SERVICES INC       RD 3                                                 KENDALLVILLE     IN            46755        N/A             VARIOUS DATES                         X                                                   $43.49
                                                                                                                                                TRADE ACTIVITY,
SOCIAL SECURITY                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,609.73
                                                                                                                                                TRADE ACTIVITY,
SOFTWARE AUDIT RISK            UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                           $433,333.33
SOLID WASTE SERVICES OF WV     PROCTOR OFFICE PO BOX AUDUBON, PA 19407-                                                                         TRADE ACTIVITY,
INC.                           7190                  7190                           PROCTOR          WV            26055        N/A             VARIOUS DATES                         X                                               $111.30
                                                                                                                                                TRADE ACTIVITY,
SOMOS INC                      LOCKBOX 28287              28287 NETWORK PLACE       CHICAGO          IL            60673-1282 N/A               VARIOUS DATES                         X                                            $11,851.67
                                                                                                                                                TRADE ACTIVITY,
SONICOM                        1275 S KODIAK CIRCLE                                 CORNELIUS        OR            97113        N/A             VARIOUS DATES                         X                                            $36,548.92
                                                                                                                                                TRADE ACTIVITY,
SOPHIA GARCIA                  UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $90.00
SOPHIA SANITATION                                                                                                                               TRADE ACTIVITY,
DEPARTMENT, WV                 P.O. BOX 700                                         SOPHIA           WV            25921        N/A             VARIOUS DATES                         X                                                   $15.46
                                                                                                                                                TRADE ACTIVITY,
SOUNDOFF SIGNAL                PO BOX 206                                           HUDSONVILLE      MI            49426        N/A             VARIOUS DATES                         X                                             $1,141.48
SOUTH CENTRAL ELECTRIC                                                                                                                          TRADE ACTIVITY,
ASSOCIATION, MN                P.O. BOX 150                                         ST. JAMES        MN            56081-0150 N/A               VARIOUS DATES                         X                                             $3,496.63
                                                                                                                                                TRADE ACTIVITY,
SOUTH CENTRAL POWER CO, OH     PO BOX 182058                                        COLUMBUS         OH            43218-2058 N/A               VARIOUS DATES                         X                                             $9,615.49
SOUTH CHARLESTON SANITARY                                                           SOUTH                                                       TRADE ACTIVITY,
BOARD                          P.O. BOX 8336                                        CHARLESTON       WV            25303-0336 N/A               VARIOUS DATES                         X                                                   $20.74




                                                                                                    109 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 129 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
        Creditor Name                  Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
SOUTH COAST AIR QUALITY                                                                                                                      TRADE ACTIVITY,
MANAGEMENT DISTRICT            21865 COPLEY DR                                   DIAMOND BAR      CA            91765-4182 N/A               VARIOUS DATES                         X                                             $8,717.27
                                                                                                                                             TRADE ACTIVITY,
SOUTH COAST AQMD               21865 COPLEY DR                                   DIAMOND BAR      CA            91765-4182 N/A               VARIOUS DATES                         X                                            $18,705.00
                                                                                                                                             TRADE ACTIVITY,
SOUTH COAST WATER DISTRICT     PO BOX 51401                                      LOS ANGELES      CA            90051-5701 N/A               VARIOUS DATES                         X                                               $379.72
SOUTH COUNTY WATER SYSTEM                                                                                                                    TRADE ACTIVITY,
MI                             9489 LEWIS AVENUE                                 TEMPERANCE       MI            48182        N/A             VARIOUS DATES                         X                                                   $30.74
SOUTH CUMBERLAND UTILITY                                                                                                                     TRADE ACTIVITY,
DISTRICT                       139 UTILITY DRIVE                                 CROSSVILLE       TN            38572        N/A             VARIOUS DATES                         X                                                   $42.71
SOUTH GRANVILLE WATER AND                                                                                                                    TRADE ACTIVITY,
SEWER AUTH.                    415 CENTRAL AVE                                   BUTNER           NC            27509-1915 N/A               VARIOUS DATES                         X                                               $297.87
                                                                                                                                             TRADE ACTIVITY,
SOUTH MESA WATER CO            P.O. BOX 458                                      CALIMESA         CA            92320        N/A             VARIOUS DATES                         X                                                   $31.33
SOUTH POINT UTILITIES                                                                                                                        TRADE ACTIVITY,
COLLECTION                     415 SOLIDA ROAD                                   SOUTH POINT      OH            45680        N/A             VARIOUS DATES                         X                                                   $11.95
SOUTHEASTERN IL ELECTRIC                                                                                                                     TRADE ACTIVITY,
COOPERATIVE                    PO BOX 961                                        CARRIER MILLS    IL            62917-0961 N/A               VARIOUS DATES                         X                                               $217.43
                                                                                                                                             TRADE ACTIVITY,
SOUTHEASTERN INDIANA R E M C   P.O. BOX 196                                      OSGOOD           IN            47037        N/A             VARIOUS DATES                         X                                                   $63.42
SOUTHERN CALIFORNIA GAS (THE                                                                                                                 TRADE ACTIVITY,
GAS CO.)                       PO BOX C                                          MONTEREY PARK CA               91756        N/A             VARIOUS DATES                         X                                             $5,056.77
                                                                                                                                             TRADE ACTIVITY,
SOUTHERN COMPANY/SUMMARY       PO BOX 105090                                     ATLANTA          GA            30348-5090 N/A               VARIOUS DATES                         X                                            $36,881.76
SOUTHERN CONNECTICUT GAS                                                                                                                     TRADE ACTIVITY,
(SCG)                          PO BOX 847819                                     BOSTON           MA            02284-7819 N/A               VARIOUS DATES                         X                                            $43,260.32
SOUTHERN ILLINOIS ELECTRIC                                                                                                                   TRADE ACTIVITY,
COOPERATIVE                    P.O. BOX 100                                      DONGOLA          IL            62926        N/A             VARIOUS DATES                         X                                             $3,060.59
SOUTHERN PINE ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOPERATIVE, INC.              P.O. BOX 528                                      BREWTON          AL            36427        N/A             VARIOUS DATES                         X                                             $3,618.75
SOUTHERN PUBLIC POWER                                  GRAND ISLAND, NE 68802-                                                               TRADE ACTIVITY,
DISTRICT NE                    P.O. BOX 1687           1687                    GRAND ISLAND       NE            68802        N/A             VARIOUS DATES                         X                                             $1,383.44
                                                                                                                                             TRADE ACTIVITY,
SOUTHLAND PROPER               UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                             TRADE ACTIVITY,
SOUTHWEST IOWA REC             P.O. BOX 460                                      STANTON          IA            51573-0460 N/A               VARIOUS DATES                         X                                               $662.89
                                                                                                                                             TRADE ACTIVITY,
SOUTHWEST RURAL ELECTRIC       P.O. BOX 310                                      TIPTON           OK            73570-0310 N/A               VARIOUS DATES                         X                                                   $39.93
                                                                                                                                             TRADE ACTIVITY,
SOUTHWEST TEL SUPPLY LLC       PO BOX 60366                                      SAN ANGELO       TX            76906        N/A             VARIOUS DATES                         X                                             $1,560.00
SOUTHWEST TEXAS ELECTRIC                                                                                                                     TRADE ACTIVITY,
COOP., INC.                    PO BOX 2153 DEPT 1340                             BIRMINGHAM       AL            35287-1340 N/A               VARIOUS DATES                         X                                             $1,880.65
SOUTHWESTERN ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE, INC.              525 US RT 40                                      GREENVILLE       IL            62246        N/A             VARIOUS DATES                         X                                             $1,908.58
                                                                                                                                             TRADE ACTIVITY,
SOUTHWESTERN ELECTRIC POWER PO BOX 371496                                        PITTSBURGH       PA            15250-7496 N/A               VARIOUS DATES                         X                                            $12,050.20




                                                                                                 110 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 130 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name               Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
SOUTHWESTERN WATER DISTRICT,                                                                                                               TRADE ACTIVITY,
WV                           PO BOX 98                                         FLEMINGTON       WV            26347        N/A             VARIOUS DATES                         X                                                   $28.83
SPARTA ELECTRIC & WATER                                                                                                                    TRADE ACTIVITY,
SYSTEMS, TN                  P.O. BOX 468                                      SPARTA           TN            38583        N/A             VARIOUS DATES                         X                                               $787.25
SPARTA WATER AND SEWER                                                                                                                     TRADE ACTIVITY,
DEPARTMENT                   114 W JACKSON                                     SPARTA           IL            62286-1606 N/A               VARIOUS DATES                         X                                                   $33.92
                                                                                                                                           TRADE ACTIVITY,
SPECIAL COUNSEL INC            UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $6,411.29
                                                                                                                                           TRADE ACTIVITY,
SPIDAWEB LLC                   PO BOX 6386                                     CAROL STREAM     IL            60197-6386 N/A               VARIOUS DATES                         X                                             $8,722.00
                                                                                                                                           TRADE ACTIVITY,
SPIRENT COMMUNICATIONS INC     27349 AGOURA RD                                 AGOURA HILLS     CA            91301        N/A             VARIOUS DATES                         X                                            $61,000.00
                                                                                                                                           TRADE ACTIVITY,
SPRING CREEK ASSOCIATION       401 FAIRWAY BLVD                                SPRING CREEK     NV            89815        N/A             VARIOUS DATES                         X                                               $100.00
                                                                                                                                           TRADE ACTIVITY,
SPRING CREEK UTILITIES COMPANY PO BOX 11025                                    LEWISTON         ME            04243        N/A             VARIOUS DATES                         X                                                   $27.16
SPRINGWATER WATER AND SEWER                                                                                                                TRADE ACTIVITY,
DISTRICT                       8022 S MAIN ST                                  SPRINGWATER      NY            14560        N/A             VARIOUS DATES                         X                                               $100.00
                                                                                                                                           TRADE ACTIVITY,
ST JOHN TELEPHONE COMPANY      PO BOX 268                                      SAINT JOHN       WA            99171        N/A             VARIOUS DATES                         X                                                   $12.93
                                                                                                                                           TRADE ACTIVITY,
ST PAUL COOPERATIVE TELEPHONE PO BOX 37                                        SAINT PAUL       OR            97137        N/A             VARIOUS DATES                         X                                                    $2.46
                                                                                                                                           TRADE ACTIVITY,
ST. CROIX ELECTRIC COOPERATIVE PO BOX 160                                      HAMMOND          WI            54015        N/A             VARIOUS DATES                         X                                                   $78.02
                                                                                                                                           TRADE ACTIVITY,
STACY MILLER                   UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                           TRADE ACTIVITY,
STAMFORD BUILDIN               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $59.73
                                                                                                                                           TRADE ACTIVITY,
STAMFORD METRO G               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $49.17
                                                                                                                                           TRADE ACTIVITY,
STANDARD GAS COMPANY           P.O. BOX 846                                    JANE LEW         WV            26378        N/A             VARIOUS DATES                         X                                                    $5.14
STANLEY CONVERGENT SECUR                                                                                                                   TRADE ACTIVITY,
SOLUT                          DEPT CH 10651                                   PALATINE         IL            60055        N/A             VARIOUS DATES                         X                                            $94,064.68
STANLEY CONVERGENT SECUR                                                                                                                   TRADE ACTIVITY,
SOLUT                          DEPT CH 10651                                   PALATINE         IL            60055        N/A             VARIOUS DATES                         X                                             $4,532.60
                                                                                                                                           TRADE ACTIVITY,
STANLEY HARSH                  1544 GRANGE HALL RD                             EGLON            WV            26716        N/A             VARIOUS DATES                         X                                               $150.00
                                                                                                                                           TRADE ACTIVITY,
STANTEC CONSULTING SVCS INC    61 COMMERCIAL ST                                ROCHESTER        NY            14614        N/A             VARIOUS DATES                         X                                            $37,839.30
                                                                                                                                           TRADE ACTIVITY,
STAPLES ADVANTAGE              PO BOX 70242                                    PHILADELPHIA     PA            19176-0242 N/A               VARIOUS DATES                         X                                               $180.07
                                                                                                                                           TRADE ACTIVITY,
STAR CONSTRUCTION LLC          PO BOX 6297                                     KNOXVILLE        TN            37914        N/A             VARIOUS DATES                         X                                            $61,276.78
                                                                                                                                           TRADE ACTIVITY,
STAR LAKESIDE LL               UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $11,091.27




                                                                                               111 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 131 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
          Creditor Name              Address1                 Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
STATE LONG DISTANCE           PO BOX 1450 NW 8702                                MINNEAPOLIS      MN            55485        N/A             VARIOUS DATES                         X                                                   $14.00
                                                                                                                                             TRADE ACTIVITY,
STAYTON                       PO BOX 1189                                        MT ANGEL         OR            97362        N/A             VARIOUS DATES                         X                                                    $9.33
                                                                                                                                             TRADE ACTIVITY,
STEBEN MOTORS AUTO BODY INC 307 PARK RD                                          WEST HARTFORD CT               06119        N/A             VARIOUS DATES                         X                                               $290.00
                                                                                                                                             TRADE ACTIVITY,
STEELE-WASECA CO-OP ELEC/MN   P.O. BOX 485                                       OWATONNA         MN            55060        N/A             VARIOUS DATES                         X                                               $912.35
                                                                                                                                             TRADE ACTIVITY,
STELLA JONES CORPORATION      DEPT CH 19535                                      PALATINE         IL            60055-9535 N/A               VARIOUS DATES                         X                                            $52,519.63
                                                                                                                                             TRADE ACTIVITY,
STELLA JONES CORPORATION      DEPT CH 19535                                      PALATINE         IL            60055-9535 N/A               VARIOUS DATES                         X                                            $15,501.12
                                                                                                                                             TRADE ACTIVITY,
STEPHANIE N CUSSINS           UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $114.97
                                                                                                                                             TRADE ACTIVITY,
STERLING TALENT SOLUTIONS     PO BOX 35626                                       NEWARK           NJ            07193        N/A             VARIOUS DATES                         X                                             $9,618.20
                                                                                                                                             TRADE ACTIVITY,
STEUBEN CO. R E M C           P.O. BOX 359                                       ANGOLA           IN            46703        N/A             VARIOUS DATES                         X                                             $1,223.80
STEUBEN RURAL ELECTRIC                                                                                                                       TRADE ACTIVITY,
COOPERATIVE, INC.             9 WILSON AVE                                       BATH             NY            14810-1633 N/A               VARIOUS DATES                         X                                               $653.65
                                                                                                                                             TRADE ACTIVITY,
STEWARTS LP GAS INC           1411 S O'BRIEN ST                                  SEYMOUR          IN            47274        N/A             VARIOUS DATES                         X                                                   $64.20
                              760 SW NINTH AVENUE                                                                                            TRADE ACTIVITY,
STOEL RIVES LLP               STE 3000                                           PORTLAND         OR            97205        N/A             VARIOUS DATES                         X                                             $2,463.00
                                                                                                                                             TRADE ACTIVITY,
STRASBURG WATER DEPARTMENT 358 FIFTH ST SW                                       STRASBURG        OH            44680        N/A             VARIOUS DATES                         X                                                   $51.00
                                                                                                                                             TRADE ACTIVITY,
STRATCON PROPERT              UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $79.88
STRATHMORE PUBLIC UTILITY                                                                                                                    TRADE ACTIVITY,
DISTRICT                      PO BOX 425                                         STRATTHMORE      CA            93267        N/A             VARIOUS DATES                         X                                                   $35.00
                              4700 N PROSPECT RD STE                                                                                         TRADE ACTIVITY,
STRATUS NETWORKS              8                                                  PEORIA HEIGHTS IL              61616        N/A             VARIOUS DATES                         X                                             $3,855.83
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN NATURAL GAS          PO BOX 183035                                      COLUMBUS         OH            43218-3035 N/A               VARIOUS DATES                         X                                               $237.94
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE              1728                     PO BOX 260                WHIPPANY         NJ            07981        N/A             VARIOUS DATES                         X                                                   $59.41
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE/NJ-2106      PO BOX 160                                         WHIPPANY         NJ            07981-0160 N/A               VARIOUS DATES                         X                                               $500.38
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE/NJ-2159      PO BOX J                                           WHIPPANY         NJ            07981        N/A             VARIOUS DATES                         X                                                   $76.32
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE-1158         PO BOX 260                                         WHIPPANY         NJ            07981        N/A             VARIOUS DATES                         X                                               $373.76
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE-1561         PO BOX 260                                         WHIPPANY         NJ            07981        N/A             VARIOUS DATES                         X                                               $138.37
                                                                                                                                             TRADE ACTIVITY,
SUBURBAN PROPANE-1638         PO BOX 12027                                       FRESNO           CA            93776        N/A             VARIOUS DATES                         X                                               $272.30




                                                                                                 112 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 132 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
          Creditor Name             Address1                     Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                            P.O. BOX 6105 @
SUBURBAN WATER SYSTEMS-WEST SOUTHWEST WATER                                                                                                     TRADE ACTIVITY,
COVINA                      COMPANY                                                 COVINA           CA            91722-5105 N/A               VARIOUS DATES                         X                                                   $20.81
                            PO BOX 371804 PAYMENT                                                                                               TRADE ACTIVITY,
SUEZ WATER PENNSYLVANIA     CENTER                                                  PITTSBURGH       PA            15250-7804 N/A               VARIOUS DATES                         X                                               $898.84
                                                                                                                                                TRADE ACTIVITY,
SUMMER HOUSE OWN                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $464.13
                                                                                                                                                TRADE ACTIVITY,
SUMMERSVILLE WATER WORKS         P.O. BOX 525                                       SUMMERSVILLE     WV            26651        N/A             VARIOUS DATES                         X                                                   $78.93
                                                                                                                                                TRADE ACTIVITY,
SUN PRAIRIE UTILITIES            PO BOX 867                                         SUN PRAIRIE      WI            53590        N/A             VARIOUS DATES                         X                                            $23,920.46
                                                                                                                                                TRADE ACTIVITY,
SUNRISE SANITATION SVCS., INC.   PO BOX 675                                         OAKLAND          MD            21550        N/A             VARIOUS DATES                         X                                               $244.88
                                                                                                                                                TRADE ACTIVITY,
SUNRISE WATER AU                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $727.56
                                 1435 MT VERNON ROAD                                                                                            TRADE ACTIVITY,
SUPERIOR JANITORIAL SERVICE      SE                                                 CEDAR RAPIDS     IA            52403        N/A             VARIOUS DATES                         X                                             $3,370.50
SURPRISE VALLEY ELECTRIFICATION                                                                                                                 TRADE ACTIVITY,
CORP.                           516 US HWY 395E                                     ALTURAS          CA            96101        N/A             VARIOUS DATES                         X                                             $2,282.40
                                                                                                                                                TRADE ACTIVITY,
SUSAN MERRITT                    UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $262.01
                                                                                                                                                TRADE ACTIVITY,
SUTEGA INC                       PO BOX 542                                         SPRINGVILLE      AL            35146        N/A             VARIOUS DATES                         X                                            $24,614.95
SUTTER COUNTY WATERWORKS         C/O DEPT OF PUBLIC                                                                                             TRADE ACTIVITY,
DISTRICT #1                      WORKS                    1130 CIVIC CTR BLVD       YUBA CITY        CA            95993        N/A             VARIOUS DATES                         X                                               $134.65
SWG - SOUTHWEST GAS                                                                                                                             TRADE ACTIVITY,
CORPORATION                      PO BOX 98890                                       LAS VEGAS        NV            89193-8890 N/A               VARIOUS DATES                         X                                             $5,167.19
                                                                                                                                                TRADE ACTIVITY,
SYCAMORE ENGINEERING INC         1010 CHESTNUT ST                                   TERRE HAUTE      IN            47808        N/A             VARIOUS DATES                         X                                            $13,187.00
                                 370 INDUSTRIAL DR STE    LAWRENCEBURG, IN                                                                      TRADE ACTIVITY,
SYCAMORE GAS COMPANY             200                      47025                     LAWRENCEBURG IN                47025        N/A             VARIOUS DATES                         X                                                    $8.03
                                                                                                                                                TRADE ACTIVITY,
SYCAMORE TERRACE                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $58.85
                                 412 E PARKCENTER BLVD,                                                                                         TRADE ACTIVITY,
SYNOPTEK LLC                     STE 300                                            BOISE            ID            83706        N/A             VARIOUS DATES                         X                                               $630.47
SYRACUSE-RACINE REGIONAL                                                                                                                        TRADE ACTIVITY,
SEWER DISTRICT                   PO BOX 201                                         RACINE           OH            45771        N/A             VARIOUS DATES                         X                                                   $56.34
                                                                                                                                                TRADE ACTIVITY,
SYRINGA NETWORKS                 12301 W EXPLORER DRIVE                             BOISE            ID            83713        N/A             VARIOUS DATES                         X                                            $20,113.33
                                                                                                                                                TRADE ACTIVITY,
TAG INC                          150 COOPER ROAD-F15                                WEST BERLIN      NJ            08091-9264 N/A               VARIOUS DATES                         X                                             $3,105.00
                                                                                                                                                TRADE ACTIVITY,
TAMPA BAY PUBLIS                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $68.74
                                                                                                                                                TRADE ACTIVITY,
TASHA BOERNER HO                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,300.00
                                                                                                                                                TRADE ACTIVITY,
TATTLETALE                       6269 FROST RD                                      WESTERVILLE      OH            43082        N/A             VARIOUS DATES                         X                                               $420.00




                                                                                                    113 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 133 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name              Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
TAX COLLECTOR - NEWTOWN      P.O. BOX 386                                       NEWTOWN          CT            06470        N/A             VARIOUS DATES                         X                                                   $20.79
TAX COLLECTOR, CITY OF                                                                                                                      TRADE ACTIVITY,
WATERBURY, CT                PO BOX 2379 DEPT 46                                HARTFORD         CT            06146-2379 N/A               VARIOUS DATES                         X                                               $169.57
                                                                                                                                            TRADE ACTIVITY,
TDS TELECOM                  PO BOX 94510                                       PALATINE         IL            60094-4510 N/A               VARIOUS DATES                         X                                             $3,632.36
                                                                                RICHLAND                                                    TRADE ACTIVITY,
TECH COMM                    PO BOX 409               1027 N JEFFERSON ST       CENTER           WI            53581        N/A             VARIOUS DATES                         X                                                   $18.67
                                                                                                                                            TRADE ACTIVITY,
TECH MAHINDRA LIMITED        UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $9,386.31
                                                                                                                                            TRADE ACTIVITY,
TECO TAMPA ELECTRIC COMPANY P.O. BOX 31318                                      TAMPA            FL            33631-3318 N/A               VARIOUS DATES                         X                                           $299,778.78
                            91 RUE DE LA BARRE,                                                                                             TRADE ACTIVITY,
TELCOBRIDGES                SUITE 1                                             BOUCHERVILLE     QC            J4B 2X6      N/A             VARIOUS DATES                         X                                             $2,125.00
                                                                                                                                            TRADE ACTIVITY,
TELCOBUY.COM LLC             1 WORLD WIDE WAY                                   ST LOUIS         MO            63146-3002 N/A               VARIOUS DATES                         X                                             $5,428.80
                                                                                                                                            TRADE ACTIVITY,
TELEPACIFIC COMM             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $23.80
                                                                                                                                            TRADE ACTIVITY,
TELESOFT TECHNOLOGIES INC    UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $58,179.33
                             18583 NORTH DALLAS                                                                                             TRADE ACTIVITY,
TELLABS BROADBAND LLC        PKWY                     SUITE 200                 DALLAS           TX            75287        N/A             VARIOUS DATES                         X                                            $70,931.50
                                                                                                                                            TRADE ACTIVITY,
TELLURIDE LOOP O             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,648.51
                             13652 BRETON RIDGE ST,                                                                                         TRADE ACTIVITY,
TEMPLET LLC                  STE A                                              HOUSTON          TX            77070        N/A             VARIOUS DATES                         X                                            $21,900.00
                                                                                                                                            TRADE ACTIVITY,
TENINO TELEPHONE CO          PO BOX 4005                                        TENINO           WA            98589        N/A             VARIOUS DATES                         X                                                    $2.29
                                                                                                                                            TRADE ACTIVITY,
TERADATA OPERATIONS INC      10000 INNOVATION DR                                MIAMISBURG       OH            45342-4927 N/A               VARIOUS DATES                         X                                           $142,545.69
                                                                                                                                            TRADE ACTIVITY,
TERRA ALTA WATER WORKS, WV   701A EAST STATE AVENUE                             TERRA ALTA       WV            26764        N/A             VARIOUS DATES                         X                                                   $71.24
                             1404 FRANKLIN ST, STE                                                                                          TRADE ACTIVITY,
TERRAPHASE ENGINEERING INC   600                                                OAKLAND          CA            94612        N/A             VARIOUS DATES                         X                                             $3,769.98
                                                                                                                                            TRADE ACTIVITY,
TERRI MILLER                 UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
TESLA MEJIA                  UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                            TRADE ACTIVITY,
TEX AIR FILTERS              5757 E ROSEDALE ST                                 FORT WORTH       TX            76112        N/A             VARIOUS DATES                         X                                               $296.17
                                                                                                                                            TRADE ACTIVITY,
TEXAS COMM                   PO BOX 1568                                        CONROE           TX            77305-1568 N/A               VARIOUS DATES                         X                                             $2,240.00
                                                                                                                                            TRADE ACTIVITY,
TGM IBIS WALK LL             UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $459.34
                                                                                                                                            TRADE ACTIVITY,
THALES E SECURITY INC        PO BOX 116763                                      ATLANTA          GA            30368-6763 N/A               VARIOUS DATES                         X                                            $12,149.68




                                                                                                114 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 134 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
           Creditor Name              Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
THAYER CHEVROLET TOYOTA INC    1225 N MAIN ST                                     BOWLING GREEN OH               43402        N/A             VARIOUS DATES                         X                                                   $54.51
                                                                                                                                              TRADE ACTIVITY,
THE ACHIEVE INSTITUTE LLC      UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $25,000.00
                                                                                                                                              TRADE ACTIVITY,
THE BELL SIMONS COMPANY        PO BOX 677                                         GLASTONBURY      CT            06033-0677 N/A               VARIOUS DATES                         X                                               $149.36
                                                                                                                                              TRADE ACTIVITY,
THE CCCS COMPANY (CCS)         UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,379.95
                                                                                                                                              TRADE ACTIVITY,
THE CITY OF SADLER, TX         PO BOX 543                                         SADLER           TX            76264        N/A             VARIOUS DATES                         X                                                   $38.36
                                                                                                                                              TRADE ACTIVITY,
THE CITY OF WINTER HAVEN, FL   P.O. BOX 2277                                      WINTER HAVEN     FL            33883-2277 N/A               VARIOUS DATES                         X                                             $2,219.43
THE CONNECTICUT WATER                                                                                                                         TRADE ACTIVITY,
COMPANY - CWC                  PO BOX 981015                                      BOSTON           MA            02298-1015 N/A               VARIOUS DATES                         X                                               $260.74
THE CONNECTICUT WATER                                                                                                                         TRADE ACTIVITY,
COMPANY - HVWC                 PO BOX 981015                                      BOSTON           MA            02298-1015 N/A               VARIOUS DATES                         X                                                   $36.48
THE CONNECTICUT WATER                                                                                                                         TRADE ACTIVITY,
COMPANY - NEWUS                PO BOX 981015                                      BOSTON           MA            02298-1015 N/A               VARIOUS DATES                         X                                                   $34.11
THE CONNECTICUT WATER                                                                                                                         TRADE ACTIVITY,
COMPANY - UWC                  PO BOX 981015                                      BOSTON           MA            02298-1015 N/A               VARIOUS DATES                         X                                                   $49.30
                               1700 W LOOP SOUTH, STE                                                                                         TRADE ACTIVITY,
THE EDGE                       350                                                HOUSTON          TX            77027        N/A             VARIOUS DATES                         X                                               $610.56
                               7201 WISCONSIN AVE,                                                                                            TRADE ACTIVITY,
THE EDUCE GROUP INC            SUITE 630                                          BETHESDA         MD            20814        N/A             VARIOUS DATES                         X                                             $6,500.00
                                                                                                                                              TRADE ACTIVITY,
THE EST OF SUSIE               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $91.17
THE FORYS CONSULTING GROUP                                                                                                                    TRADE ACTIVITY,
INC                            823 HOLMDEL ROAD                                   HOLMDEL          NJ            07733        N/A             VARIOUS DATES                         X                                            $13,551.70
                                                                                                                                              TRADE ACTIVITY,
THE FRONTIER POWER COMPANY     P.O. BOX 280                                       COSHOCTON        OH            43812        N/A             VARIOUS DATES                         X                                             $2,705.27
                                                                                                                                              TRADE ACTIVITY,
THE GIOVANNA APA               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,012.14
                                                                                                                                              TRADE ACTIVITY,
THE GLENNON LAW FIRM PC    160 LINDEN OAKS                                        ROCHESTER        NY            14625        N/A             VARIOUS DATES                         X                                            $31,354.50
                           60 COLUMBUS BLVD                                                                                                   TRADE ACTIVITY,
THE HARTFORD STEAM COMPANY ATTN: ACCTS PAYABLE                                    HARTFORD         CT            06103        N/A             VARIOUS DATES                         X                                            $37,537.90
                                                                                                                                              TRADE ACTIVITY,
THE INDIANA RAIL               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,750.00
                               AUDITORS C/O SUNTRUST                                                                                          TRADE ACTIVITY,
THE INSTITUTE OF INTERNAL      BANKS                 PO BOX 919460                ORLANDO          FL            32891-9460 N/A               VARIOUS DATES                         X                                               $101.56
                                                                                                                                              TRADE ACTIVITY,
THE METROPOLITAN DISTRICT      P.O. BOX 990092                                    HARTFORD         CT            06199-0092 N/A               VARIOUS DATES                         X                                             $3,728.09
                                                                                                                                              TRADE ACTIVITY,
THE NIELSEN COMPANY LLC        PO BOX 88961                                       CHICAGO          IL            60695-8961 N/A               VARIOUS DATES                         X                                            $93,924.00
                                                                                                                                              TRADE ACTIVITY,
THE RESIDENCES O               UNKNOWN                                            UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,353.61




                                                                                                  115 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 135 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name              Address1                Address2                  City           State        Zip        Number                Claim                                                               Total Claim
THE SEA RANCH WATER COMPANY,                                                                                                               TRADE ACTIVITY,
CA                           PO BOX 16                                         THE SEA RANCH    CA            95497-0016 N/A               VARIOUS DATES                         X                                               $107.57
                                                                                                                                           INTERCOMPANY
THE SOUTHERN NEW ENGLAND      401 MERRITT 7                                                                                                ACTIVITY, VARIOUS
TELEPHONE COMPANY             CORPORATE PARK                                   NORWALK          CT            06851                        DATES                                                                          $29,196,684.72
                                                                                                                                           TRADE ACTIVITY,
THE SWITCH                    PO BOX 12018                                     LEWISTON         ME            04243-9494 N/A               VARIOUS DATES                         X                                            $15,949.77
                                                                                                                                           TRADE ACTIVITY,
THE SWITCH                    PO BOX 12018                                     LEWISTON         ME            04243-9494 N/A               VARIOUS DATES                         X                                            $15,949.77
                                                                                                                                           TRADE ACTIVITY,
THE TELX GROUP INC            PO BOX 10161                                     UNIONDALE        NY            11555-1016 N/A               VARIOUS DATES                         X                                             $2,124.48
                                                                                                                                           TRADE ACTIVITY,
THE TIRE STORE L              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $350.96
                                                                                                                                           TRADE ACTIVITY,
THE TIRE STORE LLC            127 BOSTON POST RD                               EAST LYME        CT            06333        N/A             VARIOUS DATES                         X                                               $914.62
THE TORRINGTON WATER                                                                                                                       TRADE ACTIVITY,
COMPANY                       P.O. BOX 867                                     TORRINGTON       CT            06790        N/A             VARIOUS DATES                         X                                                   $25.29
                                                                                                                                           TRADE ACTIVITY,
THE TRASH MAN                 PO BOX 907                                       WEBSTER CITY     IA            50595-0907 N/A               VARIOUS DATES                         X                                               $121.00
                                                                                                                                           TRADE ACTIVITY,
THE UTILITY BOARD             P.O. BOX 518                                     FALFURRIAS       TX            78355-0518 N/A               VARIOUS DATES                         X                                               $115.48
                                                                                                                                           TRADE ACTIVITY,
THE VILLAGE OF AMANDA, OH     PO BOX 250                                       AMANDA           OH            43102        N/A             VARIOUS DATES                         X                                                   $99.09
                                                                                                                                           TRADE ACTIVITY,
THE VILLAGE OF W              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $2.60
                                                                                                                                           TRADE ACTIVITY,
THE YORK WATER COMPANY        130 E MARKET ST                                  YORK             PA            17405-7089 N/A               VARIOUS DATES                         X                                                   $25.38
                              1911 N FORT MYER DR,                                                                                         TRADE ACTIVITY,
THERMOPYLAE                   SUITE 700              ATTN: DAVID PACK          ARLINGTON        VA            22209        N/A             VARIOUS DATES                         X                                            $57,692.51
                              1911 N FORT MYER DR,                                                                                         TRADE ACTIVITY,
THERMOPYLAE SCIENCES & TECH   SUITE 700              ATTN: DAVID PACK          ARLINGTON        VA            22209        N/A             VARIOUS DATES                         X                                            $22,495.94
                              1911 N FORT MYER DR,                                                                                         TRADE ACTIVITY,
THERMOPYLAE SCIENCES & TECH   SUITE 700              ATTN: DAVID PACK          ARLINGTON        VA            22209        N/A             VARIOUS DATES                         X                                            $19,996.06
                                                                                                                                           TRADE ACTIVITY,
THOMAS QUINZEL                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,519.97
                                                                                                                                           TRADE ACTIVITY,
THOMAS R DOMMEL               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,000.00
                              4950 N MANUFACTURING                                                                                         TRADE ACTIVITY,
THORCO INC                    WAY                                              COEUR D'ALENE ID               83815        N/A             VARIOUS DATES                         X                                             $3,427.90
                                                                                                                                           TRADE ACTIVITY,
TIC INVESTMENT C              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $780.86
                                                                                                                                           TRADE ACTIVITY,
TIFFANY GARWOOD               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                           TRADE ACTIVITY,
TIGASE INC                    100 PINE ST STE 1250                             SAN FRANCISCO CA               94111        N/A             VARIOUS DATES                         X                                             $4,700.00
                                                                                                                                           TRADE ACTIVITY,
TIGASE INC                    100 PINE ST STE 1250                             SAN FRANCISCO CA               94111        N/A             VARIOUS DATES                         X                                             $4,700.00




                                                                                               116 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 136 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name               Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
TIGERPAW SOFTWARE INC          2201 THURSTON CIRCLE                             BELLEVUE         NE            68005        N/A             VARIOUS DATES                         X                                             $2,500.00
                                                                                                                                            TRADE ACTIVITY,
TIOGA BOROUGH, PA              PO BOX 158                                       TIOGA            PA            16946        N/A             VARIOUS DATES                         X                                                   $29.93
                                                                                                                                            TRADE ACTIVITY,
TIPMONT R E M C                P.O. BOX 20                                      LINDEN           IN            47955-0020 N/A               VARIOUS DATES                         X                                             $2,592.89
                                                                                                                                            TRADE ACTIVITY,
TIPP CITY OH-UTILITIES         260 S GARBER DR                                  TIPP CITY        OH            45371        N/A             VARIOUS DATES                         X                                             $4,932.84
                                                                                                                                            TRADE ACTIVITY,
TIRE KING                      815 N JEFFRIES BLVD                              WALTERBORO       SC            29488        N/A             VARIOUS DATES                         X                                               $338.49
TISHOMINGO COUNTY ELECTRIC                                                                                                                  TRADE ACTIVITY,
ASSOCIATION,                   P.O. BOX 560                                     IUKA             MS            38852-0560 N/A               VARIOUS DATES                         X                                             $1,518.12
                                                                                                                                            TRADE ACTIVITY,
TO THE EST OF BI               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $101.95
                                                                                                                                            TRADE ACTIVITY,
TO THE EST OF ED               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $58.43
                                                                                                                                            TRADE ACTIVITY,
TO THE EST OF JA               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $147.98
                                                                                                                                            TRADE ACTIVITY,
TO THE EST OF SA               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $73.54
                                                                                                                                            TRADE ACTIVITY,
TO THE ESTATE OF               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $74.95
                                                                                                                                            TRADE ACTIVITY,
TOHO WATER AUTHORITY           P.O. BOX 30527                                   TAMPA            FL            33630-3527 N/A               VARIOUS DATES                         X                                                   $15.45
                               P.O. BOX 3637 @
                               FIRSTENERGY                                                                                                  TRADE ACTIVITY,
TOLEDO EDISON                  CORPORATION                                      AKRON            OH            44309-3637 N/A               VARIOUS DATES                         X                                            $13,469.06
                                                                                                                                            TRADE ACTIVITY,
TOMAHAWK FORD, INC.            102 KENSINGTON                                   HOYT LAKES       MN            55750        N/A             VARIOUS DATES                         X                                                   $16.38
TOMBIGBEE ELECTRIC                                                                                                                          TRADE ACTIVITY,
COOPERATIVE, INC.-AL           3196 COUNTY HWY 55                               HAMILTON         AL            35570-7630 N/A               VARIOUS DATES                         X                                               $156.93
TOMBIGBEE ELECTRIC POWER                                                                                                                    TRADE ACTIVITY,
ASSOC-TUPELO                   P.O. BOX 1789                                    TUPELO           MS            38802        N/A             VARIOUS DATES                         X                                               $512.31
                                                                                                                                            TRADE ACTIVITY,
TOMMIE A PLAYER                218 ROSE HILL RD                                 GEORGETOWN       SC            29440        N/A             VARIOUS DATES                         X                                             $2,000.00
                                                                                                                                            TRADE ACTIVITY,
TONOPAH PUBLIC UTILITIES, NV   PO BOX 151                                       TONOPAH          NV            89049        N/A             VARIOUS DATES                         X                                                   $30.43
                                                                                                                                            TRADE ACTIVITY,
TONYA HARPER                   UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
TOPS N BARRICADES INC          44 503 JACKSON ST                                INDIO            CA            92201        N/A             VARIOUS DATES                         X                                             $1,600.00
                               2810 N CHURCH ST                                                                                             TRADE ACTIVITY,
TOPTAL LLC                     #36879                                           WILMINGTON       DE            19802-4447 N/A               VARIOUS DATES                         X                                             $3,754.74
                                                                                                                                            TRADE ACTIVITY,
TORTOISE COMM                  UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $112.00
                                                                                                                                            TRADE ACTIVITY,
TOSHIBA BUSINESS SOLUTION      UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $750.00




                                                                                                117 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 137 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name              Address1                Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           INTERCOMPANY
                             401 MERRITT 7                                                                                                 ACTIVITY, VARIOUS
TOTAL COMMUNICATIONS, INC.   CORPORATE PARK                                    NORWALK          CT            06851                        DATES                                                                          $57,982,834.93
                                                                                                                                           TRADE ACTIVITY,
TOTAL ENERGY SYS             UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $7,322.11
TOWANDA WATER & SEWER                                                                                                                      TRADE ACTIVITY,
SYSTEM                       P.O. BOX 229                                      TOWANDA          PA            18848        N/A             VARIOUS DATES                         X                                             $2,240.96
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ALDERSON, WV         P.O. BOX 179                                      ALDERSON         WV            24910        N/A             VARIOUS DATES                         X                                                   $81.82
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ANDREWS, NC          P.O. BOX 1210                                     ANDREWS          NC            28901-0217 N/A               VARIOUS DATES                         X                                                   $80.83
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ANMOORE, WV          P.O. BOX 178                                      ANMOORE          WV            26323        N/A             VARIOUS DATES                         X                                                   $52.81
                                                                                                                                           TRADE ACTIVITY,
TOWN OF APPLE VALLEY, CA     14955 DALE EVANS PKWY                             APPLE VALLEY     CA            92307-3061 N/A               VARIOUS DATES                         X                                               $120.30
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ATHENS, WV           P.O. BOX 458                                      ATHENS           WV            24712-0458 N/A               VARIOUS DATES                         X                                                   $60.15
                             111 AUSABLE ST ATTN:                                                                                          TRADE ACTIVITY,
TOWN OF AUSABLE, NY          BONNIE HOPKINS          KEESEVILLE, NY 12944      KEESEVILLE       NY            12944        N/A             VARIOUS DATES                         X                                                   $36.28
                                                                                                                                           TRADE ACTIVITY,
TOWN OF BAILEYS HARBOR, WI   PO BOX 308                                        BAILEYS HARBOR WI              54202        N/A             VARIOUS DATES                         X                                                   $54.19
                                                                                                                                           TRADE ACTIVITY,
TOWN OF BAKERSVILLE, NC      PO BOX 53                                         BAKERSVILLE      NC            28705        N/A             VARIOUS DATES                         X                                                   $37.50
                                                                                                                                           TRADE ACTIVITY,
TOWN OF BEATRICE, AL         PO BOX 221                                        BEATRICE         AL            36425        N/A             VARIOUS DATES                         X                                                   $26.55
                                                                                                                                           TRADE ACTIVITY,
TOWN OF BRYSON CITY, NC      P.O. BOX 726                                      BRYSON CITY      NC            28713        N/A             VARIOUS DATES                         X                                                   $30.62
TOWN OF BUFFALO SEWER                                                                                                                      TRADE ACTIVITY,
DEPARTMENT, WV               PO BOX 307                                        BUFFALO          WV            25033-0307 N/A               VARIOUS DATES                         X                                                   $13.03
                                                                                                                                           TRADE ACTIVITY,
TOWN OF BURNSVILLE, NC       P.O. BOX 97                                       BURNSVILLE       NC            28714        N/A             VARIOUS DATES                         X                                                   $43.00
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CALHOUN FALLS, SC    PO BOX 246                                        CALHOUN FALLS SC               29628        N/A             VARIOUS DATES                         X                                                   $62.25
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CAPON BRIDGE, WV     PO BOX 183                                        CAPON BRIDGE     WV            26711        N/A             VARIOUS DATES                         X                                                   $96.71
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CARTHAGE, IN         P.O. BOX 26                                       CARTHAGE         IN            46115        N/A             VARIOUS DATES                         X                                                   $95.00
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CENTER POINT, IN     PO BOX 177                                        CENTER POINT     IN            47840        N/A             VARIOUS DATES                         X                                                   $70.28
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CHAPMANVILLE, WV     P.O. BOX 426                                      CHAPMANVILLE     WV            25508        N/A             VARIOUS DATES                         X                                                   $38.01
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CHENANGO, NY         1529 STATE RT 12                                  BINGHAMTON       NY            13901        N/A             VARIOUS DATES                         X                                                   $52.80
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CHESTERTON UTILITY   1490 BROADWAY #2                                  CHESTERTON       IN            46304-2291 N/A               VARIOUS DATES                         X                                                   $35.66
                                                                                                                                           TRADE ACTIVITY,
TOWN OF CLAY CITY, IN        PO BOX 87                                         CLAY CITY        IN            47841        N/A             VARIOUS DATES                         X                                                   $44.60




                                                                                               118 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 138 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name              Address1                 Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                             41 WEST ST TOWN OF                                                                                             TRADE ACTIVITY,
TOWN OF CROMWELL CWPCA       CROMWELL TAX DEPT                                  CROMWELL         CT            06416-2180 N/A               VARIOUS DATES                         X                                                   $10.58
                                                                                                                                            TRADE ACTIVITY,
TOWN OF CYNTHIANA, IN        PO BOX 95                                          CYNTHIANA        IN            47612        N/A             VARIOUS DATES                         X                                                   $59.32
                                                                                                                                            TRADE ACTIVITY,
TOWN OF DELBARTON, WV        PO BOX 730                                         DELBARTON        WV            25670        N/A             VARIOUS DATES                         X                                                   $50.70
                                                                                                                                            TRADE ACTIVITY,
TOWN OF DRYDEN, NY           93 EAST MAIN STREET                                DRYDEN           NY            13053        N/A             VARIOUS DATES                         X                                                   $73.81
                                                                                                                                            TRADE ACTIVITY,
TOWN OF DUNDEE, FL           P.O. BOX 1000                                      DUNDEE           FL            33838        N/A             VARIOUS DATES                         X                                               $590.99
                                                                                                                                            TRADE ACTIVITY,
TOWN OF EAST BANK            PO BOX 307                                         E BANK           WV            25067        N/A             VARIOUS DATES                         X                                                   $47.51
                                                                                                                                            TRADE ACTIVITY,
TOWN OF ELIZABETH, WV        P.O. BOX 478                                       ELIZABETH        WV            26143        N/A             VARIOUS DATES                         X                                                   $75.20
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FAIRFAX, SC          DRAWER 8                                           FAIRFAX          SC            29827        N/A             VARIOUS DATES                         X                                               $112.98
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FLOWER MOUND, TX     2121 CROSS TIMBERS RD                              FLOWER MOUND TX                75028        N/A             VARIOUS DATES                         X                                               $135.41
                             P.O. BOX 63 SPECIAL                                                                                            TRADE ACTIVITY,
TOWN OF FORESTPORT, NY       WATER DISTRICT NO. 1                               FORESTPORT       NY            13338        N/A             VARIOUS DATES                         X                                                   $18.29
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FORT GAY, WV         PO BOX 336                                         FORT GAY         WV            25514        N/A             VARIOUS DATES                         X                                                   $61.04
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FRANKLIN, NC         PO BOX 1479                                        FRANKLIN         NC            28744        N/A             VARIOUS DATES                         X                                                   $50.38
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FRANKLIN, WV         PO BOX 483                                         FRANKLIN         WV            26807        N/A             VARIOUS DATES                         X                                               $213.97
TOWN OF FRANKTON MUNICIPAL                                                                                                                  TRADE ACTIVITY,
UTILITIES                    PO BOX 286                                         FRANKTON         IN            46044        N/A             VARIOUS DATES                         X                                               $749.68
                                                                                                                                            TRADE ACTIVITY,
TOWN OF FRISCO CITY, AL      PO BOX 119                                         FRISCO CITY      AL            36445        N/A             VARIOUS DATES                         X                                                   $68.99
                             1407 HIGHWAY 395                                                                                               TRADE ACTIVITY,
TOWN OF GARDNERVILLE, NV     NORTH                                              GARDNERVILLE     NV            89410        N/A             VARIOUS DATES                         X                                               $492.20
                             MUNICIPAL UTILITIES PO                                                                                         TRADE ACTIVITY,
TOWN OF GLENWOOD, IN         BOX 205                                            GLENWOOD         IN            46133        N/A             VARIOUS DATES                         X                                                   $52.63
                                                                                                                                            TRADE ACTIVITY,
TOWN OF GRANTSVILLE, WV      P.O. BOX 146                                       GRANTSVILLE      WV            26147        N/A             VARIOUS DATES                         X                                                   $39.27
                                                                                                                                            TRADE ACTIVITY,
TOWN OF GUNTOWN, MS          PO BOX 27                                          GUNTOWN          MS            38849        N/A             VARIOUS DATES                         X                                                   $31.66
                                                                                                                                            TRADE ACTIVITY,
TOWN OF HAMILTON, IN         PO BOX 249                                         HAMILTON         IN            46742        N/A             VARIOUS DATES                         X                                                   $22.77
                                                                                                                                            TRADE ACTIVITY,
TOWN OF HARMAN, WV           PO BOX 129                                         HARMAN           WV            26270        N/A             VARIOUS DATES                         X                                               $126.21
                                                                                                                                            TRADE ACTIVITY,
TOWN OF HEMINGWAY, SC        P.O. BOX 968                                       HEMINGWAY        SC            29554        N/A             VARIOUS DATES                         X                                                   $57.96
                                                                                                                                            TRADE ACTIVITY,
TOWN OF HENDERSON, NY        PO BOX 259                                         HENDERSON        NY            13650        N/A             VARIOUS DATES                         X                                                   $44.98




                                                                                                119 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 139 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
        Creditor Name                    Address1             Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
TOWN OF HIGHLANDS, NC          P.O. BOX 460                                      HIGHLANDS        NC            28741-0460 N/A               VARIOUS DATES                         X                                             $1,515.72
                                                                                                                                             TRADE ACTIVITY,
TOWN OF HOT SPRINGS, NC        P.O. BOX 218                                      HOT SPRINGS      NC            28743        N/A             VARIOUS DATES                         X                                                   $80.90
                                                                                                                                             TRADE ACTIVITY,
TOWN OF HUNDRED, WV            PO BOX 1100                                       HUNDRED          WV            26575-1100 N/A               VARIOUS DATES                         X                                                   $33.62
                                                                                                                                             TRADE ACTIVITY,
TOWN OF JAY, NY                TOWN CLERK PO BOX 730                             AU SABLE FORKS NY              12912        N/A             VARIOUS DATES                         X                                                   $75.00
                               401 NORTH LONG STREET                                                                                         TRADE ACTIVITY,
TOWN OF KINGSTREE, SC          WATER DEPARTMENT                                  KINGSTREE        SC            29556        N/A             VARIOUS DATES                         X                                               $321.61
                                                                                                                                             TRADE ACTIVITY,
TOWN OF LONGBOAT KEY, FL       PO BOX 366128                                     BONITA SPRINGS FL              34136-6128 N/A               VARIOUS DATES                         X                                                   $31.41
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MARLINTON, WV          709 2ND AVENUE                                    MARLINTON        WV            24954        N/A             VARIOUS DATES                         X                                               $150.14
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MARS HILL, NC          BOX 368                                           MARS HILL        NC            28754        N/A             VARIOUS DATES                         X                                                   $20.98
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MARSHALL, NC           P.O. BOX 548                                      MARSHALL         NC            28753        N/A             VARIOUS DATES                         X                                                   $51.19
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MEDORA, IN             PO BOX 247 TOWN HALL                              MEDORA           IN            47260        N/A             VARIOUS DATES                         X                                                   $39.09
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MIDDLEBOURNE, WV       211 STEALEY ST                                    MIDDLEBOURNE WV                26149-9600 N/A               VARIOUS DATES                         X                                               $118.82
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MILLPORT, AL           PO BOX 365                                        MILLPORT         AL            35576        N/A             VARIOUS DATES                         X                                                   $72.92
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MONONGAH               430 BRIDGE STREET                                 MONONGAH         WV            26554        N/A             VARIOUS DATES                         X                                                   $62.22
TOWN OF MONROE CITY UTILITIES,                                                                                                               TRADE ACTIVITY,
IN                             PO BOX 163                                        MONROE CITY      IN            47557        N/A             VARIOUS DATES                         X                                               $198.21
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MONTEREY/TN            P.O. BOX 97                                       MONTEREY         TN            38574        N/A             VARIOUS DATES                         X                                                   $49.28
                                                                                                                                             TRADE ACTIVITY,
TOWN OF MOOREFIELD, WV         206 WINCHESTER AVENUE                             MOOREFIELD       WV            26836        N/A             VARIOUS DATES                         X                                                   $35.60
TOWN OF NEW HOULKA WATER                                                                                                                     TRADE ACTIVITY,
DEPT.                          PO BOX 416                                        NEW HOULKA       MS            38850        N/A             VARIOUS DATES                         X                                                   $51.77
                                                                                                                                             TRADE ACTIVITY,
TOWN OF NORMAL, IL             PO BOX 959269                                     ST. LOUIS        MO            63195-9269 N/A               VARIOUS DATES                         X                                                   $35.91
TOWN OF NORTH MANCHESTER,                                                        NORTH                                                       TRADE ACTIVITY,
IN                             101 EAST MAIN ST                                  MANCHESTER       IN            46962        N/A             VARIOUS DATES                         X                                               $196.43
                                                                                                                                             TRADE ACTIVITY,
TOWN OF OAK CITY, UT           PO BOX 217                                        OAK CITY         UT            84649        N/A             VARIOUS DATES                         X                                               $194.97
                                                                                                                                             TRADE ACTIVITY,
TOWN OF OAKTOWN, IN            PO BOX 150                                        OAKTOWN          IN            47561-0150 N/A               VARIOUS DATES                         X                                               $133.92
                                                                                                                                             TRADE ACTIVITY,
TOWN OF OCEANA, WV             P.O. BOX 190                                      OCEANA           WV            24870        N/A             VARIOUS DATES                         X                                               $123.78
                                                                                                                                             TRADE ACTIVITY,
TOWN OF OLANTA, SC             PO BOX 396                                        OLANTA           SC            29114        N/A             VARIOUS DATES                         X                                                   $57.76




                                                                                                 120 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 140 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
        Creditor Name              Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
TOWN OF OLAR, SC            PO BOX 183                                         OLAR             SC            29843        N/A             VARIOUS DATES                         X                                                   $22.55
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ORLEANS, IN         161 E PRINCE AVE                                   ORLEANS          IN            47452        N/A             VARIOUS DATES                         X                                                   $63.45
                                                                                                                                           TRADE ACTIVITY,
TOWN OF OSGOOD, IN          147 WEST RIPLEY STREET                             OSGOOD           IN            47037        N/A             VARIOUS DATES                         X                                                   $70.57
                            110 NORTH GOSPEL                                                                                               TRADE ACTIVITY,
TOWN OF PAOLI, IN           STREET                                             PAOLI            IN            47454        N/A             VARIOUS DATES                         X                                               $763.37
                                                                                                                                           TRADE ACTIVITY,
TOWN OF PARKER, AZ          P.O. BOX 610                                       PARKER           AZ            85344        N/A             VARIOUS DATES                         X                                                   $12.87
                                                                                                                                           TRADE ACTIVITY,
TOWN OF PAW PAW, WV         PO BOX 35                                          PAW PAW          WV            25434        N/A             VARIOUS DATES                         X                                                   $78.64
                                                                                                                                           TRADE ACTIVITY,
TOWN OF REGISTER, GA        PO BOX 260                                         REGISTER         GA            30452        N/A             VARIOUS DATES                         X                                                   $32.35
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ROBBINSVILLE, NC    P.O. BOX 126                                       ROBBINSVILLE     NC            28771        N/A             VARIOUS DATES                         X                                                   $63.70
                                                                                                                                           TRADE ACTIVITY,
TOWN OF ROWLESBURG, WV      P.O. BOX 458                                       ROWLESBURG       WV            26425        N/A             VARIOUS DATES                         X                                               $208.07
                                                                                                                                           TRADE ACTIVITY,
TOWN OF SNOWFLAKE, AZ       81 WEST 1ST SOUTH                                  SNOWFLAKE        AZ            85937        N/A             VARIOUS DATES                         X                                                   $38.31
                            418 EAST MAIN WATER                                                                                            TRADE ACTIVITY,
TOWN OF SPRINGERVILLE, AZ   DEPARTMENT                                         SPRINGERVILLE    AZ            85938        N/A             VARIOUS DATES                         X                                                   $72.27
                                                                                                                                           TRADE ACTIVITY,
TOWN OF SUMMERTON, SC       P.O. BOX 279                                       SUMMERTON        SC            29148-0279 N/A               VARIOUS DATES                         X                                                   $24.58
                                                                                                                                           TRADE ACTIVITY,
TOWN OF TISHOMINGO, MS      PO BOX 70                                          TISHOMINGO       MS            38873-0070 N/A               VARIOUS DATES                         X                                                   $53.05
                                                                                                                                           TRADE ACTIVITY,
TOWN OF TUNNELTON, WV       PO BOX 396                                         TUNNELTON        WV            26444        N/A             VARIOUS DATES                         X                                                   $79.10
                                                                                                                                           TRADE ACTIVITY,
TOWN OF UNION, WV           P.O. BOX 13                                        UNION            WV            24983        N/A             VARIOUS DATES                         X                                                   $54.09
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WATERTOWN, CT       747 FRENCH STREET                                  OAKVILLE         CT            06779-1099 N/A               VARIOUS DATES                         X                                                   $84.73
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WEAVERVILLE, NC     P.O. BOX 338                                       WEAVERVILLE      NC            28787        N/A             VARIOUS DATES                         X                                               $515.37
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WINDFALL, IN        PO BOX 486                                         WINDFALL         IN            46076        N/A             VARIOUS DATES                         X                                                   $73.31
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WINDOM, TX          PO BOX 1027                                        WINDOM           TX            75492-1027 N/A               VARIOUS DATES                         X                                                   $56.00
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WINNSBORO, SC       P.O. BOX 209                                       WINNSBORO        SC            29180-0209 N/A               VARIOUS DATES                         X                                             $2,575.49
                                                                                                                                           TRADE ACTIVITY,
TOWN OF WORTHINGTON, WV     PO BOX 265                                         WORTHINGTON      WV            26591        N/A             VARIOUS DATES                         X                                                   $88.08
                            1434 PATTON PLACE STE                                                                                          TRADE ACTIVITY,
TRADE GROUP INC             190                                                CARROLLTON       TX            75007        N/A             VARIOUS DATES                         X                                             $1,196.37
                                                                                                                                           TRADE ACTIVITY,
TRANE US INC                PO BOX 23579                                       TIGARD           OR            97281-3579 N/A               VARIOUS DATES                         X                                             $2,089.95




                                                                                               121 of 140
                                                         20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 141 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                 Address1                 Address2                   City           State        Zip        Number                Claim                                                               Total Claim
TRANQUILLITY IRRIGATION                                                                                                                         TRADE ACTIVITY,
DISTRICT                        PO BOX 487                                         TRANQUILLITY      CA            93668        N/A             VARIOUS DATES                         X                                                   $21.72
                                                                                                                                                TRADE ACTIVITY,
TRANS CASCADE TELEPHONE         PO BOX 189                                         ESTACADA          OR            97023        N/A             VARIOUS DATES                         X                                                    $0.14
                                                                                                                                                TRADE ACTIVITY,
TRANSACTION ASSOCIATES INC      5 WHEELING AVE                                     WOBURN            MA            01801        N/A             VARIOUS DATES                         X                                             $1,515.70
                                                                                                                                                TRADE ACTIVITY,
TRANSPORT EXPRESS INC           7045 NORTH HANLEY RD                               HAZELWOOD         MO            63042        N/A             VARIOUS DATES                         X                                               $583.33
                                                                                                                                                TRADE ACTIVITY,
TRANSUNION RISK & ALTERNATIVE DATA SOLUTIONS INC         PO BOX 209047             DALLAS            TX            75320-9047 N/A               VARIOUS DATES                         X                                               $150.00
                                                                                                                                                TRADE ACTIVITY,
TRANSWORLD SYSTE                UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $351.78
                                                                                                                                                TRADE ACTIVITY,
TREA 1560 CENTRA                UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $641.58
                                                                                                                                                TRADE ACTIVITY,
TREA ALLURE CAMA            UNKNOWN                                                UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $648.00
TREMONTON CITY CORPORATION,                                                                                                                     TRADE ACTIVITY,
UT                          102 SOUTH TREMONT ST                                   TREMONTON         UT            84337        N/A             VARIOUS DATES                         X                                                   $74.13
                                                                                                                                                TRADE ACTIVITY,
TRI COUNTY ELECTRIC COOPERATIV 1631 E MAIN ST                                      SALEM             IL            62881        N/A             VARIOUS DATES                         X                                             $1,360.00
                                                                                                                                                TRADE ACTIVITY,
TRIBUNE/GRACENOTE               LOCKBOX 29421            29421 NETWORK PLACE       CHICAGO           IL            60673-1294 N/A               VARIOUS DATES                         X                                            $44,000.00
TRI-COMMUNITY WATER SUPPLY                                                                                                                      TRADE ACTIVITY,
CORPORATION                     PO BOX 11                                          FENTRESS          TX            78622        N/A             VARIOUS DATES                         X                                                   $28.60
TRI-COUNTY ELECTRIC                                                                                                                             TRADE ACTIVITY,
COOPERATIVE/SC                  PO BOX 217                                         ST MATHEWS        SC            29135        N/A             VARIOUS DATES                         X                                               $325.95
TRI-COUNTY ELECTRIC                                                                                                                             TRADE ACTIVITY,
COOPERATIVE/TX                  PO BOX 961032                                      FORT WORTH        TX            76161-0032 N/A               VARIOUS DATES                         X                                             $2,695.58
                                P.O. BOX 526
                                TOUCHSTONE ENERGY                                                                                               TRADE ACTIVITY,
TRI-COUNTY REC                  COOPERATIVE                                        MANFIELD          PA            16933-0526 N/A               VARIOUS DATES                         X                                             $1,751.03
                                ATTN: ACCOUNTS           75 FEDERAL STREET 4TH                                                                  TRADE ACTIVITY,
TRINITY ROWE LP                 RECEIVABLE               FLOOR                     BOSTON            MA            02110        N/A             VARIOUS DATES                         X                                                   $94.53
                                                                                                                                                TRADE ACTIVITY,
TRINITY VALLEY ELECTRIC COOP. TX PO BOX 1228                                       KAUFMAN           TX            75142-5403 N/A               VARIOUS DATES                         X                                                   $74.61
                                                                                                                                                TRADE ACTIVITY,
TRIO AT ENCORE L                UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $68.97
                                                                                                                                                TRADE ACTIVITY,
TRI-STATE EMC                   PO BOX 530812                                      ATLANTA           GA            30353-0812 N/A               VARIOUS DATES                         X                                               $237.39
                                2022 CHESTNUT STREET                                                                                            TRADE ACTIVITY,
TROSP SOLUTIONS INC             EXT                                                HIGH POINT        NC            27262        N/A             VARIOUS DATES                         X                                            $32,662.50
                                                                                                                                                TRADE ACTIVITY,
TROST MARKETING & CONSULTING GROUP LLC                   2900 EAST APACHE          TULSA             OK            74110        N/A             VARIOUS DATES                         X                                             $1,153.76
                                                                                                                                                TRADE ACTIVITY,
TROTTER TIRE & TRUCK REPAIR     303 U ST                                           ORD               NE            68862-1898 N/A               VARIOUS DATES                         X                                             $1,554.78
TRUE PARTNERS CONSULTING        75 REMITTANCE DR, DEPT                                                                                          TRADE ACTIVITY,
HOLD                            6134                                               CHICAGO           IL            60675-6134 N/A               VARIOUS DATES                         X                                             $4,401.00




                                                                                                    122 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 142 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name                Address1              Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
TTD ELECTRIC                   2 SECOND STREET                                  EAST NORWALK     CT            06855-2318 N/A               VARIOUS DATES                         X                                               $581.43
                                                                                                                                            TRADE ACTIVITY,
TUALATIN MEADOWS               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $480.00
                                                                                                                                            TRADE ACTIVITY,
TUCKER HALL INC                PO BOX 75806                                     TAMPA            FL            33675        N/A             VARIOUS DATES                         X                                            $31,132.91
                                                                                                                                            TRADE ACTIVITY,
TURLOCK IRRIGATION DISTRICT    P.O. BOX 819007                                  TURLOCK          CA            95381-9007 N/A               VARIOUS DATES                         X                                             $3,808.20
                                                                                                                                            TRADE ACTIVITY,
TURN KEY OPERATIONS            950 EXCHANGE ST                                  ROCHESTER        NY            14608        N/A             VARIOUS DATES                         X                                               $756.00
                                                                                                                                            TRADE ACTIVITY,
TURONIA WEESE-SHULTZ           UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                                                                                                                            TRADE ACTIVITY,
TURTLE & HUGHES INC            1900 LOWER RD                                    LINDEN           NJ            07036        N/A             VARIOUS DATES                         X                                             $7,955.96
TWENTYNINE PALMS WATER                                                          TWENTYNINE                                                  TRADE ACTIVITY,
DISTRICT                       72401 HATCH ROAD                                 PALMS            CA            92277        N/A             VARIOUS DATES                         X                                               $126.87
                                                                                                                                            TRADE ACTIVITY,
TWILIO                         DEPT LA 23938                                    PASADENA         CA            91185        N/A             VARIOUS DATES                         X                                            $95,425.75
                                                                                                                                            TRADE ACTIVITY,
TWIN VALLEYS PUBLIC POWER DIST P.O. BOX 160                                     CAMBRIDGE        NE            69022        N/A             VARIOUS DATES                         X                                             $2,176.09
                                                                                                                                            TRADE ACTIVITY,
TWO RIVERS MUNICIPAL UTILITIES P.O. BOX 87                                      TWO RIVERS       WI            54241        N/A             VARIOUS DATES                         X                                             $2,644.12
                                                                                                                                            TRADE ACTIVITY,
TWO SISTERS CLEANING           1035 NE CEDAR ST                                 ROSEBURG         OR            97470        N/A             VARIOUS DATES                         X                                             $1,600.00
                                                                                                                                            TRADE ACTIVITY,
TWO WAY RADIO GEAR INC         3245 OKEECHOBEE ROAD                             FT PIERCE        FL            34947        N/A             VARIOUS DATES                         X                                               $120.00
                                                                                                                                            TRADE ACTIVITY,
TXU ENERGY/650638              PO BOX 650638                                    DALLAS           TX            75265-0638 N/A               VARIOUS DATES                         X                                           $325,444.95
                                                                                                                                            TRADE ACTIVITY,
TYRO AUTOMOTIVE                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $819.32
                                                                                                                                            TRADE ACTIVITY,
U & I SANITATION, LLC          PO BOX 1340                                      COLUMBUS         NE            68602-1340 N/A               VARIOUS DATES                         X                                               $152.75
                                                                                                                                            TRADE ACTIVITY,
UGI ENERGY SERVICES LLC        P.O. BOX 827032                                  PHILADELPHIA     PA            19182        N/A             VARIOUS DATES                         X                                                   $29.60
                                                                                                                                            TRADE ACTIVITY,
UGI UTILITIES INC              ATTN MR EDWARD R GILL ONE UGI CENTER A2          WILKES BARRE     PA            18711        N/A             VARIOUS DATES                         X                                            $67,529.92
                                                                                                                                            TRADE ACTIVITY,
UIPATH INC                     311 W 43RD ST                                    NEW YORK         NY            10036        N/A             VARIOUS DATES                         X                                            $63,735.05
                                                                                                                                            TRADE ACTIVITY,
ULINE INC ACCT# 7499960        PO BOX 88741                                     CHICAGO          IL            60680-1741 N/A               VARIOUS DATES                         X                                                   $30.42
                                                                                                                                            TRADE ACTIVITY,
ULINE INC ACCT# 7499960        PO BOX 88741                                     CHICAGO          IL            60680-1741 N/A               VARIOUS DATES                         X                                             $3,797.40
                                                                                                                                            TRADE ACTIVITY,
ULTIMATE POWER                 202 N WEST STREET                                COUDERSPORT      PA            16915        N/A             VARIOUS DATES                         X                                               $623.00
                                                                                                                                            TRADE ACTIVITY,
ULTRA LAWN LLC                 PO BOX 969                                       POST FALLS       ID            83877        N/A             VARIOUS DATES                         X                                             $4,295.50




                                                                                                123 of 140
                                                      20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 143 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                 Address1              Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
UNION DISPOSAL SERVICE LLC      PO BOX 151                                      UNION             WV            24983        N/A             VARIOUS DATES                         X                                                   $68.47
                                                                                                                                             TRADE ACTIVITY,
UNION HILL WATER ASSN.          5020 236TH AVE NE                               REDMOND           WA            98053        N/A             VARIOUS DATES                         X                                                   $70.40
                                                                                                                                             TRADE ACTIVITY,
UNION OIL & GAS INCORPORATED P.O. BOX 27                                        WINFIELD          WV            25213        N/A             VARIOUS DATES                         X                                               $219.93
                                                                                                                                             TRADE ACTIVITY,
UNION PACIFIC RA                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,000.00
                                                      1400 DOUGLAS ST, STOP                                                                  TRADE ACTIVITY,
UNION PACIFIC RAILROAD CO       ATTN: GREG BRIGHAM    1690                      OMAHA             NE            68179-1690 N/A               VARIOUS DATES                         X                                             $1,000.00
                                                                                                                                             TRADE ACTIVITY,
UNION POWER COOPERATIVE         PO BOX 5014                                     MONROE            NC            28111-5014 N/A               VARIOUS DATES                         X                                             $2,731.13
                                                                                                                                             TRADE ACTIVITY,
UNION PUBLIC SERVICE DISTRICT   P.O. BOX 7350                                   CROSS LANES       WV            25356        N/A             VARIOUS DATES                         X                                                   $19.12
                                                                                                                                             TRADE ACTIVITY,
UNION WILLIAMS PSD              PO BOX 243                                      WAVERLY           WV            26184        N/A             VARIOUS DATES                         X                                                   $61.97
                                                                                                                                             TRADE ACTIVITY,
UNION-ROME SEWER                P.O. BOX 430                                    CHESAPEAKE        OH            45619        N/A             VARIOUS DATES                         X                                               $199.96
                                                                                                                                             TRADE ACTIVITY,
UNITED ILLUMINATING COMPANY PO BOX 1564                                         NEW HAVEN         CT            06506        N/A             VARIOUS DATES                         X                                           $243,801.67
                                                                                                                                             TRADE ACTIVITY,
UNIVERSAL AIR FILTER COMPANY    29121 NETWORK PLACE                             CHICAGO           IL            60673-1291 N/A               VARIOUS DATES                         X                                             $1,726.24
                                                                                LAKE HAVASU                                                  TRADE ACTIVITY,
UNS ELECTRIC INC                2749 MARICOPA AVE                               CITY              AZ            86406        N/A             VARIOUS DATES                         X                                            $25,315.53
                                ATTN: NON-ENERGY                                                                                             TRADE ACTIVITY,
UNS GAS INC                     BILLING               PO BOX 711 MS:SC130       TUCSON            AZ            85702-0711 N/A               VARIOUS DATES                         X                                               $470.22
                                                                                                                                             TRADE ACTIVITY,
UPMANS WRECKER SERVICE INC      2175 12TH ST                                    SARASOTA          FL            34237        N/A             VARIOUS DATES                         X                                               $200.00
UPPER CUMBERLAND ELECTRIC                                                                                                                    TRADE ACTIVITY,
MEMBERSHIP COR                  P.O. BOX 159                                    CARTHAGE          TN            37030-0159 N/A               VARIOUS DATES                         X                                             $2,558.10
                                                                                                                                             TRADE ACTIVITY,
UPPER PENN                      UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                    $9.33
UPSHUR RURAL ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE                     PO BOX 6500                                     BIG SANDY         TX            75755-6500 N/A               VARIOUS DATES                         X                                             $2,306.59
                                                                                                                                             TRADE ACTIVITY,
UPSTREAM PROPERT                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $22.74
                                                                                                                                             TRADE ACTIVITY,
US COURTS AO PACER SERVICE CTR PO BOX 5208                                      PORTLAND          OR            97208-5208 N/A               VARIOUS DATES                         X                                               $110.40
                                                                                                                                             TRADE ACTIVITY,
USA RB LOS ANGEL                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $207.46
                                                                                                                                             TRADE ACTIVITY,
USA RCTG BN SO C                UNKNOWN                                         UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $348.76
UTILITIES DISTRICT OF WESTERN                                                                                                                TRADE ACTIVITY,
INDIANA                         P.O. BOX 427                                    BLOOMFIELD        IN            47424        N/A             VARIOUS DATES                         X                                               $373.56
                                RIVIERA FINANCE OF                                                                                           TRADE ACTIVITY,
UTILITY STRUCTURE               TEXAS INC             PO BOX 535213             ATLANTA           GA            30353-5213 N/A               VARIOUS DATES                         X                                            $10,880.00




                                                                                                 124 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 144 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                            Last 4 Digits        Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                             of Account        Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                 Address1              Address2                   City          State        Zip        Number                 Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
UTILITY TELECOM GROUP LLC       PO BOX 8489                                     STOCKTON         CA            95208        N/A             VARIOUS DATES                          X                                             $4,000.00
                                C/O EQUITY                                                                                                  TRADE ACTIVITY,
VAIL RANCH POA                  MANAGEMENT            42430 WINCHESTER RD       TEMECULA         CA            92590        N/A             VARIOUS DATES                          X                                               $279.91
                                                                                                                                            TRADE ACTIVITY,
VALBREA TECHNOLOGIES INC        PO BOX 1516                                     ADDISON          TX            75001        N/A             VARIOUS DATES                          X                                            $49,278.19
                                                                                                                                            TRADE ACTIVITY,
VALLEY COUNTY WATER DISTRICT    P.O. BOX 7806                                   BALDWIN PARK     CA            91706-3397 N/A               VARIOUS DATES                          X                                                   $96.68
                                                                                                                                            TRADE ACTIVITY,
VALLEY ELECTRIC ASSOCIATION, NV P.O. BOX 237                                    PAHRUMP          NV            89041        N/A             VARIOUS DATES                          X                                                   $71.71
                                                                                                                                            TRADE ACTIVITY,
VALLEY ENERGY                   P.O. BOX 340                                    SAYRE            PA            18840-0340 N/A               VARIOUS DATES                          X                                               $612.62
                                                                                                                                            TRADE ACTIVITY,
VALLEY NET                      UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                             $1,405.56
                                                                                                                                            TRADE ACTIVITY,
VALLEY NETWORK PARTNERSHIP      PO BOX 1068                                     WAYNESBORO       VA            22980        N/A             VARIOUS DATES                          X                                             $6,392.24
                                                                                                                                            TRADE ACTIVITY,
VALLEY PIONEERS WATER           5998 W CHINO DR                                 GOLDEN VALLEY AZ               86413-5907 N/A               VARIOUS DATES                          X                                                   $23.32
                                                                                                                                            TRADE ACTIVITY,
VALLEY TELEPHONE COOP           881 E HIDALGO AVE                               RAYMONDVILLE     TX            78580-2487 N/A               VARIOUS DATES                          X                                             $1,085.35
                                                                                                                                            TRADE ACTIVITY,
VALLEY WATER SYSTEMS, INC.      37 NORTHWEST DRIVE                              PLAINVILLE       CT            06062        N/A             VARIOUS DATES                          X                                                   $16.04
                                                                                                                                            TRADE ACTIVITY,
VALPARAISO CITY UTILITIES       PO BOX 1520                                     SOUTH BEND       IN            46634-1520 N/A               VARIOUS DATES                          X                                               $779.17
                                                                                                                                            TRADE ACTIVITY,
VAN DYKE SANITATION             PO BOX 150                                      EDGERTON         MN            56128        N/A             VARIOUS DATES                          X                                                    $4.63
                                                                                                                                            TRADE ACTIVITY,
VANDENBERG VILLAGE CSD          3745 CONSTELLATION                              LOMPOC           CA            93436-1401 N/A               VARIOUS DATES                          X                                               $102.53
                                                                                                                                            TRADE ACTIVITY,
VARSITY CONTRACTORS INC         PO BOX 1692                                     POCATELLO        ID            83204        N/A             VARIOUS DATES                          X                                             $1,096.50
                                                                                                                                            TRADE ACTIVITY,
VAULT OWNER LLC                 120 TOWNE ST                                    STAMFORD         CT            06902        N/A             VARIOUS DATES                          X                                               $492.62
                                                                                                                                            TRADE ACTIVITY,
VECTREN ENERGY DELIVERY/1423    UNKNOWN                                                                                     N/A             VARIOUS DATES                          X                                             $1,461.35
                                                                                                                                            TRADE ACTIVITY,
VECTREN ENERGY DELIVERY/6250    P.O. BOX 6250                                   INDIANAPOLIS     IN            46206-6250 N/A               VARIOUS DATES                          X                                             $1,521.88
                                                                                                                                            TRADE ACTIVITY,
VECTREN ENERGY DELIVERY/6262 P.O. BOX 6262                                 INDIANAPOLIS          IN            46206-6262 N/A               VARIOUS DATES                          X                                               $179.06
VENTURA COUNTY AIR POLLUTION                          669 COUNTY SQUARE DR                                                                  TRADE ACTIVITY,
CONTROL DISTRICT             CONTROL DISTRICT         2ND FLR              VENTURA               CA            93003        N/A             VARIOUS DATES                          X                                               $290.73
                                                                                                                                            TRADE ACTIVITY,
VERIZON DIGITAL MEDIA SVC      PO BOX 21412                                     NEW YORK         NY            10087      N/A               VARIOUS DATES                          X                                           $274,932.11
VERIZON DIGITAL MEDIA SVCS INC PO BOX 21412                                     NEW YORK         NY                 10087                   Trade AP                              X                                             $63,117.98
VERIZON WIRELESS               ATTN: LUPE HERNANDEZ   9275 CORBIN AVENUE        NORTHRIDGE       CA                 91324                   Trade AP                              X                                             $35,106.09
                                                                                                                                            TRADE ACTIVITY,
VERNON TEL                      UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                          X                                                    $7.00




                                                                                                125 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 145 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name                 Address1              Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
VERSALIFT EAST LLC              2706 BROADHEAD ROAD                             BETHLEHEM        PA            18020        N/A             VARIOUS DATES                         X                                               $730.80
                                19105 36TH AVENUE                                                                                           TRADE ACTIVITY,
VERSATILE MOBILE SYSTEMS        WEST                                            LYNNWOOD         WA            98036        N/A             VARIOUS DATES                         X                                               $240.00
                                19105 36TH AVENUE                                                                                           TRADE ACTIVITY,
VERSATILE MOBILE SYSTEMS        WEST                                            LYNNWOOD         WA            98036        N/A             VARIOUS DATES                         X                                                   $76.76
                                                                                                                                            TRADE ACTIVITY,
VERTICAL BRIDGE ENGINEERING LL UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $12,000.00
                                                                                                                                            TRADE ACTIVITY,
VERTIV CORPORATION              1280 CLEVELAND ST                               CLEARWATER       FL            33755        N/A             VARIOUS DATES                         X                                           $115,080.36
                                5793 COLLECTIONS                                                                                            TRADE ACTIVITY,
VIAVI SOLUTIONS INC             CENTER DR                                       CHICAGO          IL            60693        N/A             VARIOUS DATES                         X                                            $74,037.50
                                                                                                                                            TRADE ACTIVITY,
VICTORIA COUNTY WC&I DIST. #1   PO BOX 667                                      BLOOMINGTON      TX            77951        N/A             VARIOUS DATES                         X                                                   $43.12
VICTORIA ELECTRIC                                                                                                                           TRADE ACTIVITY,
COOPERATIVE/TX                  PO BOX 2178                                     VICTORIA         TX            77902-2178 N/A               VARIOUS DATES                         X                                             $1,283.08
                                                                                                                                            TRADE ACTIVITY,
VICTORIA MATHENY                UNKNOWN                                         UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $60.58
                                UNIT 200A, 6420 6A                                                                                          TRADE ACTIVITY,
VIIZ                            STREET                                          CALGARY          AB            T2H 2B7      N/A             VARIOUS DATES                         X                                            $14,000.00
                                UNIT 200A, 6420 6A                                                                                          TRADE ACTIVITY,
VIIZ COMMUNICATIONS             STREET                                          CALGARY          AB            T2H 2B7      N/A             VARIOUS DATES                         X                                            $30,000.00
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF ADAMS, NY            3 S MAIN ST                                     ADAMS            NY            13605-1207 N/A               VARIOUS DATES                         X                                               $163.13
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF ADDISON, MI          PO BOX 213                                      ADDISON          MI            49220-0213 N/A               VARIOUS DATES                         X                                                   $64.07
                                BOARD OF PUBLIC                                                                                             TRADE ACTIVITY,
VILLAGE OF ADENA, OH            AFFAIRS PO BOX 507    ADENA, OH 43901           ADENA            Ohio          43901        N/A             VARIOUS DATES                         X                                                   $46.71
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF ALBANY, IL           PO BOX 356                                      ALBANY           IL            61230        N/A             VARIOUS DATES                         X                                               $347.69
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF ASHLEY, OH           PO BOX 361                                      ASHLEY           OH            43003        N/A             VARIOUS DATES                         X                                                   $55.24
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF ATTICA, OH           PO BOX 564                                      ATTICA           OH            44807        N/A             VARIOUS DATES                         X                                                   $43.50
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF AVON, NY             74 GENESEE STREET                               AVON             NY            14414        N/A             VARIOUS DATES                         X                                               $132.17
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BAINBRIDGE, NY       33 W MAIN ST                                    BAINBRIDGE       NY            13733        N/A             VARIOUS DATES                         X                                                   $84.75
                                WATER & WASTE WATER                                                                                         TRADE ACTIVITY,
VILLAGE OF BALTIMORE, OH        DEPT 105 W MARKET ST BALTIMORE, OH 43105        BALTIMORE        OH            43105        N/A             VARIOUS DATES                         X                                                   $44.18
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BARODA, MI           PO BOX 54                                       BARODA           MI            49101        N/A             VARIOUS DATES                         X                                                   $20.55
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BARTELSO             PO BOX 207                                      BARTELSO         IL            62218        N/A             VARIOUS DATES                         X                                                   $56.43
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BELLAIRE, MI         PO BOX 557                                      BELLAIRE         MI            49615        N/A             VARIOUS DATES                         X                                                   $48.42




                                                                                                126 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 146 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
          Creditor Name             Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BERGEN, NY        P.O. BOX 100                                       BERGEN           NY            14416        N/A             VARIOUS DATES                         X                                               $336.12
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BERTRAND, NE      PO BOX 295                                         BERTRAND         NE            68927        N/A             VARIOUS DATES                         X                                                   $44.20
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BETHANY, IL       PO BOX 352                                         BETHANY          IL            61914        N/A             VARIOUS DATES                         X                                               $391.02
                             919 MITCHELL AVE
                             WATER AND SEWER                                                                                                TRADE ACTIVITY,
VILLAGE OF BEVERLY, OH       DEPARTMENT                                         BEVERLY          OH            45715        N/A             VARIOUS DATES                         X                                                   $32.71
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BLISSFIELD, MI    P.O. BOX 129                                       BLISSFIELD       MI            49228        N/A             VARIOUS DATES                         X                                                   $56.95
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BLOOMFIELD, NY    PO BOX 459                                         BLOOMFIELD       NY            14469        N/A             VARIOUS DATES                         X                                               $194.41
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BROOKLYN, MI      P.O. BOX 90                                        BROOKLYN         MI            49230-0090 N/A               VARIOUS DATES                         X                                                   $40.74
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF BURR OAK, MI      PO BOX 366                                         BURR OAK         MI            49030        N/A             VARIOUS DATES                         X                                                   $42.00
                             128 COURT ST WATER
                             AND SEWER                                                                                                      TRADE ACTIVITY,
VILLAGE OF CADIZ, OH         DEPARTMENTS                                        CADIZ            OH            43907        N/A             VARIOUS DATES                         X                                                   $73.10
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CAMDEN, MI        PO BOX 177                                         CAMDEN           MI            49232        N/A             VARIOUS DATES                         X                                               $270.00
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CANAJOHARIE, NY   75 ERIE BLVD                                       CANAJOHARIE      NY            13317        N/A             VARIOUS DATES                         X                                                   $99.53
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CAREY UTILITIES   127 N VANCE ST                                     CAREY            OH            43316        N/A             VARIOUS DATES                         X                                               $687.74
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CARROLLTON, OH    80 SECOND STREET SW                                CARROLLTON       OH            44615        N/A             VARIOUS DATES                         X                                                   $49.45
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CASS CITY, MI     P.O. BOX 123                                       CASS CITY        MI            48726        N/A             VARIOUS DATES                         X                                                   $53.27
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CASSOPOLIS, MI    117 S BROADWAY STE 100                             CASSOPOLIS       MI            49031-1242 N/A               VARIOUS DATES                         X                                                   $62.14
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CASTILE, NY       PO BOX 515                                         CASTILE          NY            14427        N/A             VARIOUS DATES                         X                                                    $8.34
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CENTREVILLE, MI   PO BOX 399                                         CENTREVILLE      MI            49032        N/A             VARIOUS DATES                         X                                                   $39.82
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CERRO GORDO, IL   PO BOX 497                                         CERRO GORDO      IL            61818        N/A             VARIOUS DATES                         X                                                   $29.59
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CHADWICK, IL      PO BOX 385                                         CHADWICK         IL            61014        N/A             VARIOUS DATES                         X                                                   $30.25
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CHATHAM, IL       116 E MULBERRY ST                                  CHATHAM          IL            62629        N/A             VARIOUS DATES                         X                                             $3,075.98
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CISSNA PARK, IL   PO BOX 488                                         CISSNA PARK      IL            60924        N/A             VARIOUS DATES                         X                                                   $38.00
                                                                                                                                            TRADE ACTIVITY,
VILLAGE OF CLAY CITY, IL     PO BOX 522                                         CLAY CITY        IL            62824        N/A             VARIOUS DATES                         X                                                   $45.15




                                                                                                127 of 140
                                                            20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                  Pg 147 of 188
                                                                                     In re Citizens Telecom Services Company L.L.C.
                                                                                                    Case No. 20-22501
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                                 subject to
                                                                                                                                                                                                      Disputed
                                                                                                                                  Last 4 Digits       Date Debt was




                                                                                                                                                                                                                 offset?
                                                                                                                                   of Account       Incurred, Basis for




                                                                                                                                                                                                                 Claim
         Creditor Name                    Address1                 Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CLINTON, MI          P.O. BOX DRAWER EAST                                  CLINTON          MI            49236        N/A             VARIOUS DATES                         X                                               $551.49
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CLINTON, WI          PO BOX 129                                            CLINTON          WI            53525        N/A             VARIOUS DATES                         X                                                   $14.43
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF COLUMBIAVILLE, MI    PO BOX 100                                            COLUMBIAVILLE MI               48421        N/A             VARIOUS DATES                         X                                               $156.54
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CONCORD, MI          P.O. BOX 306                                          CONCORD          MI            49237        N/A             VARIOUS DATES                         X                                                   $67.30
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CONSTABLEVILLE, NY   PO BOX 386                                            CONSTABLEVILLE NY              13325        N/A             VARIOUS DATES                         X                                                   $54.60
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CONSTANTINE, MI      115 WHITE PIGEON ST                                   CONSTANTINE      MI            49042        N/A             VARIOUS DATES                         X                                                    $9.11
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CONVOY, OH           PO BOX 310                                            CONVOY           OH            45832        N/A             VARIOUS DATES                         X                                                   $52.50
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF CORFU, NY            116 E MAIN ST                                         CORFU            NY            14036        N/A             VARIOUS DATES                         X                                                   $37.60
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DANFORTH, IL         PO BOX 168                                            DANFORTH         IL            60930-0201 N/A               VARIOUS DATES                         X                                                   $32.00
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DECATUR, MI          114 NORTH PHELPS                                      DECATUR          MI            49045        N/A             VARIOUS DATES                         X                                                    $8.99
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DECKERVILLE, MI      PO BOX 275                                            DECKERVILLE      MI            48427        N/A             VARIOUS DATES                         X                                                   $47.25
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DEER CREEK           PO BOX 38                                             DEER CREEK       IL            61733        N/A             VARIOUS DATES                         X                                                   $14.48
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DEPUE, IL            BOX 500                                               DEPUE            IL            61322        N/A             VARIOUS DATES                         X                                                   $25.98
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DONGOLA, IL          PO BOX 404                                            DONGOLA          IL            62926        N/A             VARIOUS DATES                         X                                               $135.00
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DRYDEN, NY           PO BOX 820                                            DRYDEN           NY            13053        N/A             VARIOUS DATES                         X                                               $150.39
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF DURAND, IL           PO BOX 166                                            DURAND           IL            61024        N/A             VARIOUS DATES                         X                                                   $63.50
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF EDMORE, MI           P.O. BOX 170 UTILITY BILL                             EDMORE           MI            48829        N/A             VARIOUS DATES                         X                                               $185.79
                                PO BOX 338 DEPT OF                                                                                                TRADE ACTIVITY,
VILLAGE OF EDON, OH             UTILITIES                                             EDON             OH            43518        N/A             VARIOUS DATES                         X                                               $109.72
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF ELSIE, MI            PO BOX 408                                            ELSIE            MI            48831        N/A             VARIOUS DATES                         X                                                   $72.66
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF FAYETTE WATER DEPT PO BOX 87                                               FAYETTE          OH            43521        N/A             VARIOUS DATES                         X                                                   $21.99
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF FINDLAY, IL          PO BOX 199                                            FINDLAY          IL            62534        N/A             VARIOUS DATES                         X                                                   $10.00
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF FOREST, OH           PO BOX 220                                            FOREST           OH            45843-0220 N/A               VARIOUS DATES                         X                                                   $25.01
                                                                                                                                                  TRADE ACTIVITY,
VILLAGE OF FORRESTON, IL        PO BOX 206                                            FORRESTON        IL            61030        N/A             VARIOUS DATES                         X                                                   $36.28




                                                                                                      128 of 140
                                                    20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                          Pg 148 of 188
                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                            Case No. 20-22501
                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                               Unliquidated
                                                                                                                                                                  Contingent




                                                                                                                                                                                                         subject to
                                                                                                                                                                                              Disputed
                                                                                                                          Last 4 Digits       Date Debt was




                                                                                                                                                                                                         offset?
                                                                                                                           of Account       Incurred, Basis for




                                                                                                                                                                                                         Claim
         Creditor Name                 Address1            Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF FORT RECOVERY, OH    PO BOX 340                                    FORT RECOVERY OH               45846        N/A             VARIOUS DATES                         X                                                   $37.35
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF FRANKLIN GROVE, IL   PO BOX 206                                    FRANKLIN GROVE IL              61031        N/A             VARIOUS DATES                         X                                               $164.60
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GIBSONBURG, OH       526 N WEBSTER ST                              GIBSONBURG       OH            43431        N/A             VARIOUS DATES                         X                                                   $65.63
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GOODFIELD, IL        114 S EUREKA ST                               GOODFIELD        IL            61742        N/A             VARIOUS DATES                         X                                                   $14.01
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GOREVILLE, IL        PO BOX 16                                     GOREVILLE        IL            62939        N/A             VARIOUS DATES                         X                                                   $40.00
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GRANVILLE, IL        PO BOX 580                                    GRANVILLE        IL            61326        N/A             VARIOUS DATES                         X                                                   $42.75
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GRASS LAKE, MI       P.O. BOX 737                                  GRASS LAKE       MI            49240        N/A             VARIOUS DATES                         X                                                   $65.28
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GREENE, NY           P.O. BOX 207                                  GREENE           NY            13778        N/A             VARIOUS DATES                         X                                               $813.19
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GREENUP, IL          P.O. BOX 246                                  GREENUP          IL            62428-0246 N/A               VARIOUS DATES                         X                                               $733.31
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF GREENWICH, OH        45 MAIN STREET                                GREENWICH        OH            44837        N/A             VARIOUS DATES                         X                                             $1,034.28
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HANOVER, IL          PO BOX 12A                                    HANOVER          IL            61041        N/A             VARIOUS DATES                         X                                               $931.12
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HARDIN, IL           PO BOX 382                                    HARDIN           IL            62047        N/A             VARIOUS DATES                         X                                                   $32.50
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HESPERIA, MI         P.O. BOX 366                                  HESPERIA         MI            49421        N/A             VARIOUS DATES                         X                                                   $20.19
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HILBERT, WI          PO BOX 266                                    HILBERT          WI            54129-0266 N/A               VARIOUS DATES                         X                                                   $75.89
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HILDRETH, NE         PO BOX 317                                    HILDRETH         NE            68947        N/A             VARIOUS DATES                         X                                               $118.35
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HOWARD CITY, MI      PO BOX 510                                    HOWARD CITY      MI            49329        N/A             VARIOUS DATES                         X                                                   $64.50
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HOYLETON, IL         F&M BANK, BOX 238                             HOYLETON         IL            62803        N/A             VARIOUS DATES                         X                                                   $16.58
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF HUDSON, IL           PO BOX 221                                    HUDSON           IL            61748        N/A             VARIOUS DATES                         X                                                   $48.37
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF KINGSTON, MI         PO BOX 187                                    KINGSTON         MI            48741-0187 N/A               VARIOUS DATES                         X                                                   $52.00
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF LAWRENCE             PO BOX 217                                    LAWRENCE         MI            49064        N/A             VARIOUS DATES                         X                                                   $35.76
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF LAWTON               P.O. BOX 367                                  LAWTON           MI            49065        N/A             VARIOUS DATES                         X                                                   $74.04
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF LENA, IL             PO BOX 607                                    LENA             IL            61048        N/A             VARIOUS DATES                         X                                                   $35.20
                                                                                                                                          TRADE ACTIVITY,
VILLAGE OF LEWISBURG, OH        PO BOX 697                                    LEWISBURG        OH            45338        N/A             VARIOUS DATES                         X                                                   $62.86




                                                                                              129 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 149 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
         Creditor Name                    Address1          Address2                  City           State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF LODI UTILITIES, OH   P.O. BOX 95                                    LODI             OH            44254-0095 N/A               VARIOUS DATES                         X                                             $1,958.09
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF LOUDONVILLE, OH      P.O. BOX 150                                   LOUDONVILLE      OH            44842        N/A             VARIOUS DATES                         X                                                   $23.36
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF LYNCHBURG, OH        PO BOX 402                                     LYNCHBURG        OH            45142        N/A             VARIOUS DATES                         X                                                   $61.60
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF LYNDON, IL           605 W COMMERCIAL                               LYNDON           IL            61261        N/A             VARIOUS DATES                         X                                                   $13.44
VILLAGE OF MALVERN WATER                                                                                                                   TRADE ACTIVITY,
DEPT.                           PO BOX 844                                     MALVERN          OH            44644        N/A             VARIOUS DATES                         X                                                   $24.14
VILLAGE OF MARATHON UTILITY                                                                                                                TRADE ACTIVITY,
DEPARTMENT                      PO BOX 487                                     MARATHON         WI            54448        N/A             VARIOUS DATES                         X                                               $157.50
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MARATHON, NY         P.O. BOX 519                                   MARATHON         NY            13803        N/A             VARIOUS DATES                         X                                               $372.72
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MARCELLUS, MI        PO BOX 429                                     MARCELLUS        MI            49067        N/A             VARIOUS DATES                         X                                                   $52.34
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MATTAWAN, MI         24221 FRONT AVE.                               MATTAWAN         MI            49071-9501 N/A               VARIOUS DATES                         X                                                   $32.10
VILLAGE OF MAYBEE-SEWAGE        C/O MONROE COUNTY                                                                                          TRADE ACTIVITY,
DISPOSAL SYSTEM                 DRAIN COMMISSION     1005 S RAINSVILLE         MONROE           MI            48161        N/A             VARIOUS DATES                         X                                                   $34.88
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MCFARLAND - WI       PO BOX 110                                     MCFARLAND        WI            53558-0110 N/A               VARIOUS DATES                         X                                                   $71.56
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MCLEAN, IL           PO BOX 84                                      MCLEAN           IL            61754-0084 N/A               VARIOUS DATES                         X                                                   $43.51
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MENDON, OH           PO BOX 222                                     MENDON           OH            45862        N/A             VARIOUS DATES                         X                                               $328.09
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MEREDOSIA, IL        PO BOX 238                                     MEREDOSIA        IL            62665-0238 N/A               VARIOUS DATES                         X                                                   $53.09
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MILFORD, IL          PO BOX 137                                     MILFORD          IL            60953        N/A             VARIOUS DATES                         X                                               $111.68
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MINIER, IL           BOX 350                                        MINIER           IL            61759        N/A             VARIOUS DATES                         X                                                   $41.65
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MINSTER, OH          PO BOX 1                                       MINSTER          OH            45865        N/A             VARIOUS DATES                         X                                               $588.16
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MONTPELIER, OH       P.O. BOX 148                                   MONTPELIER       OH            43543-0148 N/A               VARIOUS DATES                         X                                             $3,509.51
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MOUNT MORRIS, NY     117 MAIN STREET                                MT. MORRIS       NY            14510        N/A             VARIOUS DATES                         X                                               $122.50
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MT ZION, IL          1400 MT ZION PKWY                              MT ZION          IL            62549        N/A             VARIOUS DATES                         X                                                   $26.92
                                105 WEST LINCOLN                                                                                           TRADE ACTIVITY,
VILLAGE OF MT. MORRIS, IL       STREET                                         MT. MORRIS       IL            61054        N/A             VARIOUS DATES                         X                                                   $23.53
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MT. ORAB/OH          P.O. BOX 466                                   MT. ORAB         OH            45154        N/A             VARIOUS DATES                         X                                                   $62.28
                                                                                                                                           TRADE ACTIVITY,
VILLAGE OF MUIR, MI             PO BOX 205                                     MUIR             MI            48860        N/A             VARIOUS DATES                         X                                                   $42.17




                                                                                               130 of 140
                                                          20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                Pg 150 of 188
                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                  Case No. 20-22501
                                                                         Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                     Unliquidated
                                                                                                                                                                        Contingent




                                                                                                                                                                                                               subject to
                                                                                                                                                                                                    Disputed
                                                                                                                                Last 4 Digits       Date Debt was




                                                                                                                                                                                                               offset?
                                                                                                                                 of Account       Incurred, Basis for




                                                                                                                                                                                                               Claim
         Creditor Name                  Address1                 Address2                City             State        Zip        Number                Claim                                                               Total Claim
                                                                                    MULBERRY                                                    TRADE ACTIVITY,
VILLAGE OF MULBERRY GROVE, IL   PO BOX 8                                            GROVE            IL            62262-0008 N/A               VARIOUS DATES                         X                                                   $21.01
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF NEW BADEN, IL        ONE E HANOVER ST                                    NEW BADEN        IL            62265        N/A             VARIOUS DATES                         X                                                   $25.30
                                198 SOUTH CLAYTON                                                                                               TRADE ACTIVITY,
VILLAGE OF NEW LEBANON, OH      ROAD                                                NEW LEBANON      OH            45345        N/A             VARIOUS DATES                         X                                                    $6.00
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF NORRIS CITY - IL     406 S DIVISION ST                                   NORRIS CITY      IL            62869-1511 N/A               VARIOUS DATES                         X                                               $204.78
                                102 W CHICAGO BLVD STE                                                                                          TRADE ACTIVITY,
VILLAGE OF NORTH ADAMS, MI      201                                                 TECUMSEH         MI            49286        N/A             VARIOUS DATES                         X                                                   $35.08
VILLAGE OF NORTH BALTIMORE,                                                         NORTH                                                       TRADE ACTIVITY,
OH                              205 NORTH MAIN STREET                               BALTIMORE        OH            45872-1126 N/A               VARIOUS DATES                         X                                                   $69.79
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF NUNDA, NY            PO BOX 537                                          NUNDA            NY            14517-0537 N/A               VARIOUS DATES                         X                                               $130.24
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF OAK HILL, OH         415 NORTH FRONT ST                                  OAK HILL         OH            45656        N/A             VARIOUS DATES                         X                                                   $43.37
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF OGDEN, IL            PO BOX 159                                          OGDEN            IL            61859        N/A             VARIOUS DATES                         X                                                   $26.00
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF OMAHA, IL            PO BOX 84                                           OMAHA            IL            62871        N/A             VARIOUS DATES                         X                                                   $14.14
VILLAGE OF OREGON MUNICIPAL                                                                                                                     TRADE ACTIVITY,
SERVICES,WI                     117 SPRING ST                                       OREGON           WI            53575-1494 N/A               VARIOUS DATES                         X                                                   $41.23
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF ORION, IL            PO BOX 69                                           ORION            IL            61273-0069 N/A               VARIOUS DATES                         X                                                   $38.78
VILLAGE OF OXFORD WATER AND                                                                                                                     TRADE ACTIVITY,
SEWER                           PO BOX 866                                          OXFORD           NY            13830-0866 N/A               VARIOUS DATES                         X                                               $105.00
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PALESTINE, IL        301 S MAIN ST                                       PALESTINE        IL            62451        N/A             VARIOUS DATES                         X                                                    $7.85
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PATOKA, IL           PO BOX 160                                          PATOKA           IL            62875        N/A             VARIOUS DATES                         X                                                   $24.54
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PAW PAW, MI          P.O. BOX 179                                        PAW PAW          MI            49079        N/A             VARIOUS DATES                         X                                             $2,695.95
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PAWNEE, IL           PO BOX 560                                          PAWNEE           IL            62558        N/A             VARIOUS DATES                         X                                                   $32.62

                                P.O. BOX 308 WATER AND                                                                                          TRADE ACTIVITY,
VILLAGE OF PEEBLES, OH          SEWER DEPARTMENT                                    PEEBLES          OH            45660        N/A             VARIOUS DATES                         X                                                   $62.00
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PEMBERVILLE, OH      PO BOX 109                                          PEMBERVILLE      OH            43450        N/A             VARIOUS DATES                         X                                               $318.79
                                BOARD OF PUBLIC                                                                                                 TRADE ACTIVITY,
VILLAGE OF PERRYSVILLE, OH      AFFAIRS PO BOX 250                                  PERRYVILLE       OH            44864        N/A             VARIOUS DATES                         X                                                   $31.76
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PIKETON              P.O. BOX 547                                        PIKETON          OH            45661        N/A             VARIOUS DATES                         X                                                   $31.36
                                DEPT OF UTILITIES 409 S                                                                                         TRADE ACTIVITY,
VILLAGE OF PIONEER, OH          STATE ST                                            PIONEER          OH            43554        N/A             VARIOUS DATES                         X                                               $891.27
                                                                                                                                                TRADE ACTIVITY,
VILLAGE OF PLAIN CITY, OH       213 S CHILLICOTHE ST                                PLAIN CITY       OH            43064        N/A             VARIOUS DATES                         X                                                   $35.42




                                                                                                    131 of 140
                                                        20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                              Pg 151 of 188
                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                Case No. 20-22501
                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                   Unliquidated
                                                                                                                                                                      Contingent




                                                                                                                                                                                                             subject to
                                                                                                                                                                                                  Disputed
                                                                                                                              Last 4 Digits       Date Debt was




                                                                                                                                                                                                             offset?
                                                                                                                               of Account       Incurred, Basis for




                                                                                                                                                                                                             Claim
         Creditor Name                   Address1              Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF PLEASANT HILL, IL   PO BOX 187                                         PLEASANT HILL    IL            62366        N/A             VARIOUS DATES                         X                                                    $9.24
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF PLYMOUTH, OH        48 W BROADWAY                                      PLYMOUTH         OH            44865        N/A             VARIOUS DATES                         X                                               $474.05
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF PORT BYRON, IL      PO BOX 438                                         PORT BYRON       IL            61275        N/A             VARIOUS DATES                         X                                                   $62.32
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF POTOMAC, IL         PO BOX 358                                         POTOMAC          IL            61865        N/A             VARIOUS DATES                         X                                                   $35.97
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF PROSPECT, OH        PO BOX 186                                         PROSPECT         OH            43342        N/A             VARIOUS DATES                         X                                               $302.03
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF QUINCY, MI          47 COLE ST                                         QUINCY           MI            49082        N/A             VARIOUS DATES                         X                                                   $69.74
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF RACINE              BOX 399                                            RACINE           OH            45771-0399 N/A               VARIOUS DATES                         X                                                   $21.90
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF RANTOUL, IL         333 SOUTH TANNER                                   RANTOUL          IL            61866        N/A             VARIOUS DATES                         X                                             $3,439.77
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF RICHMOND, IL        5600 HUNTER DR                                     RICHMOND         IL            60071        N/A             VARIOUS DATES                         X                                                   $87.48
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF RICHWOOD, OH        153 N FRANKLIN ST                                  RICHWOOD         OH            43344        N/A             VARIOUS DATES                         X                                                   $27.63
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF RIDGWAY, IL         PO BOX 627                                         RIDGWAY          IL            62979        N/A             VARIOUS DATES                         X                                                   $42.50
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF ROCKTON, IL         110 E MAIN ST                                      ROCKTON          IL            61072-2597 N/A               VARIOUS DATES                         X                                                   $62.19
                               120 EAST ATTICA ST EM-                                                                                         TRADE ACTIVITY,
VILLAGE OF ROSSVILLE, IL       #497-6342                                          ROSSVILLE        IL            60963        N/A             VARIOUS DATES                         X                                                   $23.70
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF ROYAL WATER DEPT    UNKNOWN                                                                                        N/A             VARIOUS DATES                         X                                                   $25.00
                               101 NORTH HOWARD                                                                                               TRADE ACTIVITY,
VILLAGE OF SABINA, OH          STREET                                             SABINA           OH            45169        N/A             VARIOUS DATES                         X                                                    $8.00
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF SEAMAN, OH          P.O. BOX 248                                       SEAMAN           OH            45679        N/A             VARIOUS DATES                         X                                                   $29.07
                               218 NORTH MICHIGAN                                                                                             TRADE ACTIVITY,
VILLAGE OF SHELBY, MI          AVE                                                SHELBY           MI            49455        N/A             VARIOUS DATES                         X                                                   $19.53
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF SPECULATOR, NY      PO BOX 396                                         SPECULATOR       NY            12164        N/A             VARIOUS DATES                         X                                                   $79.16
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF SPENCER, WI         PO BOX 360                                         SPENCER          WI            54479        N/A             VARIOUS DATES                         X                                                   $42.34
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF SPENCERPORT, NY     27 WEST AVENUE                                     SPENCERPORT      NY            14559        N/A             VARIOUS DATES                         X                                             $1,642.20
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF SPRING GREEN, WI    PO BOX 158                                         SPRING GREEN     WI            53588        N/A             VARIOUS DATES                         X                                                   $49.69
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF ST. CLOUD, WI       PO BOX 395                                         ST. CLOUD        WI            53079        N/A             VARIOUS DATES                         X                                               $133.57
                                                                                                                                              TRADE ACTIVITY,
VILLAGE OF STOCKBRIDGE, MI     PO BOX 155                                         STOCKBRIDGE      MI            49285-0155 N/A               VARIOUS DATES                         X                                               $183.37




                                                                                                  132 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 152 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                 Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                               WATER DEPARTMENT PO                                                                                           TRADE ACTIVITY,
VILLAGE OF STOCKTON, IL        BOX 186                                           STOCKTON         IL            61085-0186 N/A               VARIOUS DATES                         X                                                   $63.83
VILLAGE OF STRONGHURST WATER                                                                                                                 TRADE ACTIVITY,
DEPT                         PO BOX 418                                          STRONGHURST      IL            61480        N/A             VARIOUS DATES                         X                                                   $27.84
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF SUBLETTE, IL        PO BOX 86                                         SUBLETTE         IL            61367        N/A             VARIOUS DATES                         X                                                   $17.61
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TEKONSHA, MI        PO BOX 301                                        TEKONSHA         MI            49092        N/A             VARIOUS DATES                         X                                               $193.72
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TILDEN, IL          PO BOX 342                                        TILDEN           IL            62292        N/A             VARIOUS DATES                         X                                                   $19.76
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TILTONSVILLE, OH    PO BOX 127                                        TILTONSVILLE     OH            43963        N/A             VARIOUS DATES                         X                                                   $25.80
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TOLEDO, IL          PO BOX 443                                        TOLEDO           IL            62468        N/A             VARIOUS DATES                         X                                                   $26.50
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TOLONO, IL          PO BOX 667                                        TOLONO           IL            61880        N/A             VARIOUS DATES                         X                                                   $22.94
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TONTOGANY, OH       PO BOX 151                                        TONTOGANY        OH            43565        N/A             VARIOUS DATES                         X                                               $131.98
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF TREMONT, IL         211 S SAMPSON                                     TREMONT          IL            61568        N/A             VARIOUS DATES                         X                                                   $40.00
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF UNION CITY, MI      101 S BROADWAY ST                                 UNION CITY       MI            49094-1174 N/A               VARIOUS DATES                         X                                             $1,080.17
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF VICTOR, NY          60 E MAIN ST                                      VICTOR           NY            14564        N/A             VARIOUS DATES                         X                                               $213.38
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WALWORTH, WI        P.O. BOX 400                                      WALWORTH         WI            53184        N/A             VARIOUS DATES                         X                                               $213.87
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WARSAW, NY          P.O. BOX 49                                       WARSAW        NY               14569        N/A             VARIOUS DATES                         X                                                   $69.00
VILLAGE OF WASHINGTONVILLE,    9 FAIRLAWN DR WATER &                             WASHINGTONVIL                                               TRADE ACTIVITY,
NY                             SEWER DEPARTMENT                                  LE            NY               10992        N/A             VARIOUS DATES                         X                                               $106.25
                               15 MAIN ST WATER &                                                                                            TRADE ACTIVITY,
VILLAGE OF WAYLAND, NY         SEWER DEPARTMENT                                  WAYLAND          NY            14572        N/A             VARIOUS DATES                         X                                               $173.75
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WAYNE CITY, IL      PO BOX 176                                        WAYNE CITY       IL            62895        N/A             VARIOUS DATES                         X                                                   $73.54
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WEBBERVILLE, MI     PO BOX 389                                        WEBBERVILLE      MI            48892        N/A             VARIOUS DATES                         X                                                   $52.00
VILLAGE OF WEST ALEXANDRIA                                                       WEST                                                        TRADE ACTIVITY,
WATER DEPT                     PO BOX 265                                        ALEXANDRIA       OH            45381        N/A             VARIOUS DATES                         X                                               $463.83
                               106 E SOUTH ST PO BOX                                                                                         TRADE ACTIVITY,
VILLAGE OF WEST SALEM          456                                               WEST SALEM       IL            62476        N/A             VARIOUS DATES                         X                                                   $33.60
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WHITNEY POINT, NY   PO BOX 729                                        WHITNEY POINT NY               13862        N/A             VARIOUS DATES                         X                                                   $70.67
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WILLIAMSVILLE, IL   141 W MAIN ST                                     WILLIAMSVILLE    IL            62693        N/A             VARIOUS DATES                         X                                                   $29.95
                                                                                                                                             TRADE ACTIVITY,
VILLAGE OF WINNEBAGO, IL       108 W MAIN                                        WINNEBAGO        IL            61088        N/A             VARIOUS DATES                         X                                                    $5.85




                                                                                                 133 of 140
                                                           20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                 Pg 153 of 188
                                                                                    In re Citizens Telecom Services Company L.L.C.
                                                                                                   Case No. 20-22501
                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                      Unliquidated
                                                                                                                                                                         Contingent




                                                                                                                                                                                                                subject to
                                                                                                                                                                                                     Disputed
                                                                                                                                 Last 4 Digits       Date Debt was




                                                                                                                                                                                                                offset?
                                                                                                                                  of Account       Incurred, Basis for




                                                                                                                                                                                                                Claim
         Creditor Name                  Address1                  Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                 TRADE ACTIVITY,
VILLAGE OF WONDER LAKE, IL      PO BOX 641                                           MCHENERY         IL            60051-9010 N/A               VARIOUS DATES                         X                                                   $44.80
                                                                                                                                                 TRADE ACTIVITY,
VILLAS AT DEER P                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $516.00
                                                                                                                                                 TRADE ACTIVITY,
VILLAS ON RAIFOR                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,808.95
                                                                                                                                                 TRADE ACTIVITY,
VISUALLY IMPAIRE                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                                                                                 TRADE ACTIVITY,
VITAL RECORDS CONTROL           DEPT 5874, PO BOX 11407                              BIRMINGHAM       AL            35246-5874 N/A               VARIOUS DATES                         X                                             $7,755.31
                                                                                                                                                 TRADE ACTIVITY,
VLOCITY INC                     415 MISSION ST, STE 5010                             SAN FRANCISCO CA               94105        N/A             VARIOUS DATES                         X                                             $1,414.05
                                                                                                                                                 TRADE ACTIVITY,
VLOCITY INC                     415 MISSION ST, STE 5010                             SAN FRANCISCO CA               94105        N/A             VARIOUS DATES                         X                                               $986.10
                                                                                                                                                 TRADE ACTIVITY,
VMWARE INC                      27575 NETWORK PLACE                                  CHICAGO          IL            60673-1275 N/A               VARIOUS DATES                         X                                           $669,454.10
                                                                                                                                                 TRADE ACTIVITY,
VOGUE LINEN SUPP                UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $9.39
VOLUNTEER ENERGY                                                                                                                                 TRADE ACTIVITY,
COOPERATIVE/CROSSVILLE          PO BOX 22222                                         DECATUR          TN            37322-2222 N/A               VARIOUS DATES                         X                                             $6,206.21
VOLUNTEER ENERGY                                                                                                                                 TRADE ACTIVITY,
COOPERATIVE/MONTEREY            PO BOX 22222                                         DECATUR       TN               37322-2222 N/A               VARIOUS DATES                         X                                               $660.24
VOYAGER AT WHITE MOUNTAIN                                                            WHITE                                                       TRADE ACTIVITY,
LAKES WATER CO                  PO BOX 90890                                         MOUNTAIN LAKE AZ               85912-0890 N/A               VARIOUS DATES                         X                                                   $14.99
                                                                                                                                                 TRADE ACTIVITY,
W R JACQUELYN                   UNKNOWN                                              UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $303.21
                                                                                                                                                 TRADE ACTIVITY,
WABASH                          1 W HILL ST STE 104                                  WABASH           IN            46992        N/A             VARIOUS DATES                         X                                             $5,539.35
                                                                                                                                                 TRADE ACTIVITY,
WADSWORTH UTILITIES (OH)        120 MAPLE STREET                                     WADSWORTH        OH            44281-1865 N/A               VARIOUS DATES                         X                                             $2,537.22
WAKE ELECTRIC MEMBERSHIP                                                                                                                         TRADE ACTIVITY,
CORP, NC                        PO BOX 1229                                          WAKE FOREST      NC            27588-1229 N/A               VARIOUS DATES                         X                                             $1,386.34
WALLINGFORD ELECTRIC DIVISION                                                                                                                    TRADE ACTIVITY,
CT                              P.O. BOX 5003                                        WALLINGFORD      CT            06492        N/A             VARIOUS DATES                         X                                            $20,148.07
WALNUT CREEK SPECIAL UTILITY                                                                                                                     TRADE ACTIVITY,
DISTRICT                        PO BOX 657                                           SPRINGTOWN       TX            76082        N/A             VARIOUS DATES                         X                                                   $28.63
                                                                                                                                                 TRADE ACTIVITY,
WALNUT VALLEY WATER DISTRICT PO BOX 7152                                             PASADENA         CA            91109-7152 N/A               VARIOUS DATES                         X                                               $338.38
                             4429 MORENA                                                                                                         TRADE ACTIVITY,
WANHOO LLC                   BOULEVARD                                               SAN DIEGO        CA            92117        N/A             VARIOUS DATES                         X                                             $7,965.10
                                                                                     NEW                                                         TRADE ACTIVITY,
WAR TELEPHONE COMPANY           56 CAMPUS DR                                         GLOUCESTER       ME            04260        N/A             VARIOUS DATES                         X                                                   $81.20
WARDENSVILLE WATER AND                                                                                                                           TRADE ACTIVITY,
SEWER                           PO BOX 7                                             WARDENSVILLE     WV            26851-0007 N/A               VARIOUS DATES                         X                                                   $27.49
                                                                                                                                                 TRADE ACTIVITY,
WARDS AUTO SUPPLY INC           17650 MONTEREY RD                                    MORGAN HILL      CA            95037        N/A             VARIOUS DATES                         X                                               $218.04




                                                                                                     134 of 140
                                                     20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                           Pg 154 of 188
                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                             Case No. 20-22501
                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                Unliquidated
                                                                                                                                                                   Contingent




                                                                                                                                                                                                          subject to
                                                                                                                                                                                               Disputed
                                                                                                                           Last 4 Digits       Date Debt was




                                                                                                                                                                                                          offset?
                                                                                                                            of Account       Incurred, Basis for




                                                                                                                                                                                                          Claim
        Creditor Name                Address1               Address2                 City            State        Zip        Number                Claim                                                               Total Claim
                                                                               BERKLEY                                                     TRADE ACTIVITY,
WARM SPRINGS PSD              92 N WASHINGTON ST                               SPRINGS          WV            25411        N/A             VARIOUS DATES                         X                                                   $38.98
                                                                               SANTA FE                                                    TRADE ACTIVITY,
WARREN DISTRIBUTING INC       8737 DICE RD                                     SPRINGS          CA            90670        N/A             VARIOUS DATES                         X                                             $1,535.70
                                                                                                                                           TRADE ACTIVITY,
WASHINGTON COUNTY RTC         105 EAST RAILROAD ST                             PEKIN            IN            47165        N/A             VARIOUS DATES                         X                                                    $4.67
WASHINGTON ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE, INC./OH          P.O. BOX 800                                     MARIETTA         OH            45750-0664 N/A               VARIOUS DATES                         X                                             $1,867.38
WASHINGTON ISLAND ELECTRIC                                                     WASHINGTON                                                  TRADE ACTIVITY,
COOPERATIVE                   1157 MAIN RD                                     ISLAND           WI            54246        N/A             VARIOUS DATES                         X                                             $1,142.38
                                                                                                                                           TRADE ACTIVITY,
WASHINGTON VILLA              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $73.29
                                                                                                                                           TRADE ACTIVITY,
WASTE MANAGEMENT - 13648      PO BOX 13648                                     PHILADELPHIA     PA            19101-3648 N/A               VARIOUS DATES                         X                                             $9,764.53
                                                                                                                                           TRADE ACTIVITY,
WASTE MANAGEMENT - 4648       PO BOX 4648                                      CAROL STREAM     IL            60197-4648 N/A               VARIOUS DATES                         X                                            $26,598.10
WASTE REDUCTION & RECYCLING                                                                                                                TRADE ACTIVITY,
ENTERPRISES                   P.O. BOX 117                                     NATICOKE         PA            18634        N/A             VARIOUS DATES                         X                                               $561.93
                                                                                                                                           TRADE ACTIVITY,
WASTEWATER OPERATIONS         500 W 2ND ST STE 102                             DEFIANCE         OH            43512        N/A             VARIOUS DATES                         X                                                   $45.14
WATER & SANITATION                                                                                                                         TRADE ACTIVITY,
DEPT/VENTURA COUNTY           PO BOX 1470                                      HEMET            CA            92546-1470 N/A               VARIOUS DATES                         X                                                   $20.18
WATER & SEWER COMMISSION -    314 WEST STEPHENSON                                                                                          TRADE ACTIVITY,
FREEPORT, IL                  ST STE 010                                       FREEPORT         IL            61032        N/A             VARIOUS DATES                         X                                               $100.99
                                                                                                                                           TRADE ACTIVITY,
WATER ONE, OH - 310           P.O. BOX 310                                     LUCASVILLE       OH            45648        N/A             VARIOUS DATES                         X                                                   $30.00
                                                                                                                                           TRADE ACTIVITY,
WATERLOO UTILITIES            575 COMMERCIAL AVE                               WATERLOO         WI            53594        N/A             VARIOUS DATES                         X                                             $1,109.59
                                                                                                                                           TRADE ACTIVITY,
WATERVIEW AT ROC              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,728.00
                                                                                                                                           TRADE ACTIVITY,
WAYNE C MINEARD               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $119.97
                                                                                                                                           TRADE ACTIVITY,
WAYNE WATER & SEWER SVC, WV P.O. BOX 25                                        WAYNE            WV            25570        N/A             VARIOUS DATES                         X                                                   $41.74
WAYNE-WHITE COUNTIES ELECTRIC                                                                                                              TRADE ACTIVITY,
COOP.                         P.O. DRAWER "E"                                  FAIRFIELD        IL            62837-0090 N/A               VARIOUS DATES                         X                                             $1,771.99
                                                                                                                                           TRADE ACTIVITY,
WC VENTURE 75 TR              UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $653.89
                                                                                                                                           TRADE ACTIVITY,
WCA WASTE SYSTEMS INC         PO BOX 4524                                      HOUSTON          TX            77210-4524 N/A               VARIOUS DATES                         X                                                   $85.50
                              317C HF ROBINSON                                                                                             TRADE ACTIVITY,
WCU ELECTRIC RESALE DEPT      ADMIN BLDG                                       CULLOWHEE        NC            28723        N/A             VARIOUS DATES                         X                                               $990.62
WE ENERGIES/WISCONSIN         PO BOX 90001 @ WE                                                                                            TRADE ACTIVITY,
ELECTRIC/GAS                  ENERGY                                           MILWAUKEE        WI            53290-0001 N/A               VARIOUS DATES                         X                                            $16,277.96
WEAKLEY COUNTY MUNICIPAL                                                                                                                   TRADE ACTIVITY,
ELECTRIC SYSTEM               P.O. BOX 170                                     MARTIN           TN            38237        N/A             VARIOUS DATES                         X                                             $8,574.08




                                                                                               135 of 140
                                                       20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                             Pg 155 of 188
                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                               Case No. 20-22501
                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                  Unliquidated
                                                                                                                                                                     Contingent




                                                                                                                                                                                                            subject to
                                                                                                                                                                                                 Disputed
                                                                                                                             Last 4 Digits       Date Debt was




                                                                                                                                                                                                            offset?
                                                                                                                              of Account       Incurred, Basis for




                                                                                                                                                                                                            Claim
         Creditor Name                    Address1            Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                             TRADE ACTIVITY,
WEAVERLAND VALLEY AUTHORITY PO BOX 339                                           BLUE BALL        PA            17506-0339 N/A               VARIOUS DATES                         X                                               $191.14
                                                                                                                                             TRADE ACTIVITY,
WEAVERS SANITATION SVC, INC.    349 E GRACEVILLE RD                              BREEZEWOOD       PA            15533-8017 N/A               VARIOUS DATES                         X                                                   $53.10
                                1000 RIDGE ROAD TOWN
                                OF WEBSTER SEWER                                                                                             TRADE ACTIVITY,
WEBSTER TOWN CLERK              DEPARTMENT                                       WEBSTER          NY            14580        N/A             VARIOUS DATES                         X                                                   $15.61
                                                                                                                                             TRADE ACTIVITY,
WELCH GAS CO-OP                 BOX 798                                          WELCH            WV            24801        N/A             VARIOUS DATES                         X                                                   $36.18
WELLBORN SPECIAL UTILITY                                                                                                                     TRADE ACTIVITY,
DISTRICT                        P.O. BOX 250                                     WELLBORN         TX            77881        N/A             VARIOUS DATES                         X                                                   $46.54
                                                                                                                                             TRADE ACTIVITY,
WELLS RURAL ELECTRIC COMPANY P.O. BOX 365                                        WELLS            NV            89835        N/A             VARIOUS DATES                         X                                               $771.59
                                                                                                                                             TRADE ACTIVITY,
WELLSBORO ELECTRIC CO.          P.O. BOX 138                                     WELLESBORO       PA            16901-0138 N/A               VARIOUS DATES                         X                                             $7,459.85
                                                                                                                                             TRADE ACTIVITY,
WEST CAROLINA RURAL TELCO       PO BOX 160                                       ABBEVILLE        SC            29620        N/A             VARIOUS DATES                         X                                             $5,484.35
                                                                                                                                             TRADE ACTIVITY,
WEST CENTRAL SANITATION, INC    P.O. BOX 796                                     WILLMAR          MN            56201        N/A             VARIOUS DATES                         X                                               $137.64
WEST CUMBERLAND UTILITY                                                                                                                      TRADE ACTIVITY,
DISTRICT                        PO BOX 94                                        PLEASANT HILL    TN            38578        N/A             VARIOUS DATES                         X                                                   $31.74
                                                                                                                                             TRADE ACTIVITY,
WEST ESCAMBIA UTILITIES, INC.   PO DRAWER 1296                                   ATMORE           AL            36504        N/A             VARIOUS DATES                         X                                               $105.68
                                                                                                                                             TRADE ACTIVITY,
WEST KERN WATER DISTRICT        P.O. BOX 1105                                    TAFT             CA            93268-1105 N/A               VARIOUS DATES                         X                                                   $77.41
WEST MILFORD WATER SYSTEM,                                                                                                                   TRADE ACTIVITY,
WV                              PO BOX 249                                       WEST MILFORD     WV            26451        N/A             VARIOUS DATES                         X                                                   $39.22
                                                                                                                                             TRADE ACTIVITY,
WEST PENN POWER                 PO BOX 3687                                      AKRON            OH            44309-3687 N/A               VARIOUS DATES                         X                                             $2,856.75
WEST SALEM VILLAGE UTILITIES                                                                                                                 TRADE ACTIVITY,
DEPARTMENT                      PO BOX 312                                       WEST SALEM       OH            44287        N/A             VARIOUS DATES                         X                                                   $78.74
                                                                                                                                             TRADE ACTIVITY,
WEST SCRANTON HY                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $2,487.90
WEST TERRE HAUTE WATER                                                           WEST TERRE                                                  TRADE ACTIVITY,
WORKS & WASTE                   500 NATIONAL AVE                                 HAUTE            IN            47885        N/A             VARIOUS DATES                         X                                                   $55.31
WEST UNION WATER & SEWER                                                                                                                     TRADE ACTIVITY,
DISTRICT                        PO BOX 578                                       WEST UNION       OH            45693-0578 N/A               VARIOUS DATES                         X                                                   $65.48
WEST VIRGINIA AMERICAN WATER                                                                                                                 TRADE ACTIVITY,
COMPANY                         PO BOX 371880                                    PITTSBURGH       PA            15250-7800 N/A               VARIOUS DATES                         X                                             $2,070.30
                                                                                                                                             TRADE ACTIVITY,
WEST VIRGINIA DIV OF HWYS       TREAS/RPD              PO BOX 11013              CHARLESTON       WV            25339        N/A             VARIOUS DATES                         X                                             $3,731.50
                                                                                                                                             TRADE ACTIVITY,
WEST WISCONSIN TEL COOP INC     PO BOX 115             ATTN RANDY SILER          DOWNSVILLE       WI            54735        N/A             VARIOUS DATES                         X                                               $250.93
                                                                                                                                             TRADE ACTIVITY,
WEST WISCONSIN TELCOM           PO BOX 115                                       DOWNSVILLE       WI            54735        N/A             VARIOUS DATES                         X                                               $672.70
                                                                                                                                             TRADE ACTIVITY,
WESTAIR-PRAXAIR                 UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $571.72




                                                                                                 136 of 140
                                                           20-22501-rdd      Doc 6    Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                                  Pg 156 of 188
                                                                                     In re Citizens Telecom Services Company L.L.C.
                                                                                                    Case No. 20-22501
                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                       Unliquidated
                                                                                                                                                                          Contingent




                                                                                                                                                                                                                 subject to
                                                                                                                                                                                                      Disputed
                                                                                                                                  Last 4 Digits       Date Debt was




                                                                                                                                                                                                                 offset?
                                                                                                                                   of Account       Incurred, Basis for




                                                                                                                                                                                                                 Claim
         Creditor Name                   Address1                 Address2                  City            State        Zip        Number                Claim                                                               Total Claim
                                                                                                                                                  TRADE ACTIVITY,
WESTAIR-PRAXAIR DISTRIBUTION      DEPT 0889                PO BOX 120889             DALLAS            TX            75312-0889 N/A               VARIOUS DATES                         X                                               $170.86
                                                                                                                                                  TRADE ACTIVITY,
WESTEK ELECTRONICS INC            185 WESTRIDGE DRIVE                                WATSONVILLE       CA            95076        N/A             VARIOUS DATES                         X                                               $452.00
                                                                                                                                                  TRADE ACTIVITY,
WESTERN EXTERMINATOR              PO BOX 872830                                      VANCOUVER         WA            98687        N/A             VARIOUS DATES                         X                                               $194.40
WESTERN ILLINOIS ELECTRICAL CO-                                                                                                                   TRADE ACTIVITY,
OP                                PO BOX 338                                         CARTHAGE          IL            62321-0338 N/A               VARIOUS DATES                         X                                                   $78.89
WESTERN IOWA POWER                                                                                                                                TRADE ACTIVITY,
COOPERATIVE                       P.O. BOX 428                                       DENISON           IA            51442        N/A             VARIOUS DATES                         X                                               $462.70
WESTERN MUNICIPAL WATER                                                                                                                           TRADE ACTIVITY,
DISTRICT/7000                     P.O. BOX 7000                                      ARTESIA           CA            90702-7000 N/A               VARIOUS DATES                         X                                               $259.73
                                                                                                                                                  TRADE ACTIVITY,
WESTFIELD ELECTRIC COMPANY        PO BOX 309                                         WESTFIELD         WI            53964-0309 N/A               VARIOUS DATES                         X                                             $1,028.72
                                                                                                                                                  TRADE ACTIVITY,
WESTON SANITARY BOARD, WV         171 MAIN AVE                                       WESTON            WV            26452-1944 N/A               VARIOUS DATES                         X                                                   $23.69
                                                                                                                                                  TRADE ACTIVITY,
WESTSIDE HOUSING                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $102.50
WESTVILLE MUNICIPAL UTILITIES,                                                                                                                    TRADE ACTIVITY,
IN                                PO BOX 275                                         WESTVILLE         IN            46391        N/A             VARIOUS DATES                         X                                                   $70.58
                                                                                                                                                  TRADE ACTIVITY,
WESTWOOD COMM. SVCS. DIST.        PO BOX 319                                         WESTWOOD          CA            96137        N/A             VARIOUS DATES                         X                                                   $41.14
                                                                                                                                                  TRADE ACTIVITY,
WETHERINGTON HAM                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $100.00
                                                                                     WEST                                                         TRADE ACTIVITY,
WF WATER DEPARTMENT               110 NORTH JEFFERSON ST                             FRANKFORT         IL            62896        N/A             VARIOUS DATES                         X                                                   $19.66
                                                                                                                                                  TRADE ACTIVITY,
WHARTON CO. W.C.I.D. #2           PO BOX 639                                         EAST BERNARD      TX            77435-0639 N/A               VARIOUS DATES                         X                                                   $14.52
                                                                                                                                                  TRADE ACTIVITY,
WHIDBEY TELECOM                   14888 SR 525                                       LANGLEY           WA            98260        N/A             VARIOUS DATES                         X                                                   $37.33
                                                                                                                                                  TRADE ACTIVITY,
WHITEWATER VALLEY R E M C         PO BOX 3199                                        MARTINSVILLE      IN            46151-3168 N/A               VARIOUS DATES                         X                                                   $21.88
                                                                                                                                                  TRADE ACTIVITY,
WHITEWATER VALLEY REMC            PO BOX 349                                         LIBERTY           IN            47353        N/A             VARIOUS DATES                         X                                             $3,417.00
                                                                                                                                                  TRADE ACTIVITY,
WILBUR OAKS APTS                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                               $131.29
                                                                                                                                                  TRADE ACTIVITY,
WILL YOUNG & KLE                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                                   $50.10
                                                                                                                                                  TRADE ACTIVITY,
WILLIAM A MAXWEL                  UNKNOWN                                            UNKNOWN                         UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,400.00
                                                                                                                                                  TRADE ACTIVITY,
WILLIMANTIC WASTE PAPER           PO BOX 239                                         WILLIMANTIC       CT            06226-0239 N/A               VARIOUS DATES                         X                                             $2,025.16
WILLOW CREEK COMMUNITY                                                                                                                            TRADE ACTIVITY,
SERVICE DISTRICT                  PO BOX 8                                           WILLOW CREEK      CA            95573        N/A             VARIOUS DATES                         X                                                   $18.15
                                                                                                                                                  TRADE ACTIVITY,
WILMINGTON UTILITY BILLING        69 NORTH SOUTH STREET                              WILMINGTON        OH            45177        N/A             VARIOUS DATES                         X                                               $496.18




                                                                                                      137 of 140
                                                      20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                            Pg 157 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
        Creditor Name                Address1                Address2                    City         State        Zip        Number                Claim                                                               Total Claim
WIMBERLEY WATER SUPPLY CORP,                                                                                                                TRADE ACTIVITY,
TX                           P.O. BOX 10                                        WIMBERLEY        TX            78676        N/A             VARIOUS DATES                         X                                                   $15.77
                                                                                                                                            TRADE ACTIVITY,
WIN ENERGY REMC                3981 SOUTH US HWY 41                             VINCENNES        IN            47591        N/A             VARIOUS DATES                         X                                             $2,982.10
                                                                                                                                            TRADE ACTIVITY,
WINDSOR AMBERGLE               UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                   $43.08
                                                                                                                                            TRADE ACTIVITY,
WINDSTREAM CABS                PO BOX 9001908                                   LOUISVILLE       KY            40290-1908 N/A               VARIOUS DATES                         X                                            $50,145.09
                                                                                                                                            TRADE ACTIVITY,
WINDSTREAM COMMUNICATIONS PO BOX 9001013                                        LOUISVILLE       KY            40290-1013 N/A               VARIOUS DATES                         X                                               $126.48
                                                                                                                                            TRADE ACTIVITY,
WINDSTREAM CORP                ATTN: MISC BILLING     PO BOX 18317              LITTLE ROCK      AR            72222        N/A             VARIOUS DATES                         X                                             $4,721.82
WINFIELD UTILITY DEPARTMENT,                                                                                                                TRADE ACTIVITY,
TX                             PO BOX 98                                        WINFIELD         TX            75493        N/A             VARIOUS DATES                         X                                                   $35.12
                                                                                MOUNT                                                       TRADE ACTIVITY,
WINN                          402 N MISSION STE 1                               PLEASANT         MI            48858        N/A             VARIOUS DATES                         X                                            $10,096.00
                              1130 IRON POINT RD                                                                                            TRADE ACTIVITY,
WINNCREST HOMES               SUITE 150                                         FOLSOM           CA            95630        N/A             VARIOUS DATES                         X                                            $65,683.20
WISCONSIN DELLS WATER & LIGHT 300 LACROSSE ST                                   WISCONSIN                                                   TRADE ACTIVITY,
UTILITY                       MUNICIPAL BUILDING                                DELLS            WI            53965        N/A             VARIOUS DATES                         X                                             $4,974.28
                              800 WISCONSIN ST                                                                                              TRADE ACTIVITY,
WISCONSIN IND NETWORK         MAILBOX #107            BUILDING D02 SUITE 219 EAU CLAIRE          WI            54703-3612 N/A               VARIOUS DATES                         X                                           $229,835.56
                                                                                                                                            TRADE ACTIVITY,
WISCONSIN PUBLIC SERVICE       PO BOX 3140                                      MILWAUKEE        WI            53201-3140 N/A               VARIOUS DATES                         X                                            $77,357.55
                                                                                                                                            TRADE ACTIVITY,
WISCONSIN PUBLIC SVC CORP      ATTN: CBT A7C A2       PO BOX 19001              GREEN BAY        WI            54307        N/A             VARIOUS DATES                         X                                               $525.06
WITHLACOOCHEE RIVER ELECTRIC                                                                                                                TRADE ACTIVITY,
COOPERATIVE                    PO BOX 278                                       DADE CITY        FL            33526-0278 N/A               VARIOUS DATES                         X                                            $18,321.45
                                                                                                                                            TRADE ACTIVITY,
WITT BUICK INC                 67 W WESTERN AVE                                 MUSKEGON         MI            49442        N/A             VARIOUS DATES                         X                                               $222.89
                                                                                                                                            TRADE ACTIVITY,
WITTENBERG TELEPHONE CO        104 W WALKER STREET    PO BOX 160                WITTENBERG       WI            54499        N/A             VARIOUS DATES                         X                                               $525.70
                                                                                                                                            TRADE ACTIVITY,
WOLFF SPINNAKER                UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $299.05
                                                                                                                                            TRADE ACTIVITY,
WOLVERINE TEL                  UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                                    $7.00
                                                                                                                                            TRADE ACTIVITY,
WONDERLIC INC                  UNKNOWN                                          UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                            $21,270.00
WOOD COUNTY ELECTRIC                                                                                                                        TRADE ACTIVITY,
COOPERATIVE                    P.O. BOX 1827                                    QUITMAN          TX            75783        N/A             VARIOUS DATES                         X                                             $2,895.07
                                                                                                                                            TRADE ACTIVITY,
WOODBURN UTILITIES, IN         PO BOX 665                                       WOODBURN         IN            46797-0665 N/A               VARIOUS DATES                         X                                                   $60.69
WOODBURY CO. RURAL ELECTRIC                                                                                                                 TRADE ACTIVITY,
COOP                           P.O. BOX 566                                     MOVILLE          IA            51039-0566 N/A               VARIOUS DATES                         X                                                   $28.90
                               PO BOX 567 13TH &                                                                                            TRADE ACTIVITY,
WOODFORD OIL COMPANY - WV      LIVINGSTON                                       ELKINS           WV            26241        N/A             VARIOUS DATES                         X                                               $275.65




                                                                                                138 of 140
                                                  20-22501-rdd      Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46             Main Document
                                                                                        Pg 158 of 188
                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                          Case No. 20-22501
                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                             Unliquidated
                                                                                                                                                                Contingent




                                                                                                                                                                                                       subject to
                                                                                                                                                                                            Disputed
                                                                                                                        Last 4 Digits       Date Debt was




                                                                                                                                                                                                       offset?
                                                                                                                         of Account       Incurred, Basis for




                                                                                                                                                                                                       Claim
          Creditor Name           Address1               Address2                   City          State        Zip        Number                Claim                                                               Total Claim
                          8750 N CENTRAL EXPY,                                                                                          TRADE ACTIVITY,
WOODHILL 352 LLC          STE 1010                                          DALLAS           TX            75231        N/A             VARIOUS DATES                         X                                             $1,906.74
                                                                            ARROYO                                                      TRADE ACTIVITY,
WOODLAND PARK WATER CO.   PO BOX 667                                        GRANDE           CA            93421        N/A             VARIOUS DATES                         X                                                   $18.89
                                                                                                                                        TRADE ACTIVITY,
WOODMONT ROAD OW          UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $214.92
WOODRUFF-ROEBUCK WATER                                                                                                                  TRADE ACTIVITY,
DISTRICT, SC              P.O. BOX 182                                      WOODRUFF         SC            29388        N/A             VARIOUS DATES                         X                                                   $31.15
                                                                                                                                        TRADE ACTIVITY,
WOODSEDGE CONDOM          UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $300.00
WOODSTOCK TELEPHONE                                                                                                                     TRADE ACTIVITY,
COMPANY                   PO BOX C                                          RUTHTON          MN            56170-0018 N/A               VARIOUS DATES                         X                                               $927.58
                                                                                                                                        TRADE ACTIVITY,
WORLDWIDE DIGITAL LLC     WWD/CONTEC              1011 STATE ST             SCHENECTADY      NY            12307        N/A             VARIOUS DATES                         X                                             $6,930.00
WORLDWIDE                                         4505 LAS VIRGENES RD,                                                                 TRADE ACTIVITY,
TELECOMMUNICATIONS        INC                     STE 115                   CALABASAS        CA            91302        N/A             VARIOUS DATES                         X                                               $125.44
WRIGHT-HENNEPIN COOP                                                                                                                    TRADE ACTIVITY,
ELECTRIC                  PO BOX 77027                                      MINNEAPOLIS      MN            55480-7727 N/A               VARIOUS DATES                         X                                             $1,205.84
                                                                                                                                        TRADE ACTIVITY,
WRPV XII FIREWHE          UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $1,671.54
                                                                                                                                        TRADE ACTIVITY,
WSUN FM                   PO BOX 83199                                      CHICAGO          IL            60691-0199 N/A               VARIOUS DATES                         X                                               $635.00
                                                                                                                                        TRADE ACTIVITY,
WTU RETAIL ENERGY         PO BOX 650819                                     DALLAS           TX            75265-0819 N/A               VARIOUS DATES                         X                                                   $86.46
                                                                                                                                        TRADE ACTIVITY,
WUNDERLAND                8057 SOLUTIONS CENTER                             CHICAGO          IL            60677-8000 N/A               VARIOUS DATES                         X                                            $94,226.81
                                                                                                                                        TRADE ACTIVITY,
WW UNION CARROLL          UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                               $794.53
WYALUSING MUNICIPAL                                                                                                                     TRADE ACTIVITY,
AUTHORITY, PA             PO BOX 61                                         WYALUSING        PA            18853        N/A             VARIOUS DATES                         X                                                   $53.56
WYLIE NORTHEAST SPECIAL                                                                                                                 TRADE ACTIVITY,
UTILITIES DISTRI          PO BOX 1029                                       WYLIE            TX            75098        N/A             VARIOUS DATES                         X                                                   $90.13
WYOMING VALLEY SANITARY                                                                                                                 TRADE ACTIVITY,
AUTHORITY                 P.O. BOX 33A                                      WILKES-BARRE     PA            18703        N/A             VARIOUS DATES                         X                                               $113.68
                                                                                                                                        TRADE ACTIVITY,
XACTLY CORPORATION        300 PARK AVE STE 1700                             SAN JOSE         CA            95110        N/A             VARIOUS DATES                         X                                            $13,710.00
                                                                                                                                        TRADE ACTIVITY,
XARIOS TECHNOLOG          UNKNOWN                                           UNKNOWN                        UNKNOWN N/A                  VARIOUS DATES                         X                                             $3,000.00
                                                                                                                                        TRADE ACTIVITY,
XCEL ENERGY               ATTN: TERI LAVALIER     PO BOX 8                  EAU CLAIRE       WI            54702-0008 N/A               VARIOUS DATES                         X                                            $73,418.77
                                                                                                                                        TRADE ACTIVITY,
XEROX                     26152 NETWORK PLACE                               CHICAGO          IL            60673-1261 N/A               VARIOUS DATES                         X                                            $40,491.24
                                                                                                                                        TRADE ACTIVITY,
XEROX CORPORATION         26152 NETWORK PLACE                               CHICAGO          IL            60673-1261 N/A               VARIOUS DATES                         X                                               $940.36
                                                                                                                                        TRADE ACTIVITY,
XEROX CORPORATION         26152 NETWORK PLACE                               CHICAGO          IL            60673-1261 N/A               VARIOUS DATES                         X                                            $78,000.00




                                                                                            139 of 140
                                                     20-22501-rdd         Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46           Main Document
                                                                                              Pg 159 of 188
                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                              Case No. 20-22501
                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                 Unliquidated
                                                                                                                                                                    Contingent




                                                                                                                                                                                                           subject to
                                                                                                                                                                                                Disputed
                                                                                                                            Last 4 Digits       Date Debt was




                                                                                                                                                                                                           offset?
                                                                                                                             of Account       Incurred, Basis for




                                                                                                                                                                                                           Claim
         Creditor Name                 Address1                Address2                   City         State       Zip        Number                Claim                                                               Total Claim
                                                                                                                                            TRADE ACTIVITY,
XO COMMUNICATIONS            PO BOX 15043                                         ALBANY          NY           12212-5034 N/A               VARIOUS DATES                         X                                           $111,981.32
                                                                                                                                            TRADE ACTIVITY,
XTGLOBAL INC                 2701 DALLAS PARKWAY     STE 550                      PLANO           TX           75093        N/A             VARIOUS DATES                         X                                             $3,713.08
                                                                                                                                            TRADE ACTIVITY,
XTGLOBAL INC                 2701 DALLAS PARKWAY     STE 550                      PLANO           TX           75093        N/A             VARIOUS DATES                         X                                             $2,500.00
                                                                                                                                            TRADE ACTIVITY,
YCOM NETWORKS IN             UNKNOWN                                              UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                                    $3.52
                                                                                                                                            TRADE ACTIVITY,
YMCA                         OF HARRISON COUNTY      PO BOX 688                   CLARKSBURG      WV           26302        N/A             VARIOUS DATES                         X                                                   $15.47
                                                                                                                                            TRADE ACTIVITY,
YOGURTBIZ                    UNKNOWN                                              UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                                   $52.74
                                                                                                                                            TRADE ACTIVITY,
YOUNG J EDISON               UNKNOWN                                              UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $150.00
                                                                                                                                            TRADE ACTIVITY,
YURY DRANKIN                 UNKNOWN                                              UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                                   $96.50
                                                                                                                                            TRADE ACTIVITY,
ZACHARY PROTONO              UNKNOWN                                              UNKNOWN                      UNKNOWN N/A                  VARIOUS DATES                         X                                               $500.00
                                                                                                                                            TRADE ACTIVITY,
ZAYO FIBER SOLUTIONS         PO BOX 209014                                        DALLAS          TX           75320        N/A             VARIOUS DATES                         X                                            $27,605.89
                                                                                                                                            TRADE ACTIVITY,
ZEPHYR WATER SUPPLY CORP.    BOX 722                                              ZEPHYR          TX           76890        N/A             VARIOUS DATES                         X                                                   $53.00
                                                                                  BEAR CREEK                                                TRADE ACTIVITY,
ZINGARETTI ENTERPRISES LLC   1598 BALD MOUNTAIN RD                                TOWNSHIP        PA           18702        N/A             VARIOUS DATES                         X                                             $6,000.00
                                                                                                                                            TRADE ACTIVITY,
ZONES CORPORATE SOLUTIONS    CETF PO #XXXX           PO BOX 34740                 SEATTLE         WA           98124        N/A             VARIOUS DATES                         X                                            $12,500.00
ZOOM VIDEO COMMUNICATIONS                                                                                                                   TRADE ACTIVITY,
INC                          PO BOX 398843                                        SAN FRANCISCO CA             94139        N/A             VARIOUS DATES                         X                                            $43,282.68
                             103 CARNEGIE CENTER,                                                                                           TRADE ACTIVITY,
ZYCUS INC                    STE 201                                              PRINCETON       NJ           08540        N/A             VARIOUS DATES                         X                                            $81,253.66
                                                                                                                                                                                                           TOTAL:       $1,432,682,356.71




                                                                                                 140 of 140
              20-22501-rdd                 Doc 6           Filed 06/30/20 Entered 06/30/20 20:27:46                       Main Document
                                                                       Pg 160 of 188
 Fill in this information to identify the case:

 Debtor name         Citizens Telecom Services Company L.L.C.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-22501 (RDD)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                          20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                                 Pg 161 of 188
                                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                                 Case No. 20-22501
                                                                                              Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                     Date of
                                                                                                                                                                            Description of Contract or Lease and   Contract or
            Contract Counterparty                       Address1             Address2     Address3       Address4           City             State       Zip    Country         Nature of Debtor's Interest           Lease    Remaining Term
1STEL, INC.                                   205 E. HENDERSON                                                        CLEBURNE          TX           76031                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN       UNKNOWN
20/20 COMMUNICATIONS, INC., D/B/A 20/20       3575 LONE STAR CIRCLE,
COMPANIES                                     SUITE 200                                                               FORT WORTH        TX           76177                AGENT - MARKETING                         UNKNOWN        UNKNOWN
                                              ADDRESS AVAILABLE UPON
702 COMMUNICATIONS                            REQUEST                                                                                                                     EIA ICB                                   UNKNOWN        UNKNOWN
                                              ADDRESS AVAILABLE UPON
ACCESS POINT, INC                             REQUEST                                                                                                                     WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
ACCESS POINT, INC.                            1100 CRESCENT GREEN        SUITE 109                                    CARRY             NC           27518                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
ACN OPPORTUNITY, LLC.                         1000 PROGRESS PLACE                                                     CONCORD           NC           28025                AGENT - MARKETING                         UNKNOWN        UNKNOWN
ACUATIVE CORP                                 8237 DOW CIRCLE                                                         STRONGSVILLE      OH           44136                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
ACUATIVE CORPORATION                          8237 DOW CIRCLE                                                         STRONGSVILLE      OH           44136                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                              ADDRESS AVAILABLE UPON
AIRESPRING, INC                               REQUEST                                                                                                                     EIA ICB                                   UNKNOWN        UNKNOWN
                                              6060 SEPULVEDA BLVD., STE.
AIRESPRING, INC.                              220                                                                     VAN NUYS          CA           91411                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
                                                                         18110 SE 34TH   BLDG ONE,
ALLSTREAM BUSINESS US, LLC                    KIM ISAACS                 ST.             STE 100                      VANCOUVER         WA           98683                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                         18110 SE 34TH   BLDG ONE,
ALLSTREAM BUSINESS US, LLC                    KIM ISAACS                 ST.             STE 100                      VANCOUVER         WA           98683                E-PATH                                    UNKNOWN        UNKNOWN
                                                                         18110 SE 34TH   BLDG ONE,
ALLSTREAM BUSINESS US, LLC                    KIM ISAACS                 ST.             STE 100                      VANCOUVER         WA           98683                EPL SILVER GOLD PLATINUM                  UNKNOWN        UNKNOWN
                                                                         18110 SE 34TH   BLDG ONE,
ALLSTREAM BUSINESS US, LLC                    KIM ISAACS                 ST.             STE 100                      VANCOUVER         WA           98683                EVPL                                      UNKNOWN        UNKNOWN
                                                                         18110 SE 34TH   BLDG ONE,
ALLSTREAM BUSINESS US, LLC                    KIM ISAACS                 ST.             STE 100                      VANCOUVER         WA           98683                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
                                                                         BLDG ONE, STE
ALLSTREAM BUSINESS US, LLC                    18110 SE 34TH ST.          100                                          VANCOUVER         WA           98683                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
ALPHA TECHNOLOGIES INC.                       4003 OUTLOOK DRIVE                                                      HURRICANE         WV           25526                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
ALTERNATIVE CHOICE WIRELESS, LLC              PARTY TO RECEIVE NOTICES 175 AVE. A, NW                                 WINTER HAVEN      FL           33881                EIA ICB                                   UNKNOWN        UNKNOWN
ALTERNATIVE CHOICE WIRELESS, LLC              PARTY TO RECEIVE NOTICES 175 AVE. A, NW                                 WINTER HAVEN      FL           33881                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
ALTERNATIVE CHOICE WIRELESS, LLC              175 AVENUE A, NW                                                        WINTER HAVEN      FL           33881                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
ALTERNATIVE CHOICE WIRELESS, LLC,             175 AVENUE A, NW,                                                       WINTER HAVEN      FL           33881                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
ALTITUDE MARKETING, LLC.                      6523 S TRANSIT RD.                                                      LOCKPORT          NY           14094                AGENT - MARKETING                         UNKNOWN        UNKNOWN
AMERICAN BROADBAND AND
TELECOMMUNICATIONS COMPANY                    ONE SEAGATE, SUITE 600                                                  TOLEDO            OH           43604                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
AMERICAN TELESIS, INC.                        5401 STONE CREEK CR.       STE. 204                                     LOVELAND          CO           80538                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
                                                                                                                      HILTON HEAD
AMERICAN TELESIS, INC.                        P.O. BOX 6659                                                           ISLAND            SC           29938                PRIVATE LINE                              UNKNOWN        UNKNOWN
                                              9190 W OLYMPIC BLVD.,
AMERISTAR MARKETING, INC.                     SUITE 247                                                               BEVERLY HILLS     CA           90212                AGENT - MARKETING                         UNKNOWN        UNKNOWN
                                              10432 0 BALLS FORD ROAD,
ANY COMMUNICATION, INC.                       SUITE 300                                                               MANASSAS          VA           20109                AGENT - MARKETING                         UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND 809 HENRY STREET                                                          RAVENSWOOD        WV           26164                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND 809 HENRY STREET                                                          RAVENSWOOD        WV           26164                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND 809 HENRY STREET                                                          RAVENSWOOD        WV           26164                FOTS                                      UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND 809 HENRY STREET                                                          RAVENSWOOD        WV           26164                EVPL                                      UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND 809 HENRY STREET                                                          RAVENSWOOD        WV           26164                E-PATH                                    UNKNOWN        UNKNOWN

APPALACHIAN TELECOM, INC. DBA ATI BROADBAND   809 HENRY STREET                                                        RAVENSWOOD        WV           26164                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
APX NET                                       2 SCHOOL ST.                                                            BERWICK           ME           3901                 FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
APX NET                                       2 SCHOOL ST.                                                            BERWICK           ME           03901                E-PATH TIER 1 032219                      UNKNOWN        UNKNOWN
APX NET                                       2 SCHOOL ST.                                                            BERWICK           ME           03901                E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
APX NET                                       2 SCHOOL ST.                                                            BERWICK           ME           03901                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
ARVIG ENTERPRISES INC                         150 2ND STREET SW                                                       PERHAM            MN           56573                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN




                                                                                                                    1 of 26
                                                                   20-22501-rdd   Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                         Pg 162 of 188
                                                                                          In re Citizens Telecom Services Company L.L.C.
                                                                                                         Case No. 20-22501
                                                                                      Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                               Date of
                                                                                                                                                                      Description of Contract or Lease and   Contract or
              Contract Counterparty            Address1              Address2     Address3       Address4             City           State          Zip   Country         Nature of Debtor's Interest           Lease      Remaining Term
                                      ADDRESS AVAILABLE UPON
AT&T CEORP                            REQUEST                                                                                                                       CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           7921                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  ETTVP                                      UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  VZON ICB                                   UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                                                                                                                    WHOLESALE ADVANTAGE;TERM
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  EXTENSION                                  UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  CELLULAR ARRANGEMENTS                      UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  EIA ICB                                    UNKNOWN         UNKNOWN
AT&T CORP                             ONE AT&T WAY                                                            BEDMINSTER        NJ           07921                  EPL ICB                                    UNKNOWN         UNKNOWN

                                                                LOCAL SERVICES
                                                                & ACCESS
                                                                MANAGEMENT, 3033 CHAIN
AT&T CORP.                            BRUCE COOPER, REGIONAL VP EASTERN REGION BRIDGE RD ROOM D-325           OAKTON            VA           22185                  EIA ICB                                    UNKNOWN         UNKNOWN
AT&T CORP.                            208 SOUTH AKARD                                                         DALLAS            TX           75202                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
AT&T CORP.                            ONE AT&T WAY              ROOM 4A106                                    BEDMINSTER        NJ           7921                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
AT&T CORP.                            ONE AT&T WAY                                                            BEDMINSTER        NJ           7921                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                               225 W.
                                                                               RANDOLPH
                                                                VP, ACCESS     ST., Z2, STE.
AT&T CORPORATION                      STEPHEN G. HUELS          MANAGEMENT 17A180                             CHICAGO           IL           60606                  CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN
                                                                FOUNDER,
                                      THOMAS AZELBY, MANGING MANAGING
BANDWAVE SYSTEMS, L.L.C               PARTNER                   PARTNER        438 HIGH ST.                   BURLINGTON        NJ           08016                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                FOUNDER,
                                      THOMAS AZELBY, MANGING MANAGING
BANDWAVE SYSTEMS, L.L.C               PARTNER                   PARTNER        438 HIGH ST.                   BURLINGTON        NJ           08016                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
BANDWAVE SYSTEMS, L.L.C               438 HIGH ST.                                                            BURLINGTON        NJ           8016                   FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BANDWAVE SYSTEMS, L.L.C.              REQUEST                                                                                                                       EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
BANDWIDTH BUILDERS, LLC.              1232 250TH AVENUE NE                                                    REDMOND           WA           98074                  AGENT - MARKETING                          UNKNOWN         UNKNOWN

BARR TELL USA, INC.                   218 EAST PARK AVE., STE. 522                                            LONG BEACH        NY           11561                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
BCM ONE, INC                          521 5TH AVE                  NEW YORK                                   NY                NY           10175                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
BCM ONE, INC                          GEOFFREY BLOSS               521 5TH AVE                                NEW YORK          NY           10175                  EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
BCM ONE, INC                          521 5TH AVENUE                                                          NEW YORK          NY           10175                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
BCM ONE, INC.                         521 FIFTH AVE 14TH FLOOR                                                NEW YORK          NY           10175                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BCMONE, INC                           REQUEST                                                                                                                       EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BCMONE, INC                           REQUEST                                                                                                                       EIA LIT BUILDING PROMO 041618              UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BCMONE, INC                           REQUEST                                                                                                                       E-PATH                                     UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BCMONE, INC                           REQUEST                                                                                                                       EVPL                                       UNKNOWN         UNKNOWN
                                      ADDRESS AVAILABLE UPON
BCN TELECOM INC.                      REQUEST                                                                                                                       EIA ICB                                    UNKNOWN         UNKNOWN
BCN TELECOM, INC.                     1200 MT, KEMBLE AVENUE                                                  MORRISTOWN        NJ           7960                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                   1645 CHESTER
BLOCK LINE SYSTEMS, LLC               PARTY TO RECEIVE NOTICES PIKE                                           WEST CHESTER      PA           19382                  E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                   1645 CHESTER
BLOCK LINE SYSTEMS, LLC               PARTY TO RECEIVE NOTICES PIKE                                           WEST CHESTER      PA           19382                  E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                                                   1645 CHESTER
BLOCK LINE SYSTEMS, LLC               PARTY TO RECEIVE NOTICES PIKE                                           WEST CHESTER      PA           19382                  E-PATH ICB                                 UNKNOWN         UNKNOWN
BLOCK LINE SYSTEMS, LLC               2700 OREGON RD.                                                         NORTHWOOD         OH           43619                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
BLUE PLANET NETWORKS                  99 HUDSON STREET                                                        NEW YORK          NY           10013                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN




                                                                                                            2 of 26
                                                                  20-22501-rdd      Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                           Pg 163 of 188
                                                                                            In re Citizens Telecom Services Company L.L.C.
                                                                                                           Case No. 20-22501
                                                                                        Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                               Date of
                                                                                                                                                                      Description of Contract or Lease and   Contract or
             Contract Counterparty             Address1             Address2        Address3       Address4          City              State       Zip    Country         Nature of Debtor's Interest           Lease    Remaining Term
BLUE PLANET NETWORKS LLC             99 HUDSON STREET            FLOOR 5                                        NEW YORK          NY           10013                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN       UNKNOWN
BLUEIN GROUP, INC.                   50 MURRAY ST.                                                              NEW YORK          NY           10007                AGENT - MARKETING                          UNKNOWN       UNKNOWN
                                     1163 PITTSFORD-VICTOR RD,
BLUETONE COMMUNICATIONS, LLC         #200                                                                       PITTSFORD         NY           14534                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                                                                                                    FCA FRONTIER SERVICES AGREEMENT -
BRAND X INTERNET                     927 6TH STREET                                                             SANTA MONICA      CA           90403                FSA                                       UNKNOWN        UNKNOWN
                                     5555 GLENRIDGE
BRIDGEVINE, INC.                     CONNECTOR, SUITE 1000                                                      ATLANTA           GA           30342                AGENT - MARKETING                         UNKNOWN        UNKNOWN
BRIGHT PACKET, INC.                  800 S HOPE ST., SUITE 120                                                  LOS ANGELES       CA           90017                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
BRIGHTLINK COMMUNICATIONS LLC        2859 PACES FERRY RD., SE    STE. 1850                                      ALTANTA           GA           30339                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
BRIGHTLINK COMMUNICATIONS LLC        2859 PACES FERRY RD., SE    STE. 1850                                      ALTANTA           GA           30339                DS3 ICB                                   UNKNOWN        UNKNOWN
BROADBAND ENTERPRISE LLC             PO BOX 562166                                                              MIAMI             FL           33256                EIA LIT BUILDING PROMO 041618             UNKNOWN        UNKNOWN
BROADBAND ENTERPRISE LLC             PO BOX 562166                                                              MIAMI             FL           33256                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
                                                                                   11945 SW 89
BROADBAND ENTERPRISE, LLC            SEBASTIAN PEREIRA           CEO               AVE                          MIAMI             FL           33176                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                                                                   11945 SW 89
BROADBAND ENTERPRISE, LLC            SEBASTIAN PEREIRA           CEO               AVE                          MIAMI             FL           33176                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
BROADBAND ENTERPRISE, LLC            11945 SW 89 AVE                                                            MIAMI             FL           33176                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                 185 GREAT NECK
BROADBAND OFFICE SOLUTIONS LLC       PARTY TO RECEIVE NOTICES    ROAD           STE. 250                        GREAT NECK        NY           11021                BROADBAND WHOLESALE ADVANTAGE             UNKNOWN        UNKNOWN
                                                                 185 GREAT NECK
BROADBAND OFFICE SOLUTIONS LLC       PARTY TO RECEIVE NOTICES    ROAD           STE. 250                        GREAT NECK        NY           11021                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
BROADBAND OFFICE SOLUTIONS LLC       185 GREAT NECK ROAD         SUITE 250                                      GREAT NECK        NY           11021                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                     ADDRESS AVAILABLE UPON
BROADBAND OFFICE SOLUTIONS, LLC      REQUEST                                                                                                                        WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
BROCK COMMUNICATIONS, LLC.           5484 BUCK HILL DRIVE                                                       MYRTLE BEACH      SC           29588                AGENT - MARKETING                         UNKNOWN        UNKNOWN
                                                                 25925
                                                                 TELEGRAPH
BULLSEYE TELECOM, INC                LEGAL DEPARTMENT            ROAD, SUITE 210                                SOUTHFIELD        MI           48033                EIA LOWER RATES 041719                    UNKNOWN        UNKNOWN
                                                                 25925
                                                                 TELEGRAPH
BULLSEYE TELECOM, INC                LEGAL DEPARTMENT            ROAD, SUITE 210                                SOUTHFIELD        MI           48033                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                                                 25925
                                                                 TELEGRAPH                                                                                          WHOLESALE ADVANTAGE;TERM
BULLSEYE TELECOM, INC                LEGAL DEPARTMENT            ROAD, SUITE 210                                SOUTHFIELD        MI           48033                EXTENSION                                 UNKNOWN        UNKNOWN
                                                                 25925
                                                                 TELEGRAPH
BULLSEYE TELECOM, INC                LEGAL DEPARTMENT            ROAD, SUITE 210                                SOUTHFIELD        MI           48033                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                 25925
                                                                 TELEGRAPH                                                                                          LOCAL WHOLESALE COMPLETE (LWC);
BULLSEYE TELECOM, INC                LEGAL DEPARTMENT            ROAD, SUITE 210                                SOUTHFIELD        MI           48033                TERM EXT                                  UNKNOWN        UNKNOWN
BULLSEYE TELECOM, INC.               25925 TELEGRAPH RD.         SUITE 210                                      SOUTHFIELD        MI           48033                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                     12444 POWERSCOURT DRIVE,
C4 CONNECTIONS, LLC.                 SUITE 375                                                                  ST. LOUIS         MO           63131                AGENT - MARKETING                         UNKNOWN        UNKNOWN
CABLE COMM CONNECT, LLC.             200 INNOVATIVE WAY, #1300                                                  NASHUA            NH           03062                AGENT - MARKETING                         UNKNOWN        UNKNOWN
CABLE DOMAIN LLC                     1271 BOSTON POST RD                                                        OLD SAYBROOK      CT           6475                 FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
CABLE DOMAIN LLC                     1271 BOSTON POST RD                                                        OLD SAYBROOK      CT           6475                 WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                E-PATH                                    UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                EVPL                                      UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                FOTS                                      UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
                                                                 210 E. EARLL
CABLE ONE, INC                       GENERAL COUNSEL             DRIVE                                          PHOENIX           AZ           85012                E-PATH ICB                                UNKNOWN        UNKNOWN




                                                                                                              3 of 26
                                                                             20-22501-rdd     Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                                     Pg 164 of 188
                                                                                                      In re Citizens Telecom Services Company L.L.C.
                                                                                                                     Case No. 20-22501
                                                                                                  Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                         Date of
                                                                                                                                                                                Description of Contract or Lease and   Contract or
             Contract Counterparty                      Address1                  Address2    Address3       Address4          City              State       Zip    Country         Nature of Debtor's Interest           Lease    Remaining Term
CABLE ONE, INC                                210 E. EARLL DRIVE                                                          PHOENIX           AZ           85012                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN       UNKNOWN
                                                                            251 CAMARILLO
CALIFORNIA INTERNET LP                        GEOLINKS                      RANCH RD.                                     CAMARILLO         CA           93012                FOTS ICB                                  UNKNOWN        UNKNOWN
                                                                            251 CAMARILLO
CALIFORNIA INTERNET LP                        GEOLINKS                      RANCH RD.                                     CAMARILLO         CA           93012                E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
                                                                            251 CAMARILLO
CALIFORNIA INTERNET LP                        GEOLINKS                      RANCH RD.                                     CAMARILLO         CA           93012                E-PATH LOWER RATES W/TIER 1 032219        UNKNOWN        UNKNOWN
                                                                            251 CAMARILLO
CALIFORNIA INTERNET LP                        GEOLINKS                      RANCH RD.                                     CAMARILLO         CA           93012                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
CALIFORNIA INTERNET LP                        251 CAMARILLO RANCH RD.                                                     CAMARILLO         CA           93012                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN

CALIFORNIA TELECOM, INC                       KATRINA CAMACHO               5135 EDISON AVE SUITE 4                       CHINO             CA           91710                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN

CALIFORNIA TELECOM, INC                       KATRINA CAMACHO               5135 EDISON AVE SUITE 4                       CHINO             CA           91710                EIA LIT BUILDING PROMO 041618             UNKNOWN        UNKNOWN

CALIFORNIA TELECOM, INC                       KATRINA CAMACHO               5135 EDISON AVE SUITE 4                       CHINO             CA           91710                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
CALIFORNIA TELECOM, INC                       5135 EDISON AVE               SUITE 4                                       CHINO             CA           91710                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
                                              ADDRESS AVAILABLE UPON
CALL ONE INC                                  REQUEST                                                                                                                         EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
CALL ONE INC.                                 226 W. DR., FL 8                                                            CHICAGO           IL           60606                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                              ADDRESS AVAILABLE UPON
CALL ONE, INC                                 REQUEST                                                                                                                         E-PATH LOWER RATES W/TIER 1 032219        UNKNOWN        UNKNOWN
CAL-ORE COMMUNICATIONS INC                    PO BOX 847                                                                  DORRIS            CA           96023                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                             2700
                                                                                             ANDERSON
CAPCON NETWORKS, LLC                          OFFIR SCHWARTZ                CEO              LANE                         AUSTIN            TX           78757                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                                             2700
                                                                                             ANDERSON
CAPCON NETWORKS, LLC                          OFFIR SCHWARTZ                CEO              LANE                         AUSTIN            TX           78757                EIA ICB                                   UNKNOWN        UNKNOWN

CAPCON NETWORKS, LLC                         500 W 2ND ST., STE. 1900 #34                                                 AUSTIN            TX           78701                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS, A
DELAWARE LIMITED PARTNERSHIP                 ONE VERIZON WAY                                                              BASKING RIDGE     NJ           7920                 FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                             ADDRESS AVAILABLE UPON
CELLCO PARTNERSHIP DBA VERIZON WIRELESS      REQUEST                                                                                                                          EPL WEB                                   UNKNOWN        UNKNOWN
                                             ADDRESS AVAILABLE UPON
CELLCO PARTNERSHIP DBA VERIZON WIRELESS      REQUEST                                                                                                                          ETHERNET BACKHAUL                         UNKNOWN        UNKNOWN
                                             ADDRESS AVAILABLE UPON
CELLCO PARTNERSHP DBA VERIZON WIRELESS       REQUEST                                                                                                                          ETHERNET BACKHAUL                         UNKNOWN        UNKNOWN
CENTERFIELD MEDIA HOLDING COMPANY, INC.      855 N. DOUGLAS STREET                                                        EL SEGUNDO        CA           90245                AGENT - MARKETING                         UNKNOWN        UNKNOWN
CENTRAL NEVADA COMMUNICATIONS & ELECTRIC,                                   1960 CRAIG
LLC                                          DAVID PETERSON                 ROAD                                          TONOPAH           NV           89049                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
CENTRAL NEVADA COMMUNICATIONS & ELECTRIC,                                   1960 CRAIG
LLC                                          DAVID PETERSON                 ROAD                                          TONOPAH           NV           89049                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
CENTRAL NEVADA COMMUNICATIONS & ELECTRIC,
LLC                                          1960 CRAIG ROAD                                                              TONOPAH           NV           89049                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                                                          WISCONSIN
CENTRAL WISCONSIN COMMUNICATIONS LLC          440 EAST GRAND AVENUE                                                       RAPIDS            WI           54494                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN

                                                                            ICA -         4650
                                                                            INTERCONNECTI LAKEHURST
CENTURYLINK COMMUNICATIONS LLC                CENTURYLINK                   ON AGREEMENTS CT.             3RD FLOOR       DUBLIN            OH           43016                DS1 ICB                                   UNKNOWN        UNKNOWN

                                                                            ICA -         4650
                                                                            INTERCONNECTI LAKEHURST
CENTURYLINK COMMUNICATIONS LLC                CENTURYLINK                   ON AGREEMENTS CT.             3RD FLOOR       DUBLIN            OH           43016                E-PATH ICB                                UNKNOWN        UNKNOWN




                                                                                                                        4 of 26
                                                                    20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                           Pg 165 of 188
                                                                                            In re Citizens Telecom Services Company L.L.C.
                                                                                                           Case No. 20-22501
                                                                                        Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                               Date of
                                                                                                                                                                      Description of Contract or Lease and   Contract or
             Contract Counterparty               Address1             Address2      Address3       Address4             City           State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term

                                                                   ICA -          4650
                                                                   INTERCONNECTI LAKEHURST
CENTURYLINK COMMUNICATIONS LLC          CENTURYLINK                ON AGREEMENTS CT.            3RD FLOOR       DUBLIN            OH           43016                FOTS ICB                                   UNKNOWN         UNKNOWN
                                        MANAGER, CARRIER           700 W. MINERAL
CENTURYLINK COMMUNICATIONS, LLC         MANAGEMENT                 AVE                                          LITTLETON         CO           80120                E-PATH ICB                                 UNKNOWN         UNKNOWN
                                        MANAGER, CARRIER           700 W. MINERAL
CENTURYLINK COMMUNICATIONS, LLC         MANAGEMENT                 AVE                                          LITTLETON         CO           80120                TLS ICB                                    UNKNOWN         UNKNOWN
CENTURYLINK COMMUNICATIONS, LLC         700 W. MINERAL AVE                                                      LITTLETON         CO           80120                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CEQUEL COMMUNICATIONS, LLC D/B/A
SUDDENLINK COMMUNICATIONS               1111 STEWART AVENUE                                                     BETHPAGE          NY           11714                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
CFN SERVICES, INC                       REQUEST                                                                                                                     E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
CFN SERVICES, INC.                      13454 SUNRISE VALLEY DRIVE STE 550                                      HERDON            VA           20171                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CHARTER COMMUNICATIONS OPERATING, LLC   12405 POWERSCOURT DRIVE                                                 ST. LOUIS         MO           63131                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD                                           NEW FRONTIER TELEPHONE OPERATING
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                COMPANIES                                  UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                E-PATH                                     UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                                   6399 S.
                                                                                   FIDDLERS
                                        CHARTER COMMUNICATIONS CONTRACT            GREEN                        GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   OPERATING LLC          MANAGER             CIRCLE       6TH FLOOR       VILLAGE           CO           80111                DS1 ICB                                    UNKNOWN         UNKNOWN
                                        6399 S. FIDDLERS GREEN                                                  GREENWOOD
CHARTER COMMUNICATIONS OPERATING, LLC   CIRCLE                                                                  VILLAGE           CO           80111                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                   110 BARNES
CHIMENET, INC                           CHIMENET INC.              ALINA SCHURK    RD                           WALLINGFORD       CT           06492                TERM EXTENSION                             UNKNOWN         UNKNOWN
                                                                                   110 BARNES
CHIMENET, INC                           CHIMENET INC.              ALINA SCHURK    RD                           WALLINGFORD       CT           06492                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                                   110 BARNES
CHIMENET, INC                           CHIMENET INC.              ALINA SCHURK    RD                           WALLINGFORD       CT           06492                E-PATH                                     UNKNOWN         UNKNOWN
                                                                                   110 BARNES
CHIMENET, INC                           CHIMENET INC.              ALINA SCHURK    RD                           WALLINGFORD       CT           06492                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
CHIMENET, INC                           110 BARNES RD                                                           WALLINGFORD       CT           6492                 FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
CHIMENET, INC.                          REQUEST                                                                                                                     E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
CHIMENET, INC.                          REQUEST                                                                                                                     EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
CISSDM CONNECT LLC                      1311 CALLE BATIDO #150                                                  SAN CLEMENTE      CA           92673                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
CISSDM CONNECT LLC                      1311 CALLE BATIDO #150                                                  SAN CLEMENTE      CA           92673                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
CITIZENS TELECOMMUNICATIONS COMPANY     REQUEST                                                                                                                     MSA-VENDOR                                 UNKNOWN         UNKNOWN




                                                                                                              5 of 26
                                                                       20-22501-rdd     Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                               Pg 166 of 188
                                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                                               Case No. 20-22501
                                                                                            Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                   Date of
                                                                                                                                                                          Description of Contract or Lease and   Contract or
               Contract Counterparty               Address1               Address2      Address3       Address4             City           State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                         ATTENTION: STEVE GWIN        100 CITYNET
CITYNET LLC                              (DIRECTOR, PROVISIONING)     DRIVE                                         BRIDGEPORT        WV           26330                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         5202 WEST DOUGLAS
CLEAR LINK TECHNOLOGIES, LLC.            CORRIGAN WAY, SUITE 300                                                    SALT LAKE CITY    UT           84116                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CLEAR RATE COMMUNICATIONS, INC           REQUEST                                                                                                                        E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CLEAR RATE COMMUNICATIONS, INC           REQUEST                                                                                                                        E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
CLEAR RATE COMMUNICATIONS, INC.          2600 W. BIG BEAVER RD.       SUITE 450                                     TROY              MI           48084                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                       555 S. OLD
                                                                                       WOODWARD
CLEAR RATE COMMUNICATIONS, INC.          THANE NAMY                   CEO              , SUITE 600                  BIRMINGHAM        MI           48009                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                      1605 E.
CLEARPATH TECHNOLOGY LLC                 CHRIS KRAISS                 ELIZABETH ST.                                 PASADENA          CA           91104                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                      1605 E.
CLEARPATH TECHNOLOGY LLC                 CHRIS KRAISS                 ELIZABETH ST.                                 PASADENA          CA           91104                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                      1605 E.
CLEARPATH TECHNOLOGY LLC                 CHRIS KRAISS                 ELIZABETH ST.                                 PASADENA          CA           91104                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
CLEARPATH TECHNOLOGY LLC                 1605 E. ELIZABETH ST.                                                      PASADENA          CA           91104                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CLOUD COMPUTING CONCEPTS LLC             110 E ATLANTIC AVE           SUITE 420                                     DELRAY BEACH      FL           33444                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         1735 WESTPARK CENTER
COBALT COMMUNICAITONS, INC.              DRIVE                                                                      FENTON            MI           63026                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
COGENT COMMUNICATIONS, INC               REQUEST                                                                                                                        TLS ICB                                    UNKNOWN         UNKNOWN
COGENT COMMUNICATIONS, INC.              2450 N STREET, NW            4TH FLOOR                                     WASHINGTON        DC           20037                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
COMCAST CABLE COMMUNICATIONS             ADDRESS AVAILABLE UPON
MANAGEMENT LLC                           REQUEST                                                                                                                        E-PATH ICB                                 UNKNOWN         UNKNOWN
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC                          1701 JOHN F. KENNEDY BLVD.                                                 PHILADELPHIA      PA           19103                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
COMLINK LLC                              1515 TURF LANE                                                             EAST LANSING      MI           48823                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
COMLINK, LLC                             REQUEST                                                                                                                        E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
COMLINK, LLC                             REQUEST                                                                                                                        E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                                                      3019 W. MARINE
COMMANDLINK, LLC                         GERALD SHERILL               VIEW DR.                                      EVERETT           WA           98201                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                      3019 W. MARINE
COMMANDLINK, LLC                         GERALD SHERILL               VIEW DR.                                      EVERETT           WA           98201                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                      3019 W. MARINE
COMMANDLINK, LLC                         GERALD SHERILL               VIEW DR.                                      EVERETT           WA           98201                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                                                      3019 W. MARINE
COMMANDLINK, LLC                         GERALD SHERILL               VIEW DR.                                      EVERETT           WA           98201                FOTS                                       UNKNOWN         UNKNOWN
                                                                      3019 W. MARINE
COMMANDLINK, LLC                         GERALD SHERILL               VIEW DR.                                      EVERETT       WA               98201                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
COMMANDLINK, LLC                         3019 W. MARINE VIEW DR.                                                    EVERETT       WA               98201                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
COMMISSION JUNCTION, LLC                 530 E. MONTECITO STREET                                                    SANTA BARBARA CA               93103                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                                                                       1618
COMMUNICATIONS VENTURE CORPORATION D/B/A                                               DIRECTORS
INDIGITAL                                JON WHIRLEDGE                CFO              ROW                          FORT WAYNE        IN           46808                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                                       1618
COMMUNICATIONS VENTURE CORPORATION D/B/A                                               DIRECTORS
INDIGITAL                                JON WHIRLEDGE                CFO              ROW                          FORT WAYNE        IN           46808                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
COMMUNICATIONS VENTURE CORPORATION D/B/A
INDIGITAL                                1618 DIRECTORS ROW                                                         FORT WAYNE        IN           46808                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
COMTECH 21 LLC                           REQUEST                                                                                                                        EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                      ONE BARNES
COMTECH21, LLC                           LAURA MATCOLAN               PARK SOUTH                                    WALLINGFORD       CT           06492                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN




                                                                                                                  6 of 26
                                                                       20-22501-rdd   Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                             Pg 167 of 188
                                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                                             Case No. 20-22501
                                                                                          Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                   Date of
                                                                                                                                                                          Description of Contract or Lease and   Contract or
              Contract Counterparty                Address1              Address2     Address3       Address4             City           State       Zip      Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                      ONE BARNES
COMTECH21, LLC                           LAURA MATCOLAN               PARK SOUTH                                  WALLINGFORD       CT           06492                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
COMTECH21, LLC                           ONE BARNES PARK SOUTH                                                    WALLINGFORD       CT           6492                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CONECTUS WIRELESS, INC.                  3225 GRANDE VISTA DR.                                                    NEWBURY PARK      CA           91320                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CONNECTTO COMMUNICATIONS, INC            REQUEST                                                                                                                        EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CONNECTTO COMMUNICATIONS, INC            REQUEST                                                                                                                        EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CONNECTTO COMMUNICATIONS, INC            REQUEST                                                                                                                        E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CONNECTTO COMMUNICATIONS, INC            REQUEST                                                                                                                        E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CONNECTTO COMMUNICATIONS, INC            REQUEST                                                                                                                        WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
CONNECTTO COMMUNICATIONS, INC.           555 RIVERSIDE DR., SUITE A                                               GLENDALE          CA           91204                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CONSOLIDATED ENTERPRISE SERVICES, INC.   121 S 17TH STREET                                                        MATTOON           IL           61938                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                      600 W.
                                                                      BROADWAY, STE
CONVERGENCE COMMUNICATIONS               SCOTT                        700                                         SAN DIEGO         CA           92101                  EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                      600 W.
                                                                      BROADWAY, STE
CONVERGENCE COMMUNICATIONS               SCOTT                        700                                         SAN DIEGO         CA           92101                  EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                      600 W.
                                                                      BROADWAY, STE
CONVERGENCE COMMUNICATIONS               SCOTT                        700                                         SAN DIEGO         CA           92101                  E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                      600 W.
                                                                      BROADWAY, STE
CONVERGENCE COMMUNICATIONS               SCOTT                        700                                         SAN DIEGO         CA           92101                  E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
CONVERGENCE COMMUNICATIONS               600 W. BROADWAY, STE 700                                                 SAN DIEGO         CA           92101                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         6205-B PEACHTREE
COXCOM, LLC                              DUNWOODY RD.              16TH FLOOR                                     ATLANTA           GA           30328                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                         525 W MONROE ST., SUITE
CREDICO USA, LLC.                        900                                                                      CHICAGO           IL           60661                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         130 EAST RANDOLPH STREET,
CROSSMARK, INC., D/B/A MARKETING WERKS   SUITE 2400                                                               CHICAGO           IL           60601                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CYBERNET COMMUNICATIONS INC              REQUEST                                                                                                                        E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CYBERNET COMMUNICATIONS INC              REQUEST                                                                                                                        E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CYBERNET COMMUNICATIONS INC              REQUEST                                                                                                                        EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CYBERNET COMMUNICATIONS INC              REQUEST                                                                                                                        EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CYBERNET COMMUNICATIONS INC              REQUEST                                                                                                                        WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
CYBERNET COMMUNICATIONS, INC.            7750 GLORIA AVE.                                                         VAN NUYS          CA           91406                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
CYDCOR, LLC.                             29899 AGOURA ROAD                                                        AGOURA HILLS      CA           91301                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
CYPHER NETWORKS, LLC.                    2171 E WILTON AVE.                                                       CREEDMOOR         NC           27523                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CZN                                      REQUEST                                                                                                                        BUILDING FIBER LEASE                       UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CZN                                      REQUEST                                                                                                                        COLLOCATION                                UNKNOWN         UNKNOWN
                                         ADDRESS AVAILABLE UPON
CZN                                      REQUEST                                                                                                                        FIBER LEASE                                UNKNOWN         UNKNOWN
D4US, LLC                                382 NE 191ST              STE 59205                                      MIAMI             FL           33179-3899             FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
DEVELOPMENT AUTHORITY OF THE NORTH
COUNTRY                                  317 WASHINGTON ST., 4TH FL                                               WATERTOWN         NY           13601                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN




                                                                                                                7 of 26
                                                                        20-22501-rdd      Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                                 Pg 168 of 188
                                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                                 Case No. 20-22501
                                                                                              Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                     Date of
                                                                                                                                                                            Description of Contract or Lease and   Contract or
                Contract Counterparty                Address1                Address2     Address3       Address4             City           State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                                        1660 SOUTH
                                                                                        AMPHLETT
                                                                                        BLVD, STE.
DIALINK CORPORATION                         JEFF KLAPPER               PRESIDENT        340                           SAN MATEO         CA           94402                OTHER                                      UNKNOWN         UNKNOWN

DIALINK CORPORATION                         1660 SOUTH AMPHLETT BLVD SUITE 340                                        SAN MATEO         CA           94402                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
DIGITAL NETWORK ACCESS COMMUNICATIONS,
INC.                                        601 FIRST AVE.                                                            ROCHELLE          IL           61068                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
DIGITAL OMEGA, INC.                         38 COUNTRY CLUB DR.                                                       DARIEN            CT           06820                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                            2260 EAST IMPERIAL
DIRECT TV, LLC.                             HIGHWAY                                                                   EL SEGUNDO        CA           90245                AGENT - MARKETING                          UNKNOWN         UNKNOWN
DISH NETWORK, LLC.                          9601 S. MERIDIAN BLVD.                                                    ENGLEWOOD         CO           80112                AGENT - MARKETING                          UNKNOWN         UNKNOWN
DISHONE SATELLITE, LLC., D/B/A CALIBER
COMMUNICATIONS                              2601 NORTH CANYON ROAD                                                    PROVO             UT           84604                AGENT - MARKETING                          UNKNOWN         UNKNOWN
DSI DISTRIBUTING, INC., D/B/A DSI SYSTEMS   3601 109TH ST.                                                            URBANDALE         IA           50322                AGENT - MARKETING                          UNKNOWN         UNKNOWN

DSSELL INVEST, INC.                         3746 WHITEWAY DAIRY ROAD                                                  FORT PIERCE       FL           34947                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                            ADDRESS AVAILABLE UPON
DYNALINK COMMUNICATIONS, INC                REQUEST                                                                                                                       EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                            ADDRESS AVAILABLE UPON
DYNALINK COMMUNICATIONS, INC                REQUEST                                                                                                                       EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                       927 MCDONALD
DYNALINK COMMUNICATIONS, INC.               MENDEL BIRNBAUM            AVE                                            BROOKLYN          NY           11218                EIA ICB                                    UNKNOWN         UNKNOWN
DYNALINK COMMUNICATIONS, INC.               927 MCDONALD AVE                                                          BROOKLYN          NY           11218                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
EARTHLINK BUSINESS LLC                      330 MONROE AVENUE                                                         ROCHESTER         NY           14607                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                        1439
                                                                                        PEACHTREE
EARTHLINK, LLC                              MIKE BORELLIS              CFO              ST., NE                       ATLANTA           GA           30309                OTHER                                      UNKNOWN         UNKNOWN
EARTHLINK, LLC                              1439 PEACHTREE ST., NE                                                    ATLANTA           GA           30309                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                       3046
EASTON TELECOM SERVICES, LLC                ROBERT MOCAS               BRECKSVILLE RD PO BOX 550                      RICHFIELD         OH           44286                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                       3046
EASTON TELECOM SERVICES, LLC                ROBERT MOCAS               BRECKSVILLE RD PO BOX 550                      RICHFIELD         OH           44286                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
EASTON TELECOM SERVICES, LLC                3046 BRECKSVILLE RD        PO BOX 550                                     RICHFIELD         OH           44286                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
ECCO WIRELESS USA, INC.                     578 WASHINGTON BLVD        #111                                           MARINA DEL REY    CA           90292                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
ECHO COMMUNICATIONS, LLC                    362 INDUSTRAIL PARK RD.                                                   MADISONVILLE      TN           37354                AGENT - MARKETING                          UNKNOWN         UNKNOWN
EDGE COMMUNICATIONS SOLUTIONS, LLC          6505 WINDCREST BLVD                                                       PLANO             TX           75024                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
ELITE MARKETING SOLUTIONS, LLC              1712 MAIN ST., FLOOR 4                                                    KANSAS CITY       MO           64108                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                                                                        270
                                                                                        THOMPSON
ENABLEIP, LLC                               JEREMY KERTH               PRESIDENT        DR., STE B                    KERRVILLE         TX           78028                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
ENABLEIP, LLC                               270 THOMPSON DR.,          STE B                                          KERRVILLE         TX           78028                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                            ADDRESS AVAILABLE UPON
ENTELEGENT SOLUTIONS, INC                   REQUEST                                                                                                                       WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN

ENTELEGENT SOLUTIONS, INC.                  2520 WHITEHALL PARK DRIVE SUITE 200                                       CHARLOTTE     NC               28273                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
EQUIVOICE, INC.                             1025 BUSCH PKWY                                                           BUFFALO GROVE IL               60089                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                            2000 EDMUND HALLEY DRIVE,
EXPEREO                                     SUITE 120                                                                 RESTON            VA           20191                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                      2000 EDMUND
EXPEREO USA, INC.                           PARTY TO RECEIVE NOTICES HALLEY DR          STE. 120                      RESTON            VA           20191                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                      2000 EDMUND
EXPEREO USA, INC.                           PARTY TO RECEIVE NOTICES HALLEY DR          STE. 120                      RESTON            VA           20191                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                                                      2000 EDMUND
EXPEREO USA, INC.                           PARTY TO RECEIVE NOTICES HALLEY DR          STE. 120                      RESTON            VA           20191                EIA LOWER RATES 041719                     UNKNOWN         UNKNOWN
EXPEREO USA, INC.                           10740 PARKRIDGE BLVD.     SUITE 610                                       RESTON            VA           20191                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                            ADDRESS AVAILABLE UPON
EXPEREO USA,INC.                            REQUEST                                                                                                                       E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN




                                                                                                                    8 of 26
                                                                      20-22501-rdd   Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                            Pg 169 of 188
                                                                                             In re Citizens Telecom Services Company L.L.C.
                                                                                                            Case No. 20-22501
                                                                                         Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                  Date of
                                                                                                                                                                         Description of Contract or Lease and   Contract or
             Contract Counterparty                   Address1            Address2    Address3       Address4             City           State       Zip      Country         Nature of Debtor's Interest           Lease      Remaining Term
                                          ADDRESS AVAILABLE UPON
FASTBLUE COMMUNICATIONS, INC              REQUEST                                                                                                                      EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FASTBLUE COMMUNICATIONS, INC              REQUEST                                                                                                                      EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
FASTBLUE COMMUNICATIONS, INC.             800 S. EL CAMINO REAL      SUITE 203                                   SAN CLEMENTE      CA           92672                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                     971 S.
FATBEAM, LLC                              SUSAN LAMB                 CLEARWATER LO                               POST FALLS        ID           83854                  E-PATH ICB                                 UNKNOWN         UNKNOWN
FATBEAM, LLC                              971 S. CLEARWATER LOOP                                                 POST FALLS        ID           83854                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FBN INDIANA, INC.                         301 N WASHINGTON STREET                                                HEBRON            IN           46341                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FIBER NET DIRECT LLC                      REQUEST                                                                                                                      E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                          ASSOCIATE GENERAL
FIBER STREAM LLC                          COUNSEL                    111 FIELD ST                                ROCHESTER         NY           14620-1529             EIA ICB                                    UNKNOWN         UNKNOWN
FIBER STREAM LLC                          111 FIELD ST                                                           ROCHESTER         NY           14620-1529             FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FIBER STREAM, LLC                         REQUEST                                                                                                                      E-PATH ICB                                 UNKNOWN         UNKNOWN
FIBERNET DIRECT FLORIDA LLC               9250 W. FLAGLER ST.                                                    MIAMI             FL           33174                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FINGER LAKE TECHNOLOGIES GROUP INC.       REQUEST                                                                                                                      E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FINGER LAKE TECHNOLOGIES GROUP INC.       REQUEST                                                                                                                      EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FINGER LAKE TECHNOLOGIES GROUP INC.       REQUEST                                                                                                                      EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
FINGER LAKES TECHNOLOGIES GROUP INC       7890 LEHIGH CROSSING                                                   VICTOR            NY           14564                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                                                 SANTA FE
FIRELINE NETWORK SOLUTIONS, INC           9911 NORWALK BLVD                                                      SPRINGS           CA           90670                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                                                                 SANTA FE
FIRELINE NETWORK SOLUTIONS, INC           9911 NORWALK BLVD                                                      SPRINGS           CA           90670                  EIA ICB                                    UNKNOWN         UNKNOWN
                                                                                                                 SANTA FE
FIRELINE NETWORK SOLUTIONS, INC           9911 NORWALK BLVD                                                      SPRINGS           CA           90670                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
FIRST DIGITAL TELECOM                     90 S 400 W                 STE M-100                                   SALT LAKE CITY    UT           84101                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FITTELCO SOUTHWEST, LLC,                  19958 S 192ND PL                                                       QUEEN CREEK       AZ           85142                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
FITTELCO SOUTHWEST, LLC,                  19958 S 192ND PL                                                       QUEEN CREEK       AZ           85142                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
FITTELCO SOUTHWEST, LLC,                  19958 S 192ND PL                                                       QUEEN CREEK       AZ           85142                  E-PATH                                     UNKNOWN         UNKNOWN
FITTELCO SOUTHWEST, LLC,                  19958 S 192ND PL                                                       QUEEN CREEK       AZ           85142                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN

FOX TELECOMMUNICATIONS, INC.              210 WOODLAND ESTATES AVE                                               RUSKIN            FL           33570                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FREEWAY COMMUNICATIONS, LLC               800 S. HOPE ST.            SUITE 101                                   LOS ANGELES       CA           90017                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
FREEWAY COMMUNICATIONS, LLC               800 S. HOPE ST.            SUITE 101                                   LOS ANGELES       CA           90017                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
FREEWAY COMMUNICATIONS, LLC               800 S. HOPE ST.            SUITE 101                                   LOS ANGELES       CA           90017                  FTTP                                       UNKNOWN         UNKNOWN
FREEWAY COMMUNICATIONS, LLC               800 S. HOPE ST.            SUITE 101                                   LOS ANGELES       CA           90017                  BROADBAND WHOLESALE ADVANTAGE              UNKNOWN         UNKNOWN
FREEWAY COMMUNICATIONS, LLC               800 S. HOPE ST.            SUITE 101                                   LOS ANGELES       CA           90017                  EIA LIT BLDG EXTENSION                     UNKNOWN         UNKNOWN
FRONTIER COMMUNICATIONS OF AMERICA, INC   111 FIELD ST.                                                          ROCHESTER         NY           14620                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
FRONTIER COMMUNICATIONS OF AMERICA, INC   180 S. CLINTON AVE                                                     ROCHESTER         NY           14646                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FRONTIER COMMUNICATIONS OF AMERICA, INC   111 FIELD ST.                                                          ROCHESTER         NY           14620                  OTHER                                      UNKNOWN         UNKNOWN
FRONTIER COMMUNICATIONS OF AMERICA, INC   111 FIELD ST.                                                          ROCHESTER         NY           14620                  E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
FRONTIER NETWORKS CORP                    REQUEST                                                                                                                      EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN




                                                                                                               9 of 26
                                                                             20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                                    Pg 170 of 188
                                                                                                      In re Citizens Telecom Services Company L.L.C.
                                                                                                                     Case No. 20-22501
                                                                                                  Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                           Date of
                                                                                                                                                                                  Description of Contract or Lease and   Contract or
              Contract Counterparty                     Address1                Address2     Address3       Address4               City          State          Zip   Country         Nature of Debtor's Interest           Lease      Remaining Term
                                              ADDRESS AVAILABLE UPON
FRONTIER NETWORKS CORP                        REQUEST                                                                                                                           WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
FRONTIER NETWORKS CORP.                       3422 OLD CAPITOL TRAIL        #664                                          WILMINGTON        DE           19808                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FUSION CLOUD COMPANY, LLC                     6800 KOLL CENTER PARKWAY      SUITE 200                                     PLEASANTON        CA           94566                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
FUSION CLOUD COMPANY, LLC F.K.A MEGAPATH      ADDRESS AVAILABLE UPON
CLOUD COMPANY, LLC                            REQUEST                                                                                                                           EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
FUSION CLOUD COMPANY, LLC F.K.A MEGAPATH      ADDRESS AVAILABLE UPON
CLOUD COMPANY, LLC                            REQUEST                                                                                                                           EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
FUSION CLOUD COMPANY, LLC F.K.A MEGAPATH      ADDRESS AVAILABLE UPON
CLOUD COMPANY, LLC                            REQUEST                                                                                                                           E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
FUSION CLOUD COMPANY, LLC F.K.A MEGAPATH      ADDRESS AVAILABLE UPON
CLOUD COMPANY, LLC                            REQUEST                                                                                                                           E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
FUSION LLC FKA NETWORK BILLING SYSTEMS LLC    695 ROUTE 46 W                SUITE 200                                     FAIRFIELD         NJ           7004                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
FUSION LLC FKA NETWORK BILLING SYSTEMS, LLC   REQUEST                                                                                                                           WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
GC PIVOTAL, LLC DBA GLOBAL CAPACITY           7900 TYSONS ONE PLACE         SUITE 1450                                    MCLEAN            VA           22012                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
GCI COMMUNICATIONS CORP                       REQUEST                                                                                                                           E-PATH W/TIER 1 032219                     UNKNOWN         UNKNOWN
GCI COMMUNICATIONS CORP.                      2550 DENALI STREET            SUITE 1000                                    ANCHORAGE         AK           99503                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
GE MARKETING, INC., D/B/A GE HOME SERVICES    7874 COBBLESTONE CT.                                                        WOODBURY          MN           55125                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                              1000 S. CLEVELAND
GEOSTAR LLC                                   MASSILLON RD.                 STE. 3                                        FAIRLAWN          OH           44333                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  FOTS                                       UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  EVPL                                       UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  EPL SILVER GOLD PLATINUM                   UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                              3177 EXECUTIVE DRIVE, SUITE
GLOBAL DATA TECHNOLOGIES, INC.                B                                                                           SAN ANGELO        TX           76904                  E911;INTERCONNECTION;LNP                   UNKNOWN         UNKNOWN
                                              PO BOX 983119, CLIENT
GRANITE TELECOMMUNICATIONS LLC                ID#311                                                                      BOSTON            MA           02298-3119             EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                              PO BOX 983119, CLIENT
GRANITE TELECOMMUNICATIONS LLC                ID#311                                                                      BOSTON            MA           02298-3119             EIA ICB                                    UNKNOWN         UNKNOWN
                                              PO BOX 983119, CLIENT                                                                                                             NEW FRONTIER TELEPHONE OPERATING
GRANITE TELECOMMUNICATIONS LLC                ID#311                                                                      BOSTON            MA           02298-3119             COMPANIES                                  UNKNOWN         UNKNOWN
                                              PO BOX 983119, CLIENT
GRANITE TELECOMMUNICATIONS LLC                ID#311                                                                      BOSTON            MA           02298-3119             EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                              PO BOX 983119, CLIENT
GRANITE TELECOMMUNICATIONS LLC                ID#311                                                                      BOSTON            MA           02298-3119             E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                            DIRECTOR        100
                                                                            CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC               GEOFFREY COOKMAN              RELATIONS       AVE. EXT.                     QUINCY            MA           02171                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                            DIRECTOR        100
                                                                            CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC               GEOFFREY COOKMAN              RELATIONS       AVE. EXT.                     QUINCY            MA           02171                  EVPL ICB                                   UNKNOWN         UNKNOWN
                                                                            DIRECTOR        100
                                                                            CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC               GEOFFREY COOKMAN              RELATIONS       AVE. EXT.                     QUINCY            MA           02171                  EIA ICB                                    UNKNOWN         UNKNOWN
                                                                            DIRECTOR        100
                                                                            CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC               GEOFFREY COOKMAN              RELATIONS       AVE. EXT.                     QUINCY            MA           02171                  E-PATH ICB                                 UNKNOWN         UNKNOWN




                                                                                                                        10 of 26
                                                                        20-22501-rdd     Doc 6       Filed 06/30/20 Entered 06/30/20 20:27:46        Main Document
                                                                                                                 Pg 171 of 188
                                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                                Case No. 20-22501
                                                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                    Date of
                                                                                                                                                                           Description of Contract or Lease and   Contract or
               Contract Counterparty               Address1                Address2      Address3        Address4              City         State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                       DIRECTOR        100
                                                                       CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC           GEOFFREY COOKMAN             RELATIONS       AVE. EXT.                      QUINCY           MA           02171                OTHER                                      UNKNOWN         UNKNOWN
                                                                       DIRECTOR        100
                                                                       CARRIER         NEWPORT
GRANITE TELECOMMUNICATIONS, LLC           GEOFFREY COOKMAN             RELATIONS       AVE. EXT.                      QUINCY           MA           02171                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
GRANITE TELECOMMUNICATIONS, LLC           100 NEWPORT AVENUE EXT                                                      QUINCY           MA           2171                 FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
GRANITE TELECOMMUNICATIONS, LLC           100 NEWPORT AVENUE, EXT                                                     QUINCY           MA           2171                 FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          21500 NORDHOFF ST., 2ND
GROUND BREAKING COMMUNICATION, LLC.       FLOOR                                                                       CHATSWORTH       CA           91311                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
GTT AMERICAS LLC                          REQUEST                                                                                                                        E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                EIA ICB                                    UNKNOWN         UNKNOWN
                                                                   7900 TYSONS
GTT AMERICAS, LLC                         PARTY TO RECEIVE NOTICES ONE PLACE           STE. 1450                      MCLEAN           VA           22012                FOTS ICB                                   UNKNOWN          UNKNOWN
GTT AMERICAS, LLC                         7900 TYSONS ONE PLACE    SUITE 1450                                         MCLEAN           VA           22012                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN          UNKNOWN
HILLCREST MANOR PROPERTIES, LLC           3500 AMERICAN BLVD, WEST SUITE 200                                          BLOOMINGTON      MN           55431                LEASE                                       9/1/2013    47.17 MONTHS
HOME SHOP, INC.                           NOTICES VIA EMAIL ONLY   201 CHESTNUT                                       VARNA            IL           61357                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN          UNKNOWN
HOTWIRE COMMUNICATIONS, LTD.              1 BELMONT AVE. #1100                                                        BALA CYNWYD      PA           19004                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN          UNKNOWN
HUNTER COMMUNICATIONS, INC.               801 ENTERPRISE DR.                                                          CENTRAL POINT    OR           95702                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN          UNKNOWN
                                          ADDRESS AVAILABLE UPON
HYPERCORE NETWORKS INC                    REQUEST                                                                                                                        EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
HYPERCORE NETWORKS INC                    REQUEST                                                                                                                        E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
HYPERCORE NETWORKS INC.                   2024 W. 15TH             STE 331P                                           PLANO            TX           75075                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
I-2000, INC                               REQUEST                                                                                                                        OTHER                                      UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
I-2000, INC                               REQUEST                                                                                                                        WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN

I-2000, INC.                              2439 BYRON CENTER AVE., SW                                                  WYOMING          MI           49519                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                  950 S. PINE
IG NETWORKS USA INC                       FRANCISCO GONZALEZ LOWY ISLAND               SUITE A-150                    PLANTATION       FL           33324                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                  950 S. PINE
IG NETWORKS USA INC                       FRANCISCO GONZALEZ LOWY ISLAND               SUITE A-150                    PLANTATION       FL           33324                E-PATH                                     UNKNOWN         UNKNOWN
                                                                  950 S. PINE
IG NETWORKS USA INC                       FRANCISCO GONZALEZ LOWY ISLAND               SUITE A-150                    PLANTATION       FL           33324                EVPL                                       UNKNOWN         UNKNOWN
IG NETWORKS USA INC                       950 S. PINE ISLAND      SUITE A-150                                         PLANTATION       FL           33324                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
IG NETWORKS USA, INC                      REQUEST                                                                                                                        FOTS                                       UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
IGEM COMMUNICATIONS LLC D.B.A GLOBALGIG   REQUEST                                                                                                                        EIA LOWER RATES 041719                     UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
IGEM COMMUNICATIONS LLC D.B.A GLOBALGIG   REQUEST                                                                                                                        EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
IGEM COMMUNICATIONS LLC D/B/A GLOBALGIG   1870 W BITTERS          SUITE 103                                           SAN ANTONIO      TX           78248                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
IMPULSE TELECOM, LLC                      DAVE CLARK              6144 CALLE REAL      STE. 200                       GOLETA           CA           93117                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN




                                                                                                                    11 of 26
                                                                         20-22501-rdd     Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                                 Pg 172 of 188
                                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                                  Case No. 20-22501
                                                                                               Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                       Date of
                                                                                                                                                                              Description of Contract or Lease and   Contract or
             Contract Counterparty                  Address1                Address2      Address3       Address4            City             State       Zip    Country           Nature of Debtor's Interest          Lease    Remaining Term
IMPULSE TELECOM, LLC                       DAVE CLARK                   6144 CALLE REAL STE. 200                       GOLETA            CA           93117                EIA LIT BUILDING PROMO 041719               UNKNOWN       UNKNOWN
IMPULSE TELECOM, LLC                       DAVE CLARK                   6144 CALLE REAL STE. 200                       GOLETA            CA           93117                E-PATH LOWER RATES 032219                   UNKNOWN       UNKNOWN
IMPULSE TELECOM, LLC                       DAVE CLARK                   6144 CALLE REAL STE. 200                       GOLETA            CA           93117                WHOLESALE ADVANTAGE BROADBAND               UNKNOWN       UNKNOWN
IMPULSE TELECOM, LLC                       6144 CALLE REAL              SUITE 200                                      GOLETA            CA           93117                FRONTIER SERVICE AGREEMENT - FSA            UNKNOWN       UNKNOWN
INDIGO WIRELESS, INC.                      18 BEECHNUT TERRACE                                                         ITHACA            NY           14850                FRONTIER SERVICE AGREEMENT - FSA            UNKNOWN       UNKNOWN
                                           ADDRESS AVAILABLE UPON
INET COMMUNICATIONS LLC                    REQUEST                                                                                                                         EIA LOWER RATE 041719                      UNKNOWN        UNKNOWN
                                                                        7 FANEUIL HALL
INET COMMUNICATIONS, LLC                   CHARLES MURRAY               MARKETPLACE      3RD FLOOR                     BOSTON            MA           02109                EIA - ETHERNET INTERNET ACCESS             UNKNOWN        UNKNOWN
                                           7 FANEUIL HALL
INET COMMUNICATIONS, LLC                   MARKETPLACE                  3RD FLOOR                                      BOSTON            MA           2109                 FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
                                                                        8133 LEESBURG
INETWORKS GROUP, INC.                      SCOTT LAYMAN                 PIKE, STE. 410                                 VIENNA            VA           22182                MEET POINT                                 UNKNOWN        UNKNOWN
                                           5201 CONGRESS AVENUE,
INFINITY SALES GROUP, LLC.                 SUITE 150                                                                   BOCA RATON        FL           33487                AGENT - MARKETING                          UNKNOWN        UNKNOWN
                                           9030 STATE ROUTE 22, SUITE
INTEGRATED PATH COMMUNICATIONS, LLC        3                                                                           HILLSDALE         NY           12529                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
INTEGRATED TELEMANAGEMENT SERVICES, INC    REQUEST                                                                                                                         EIA LIT BUILDING PROMO 041719              UNKNOWN        UNKNOWN
                                           4100 GUARDIAN STREET,
INTEGRATED TELEMANAGEMENT SERVICES, INC.   SUITE 110                                                                   SIMI VALLEY       CA           93063                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN        UNKNOWN
INTEGRETEL, INC.                           5883 RUE FERRARI                                                            SAN JOSE          CA           95138                B&C                                        UNKNOWN        UNKNOWN
                                           2855 CAMPUS DRIVE, SUITE
INTELEPEER, INC.                           200                                                                         SAN MATEO         CA           94403                MSA-VENDOR                                 UNKNOWN        UNKNOWN
INTELLETRACE, INC.                         448 IGNACIO BLVD                                                            NOVATO            CA           94949                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
INTERGRATED TELEMANAGEMENT SERVICES, INC   REQUEST                                                                                                                         EIA LOWER RATE 041719                      UNKNOWN        UNKNOWN
                                                                        1601 DRY CREEK
INTRADO INC.                               CHIEF FINANCIAL OFFICER      DRIVE                                          LONGMONT          CO           80503                E911                                       UNKNOWN        UNKNOWN
INTRADO INC.                               1601 DRY CREEK DRIVE                                                        LONGMONT          CO           80503                E911                                       UNKNOWN        UNKNOWN
INTRADO INC.                               1601 DRY CREEK DRIVE                                                        LONGMONT          CO           80503                911                                        UNKNOWN        UNKNOWN
IOWA NETWORK SERVICES, INC. D/B/A AUREON                                                                               WEST DES
NETWORK SERVICES                           7760 OFFICE PLAZA DR SOUTH                                                  MOINES            IA           50266                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN

IPTELX, LLC                                JORDAN R. DICE               PRESIDENT/CEO    P.O. BOX 598                  BAY CITY          MI           48707                E-PATH TIER 1 032219                       UNKNOWN        UNKNOWN
IPTELX, LLC                                P.O. BOX 598                                                                BAY CITY          MI           48707                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
                                                                                                                       ALTAMONTE
IQUUE LLC                                  247 NORTH WESTMONTE DR                                                      SPRINGS           FL           32714                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                                                       ALTAMONTE
IQUUE LLC                                  247 NORTH WESTMONTE DR                                                      SPRINGS           FL           32714                FOTS                                       UNKNOWN        UNKNOWN
                                                                                                                       ALTAMONTE
IQUUE LLC                                  247 NORTH WESTMONTE DR                                                      SPRINGS           FL           32714                E-PATH W/TIER 1                            UNKNOWN        UNKNOWN
                                                                                                                       ALTAMONTE
IQUUE LLC                                  247 NORTH WESTMONTE DR                                                      SPRINGS           FL           32714                EIA - ETHERNET INTERNET ACCESS             UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
IQUUE, LLC                                 REQUEST                                                                                                                         EIA ICB                                    UNKNOWN        UNKNOWN
ISLAND NETWORK, LLC DBA ROCK ISLAND
COMMUNICATIONS                             204 ENCHANTED FOREST RD.                                                    EASTSOUND         WA           98245                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
ISOFUSION, INC                             REQUEST                                                                                                                         E-PATH LOWER RATES 032219                  UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
ISOFUSION, INC                             REQUEST                                                                                                                         E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
ISOFUSION, INC                             REQUEST                                                                                                                         EIA LOWER RATE 041719                      UNKNOWN        UNKNOWN
                                           ADDRESS AVAILABLE UPON
ISOFUSION, INC                             REQUEST                                                                                                                         EIA LIT BUILDING PROMO 041719              UNKNOWN        UNKNOWN
ISOFUSION, INC.                            12842 INTERURBAN AVE S                                                      SEATTLE           WA           98168                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
JOSH LYONS LLC                             8604 GUTHRIE COURT                                                          CROSS PLAINS      TN           37049                LEASE                                       6/17/2019    2.1 MONTHS
KAYBSKY SOLUTIONS, INC.                    342 BONNIE CIR., UNIT A                                                     CORONA            CA           92880                AGENT - MARKETING                          UNKNOWN        UNKNOWN




                                                                                                                     12 of 26
                                                                 20-22501-rdd     Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                        Pg 173 of 188
                                                                                          In re Citizens Telecom Services Company L.L.C.
                                                                                                         Case No. 20-22501
                                                                                      Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                             Date of
                                                                                                                                                                    Description of Contract or Lease and   Contract or
             Contract Counterparty             Address1            Address2      Address3       Address4               City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                     ADDRESS AVAILABLE UPON
KGB                                  REQUEST                                                                                                                      OPERATOR SERVICES                          UNKNOWN         UNKNOWN
                                     511 SE 5TH AVENUE, SUITE                                                 FORT
KIPANY PRODUCTIONS, LTD.             105                                                                      LAUDERDALE        FL           33301                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                     GENERAL COUNSEL -          1025 ELDORADO
LEVEL 3 COMMUNICATIONS, LLC          REGULATORY                 BLVD                                          BROOMFIELD        CO           80021                E-PATH ICB                                 UNKNOWN         UNKNOWN
LEVEL 3 COMMUNICATIONS, LLC          1025 ELDORADO BLVD                                                       BROOMFIELD        CO           80021                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                731 W. HENRY
LIGHTBOUND, LLC                      JOHN ECK                   ST.             STE. 201                      INDIANAPOLIS      IN           46234                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
LIGHTBOUND, LLC                      731 W. HENRY ST.           SUITE 201                                     INDIANAPOLIS      IN           46234                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
LIGHTOWER FIBER NETWORKS I, LLC      80 CENTRAL STREET                                                        BOXBOROUGH        MA           1719                 FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LIGHTSPEED NETWORKS, INC. DBA LSN    REQUEST                                                                                                                      E-PATH W/TIER 1 032219                     UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LIGHTSPEED NETWORKS, INC. DBA LSN    REQUEST                                                                                                                      EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LIGHTSPEED NETWORKS, INC. DBA LSN    REQUEST                                                                                                                      FOTS                                       UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LIGHTSPEED NETWORKS, INC. DBA LSN    REQUEST                                                                                                                      EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN

LIGHTSPEED NETWORKS, INC., DBA LSN   921 SW WASHINGTON STREET SUITE 370                                       PORTLAND          OR           97205                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                              1901 EASTPOINT
LIGHTYEAR NETWORK SOLUTIONS, LLC     LEGAL DEPARTMENT         PARKWAY                                         LOUISVILLE        KY           40223                MSA-VENDOR                                 UNKNOWN         UNKNOWN
LOCL-NET, INC                        1220 SOUTH WAYNE STREET                                                  ANGOLA            IN           46703                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
LOCL-NET, INC                        1220 SOUTH WAYNE STREET                                                  ANGOLA            IN           46703                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                              2950 N. LOOP
LOGIX COMMUNICATIONS LP              SHAYNA SIMS              WEST           10TH FLOOR                       HOUSTON           TX           77092                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
LOGIX COMMUNICATIONS LP              2950 N. LOOP WEST        SUITE 800                                       HOUSTON           TX           77092                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     1111 WEST 22ND STREET,
LOOKING GLASS NETWORKS, INC.         SUITE 600                                                                OAK BROOK         IL           60523                TRANSPORT                                  UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LUMOS NETWORK, INC.                  REQUEST                                                                                                                      E-PATH ZERO RATED NNI                      UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LUMOS NETWORKS INC                   REQUEST                                                                                                                      E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
LUMOS NETWORKS, INC                  REQUEST                                                                                                                      E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
LUMOS NETWORKS, INC.                 1 LUMOS PLAZA                                                            WAYNESBORO        VA           22980                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     20110 ASHBROOK PLACE,
M3 COM OF VIRGINIA, INC.             SUITE 250                                                                ASHBURN           VA           20175                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                     20110 ASHBROOK PLACE,
M3 COM OF VIRGINIA, INC.             SUITE 250                                                                ASHBURN           VA           20175                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                     20110 ASHBROOK PLACE,
M3COM OF VIRGINIA, INC.              SUITE 250                                                                ASHBURN           VA           20175                EVPL                                       UNKNOWN         UNKNOWN
                                     20110 ASHBROOK PLACE,
M3COM OF VIRGINIA, INC.              SUITE 250                                                                ASHBURN           VA           20175                E-PATH                                     UNKNOWN         UNKNOWN
                                     20110 ASHBROOK PLACE,
M3COM OF VIRGINIA, INC.              SUITE 250                                                                ASHBURN           VA           20175                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
MAGNA5, LLC                          5445 LEGACY DR.          SUITE 180                                       PLANO             TX           75024                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON                                                                                                       WHOLESALE ADVANTAGE;TERM
MANHATTAN TELECOMMUNICATIONS         REQUEST                                                                                                                      EXTENSION;RATES;OTHER                      UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                 55 WATER ST,
CORPORATION                          METTEL                     DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                 55 WATER ST,
CORPORATION                          METTEL                     DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                 55 WATER ST,                                                         WHOLESALE ADVANTAGE;TERM
CORPORATION                          METTEL                     DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                EXTENSION                                  UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                 55 WATER ST,
CORPORATION                          METTEL                     DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN




                                                                                                            13 of 26
                                                                        20-22501-rdd     Doc 6     Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                               Pg 174 of 188
                                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                                Case No. 20-22501
                                                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                      Date of
                                                                                                                                                                             Description of Contract or Lease and   Contract or
           Contract Counterparty                   Address1               Address2      Address3        Address4              City          State          Zip   Country         Nature of Debtor's Interest           Lease      Remaining Term
MANHATTAN TELECOMMUNICATIONS                                                                        55 WATER ST,
CORPORATION                               METTEL                       DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                  E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                        55 WATER ST,
CORPORATION                               METTEL                       DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                  E-PATH ICB                                 UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS                                                                        55 WATER ST,
CORPORATION                               METTEL                       DAVID ARONOW PRESIDENT       31ST FLOOR       NEW YORK          NY           10041                  EIA ICB                                    UNKNOWN         UNKNOWN
MANHATTAN TELECOMMUNICATIONS
CORPORATION                               55 WATER ST., 32ND FLOOR                                                   NEW YORK          NY           10041                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MASERGY COMMUNICATIONS INC                REQUEST                                                                                                                          EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MASERGY COMMUNICATIONS, INC               REQUEST                                                                                                                          EIA LIT BUILDING PROMO 041618              UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MASERGY COMMUNICATIONS, INC               REQUEST                                                                                                                          E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                                                  2740 NORTH
MASERGY COMMUNICATIONS, INC.              CONTRACT ADMINISTRATION DALLAS PKWY          STE. 260                      PLANO             TX           75093                  E-PATH ICB                                 UNKNOWN         UNKNOWN
                                          2740 NORTH DALLAS
MASERGY COMMUNICATIONS, INC.              PARKWAY                 SUITE 260                                          PLANO             TX           75093                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN

MASSCOMM INC. D/B/A MASS COMMUNICATIONS   40 WALL STREET               36TH FLOOR                                    NEW YORK          NY           10005                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
MASSIVE NETWORKS, INC.                    382 S. ARTHUR AVE                                                          LOUISVILLE        CO           80027                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
MATRIX TELECOM, INC. LP D/B/A EXCEL       433 E. LAS COLINAS BLVD.,
TELECOMMUNICATIONS                        SUITE 400                                                                  IRVING            TX           75039                  MASTER CARRIER SERVICES AGREEMENT          UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MCI COMMUNICATION SERVICES, INC           REQUEST                                                                                                                          E-PATH                                     UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MCI COMMUNICATIONS SERVICES, INC          REQUEST                                                                                                                          EVPL ICB                                   UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MCI COMMUNICATIONS SERVICES, INC          REQUEST                                                                                                                          WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MCI COMMUNICATIONS SERVICES, INC          REQUEST                                                                                                                          E-PATH ICB                                 UNKNOWN         UNKNOWN

MCI COMMUNICATIONS SERVICES, INC.         2400 NORTH GLENVILLE DRIVE                                                 RICHARDSON        TX           75062                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN

MCI COMMUNICATIONS SERVICES, INC.         2400 NORTH GLENVILLE DRIVE                                                 RICHARDSON        TX           75082                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MCI WORLDCOM COMMUNICATIONS, INC.         REQUEST                                                                                                                          B&C                                        UNKNOWN         UNKNOWN
MDK RESOURCES, INC.                       6945 RANCHETO AVE.                                                         VAN NUYS          CA           91405                  AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MERIPLEX COMMUNICATIONS, LTD              REQUEST                                                                                                                          WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MERIPLEX COMMUNICATIONS, LTD              REQUEST                                                                                                                          EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                          10111 RICHMOND AVE., STE.
MERIPLEX COMMUNICATIONS, LTD.             500                                                                        HOUSTON           TX           77042                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
METRO OPTICAL SOLUTIONS INC               REQUEST                                                                                                                          EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
METRO OPTICAL SOLUTIONS INC               REQUEST                                                                                                                          EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
METRO OPTICAL SOLUTIONS INC.              JASON HORNIG               P.O. BOX 7246                                   NEW YORK          NY           10150                  OTHER                                      UNKNOWN         UNKNOWN
METRO OPTICAL SOLUTIONS INC.              P.O. BOX 7246                                                              NEW YORK          NY           10150                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
METRO OPTICAL SOLUTIONS, INC.             REQUEST                                                                                                                          FOTS ICB                                   UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   FOTS                                       UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   EVPL                                       UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   E-PATH                                     UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
METRONET, LLC                             93 COPLEY AVE                                                              TEANECK           NJ           7666                   FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN




                                                                                                                   14 of 26
                                                                      20-22501-rdd       Doc 6       Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                                 Pg 175 of 188
                                                                                                  In re Citizens Telecom Services Company L.L.C.
                                                                                                                 Case No. 20-22501
                                                                                              Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                     Date of
                                                                                                                                                                            Description of Contract or Lease and   Contract or
              Contract Counterparty                 Address1            Address2         Address3        Address4              City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                          24654 N. LAKE PLEASANT
MGI COMMUNICATIONS, LLC.                  PKWY., 103-572                                                              PEORIA            AZ           85383                AGENT - MARKETING                          UNKNOWN         UNKNOWN
MIDWEST FIBER NETWORKS, LLC               CONTRACT MANAGEMENT        6070 N. FLINT RD                                 GLENDALE          WI           53209                ETHERNET BACKHAUL                          UNKNOWN         UNKNOWN
MIDWEST FIBER NETWORKS, LLC               CONTRACT MANAGEMENT        6070 N. FLINT RD                                 GLENDALE          WI           53209                CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN
MIDWEST FIBER NETWORKS, LLC               6070 N. FLINT RD                                                            GLENDALE          WI           53209                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                E-PATH                                     UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                EVPL                                       UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                FOTS                                       UNKNOWN         UNKNOWN
MILES COMMUNICATIONS, INC. DBA ENHANCED
TELECOMMUNICATIONS CORP.                  123 NIEMAN ST                                                               SUNMAN            IN           47041                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
MISSOURI NETWORK ALLIANCE, L.L.C.         800 NW CHIPMAN ROAD        SUITE 5750                                       LEE'S SUMMIT      MO           64063                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                     BUILDING A,
MISSOURI NETWORK ALLIANCE, L.L.C.         2005 W. BROADWAY           SUITE 215                                        COLUMBIA          MO           65203                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                        2110
                                                                                        THOMPSON
MITEC SOLUTIONS, LLC                      ANTHONY ANDRE              CO-FOUNDER         BLVD.                         VENTURA           CA           93001                FOTS                                       UNKNOWN         UNKNOWN
                                                                                        2110
                                                                                        THOMPSON
MITEC SOLUTIONS, LLC                      ANTHONY ANDRE              CO-FOUNDER         BLVD.                         VENTURA           CA           93001                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                                        2110
                                                                                        THOMPSON
MITEC SOLUTIONS, LLC                      ANTHONY ANDRE              CO-FOUNDER         BLVD.                         VENTURA           CA           93001                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                                        2110
                                                                                        THOMPSON
MITEC SOLUTIONS, LLC                      ANTHONY ANDRE              CO-FOUNDER         BLVD.                         VENTURA           CA           93001                E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
MITEC SOLUTIONS, LLC                      2110 E. THOMPSON BLVD.                                                      VENTURA           CA           93001                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
MITEL CLOUD SERVICES, INC.                1146 N. ALMA SCHOOL RD                                                      MESA              AZ           85041                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MOBEX INC                                 REQUEST                                                                                                                         EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MOBEX INC                                 REQUEST                                                                                                                         EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                          ADDRESS AVAILABLE UPON
MOBEX INC                                 REQUEST                                                                                                                         WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
MOBEX, INC.                               505 E. JACKSON ST.         SUITE 305                                        TAMPA             FL           33602                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                        454 LAS
                                                                                        GALLINAS
MOSAIC NETWORX LLC                        MATT HILES                 PRINCIPLE          AVE., #145                    SAN RAFAEL        CA           94903                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                                        454 LAS
                                                                                        GALLINAS
MOSAIC NETWORX LLC                        MATT HILES                 PRINCIPLE          AVE., #145                    SAN RAFAEL        CA           94903                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                                        454 LAS
                                                                                        GALLINAS
MOSAIC NETWORX LLC                        MATT HILES                 PRINCIPLE          AVE., #145                    SAN RAFAEL        CA           94903                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                                        454 LAS
                                                                                        GALLINAS
MOSAIC NETWORX LLC                        MATT HILES                 PRINCIPLE          AVE., #145                    SAN RAFAEL        CA           94903                E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                          700 LARKSPUR LANDING
MOSAIC NETWORX LLC                        CIRCLE, #214                                                                LARKSPUR          CA           94939                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                          13601 PRESTON RD., SUITE
MOVINGHUB USA, LLC                        915                                                                         DALLAS            TX           75240                AGENT - MARKETING                          UNKNOWN         UNKNOWN




                                                                                                                    15 of 26
                                                                     20-22501-rdd      Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                              Pg 176 of 188
                                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                                              Case No. 20-22501
                                                                                           Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                    Date of
                                                                                                                                                                           Description of Contract or Lease and   Contract or
              Contract Counterparty               Address1             Address2        Address3       Address4              City          State       Zip      Country         Nature of Debtor's Interest           Lease      Remaining Term
                                        ADDRESS AVAILABLE UPON
NATIVE NETWORKS, INC                    REQUEST                                                                                                                          E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
NATIVE NETWORKS, INC                    REQUEST                                                                                                                          E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
NATIVE NETWORKS, INC.                   250 E. PENNY ROAD           SUITE 200                                      WENATCHEE         WA           98801                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                    1001 12TH
NEBRASKALINK LLC                        ATTN ACCTS REC              STREET                                         AURORA            NE           68818                  MEET POINT                                 UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
NETFORTRIS ACQUISITION CO., INC         REQUEST                                                                                                                          EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                        ADDRESS AVAILABLE UPON
NETFORTRIS ACQUISITION CO., INC         REQUEST                                                                                                                          EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
NETFORTRIS ACQUISITION CO., INC.        5601 6TH AVE., SUITE 201                                                   SEATTLE           WA           98108                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                        116 N. TENNESSEE ST., STE
NETRIO, LLC                             200                                                                        MCKINNEY          TX           75069                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                                    3030 N.
                                                                    PARTY TO        ROCKY
NETURALLYSPEAKING, LLC                  IP VOICE PLUS, LLC          RECEIVE NOTICE POINT DR.      STE. 150         TAMPA             FL           33607                  EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
NETURALLYSPEAKING, LLC                  3030 N. ROCKY POINT DRIVE   SUITE 150                                      TAMPA             FL           33607                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                    4710
                                                                                    EISENHOWE
                                                                                    R BLVD., STE.
NETWOLVES NETWORK SERVICES              PETER CASTLE                PRESIDENT/CEO E-8                              TAMPA             FL           33634                  EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                                    4710
                                                                                    EISENHOWE
                                                                                    R BLVD., STE.
NETWOLVES NETWORK SERVICES              PETER CASTLE                PRESIDENT/CEO E-8                              TAMPA             FL           33634                  EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
NETWOLVES NETWORK SERVICES              4710 EISENHOWER BLVD.       STE. E-8                                       TAMPA             FL           33634                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                                    420
                                                                    VP, BUSINESS    BEDFORD
NEW HORIZON COMMUNICATIONS CORP         GLENN E. NELSON             DEVELOPMENT RD., STE. 250                      LEXINGTON         MA           02420                  EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                                    420
                                                                    VP, BUSINESS    BEDFORD
NEW HORIZON COMMUNICATIONS CORP         GLENN E. NELSON             DEVELOPMENT RD., STE. 250                      LEXINGTON         MA           02420                  EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
NEW HORIZON COMMUNICATIONS CORP.        420 BEDFORD STREET          SUITE 250                                      LEXINGTON         MA           2420                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                    7400 N. MINERAL
NEWMAX, LLC                             MIKE KENNEDY                DR.             STE. 300                       COEUR D'ALENE     ID           83815                  E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                    7400 N. MINERAL
NEWMAX, LLC                             MIKE KENNEDY                DR.             STE. 300                       COEUR D'ALENE     ID           83815                  E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                                                    7400 N. MINERAL
NEWMAX, LLC                             MIKE KENNEDY                DR.             STE. 300                       COEUR D'ALENE     ID           83815                  E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
NEWMAX, LLC                             7400 N. MINERAL DRIVE       SUITE 300                                      COEUR D'ALENE     ID           83815                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  EIA ICB                                    UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  FOTS                                       UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  EVPL                                       UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  E-PATH                                     UNKNOWN         UNKNOWN
NEXGEN INTEGRATED COMMUNICATIONS, LLC   3405 SE CROSSROADS DR                                                      GRIMES            IA           50111                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
NEXGEN NETWORKS CORP                    64 BEAVER STREET            SUITE 104                                      NEW YORRK         NY           10004                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                    64 BEAVER ST.,
NEXGEN NETWORKS CORP                    JEFFREY BARTH               STE. 104                                       NEW YORK          NY           10004                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                    64 BEAVER ST.,
NEXGEN NETWORKS CORP                    JEFFREY BARTH               STE. 104                                       NEW YORK          NY           10004                  FTTP                                       UNKNOWN         UNKNOWN
                                                                    64 BEAVER ST.,
NEXGEN NETWORKS CORP                    JEFFREY BARTH               STE. 104                                       NEW YORK          NY           10004                  BROADBAND WHOLESALE ADVANTAGE              UNKNOWN         UNKNOWN
                                                                    64 BEAVER ST.,
NEXGEN NETWORKS CORP                    JEFFREY BARTH               STE. 104                                       NEW YORK          NY           10004                  E-PATH                                     UNKNOWN         UNKNOWN
                                                                    10967 VIA
NEXT LEVEL INTERNET, INC.               JEFF POSNER                 FRONTERA                                       SAN DIEGO         CA           92127-1703             E-PATH ZERO RATED NNI                      UNKNOWN         UNKNOWN




                                                                                                                 16 of 26
                                                                 20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                        Pg 177 of 188
                                                                                          In re Citizens Telecom Services Company L.L.C.
                                                                                                         Case No. 20-22501
                                                                                      Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                             Date of
                                                                                                                                                                    Description of Contract or Lease and   Contract or
              Contract Counterparty             Address1           Address2      Address3       Address4            City             State       Zip    Country         Nature of Debtor's Interest           Lease    Remaining Term
NEXT LEVEL INTERNET, INC.             12310 WORLD TRADE DRIVE                                                 SAN DIEGO         CA           92128                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN       UNKNOWN
NITEL INC.                            1101 W. LAKE ST.          6TH FLOOR                                     CHICAGO           IL           60607                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN       UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC                            REQUEST                                                                                                                     E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC                            REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC                            REQUEST                                                                                                                     E-PATH TIER 1 032219                      UNKNOWN        UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC                            REQUEST                                                                                                                     EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC                            REQUEST                                                                                                                     E-PATH ICB                                UNKNOWN        UNKNOWN
                                      ADDRESS AVAILABLE UPON
NITEL, INC.                           REQUEST                                                                                                                     E-PATH ICB                                UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO CA             93401                E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO CA             93401                E-PATH TIER 1 032219                      UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO CA             93401                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO CA             93401                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO CA             93401                E-PATH W/TIER 1                           UNKNOWN        UNKNOWN
                                                                1998 SANTA
NORCAST COMMUNICATIONS CORPORATION    JOHANNE MERCIER           BARBARA AE      STE 200                       SAN LUIS OBISPO   CA           93401                E-PATH ICB                                UNKNOWN        UNKNOWN
NORCAST COMMUNICATIONS CORPORATION    1998 SANTA BARBARA AE     STE 200                                       SAN LUIS OBISPO   CA           93401                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                EPL SILVER GOLD PLATINUM                  UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                E-PATH                                    UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                FOTS                                      UNKNOWN        UNKNOWN
NORTHEAST TEXAS BROADBAND, LLC        4488 BONHAM ST                                                          PARIS             TX           75460                EVPL                                      UNKNOWN        UNKNOWN
                                                                                5802
                                                                CHIEF EXECUTIVE OVERLOOK
NORTHWEST OPEN ACCESS NETWORK         GREG L. MARNEY            OFFICER         AVE. NE                       TACOMA            WA           98422                E-PATH LOWER RATES W/TIER 1 032219        UNKNOWN        UNKNOWN
NORTHWEST OPEN ACCESS NETWORK         7195 WAGNER WAY           STE 104                                       GIG HARBOR        WA           98335                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                5420 LBJ
NTEGRATED SOLUTIONS, LLC              TASHA WILLIAMS            FREEWAY         STE. 850                      DALLAS            TX           75240                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                                                5420 LBJ
NTEGRATED SOLUTIONS, LLC              TASHA WILLIAMS            FREEWAY         STE. 850                      DALLAS            TX           75240                E-PATH TIER 1 032219                      UNKNOWN        UNKNOWN
                                                                5420 LBJ
NTEGRATED SOLUTIONS, LLC              TASHA WILLIAMS            FREEWAY         STE. 850                      DALLAS            TX           75240                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
NTEGRATED SOLUTIONS, LLC              5420 LBJ FREEWAY          SUITE 850                                     DALLAS            TX           75240                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
NTS COMMUNICATIONS, INC.              1220 BROADWAY                                                           LUBBOCK           TX           79401                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                5680
                                                                                GREENWOO
                                                                                D PLAZA
                                                                                BLVD, STE
NTT GLOBAL NETWORKS INCORPORATED      TED STUDWELL              SR VP           200                           GREENWOOD         CO           80111                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                                5680
                                                                                GREENWOO
                                                                                D PLAZA
                                                                                BLVD, STE
NTT GLOBAL NETWORKS INCORPORATED      TED STUDWELL              SR VP           200                           GREENWOOD         CO           80111                E-PATH                                    UNKNOWN        UNKNOWN




                                                                                                            17 of 26
                                                                  20-22501-rdd     Doc 6   Filed 06/30/20 Entered 06/30/20 20:27:46            Main Document
                                                                                                       Pg 178 of 188
                                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                                          Case No. 20-22501
                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                              Date of
                                                                                                                                                                     Description of Contract or Lease and   Contract or
             Contract Counterparty            Address1              Address2        Address3     Address4               City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                                  5680
                                                                                  GREENWOO
                                                                                  D PLAZA
                                                                                  BLVD, STE
NTT GLOBAL NETWORKS INCORPORATED     TED STUDWELL               SR VP             200                          GREENWOOD         CO           80111                E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN         UNKNOWN
                                                                                  5680
                                                                                  GREENWOO
                                                                                  D PLAZA
                                                                                  BLVD, STE
NTT GLOBAL NETWORKS INCORPORATED     TED STUDWELL                SR VP            200                          GREENWOOD         CO           80111                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                     5680 GREENWOOD PLAZA
NTT GLOBAL NETWORKS INCORPORATED     BLVD, STE 200                                                             GREENWOOD         CO           80111                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
NW TEL, LLC                          544 S. SPRUCE ST.                                                         BURLINGTON        WA           98233                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     3600 EAST UNIVERSITY DRIVE,
OMNIENGINE, LLC.                     UNIT 3-1050                                                               PHOENIX           AZ           85034                AGENT - MARKETING                          UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            LEISSER BARRERA             3833 EBONY ST.                                ONTARIO           CA           91761                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            LEISSER BARRERA             3833 EBONY ST.                                ONTARIO           CA           91761                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            3833 EBONY ST.                                                            ONTARIO           CA           91761                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            3833 EBONY ST.                                                            ONTARIO           CA           91761                E-PATH                                     UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            3833 EBONY ST.                                                            ONTARIO           CA           91761                FOTS                                       UNKNOWN         UNKNOWN
ONE INTERNET AMERICA, LLC            3833 EBONY ST.                                                            ONTARIO           CA           91761                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                 BUILDING 4,
ONE SOURCE NETWORKS INC              6200 BRIDGE POINT PARKWAY SUITE 1010                                      AUSTIN            TX           78730                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                     2258 SCHUETZ ROAD, SUITE
ONE SOURCE SOLUTIONS, INC.           121                                                                       ST. LOUIS         MO           63146                AGENT - MARKETING                          UNKNOWN         UNKNOWN
OPEN DOOR SOLUTIONS, LLC.            525 ALLAIRE CIRCLE                                                        SACRAMENTO        CA           95835                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
OPTIMAL HOME SOLUTIONS               REQUEST                                                                                                                       WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                E-PATH                                     UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                EVPL                                       UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                FOTS                                       UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                FTTP                                       UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                 4083 HILLSDALE
OPTIMAL HOME SOLUTIONS, LLC          JAMES RIDGEWAY              RD                                            UNION             WV           24953                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
OPTIMAL HOME SOLUTIONS, LLC          4083 HILLSDALE RD                                                         UNION             WV           24953                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
OPTIONAL HOME SOLUTIONS, LLC         REQUEST                                                                                                                       EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
                                                                 13775
                                                                 MCCLEAREN
ORANGE BUSINESS SERVICES U.S., INC   VP-SOURCING                 ROAD                                          OAK HILL          VA           20171                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                                                 13775
                                                                 MCCLEAREN
ORANGE BUSINESS SERVICES U.S., INC   VP-SOURCING                 ROAD                                          OAK HILL          VA           20171                OTHER                                      UNKNOWN         UNKNOWN
ORANGE BUSINESS SERVICES U.S., INC   13775 MCCLEAREN ROAD                                                      OAK HILL          VA           20171                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
ORANGE BUSINESS SERVICES U.S., INC   100 GALLERIA PARKWAY        3RD FLOOR                                     ATLANTA           GA           30339                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                     ADDRESS AVAILABLE UPON
ORANGE BUSINESS SERVICES, INC.       REQUEST                                                                                                                       OTHER                                      UNKNOWN         UNKNOWN




                                                                                                             18 of 26
                                                                                   20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                                          Pg 179 of 188
                                                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                                                          Case No. 20-22501
                                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                              Date of
                                                                                                                                                                                     Description of Contract or Lease and   Contract or
              Contract Counterparty                         Address1                 Address2      Address3       Address4           City             State       Zip    Country         Nature of Debtor's Interest           Lease    Remaining Term
ORIGIN NETWORKS, LLC DBA INFOSTRUCTURE             288 SOUTH PACIFIC HWY                                                       TALENT            OR           97540                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN       UNKNOWN
PACIFICORP - CITIZENS (UT) - CUST# 10002901, UC:   ADDRESS AVAILABLE UPON
1101                                               REQUEST                                                                                                                         JOINT USE                                 UNKNOWN        UNKNOWN
PALC SYSTEMS LLC                                   13800 COPPERMINE RD.           SUITE 1000                                   HERNDON           VA           20171                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                  9658 BALTIMORE
PALC SYSTEMS LLC                                   YAW AYIM                       AVE            STE. 300                      COLLEGE PARK      MD           20740                EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                                                                  9658 BALTIMORE
PALC SYSTEMS LLC                                   YAW AYIM                       AVE            STE. 300                      COLLEGE PARK      MD           20740                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                                                                  9658 BALTIMORE
PALC SYSTEMS LLC                                   YAW AYIM                       AVE            STE. 300                      COLLEGE PARK      MD           20740                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
                                                   4655 OLD IRONSIDES DRIVE,
PANTERRA NETWORKS, INC.                            SUITE 300                                                                   SANTA CLARA       CA           95054                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
                                                   4655 OLD IRONSIDES DRIVE,
PANTERRA NETWORKS, INC.                            SUITE 300                                                                   SANTA CLARA       CA           95054                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                   4655 OLD IRONSIDES DRIVE,
PANTERRA NETWORKS, INC.                            SUITE 300                                                                   SANTA CLARA       CA           95054                FOTS                                      UNKNOWN        UNKNOWN
                                                   4655 OLD IRONSIDES DRIVE,
PANTERRA NETWORKS, INC.                            SUITE 300                                                                   SANTA CLARA       CA           95054                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
PAVLOV MEDIA, INC.                                 206 N RANDOLF RD.                                                           CHAMPAIGN         IL           61820                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN

PENINSULA FIBER NETWORK, LLC                       19021 WEST RIDGE ST., STE. 2                                                MARQUETTE         MI           49855                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
PERFECTVISION, INC., D/B/A EXECUTIVE ENGERY
MANAGEMENT                                         16101 LA GRANDE DR.                                                         LITTLE ROCK       AK           72223                AGENT - MARKETING                         UNKNOWN        UNKNOWN
                                                                                  1020
POMEROY IT SOLUTIONS SALES COMPANY, INC            SONIA SOYKA                    PETERSBURG RD                                HEBRON            KY           41048                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
                                                                                  1020
POMEROY IT SOLUTIONS SALES COMPANY, INC            SONIA SOYKA                    PETERSBURG RD                                HEBRON            KY           41048                EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                                                                  1020
POMEROY IT SOLUTIONS SALES COMPANY, INC            SONIA SOYKA                    PETERSBURG RD                                HEBRON            KY           41048                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
POMEROY IT SOLUTIONS SALES COMPANY, INC            1020 PETERSBURG RD                                                          HEBRON            KY           41048                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
PREFERRED LONG DISTANCE, INC.                      16830 VENTURA BLVD.            SUITE 350                                    ENCINO            CA           91436                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
PRIORITYONE TELECOMMUNICATIONS, INC.               216 CHESTNUT ST.                                                            LA GRANDE         OR           97850                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
PROPER CONNECTIONS, LLC                            75 CHURCH ST                                                                PITTSFIELD        MA           2101                 FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
RAIMAK CORPORATION, INC., D/B/A RAIMAK
MARKETING                                          12603 STATE ROAD, PMB 209                                                   HIGHLAND          IL           62249                AGENT - MARKETING                         UNKNOWN        UNKNOWN
RCI COMMUNICATIONS, INC                            106 E. KNIGHT ST.         SUITE 1                                           EASTON RAPID      MI           48827                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
RED VENTURES, LLC.                                 1101 RED VENTURES DRIVE                                                     FORT MILL         SC           29707                AGENT - MARKETING                         UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                FRONTIER SERVICES AGREEMENT - FSA         UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                EIA - ETHERNET INTERNET ACCESS            UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                E-PATH                                    UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                EVPL                                      UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                FOTS                                      UNKNOWN        UNKNOWN
RURAL SOLUTIONS, LLC                               519 WEST AVENUE                                                             CROSSVILLE        TN           38555                WHOLESALE ADVANTAGE BROADBAND             UNKNOWN        UNKNOWN
                                                   ADDRESS AVAILABLE UPON
RX3 COMMUNICATIONS, INC                            REQUEST                                                                                                                         EIA LOWER RATE 041719                     UNKNOWN        UNKNOWN
                                                   ADDRESS AVAILABLE UPON
RX3 COMMUNICATIONS, INC                            REQUEST                                                                                                                         EIA LIT BUILDING PROMO 041719             UNKNOWN        UNKNOWN
                                                   ADDRESS AVAILABLE UPON
RX3 COMMUNICATIONS, INC                            REQUEST                                                                                                                         E-PATH LOWER RATES W/TIER 1 032219        UNKNOWN        UNKNOWN
RX3 COMMUNICATIONS, INC.                           1575 DELUCCHI LANE        SUITE 306                                         RENO              NV           89502                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                   10740 PARKRIDGE BLVD,,
SAGENET LLC                                        SUITE 300                                                                   RESTON            VA           20191                FRONTIER SERVICE AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                   10740 PARKRIDGE BLVD,,
SAGENET LLC                                        SUITE 300                                                                   RESTON            VA           20191                E-PATH LOWER RATES 032219                 UNKNOWN        UNKNOWN
                                                   10740 PARKRIDGE BLVD,,
SAGENET LLC                                        SUITE 300                                                                   RESTON            VA           20191                EIA LOWER RATES 041719                    UNKNOWN        UNKNOWN
                                                   10740 PARKRIDGE BLVD,,
SAGENET LLC                                        SUITE 300                                                                   RESTON            VA           20191                E-PATH TIER 1 032219                      UNKNOWN        UNKNOWN




                                                                                                                             19 of 26
                                                                          20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                                 Pg 180 of 188
                                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                                  Case No. 20-22501
                                                                                               Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                      Date of
                                                                                                                                                                             Description of Contract or Lease and   Contract or
              Contract Counterparty                      Address1           Address2      Address3       Address4               City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                               10740 PARKRIDGE BLVD,,
SAGENET LLC                                    SUITE 300                                                               RESTON            VA           20191                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                               10740 PARKRIDGE BLVD,,
SAGENET LLC                                    SUITE 300                                                               RESTON            VA           20191                OTHER                                      UNKNOWN         UNKNOWN
SATELLITE COUNTRY, INC.                        1710 FORTVIEW RD.                                                       AUSTIN            TX           78704                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                               25 INDEPENDENCE WEAY,
SEQUENTIAL TECHNOLOGY INTERNATIONAL, INC.      SUITE 202                                                               WARREN            NJ           07059                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                                                         16420 SE
SILVER STAR TELECOM, LLC                       LEGAL                     MCGILLIVRAY     STE. 103-233                  VANCOUVER         WA           98683                E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                         16420 SE
SILVER STAR TELECOM, LLC                       LEGAL                     MCGILLIVRAY     STE. 103-233                  VANCOUVER         WA           98683                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                         16420 SE
SILVER STAR TELECOM, LLC                       LEGAL                     MCGILLIVRAY     STE. 103-233                  VANCOUVER         WA           98683                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                                                         16420 SE
SILVER STAR TELECOM, LLC                       LEGAL                     MCGILLIVRAY     STE. 103-233                  VANCOUVER         WA           98683                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
SILVER STAR TELECOM, LLC                       16420 SE MCGILLIVRAY      SUITE 103-233                                 VANCOUVER         WA           98683                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                EIA W/LIT BUILDING                         UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                EPL SILVER GOLD PLATINUM                   UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                EVPL                                       UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                FOTS                                       UNKNOWN         UNKNOWN
                                               2701 BROWN TRAIL, SUITE
SIMPLE FIBER COMMUNICATIONS, LLC               308                                                                     BEDFORD           TX           76201                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
SIMPLE PLAY INTEGRATIONS, LLC., D/B/A SIMPLE
PLAY                                           78 PERRY ST., UNIT 193                                                  PUTNAM            CT           06260                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                                                         21720 RED RUM
SINGLE POINT GLOBAL INCORPORATED               GREGORY BROWNING          DR.           STE. 122                        ASHBURN           VA           20147                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
SINGLE POINT GLOBAL INCORPORATED               21720 RED RUM DR.         SUITE 122                                     ASHBURN           VA           20147                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
SKY WAVE, INC, D/B/A CHARMING CHINA            11100 VALLEY BLVD-#336                                                  EL MONTE          CA           91731                AGENT - MARKETING                          UNKNOWN         UNKNOWN
SKYBEAM, LLC D/B/A RISE BROADBAND              61 INVERNESS DRIVE EAST   SUITE 250                                     ENGLEWOOD         CO           80112                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
SKYLINE TELECOM, INC.                          P. O. BOX 609                                                           MT. VERNON        OR           97865                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                               ADDRESS AVAILABLE UPON
SKYRIDER COMMUNICATIONS INC                    REQUEST                                                                                                                     E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                               ADDRESS AVAILABLE UPON
SKYRIDER COMMUNICATIONS, INC                   REQUEST                                                                                                                     E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
SKYRIDER COMMUNICATIONS, INC.                  308 PINE ST.                                                            WEST MONROE       LA           71291                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
SKYRIDER COMMUNICATIONS, INC.                  308 PINE ST                                                             WEST MONROE       LA           71291                OTHER                                      UNKNOWN         UNKNOWN
SKYRIDER COMMUNICATIONS, INC.                  308 PINE ST                                                             WEST MONROE       LA           71291                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
SOUTH BAY INTERNET                             2534 E 14TH ST.                                                         LONG BEACH        CA           90804                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                E-PATH ZERO RATED NNI                      UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                EPL SILVER GOLD PLATINUM                   UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                EVPL                                       UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                FOTS                                       UNKNOWN         UNKNOWN
SOUTH DAKOTA NETWORK, LLC                      2900 W 10TH ST.                                                         SIOUX FALLS       SD           57104                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                               LAW DEPT -                2244 WALNUT
SOUTHERN CALIFORNIA EDISON COMPANY             TELECOMMUNICATIONS        GROVE AVE                                     ROSEMEAD          CA           91880                FOTS                                       UNKNOWN         UNKNOWN
                                               LAW DEPT -                2244 WALNUT
SOUTHERN CALIFORNIA EDISON COMPANY             TELECOMMUNICATIONS        GROVE AVE                                     ROSEMEAD          CA           91880                FOTS ICB                                   UNKNOWN         UNKNOWN
SOUTHERN CALIFORNIA EDISON COMPANY             2244 WALNUT GROVE AVE                                                   ROSEMEAD          CA           91880                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN




                                                                                                                     20 of 26
                                                                     20-22501-rdd     Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                             Pg 181 of 188
                                                                                              In re Citizens Telecom Services Company L.L.C.
                                                                                                             Case No. 20-22501
                                                                                          Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                  Date of
                                                                                                                                                                         Description of Contract or Lease and   Contract or
            Contract Counterparty                Address1               Address2      Address3       Address4            City            State        Zip   Country           Nature of Debtor's Interest          Lease    Remaining Term
SOUTHERN CALIFORNIA TELEPHONE CO.       27515 ENTERPRISE CIRCLE W                                                 TEMECULA          CA           92590                FRONTIER SERVICE AGREEMENT - FSA            UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIRGINIA BEACH    VA           23451                FRONTIER SERVICES AGREEMENT - FSA           UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIRGINIA BEACH    VA           23451                EIA - ETHERNET INTERNET ACCESS              UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIRGINIA BEACH    VA           23451                EVPL                                        UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIGINIA BEACH     VA           23451                E-PATH                                      UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIGINIA BEACH     VA           23451                FOTS                                        UNKNOWN       UNKNOWN
SPECIAL COMMUNICATIONS LLC              2838 CROIX COURT                                                          VIGINIA BEACH     VA           23451                WHOLESALE ADVANTAGE BROADBAND               UNKNOWN       UNKNOWN
SPECTROTEL HOLDING COMPANY LLC          3535 STATE HIGHWAY 66       STE 7                                         NEPTUNE           NJ           7753                 FRONTIER SERVICE AGREEMENT - FSA            UNKNOWN       UNKNOWN
SPLICE COMMUNICATIONS, INC              2225 BAYSHORE RD            #200                                          PALO ALTO         CA           94303                FRONTIER SERVICES AGREEMENT - FSA           UNKNOWN       UNKNOWN
SPLICE COMMUNICATIONS, INC              2225 BAYSHORE RD            #200                                          PALO ALTO         CA           94303                EIA - ETHERNET INTERNET ACCESS              UNKNOWN       UNKNOWN
SPLICE COMMUNICATIONS, INC              2225 BAYSHORE RD            #200                                          PALO ALTO         CA           94303                EIA LIT BUILDING PROMO 041719               UNKNOWN       UNKNOWN
SPLICE COMMUNICATIONS, INC              2225 BAYSHORE RD            #200                                          PALO ALTO         CA           94303                E-PATH W/TIER 1                             UNKNOWN       UNKNOWN
SPLICE COMMUNICATIONS, INC              2225 BAYSHORE RD            #200                                          PALO ALTO         CA           94303                EPL SILVER GOLD PLATINUM                    UNKNOWN       UNKNOWN
SPOWD DEVELOPMENTS, LLC LANDLORD MARK
HEBERT                                  23300 GRANDVIEW TRAIL                                                     LAKEVILLE         MN           55044                LEASE                                        1/1/2018     33 MONTHS
                                        ADDRESS AVAILABLE UPON
SPRINT COMMUNICATIONS COMPANY LP        REQUEST                                                                                                                       FOTS ICB                                   UNKNOWN        UNKNOWN
                                        ADDRESS AVAILABLE UPON
STRATUS NETWORKS, INC                   REQUEST                                                                                                                       E-PATH LOWER RATES W/TIER 1 032219         UNKNOWN        UNKNOWN
                                        ADDRESS AVAILABLE UPON
STRATUS NETWORKS, INC                   REQUEST                                                                                                                       E-PATH LOWER RATES 032219                  UNKNOWN        UNKNOWN
STRATUS NETWORKS, INC.                  4700 N PROSPECT RD                                                        PEORIA HEIGHTS    IL           61616                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
STRATUS NETWORKS, INC.                  4700 N PROSPECT ROAD                                                      PEORIA HEIGHTS    IL           61616                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
STRATUS NETWORKS, INC.                  4700 N PROSPECT RD                                                        PEORIA HEIGHTS    IL           61616                EIA LOWER RATE 041719                      UNKNOWN        UNKNOWN
STRATUS NETWORKS, INC.                  4700 N PROSPECT RD                                                        PEORIA HEIGHTS    IL           61616                EIA ICB                                    UNKNOWN        UNKNOWN
STRATUS NETWORKS, INC.                  4700 N PROSPECT RD                                                        PEORIA HEIGHTS    IL           61616                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN        UNKNOWN
                                        5901-J WYOMING BLVD NE,
SWC TELESOLUTIONS, INC.                 #266                                                                      ALBUQUERQUE       NM           87109                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                FOTS                                       UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                EVPL                                       UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                E-PATH                                     UNKNOWN        UNKNOWN
SWIFTTECH, INC.                         804 E. OHIO ST.                                                           PRINCETON         IN           47670                EIA - ETHERNET INTERNET ACCESS             UNKNOWN        UNKNOWN
                                        750 ROUTE 2020 SOUTH,
SYNCHRONOSS TECHNOLOGIES, INC.          SUITE 600                                                                 BRIDGEWATER       NJ           08807                AGENT - MARKETING                          UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                EIA - ETHERNET INTERNET ACCESS             UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                FTTP                                       UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                EIA LOWER RATE 041719                      UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                EIA LIT BUILDING PROMO 041719              UNKNOWN        UNKNOWN
                                                                    12301 WEST
SYRINGA NETWORKS, LLC                   ATTN: GENERAL COUNSEL       EXPLORER DRIVE                                BOISE             ID           83713                E-PATH ICB                                 UNKNOWN        UNKNOWN
SYRINGA NETWORKS, LLC                   12301 W. EXPLORER DR.                                                     BOISE             ID           83713                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
T3 COMMUNICATIONS, INC.                 2401 FIRST STREET           SUITE 300                                     FORT MYERS        FL           33901                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN
TAILWIND VOICE & DATA, INC              5929 BAKER RD               SUITE 470                                     MINNETONKA        MN           55345                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN        UNKNOWN
                                                                                     5929 BAKER
TAILWIND VOICE & DATA, INC              TAILWIND VOICE & DATA, INC. TOM MURPHY       RD         SUITE 470         MINNETONKA        MN           55345                EIA - ETHERNET INTERNET ACCESS             UNKNOWN        UNKNOWN
                                                                                     5929 BAKER
TAILWIND VOICE & DATA, INC              TAILWIND VOICE & DATA, INC. TOM MURPHY       RD         SUITE 470         MINNETONKA        MN           55345                EIA LIT BUILDING PROMO 041719              UNKNOWN        UNKNOWN
                                                                                     5929 BAKER
TAILWIND VOICE & DATA, INC              TAILWIND VOICE & DATA, INC. TOM MURPHY       RD         SUITE 470         MINNETONKA        MN           55345                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN        UNKNOWN
TATA COMMUNICATIONS (AMERICA) INC.      2355 DULLES CORNER BLVD SUITE 700                                         HERNDON           VA           20171                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN        UNKNOWN




                                                                                                                21 of 26
                                                                        20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                               Pg 182 of 188
                                                                                                 In re Citizens Telecom Services Company L.L.C.
                                                                                                                Case No. 20-22501
                                                                                             Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                    Date of
                                                                                                                                                                           Description of Contract or Lease and   Contract or
                Contract Counterparty               Address1               Address2     Address3       Address4               City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                       323 STERLING                                                                                      NEW FRONTIER TELEPHONE OPERATING
TAWAKUL, LLC                               PARTY TO RECEIVE NOTICES    DRIVE                                         NEWINGTON         CT           06111                COMPANIES                                  UNKNOWN         UNKNOWN
TAWAKUL, LLC                               323 STERLING DRIVE                                                        NEWINGTON         CT           6111                 FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
TECH ANDAZ, LLC.                           4642 CREW CIRCLE, SUITE 5                                                 MELBOURNE         FL           32904                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                                                       800 W.
                                                                       BROADWAY ST.,
TECH NEEDLES LLC                           HANSEL BOYD, CEO            STE. D                                        NEEDLES           CA           92363                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                                                       800 W.
                                                                       BROADWAY ST.,
TECH NEEDLES LLC                           HANSEL BOYD, CEO            STE. D                                        NEEDLES           CA           92363                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                                                       800 W.
                                                                       BROADWAY ST.,
TECH NEEDLES LLC                           HANSEL BOYD, CEO            STE. D                                        NEEDLES           CA           92363                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN

TECH NEEDLES LLC                           800 W. BROADWAY ST., STE. D                                               NEEDLES           CA           92363                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
TELCONVOICE, LLC                           2021 COMMERCE DR.                                                         MCKINNEY          TX           75069                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
TELECOM ONE, INC.                          13400 BISHOPS LANE          SUITE 295                                     BROOKFIELD        WI           53005                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEPAK NETWORKS, INC                      REQUEST                                                                                                                       E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                           1018 HIGHLAND COLONY
TELEPAK NETWORKS, INC. DBA C SPIRE FIBER   PKWY                        STE 400                                       RIDGELAND         MS           39157                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEQUALITY COMMUNICATIONS, INC            REQUEST                                                                                                                       EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEQUALITY COMMUNICATIONS, INC            REQUEST                                                                                                                       E-PATH                                     UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEQUALITY COMMUNICATIONS, INC            REQUEST                                                                                                                       EVPL ICB                                   UNKNOWN         UNKNOWN
                                                                                       16601
                                                                                       BLANCO,
TELEQUALITY COMMUNICATIONS, INC.           JEFF REYNOLDS               PRESIDENT       STE. 207                      SAN ANTONIO       TX           78232                E-PATH ICB                                 UNKNOWN         UNKNOWN
TELEQUALITY COMMUNICATIONS, INC.           21232 GATHERING OAKS        SUITE 107                                     SAN ANTONIO       TX           78260                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEXENT, INC                              REQUEST                                                                                                                       EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELEXENT, INC                              REQUEST                                                                                                                       EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                           1042 N. MOUNTAIN AVE., STE.
TELEXENT, INC.                             B                                                                         UPLAND            CA           91786                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELNET WORLDWIDE, INC                      REQUEST                                                                                                                       E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELNET WORLDWIDE, INC                      REQUEST                                                                                                                       EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELNET WORLDWIDE, INC                      REQUEST                                                                                                                       E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELNET WORLDWIDE, INC                      REQUEST                                                                                                                       EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                           ADDRESS AVAILABLE UPON
TELNET WORLDWIDE, INC                      REQUEST                                                                                                                       E-PATH ICB                                 UNKNOWN         UNKNOWN
TELNET WORLDWIDE, INC.                     1175 W. LONG LAKE RD        SUITE 101                                     TROY              MI           48098                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                                                       11523 PALM                                    LAKEWOOD
TERRA NOVA TELECOM, INC.                   PARTY TO RECEIVE NOTICES BRUSH TRL #401                                   RANCH             FL           34202                E-PATH ZERO RATED NNI                      UNKNOWN         UNKNOWN
                                                                                                                     LAKEWOOD
TERRA NOVA TELECOM, INC.                   11523 PALM BRUSH TRL #401                                                 RANCH             FL           34202                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
THE EDUCATION AND RESEARCH CONSORTIUM OF
THE WESTERN CAROLINAS, INC.                151 PATTON AVE BOX 170                                                    ASHEVILLE         NC           28801                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
THE EDUCATION AND RESEARCH CONSORTIUM OF
THE WESTERN CAROLINAS, INC.                151 PATTON AVE BOX 170                                                    ASHEVILLE         NC           28801                FOTS                                       UNKNOWN         UNKNOWN
THE EDUCATION AND RESEARCH CONSORTIUM OF
THE WESTERN CAROLINAS, INC.                151 PATTON AVE BOX 170                                                    ASHEVILLE         NC           28801                EVPL                                       UNKNOWN         UNKNOWN




                                                                                                                   22 of 26
                                                                          20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                                 Pg 183 of 188
                                                                                                   In re Citizens Telecom Services Company L.L.C.
                                                                                                                  Case No. 20-22501
                                                                                               Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                      Date of
                                                                                                                                                                             Description of Contract or Lease and   Contract or
            Contract Counterparty                      Address1             Address2      Address3       Address4               City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
THE EDUCATION AND RESEARCH CONSORTIUM OF
THE WESTERN CAROLINAS, INC.                   151 PATTON AVE BOX 170                                                   ASHEVILLE         NC           28801                E-PATH                                     UNKNOWN         UNKNOWN
THE EDUCATION AND RESEARCH CONSORTIUM OF
THE WESTERN CAROLINAS, INC.                   151 PATTON AVE BOX 170                                                   ASHEVILLE         NC           28801                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
THOMAS GLEN BUSH II DBA GLEN'S TECH SUPPORT
FOR COMPUTERS                                 1712 NORTH 14TH STREET                                                   HERRIN            IL           62948                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
THOMAS GLEN BUSH II DBA GLEN'S TECH SUPPORT
FOR COMPUTERS                                 1712 NORTH 14TH STREET                                                   HERRIN            IL           62948                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
THRESHOLD COMMUNICATIONS, INC                 REQUEST                                                                                                                      E-PATH W/TIER 1                            UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
THRESHOLD COMMUNICATIONS, INC                 REQUEST                                                                                                                      OTHER                                      UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
THRESHOLD COMMUNICATIONS, INC                 REQUEST                                                                                                                      WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
THRESHOLD COMMUNICATIONS, INC                 REQUEST                                                                                                                      EIA LIT BLDG EXTENSION                     UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
THRESHOLD COMMUNICATIONS, INC                 REQUEST                                                                                                                      EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN

THRESHOLD COMMUNICATIONS, INC.                16541 REDMOND WAY, #245C                                                 REDMOND           WA           98052                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                         DIRECTOR,
                                                                         CARRIER
                                                                         MANAGEMENT      12920 SE
T-MOBILE USA, INC.                            CHRIS SYKES                GROUP           38TH ST.                      BELLEVUE          WA           98006                CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN
                                                                         DIRECTOR,
                                                                         CARRIER
                                                                         MANAGEMENT      12920 SE
T-MOBILE USA, INC.                            CHRIS SYKES                GROUP           38TH ST.                      BELLEVUE          WA           98006                ETHERNET BACKHAUL                          UNKNOWN         UNKNOWN
TNCI OPERATING COMPANY LLC                    114 E. HALEY ST.           SUITE I                                       SANTA BARBARA     CA           93101                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
TOUCHTONE COMMUNICATIONS, INC.                16 SOUTH JEFFERSON ROAD                                                  WHIPPANY          NJ           7981                 FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
TRANSBEAM INC                                 8 WEST 138TH STREET        7TH FLOOR                                     NEW YORK          NY           10018                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
TRANSCOM ENHANCED SERVICES                    REQUEST                                                                                                                      VOICE TERMINATION SERVICES                 UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
TRANSCOM ENHANCED SERVICES                    REQUEST                                                                                                                      MSA-VENDOR                                 UNKNOWN         UNKNOWN
TRG HOLDINGS D/B/A TELSATONLINE, INC          316 WILCOX ST.                                                           CASTLE ROCK       CO           80104                AGENT - MARKETING                          UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                EPL SILVER GOLD PLATINUM                   UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                EVPL                                       UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                FOTS                                       UNKNOWN         UNKNOWN
TRINITY NETWORK CONSULTANTS, LLC              831 CLEAR FORK DRIVE                                                     LANTANA           TX           76226                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
TRITON NETWORKS, LLC                          12160 ABRAMS ROAD          SUITE 200                                     DALLAS            TX           75243                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
TRITON NETWORKS, LLC                          12160 ABRAMS ROAD          SUITE 200                                     DALLAS            TX           75243                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
TRITON NETWORKS, LLC                          12160 ABRAMS ROAD          SUITE 200                                     DALLAS            TX           75243                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
TRITON NETWORKS, LLC                          12160 ABRAMS ROAD          SUITE 200                                     DALLAS            TX           75243                EIA ICB                                    UNKNOWN         UNKNOWN
TV SERVICE NOW, LLC.                          2922 S. FALKENBURG ROAD                                                  RIVERVIEW         FL           33578                AGENT - MARKETING                          UNKNOWN         UNKNOWN
U.S. TELEPACIFIC CORP. DBA TPX
COMMUNICATIONS                                515 S. FLOWER STREET       47TH FLOOR                                    LOS ANGELES       CA           90017                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
U.S. TELEPACIFIC CORP. DBA TPX
COMMUNICATIONS                                515 S. FLOWER STREET       47TH FLOOR                                    LOS ANGELES       CA           90017                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
U.S. TELEPACIFIC CORP. DBA TPX
COMMUNICATIONS                                515 S. FLOWER STREET       47TH FLOOR                                    LOS ANGELES       CA           90017                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
U.S. TELEPACIFIC CORP. DBA TPX
COMMUNICATIONS                                515 S. FLOWER STREET       47TH FLOOR                                    LOS ANGELES       CA           90017                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                              1503 SOUT COAST DRIVE,
UNI-SAT COMMUNICATIONS, LLC.                  SUITE 321                                                                COSTA MESSA       CA           92626                AGENT - MARKETING                          UNKNOWN         UNKNOWN
                                              ADDRESS AVAILABLE UPON
UNITAS GLOBAL INC                             REQUEST                                                                                                                      E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN




                                                                                                                     23 of 26
                                                                         20-22501-rdd   Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                               Pg 184 of 188
                                                                                                In re Citizens Telecom Services Company L.L.C.
                                                                                                               Case No. 20-22501
                                                                                            Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                   Date of
                                                                                                                                                                          Description of Contract or Lease and   Contract or
            Contract Counterparty                         Address1         Address2     Address3       Address4              City          State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                               ADDRESS AVAILABLE UPON
UNITAS GLOBAL INC                              REQUEST                                                                                                                  E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                               ADDRESS AVAILABLE UPON
UNITAS GLOBAL INC                              REQUEST                                                                                                                  E-PATH ICB                                 UNKNOWN         UNKNOWN
UNITAS GLOBAL INC.                             453 SOUTH SPRING ST.     SUITE 201                                   LOS ANGELES       CA           90013                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
UNITED SALES, INC.                             120 LIME ST.                                                         LAKELAND          FL           33801                AGENT - MARKETING                          UNKNOWN         UNKNOWN
US SIGNAL COMPANY LLC                          201 IONIA AVE                                                        GRAND RAPIDS      MI           49503                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
US SIGNAL COMPANY LLC                          201 IONIA AVE                                                        GRAND RAPIDS      MI           49503                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
US SIGNAL COMPANY, LLC                         201 IONIA AVENUE SW                                                  GRAND RAPIDS      MI           49503                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                               2025 LAKEWOOD RANCH
US TELECOMMUNICATIONS, INC.                    BLVD. , SUITE 202                                                    BRADENTON         FL           34211                AGENT - MARKETING                          UNKNOWN         UNKNOWN
USCC SERVICES, LLC AS SUCCESSOR-IN-INTEREST TO ADDRESS AVAILABLE UPON
UNITED STATES CELLULAR CORPORATION             REQUEST                                                                                                                  CELLULAR BACKHAUL TLS                      UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                OTHER                                      UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN

                                                                        4202 CORONADO
UTILITY TELECOM GROUP, LLC                   JASON R. MILLS             AVE.                                        STOCKTON          CA           95204                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
UTILITY TELECOM GROUP, LLC                   4202 CORONADO AVE.                                                     STOCKTON          CA           95204                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
VALTECH COMMUNICATIONS, LLC                  2020 BRICE RD              SUITE 210                                   REYNOLDSBURG      OH           43068                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
VCOM SOLUTIONS INC.                          12657 ALCOSTA BLVD.        SUITE 418                                   SAN RAMON         CA           94583                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
VELOCITY, THE GREATEST PHONE COMPANY EVER,   ADDRESS AVAILABLE UPON
INC                                          REQUEST                                                                                                                    EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
VELOCITY, THE GREATEST PHONE COMPANY EVER,   ADDRESS AVAILABLE UPON
INC                                          REQUEST                                                                                                                    EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
VELOCITY, THE GREATEST PHONE COMPANY EVER,   ADDRESS AVAILABLE UPON
INC                                          REQUEST                                                                                                                    EIA ICB                                    UNKNOWN         UNKNOWN
                                                                        7130 SPRING
VELOCITY, THE GREATEST PHONE COMPANY EVER,                              MEADOWS WEST
INC.                                         PARTY TO RECEIVE NOTICES   DR.                                         HOLLAND           OH           43528                EIA ICB                                    UNKNOWN         UNKNOWN
VELOCITY, THE GREATEST PHONE COMPANY EVER,   7130 SPRING MEADOWS
INC.                                         WEST DR.                                                               HOLLAND           OH           43528                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN

VERIZON BUSINESS NETWORK SERVICES INC. ON
BEHALF OF VERIZON GLOBAL NETWORKS INC. AND
THE FORMER MCI AFFILIATES, VERIZON LONG
DISTANCE LLC, VERIZON ENTERPRISE SOLUTIONS   ADDRESS AVAILABLE UPON
LLC, AND VERIZON SELECT SERVICES INC         REQUEST                                                                                                                    TERM EXTENSION                             UNKNOWN         UNKNOWN

VERIZON BUSINESS NETWORK SERVICES INC. ON
BEHALF OF VERIZON GLOBAL NETWORKS INC. AND
THE FORMER MCI AFFILIATES, VERIZON LONG
DISTANCE LLC, VERIZON ENTERPRISE SOLUTIONS   ADDRESS AVAILABLE UPON
LLC, AND VERIZON SELECT SERVICES INC         REQUEST                                                                                                                    TLS BRAVO ICB                              UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VERIZON BUSINESS NETWORK SERVICES, INC       REQUEST                                                                                                                    OTHER                                      UNKNOWN         UNKNOWN




                                                                                                                  24 of 26
                                                                        20-22501-rdd   Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46         Main Document
                                                                                                              Pg 185 of 188
                                                                                               In re Citizens Telecom Services Company L.L.C.
                                                                                                              Case No. 20-22501
                                                                                           Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                                    Date of
                                                                                                                                                                           Description of Contract or Lease and   Contract or
             Contract Counterparty                   Address1              Address2    Address3       Address4              City          State          Zip   Country         Nature of Debtor's Interest           Lease      Remaining Term

VERIZON BUSINESS NETWORK SERVICES, INC. ON
BEHALF OF VERIZON GLOBAL NETWORKS INC. AND
THE FORMER MCI AFFILIATES, VERIZON LONG
DISTANCE LLC, VERIZON ENTERPRISE SOLUTIONS   ADDRESS AVAILABLE UPON
LLC, AND VERIZON SELECT SERVICES INC         REQUEST                                                                                                                     TERM EXTENSION                             UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VERTEX TELECOM INC                           REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
VERTEX TELECOM, INC.                         980 CORPORATE DRIVE                                                   POMONA            CA           91768                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
VESTA SOLUTIONS, INC.                        42505 RIO NEDO                                                        TEMECULA          CA           92590                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISICOM GROUP, INC                           REQUEST                                                                                                                     E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISICOM GROUP, INC                           REQUEST                                                                                                                     EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISICOM GROUP, INC                           REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
VISICOM GROUP, INC.                          3550 S. BRYANT AVE.                                                   SAN ANGELO        TX           76903                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
VISION NET, INC.                             1309 NW BYPASS                                                        GREAT FALLS       MT           59404                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISIONARY COMMUNICATIONS INC                 REQUEST                                                                                                                     E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISIONARY COMMUNICATIONS INC                 REQUEST                                                                                                                     E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISIONARY COMMUNICATIONS INC                 REQUEST                                                                                                                     EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VISIONARY COMMUNICATIONS INC                 REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
VISIONARY COMMUNICATIONS, INC.               1001 S. DOUGLAS HWY       STE. 201                                    GILLETTE          WY           82716                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VONAGE BUSINESS INC                          REQUEST                                                                                                                     EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VONAGE BUSINESS INC                          REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
VONAGE BUSINESS INC                          REQUEST                                                                                                                     WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
VONAGE BUSINESS INC.                         23 MAIN STREET                                                        HOLMDEL           NJ           7733                   FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
WABASH INDEPENDENT NETWORKS, INC. D/B/A
WABASH COMMUNICATIONS                        210 SOUTH CHURCH STREET                                               LOUISVILLE        IL           62858                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
WHITESKY COMMUNICATIONS, LLC                 5710 WATERMELON RD        STE 316                                     NORTHPORT         AL           35473                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
WHOLESAIL NETWORKS, LLC                      REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
WHOLESAIL NETWORKS, LLC.                     901 PITCHER STREET                                                    YAKIMA            WA           98901                  WHOLESALE ADVANTAGE BROADBAND              UNKNOWN         UNKNOWN
WHOLESAIL NETWORKS, LLC.                     901 PITCHER STREET                                                    YAKIMA            WA           98901                  FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
WHOLESAIL NETWORKS, LLC.                     901 PITCHER STREET                                                    YAKIMA            WA           98901                  EIA - ETHERNET INTERNET ACCESS             UNKNOWN         UNKNOWN
WHOLESAIL NETWORKS, LLC.                     901 PITCHER STREET                                                    YAKIMA            WA           98901                  E-PATH                                     UNKNOWN         UNKNOWN
WHOLESAIL NETWORKS, LLC.                     901 PITCHER STREET                                                    YAKIMA            WA           98901                  FOTS                                       UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
WHOLESALE CARRIER SERVICES INC               REQUEST                                                                                                                     EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
                                             ADDRESS AVAILABLE UPON
WHOLESALE CARRIER SERVICES, INC              REQUEST                                                                                                                     EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
WHOLESALE CARRIER SERVICES, INC.             12350 NW 39TH ST.                                                     CORAL SPRINGS     FL           33065                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                       4001 RODNEY
WINDSTREAM COMMUNICATIONS                    TELECOM PROCUREMENT       PARHAM                                      LITTLE ROCK       AR           72212                  E-PATH ICB                                 UNKNOWN         UNKNOWN
                                                                       4001 RODNEY                                                                                       NEW FRONTIER TELEPHONE OPERATING
WINDSTREAM COMMUNICATIONS                    TELECOM PROCUREMENT       PARHAM                                      LITTLE ROCK       AR           72212                  COMPANIES                                  UNKNOWN         UNKNOWN
                                                                       4001 RODNEY
WINDSTREAM COMMUNICATIONS                    TELECOM PROCUREMENT       PARHAM                                      LITTLE ROCK       AR           72212                  E-PATH TIER 1 032219                       UNKNOWN         UNKNOWN
                                                                       4001 RODNEY
WINDSTREAM COMMUNICATIONS                    TELECOM PROCUREMENT       PARHAM                                      LITTLE ROCK       AR           72212                  E-PATH LOWER RATES 032219                  UNKNOWN         UNKNOWN
WINDSTREAM COMMUNICATIONS                    4001 RODNEY PARHAM                                                    LITTLE ROCK       AR           72212                  FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
WINDSTREAM COMMUNICATIONS, LLC               20 SOUTH CLINTON                                                      ROCHESTER         NY           14604                  SPECIAL ACCESS CIRCUITS                    UNKNOWN         UNKNOWN




                                                                                                                 25 of 26
                                                                  20-22501-rdd    Doc 6      Filed 06/30/20 Entered 06/30/20 20:27:46          Main Document
                                                                                                         Pg 186 of 188
                                                                                           In re Citizens Telecom Services Company L.L.C.
                                                                                                          Case No. 20-22501
                                                                                       Schedule G: Executory Contracts and Unexpired Leases




                                                                                                                                                                                                              Date of
                                                                                                                                                                     Description of Contract or Lease and   Contract or
            Contract Counterparty             Address1              Address2      Address3       Address4            City             State       Zip    Country         Nature of Debtor's Interest           Lease      Remaining Term
                                                                                                               COLLEGE
WIRE STAR, INC.                      1902 PINON DR. STE. E                                                     STATION           TX           77845                FRONTIER SERVICES AGREEMENT - FSA          UNKNOWN         UNKNOWN
WISCONSIN INDEPENDENT NETWORK, LLC   800 WISCONSIN STREET #107                                                 EAU CLAIRE        WI           54703                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
                                                                 13865 SUNRISE
XO COMMUNICATIONS SERVICES LLC       PARTY TO RECEIVE NOTICES    VALLEY DR.                                    HERNDON           VA           20171                FOTS                                       UNKNOWN         UNKNOWN
XO COMMUNICATIONS SERVICES LLC       13865 SUNRISE VALLEY DRIVE                                                HERNDON           VA           20171                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
XO COMMUNICATIONS SERVICES, LLC      13865 SUNRISE VALLEY DRIVE                                                HERNDON           VA           20171                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
XSPOLOGY COMMUNICATIONS, LLC         484 FLOWERING MAGNOLIA                                                    O'FALLON          MO           63366                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN
ZAYO GROUP, LLC                      GENERAL COUNSEL            1805 29TH ST.    STE. 2050                     BOULDER           CO           80301                EIA LOWER RATE 041719                      UNKNOWN         UNKNOWN
ZAYO GROUP, LLC                      GENERAL COUNSEL            1805 29TH ST.    STE. 2050                     BOULDER           CO           80301                EIA LIT BUILDING PROMO 041719              UNKNOWN         UNKNOWN
ZAYO GROUP, LLC                      1805 29TH STREET           SUITE 2050                                     BOULDER           CO           80301                FRONTIER SERVICE AGREEMENT - FSA           UNKNOWN         UNKNOWN




                                                                                                             26 of 26
              20-22501-rdd                 Doc 6           Filed 06/30/20 Entered 06/30/20 20:27:46                   Main Document
                                                                       Pg 187 of 188
 Fill in this information to identify the case:

 Debtor name         Citizens Telecom Services Company L.L.C.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-22501 (RDD)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           20-22501-rdd             Doc 6         Filed 06/30/20 Entered 06/30/20 20:27:46                            Main Document
                                                              Pg 188 of 188




Fill in this information to identify the case:

Debtor name         Citizens Telecom Services Company L.L.C.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)    20-22501 (RDD)
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       June 30, 2020                   X /s/ Sheldon L. Bruha
                                                           Signature of individual signing on behalf of debtor

                                                            Sheldon L. Bruha
                                                            Printed name

                                                            Executive Vice President and Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
